   Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 1 of 297


                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                  )
       vs.                        )
                                  )
ABDUL IBRAHIM WEST                )
JAMAAL BLANDING                   )
JAMEEL HICKSON                    )
HANS GADSON                       )     Philadelphia, PA
                                  )     November 6, 2019
                   Defendant      )     9:00 a.m.


                              TRIAL
             BEFORE THE HONORABLE MICHAEL M. BAYLSON
                  UNITED STATES DISTRICT JUDGE

APPEARANCES:


For the Government:             EVERETT R. WITHERELL, ESQUIRE
                                TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                ASSISTANT UNITED STATES ATTORNEYS
                                UNITED STATES ATTORNEY'S OFFICE
                                615 Chestnut Street, Suite 1250
                                Philadelphia, PA 19106
                                (215)861-8327
                                everett.witherell@usdoj.gov
                                timothy.stengel@usdoj.gov


For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                LAW OFFICE OF EDWARD C. MEEHAN JR
                                211 North 13th Street, Suite 701
                                Philadelphia, PA 19107
                                (215)564-4173
                                edmeehan1420@aol.com




                  SHANNAN GAGLIARDI, RDR, CRR
                    OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                 601 Market Street, Room 2609
                    Philadelphia, PA 19106
                         (267)299-7254
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 2 of 297




APPEARANCES CONT'D:


For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
                                THE HUGHES FIRM, LLC
                                1845 Walnut Street, Suite 932
                                Philadelphia, PA 19103
                                (215)454-6680
                                evan.hughes@hughesfirm.pro


For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
                                121 South Broad Street, 18th Floor
                                Philadelphia, PA 19107
                                (215)858-3787
                                luisaortiz@comcast.net


For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                ROBERT E. GOLDMAN, LLC
                                535 Hamilton Street, Suite 302
                                Allentown, PA 18101
                                (610)841-3876
                                reg@bobgoldmanlaw.com
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 3 of 297 3


1                                  I N D E X

2    For the Government:

3
     SPECIAL AGENT CHARLES SIMPSON
4    Direct by Mr. Stengel, 10
     Cross by Mr. Meehan, 82
5    Cross by Mr. Hughes, 87
     Cross by Mr. Ortiz, 93
6    Cross by Mr. Goldman, 106
     Redirect by Mr. Stengel, 118
7    Recross by Mr. Meehan, 123

8    SPECIAL AGENT WILLIAM BECKER
     Direct by Mr. Stengel, 124
9    Cross by Mr. Ortiz, 202
     Cross by Mr. Goldman, 209
10
     POLICE OFFICER STEVENS
11   Direct by Mr. Witherell, 221
     Cross by Mr. Meehan, 245
12

13

14

15

16

17

18

19

20

21

22

23

24

25
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 4 of4297


1    EXHIBIT                            PAGE

2    G-701 to 721                       46
     G-2044                             72
3    G-4001                            121
     G-903                             132
4    G-601F                            136
     G-913                             155
5    G-914                             157
     G-101A                            162
6    G-4011                            166
     G-990                             168
7    G-986                             169
     G-602A                            172
8    G-603A                            178
     G-603C                            182
9    G-602C                            184
     G-3002                            190
10   G-4003                            192
     G-4004                            193
11   G-4005                            195
     G-4006                            196
12   G-4007                            197
     G-4008                            198
13   G-4009                            200
     G-4010                            200
14   G-210                             225
     G-2001                            227
15   G-212                             230
     G-214                             234
16

17

18

19

20

21

22

23

24

25
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 5 of 297 5


1                         (Clerk opens court at 9:00 a.m.)

2              THE COURT:    Mr. Meehan, could you and the attorney

3    come to sidebar?

4              MR. MEEHAN:    Sure, Judge.

5                         (Sidebar discussion as follows:)

6              THE COURT:    Okay.   All right.    So I have an email

7    from Ms. Maran.

8              MR. MEEHAN:    I'm aware.    I'm not aware of the email.

9    I'm aware of the background.

10             THE COURT:    I had my law clerk do some researching.

11   It was a Third Circuit case, Stewart, and some district court

12   cases, US v. Bell, US v. Albert.      As Ms. Maran mentioned in her

13   email, the idea of her being a co-counsel with Mr. Meehan

14   raises some potential problems in the future.

15             But I have no problem if I appoint her what I would

16   call associate counsel to assist Mr. Meehan with any legal

17   research or trial preparation or witness preparation, but I

18   don't think you can sit at counsel table.       You can sit in the

19   row behind him.

20             I think you said yesterday you have not and will not

21   disclose any previous communications you had with your client

22   with Mr. Meehan, and, Mr. Meehan, you're not going to disclose

23   any privileged communications you had with your client,

24   Mr. West, to Ms. Maran.

25             MR. MEEHAN:    Of course not.
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 6 of6297


1                MR. WITHERELL:   I'm sorry, Your Honor.

2                THE COURT:   That's all right.    All I said was that

3    we've done some research on this, and Ms. Maran sent me an

4    email.   She sent it to Ms. Lutz.     Here, you can just look at

5    it.

6                MR. WITHERELL:   So Ms. Maran does not wish to join.

7                THE COURT:   Well, here's what I am willing to go by,

8    if she wants to do it.     She thinks she can.     She could, in my

9    view, I could appoint her as associate defense counsel, and she

10   would just be available to Mr. Meehan and would have no

11   discussions with Mr. West, just to help him prepare for

12   cross-examination or do legal research and things like that.

13   And she would not sit at counsel table.

14               MR. WITHERELL:   Your Honor, I don't think that's a

15   good idea.    Two reasons.   One, I think Ms. Maran has already,

16   in that letter she sent you, deemed that there's a possible

17   conflict.

18               Moreover, Judge, I know you asked both Mr. Baker and

19   Mr. Abdul about whether or not they'd be okay with it, and they

20   both answered in the affirmative.       I did very limited research

21   last night, but I don't think that's enough.        I think they need

22   to be informed, both of them, about what the possible conflict

23   is.   I think they both have to be given the right to

24   conflict-free counsel to decide this.       We've gone down this

25   road before.    I don't think that one question is enough.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 7 of 297 7


1              THE COURT:     Is the jury here?

2              THE LAW CLERK:       Judge, Janice said there were two who

3    were not here.   Do you want me to go check?

4              THE COURT:     No.

5              MR. WITHERELL:       I have no problem with you appointing

6    someone to help Mr. Meehan, if he wants it.

7              THE COURT:     Appoint what?

8              MR. WITHERELL:       Appoint somebody, if he wants

9    additional counsel.     That's not my issue.

10             THE COURT:     You made that clear.     I understand that.

11   All right.    I don't want to hold up the progress of the trial.

12              MR. MEEHAN:   You should deny the request.       It's the

13   right decision to make.    It's unfortunate for Ms. Maran, but it

14   just opens up a can of worms that none of us need, especially

15   on a four-defendant case that's going to take a couple of

16   weeks.   I hate saying it because I'm a friend.

17              MS. MARAN:    I sent the email.

18              THE COURT:    Okay.    All right.   I appreciate

19   Ms. Maran's offer to help, but there's lurking dangers here.

20              MS. MARAN:    There is lurking dangers.

21              THE COURT:    It's an important case.     There's a lot at

22   stake here.    I think I'll have to thank you for the offer but

23   decline it.

24              MS. MARAN:    Thank you.

25                         (End of sidebar discussion.)
             Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 8 of8297


1              MR. HUGHES:    Your Honor, can we address another

2    matter before we get started?

3              THE COURT:    Yes, sir.

4              MR. HUGHES:    Your Honor, it became clear yesterday

5    after counsel's opening that a video camera -- footage from a

6    video camera that was from the interior of one of the apartment

7    buildings was an FBI pole camera.      Counsel have been under the

8    impression that that was surveillance video literally from

9    inside of the hallway.

10             Last night I did some research.       I was looking for a

11   warrant or a 302 on this.    I conferred with counsel this

12   morning and was advised that there is no 302 and there was no

13   warrant obtained to place this pole camera inside of this

14   apartment building pointing at the door that is purported to be

15   Mr. Blanding's apartment.

16             THE COURT:    The first video was a pole camera taken

17   outside in the street.    You're not complaining about that one.

18             MR. HUGHES:    Not talking about that one.      That's the

19   only pole camera we thought existed.

20             THE COURT:    I thought there was testimony that one of

21   the officers who searched the house had a video camera.

22             Was that right?

23             MR. WITHERELL:    No, Your Honor.     What I believe

24   Mr. Hughes is speaking about is that on the May 17 seizure at

25   One Water, the FBI had a pole camera inside the building
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 9 of 297 9


1    outside of the residence.

2              THE COURT:    That's at One Water Street?

3              MR. WITHERELL:     Yes.   That's the camera he's talking

4    about.

5              MR. HUGHES:    It was placed in the hallway interior

6    pointing toward the door that Mr. Blanding -- was supposed to

7    be his apartment and that he and Mr. Hoover entered.

8              THE COURT:    So there's no 302?

9              MR. WITHERELL:     There's no warrant.

10             THE COURT:    Okay.

11             MR. HUGHES:    That would require a warrant, Your

12   Honor.

13             THE COURT:    I'm not going to make a ruling on that

14   right now.

15             MR. ORTIZ:    Your Honor, I ask it not be introduced at

16   this point because that was targeted at an individual's -- this

17   isn't, like, randomly.    You can't put a camera at me.

18             THE COURT:    I don't want to have argument.

19             Is your next witness going to show this camera?

20             MR. WITHERELL:     No.

21             THE COURT:    We'll talk about that at the recess.

22             MR. ORTIZ:    Thank you, Your Honor.

23             THE COURT:    Okay.

24                        (The jury enters the courtroom at 9:10

25                        a.m.)
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 1010
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1                THE COURT:    All right.    Good morning, ladies and

2    gentlemen of the jury.      We are ready to begin.      The witness is

3    in the witness stand.      Please swear the witness.

4                THE CLERK:    Please rise and raise your right hand.

5                            (Witness sworn.)

6                THE CLERK:    Thank you.    Please state your full name

7    and spell your last name for the record.

8                THE WITNESS:    Charles Simpson, S-I-M-P-S-O-N.

9                THE COURT:    Thank you.    Please be seated.     Keep your

10   voice up.

11               Proceed.

12               MR. STENGEL:    Thank you, Your Honor.

13                                     - - -

14                              DIRECT EXAMINATION

15                                     - - -

16   BY MR. STENGEL:

17        Q.     Good morning, Special Agent Simpson.        How are you?

18        A.     Good morning.    I'm doing well.

19        Q.     I just answered your question for you, but where do

20   you work?

21        A.     I work at the FBI.

22        Q.     What do you do at the FBI?

23        A.     I'm currently assigned as a Supervisory Special Agent

24   at FBI headquarters in a unit called the Top West Operations

25   Unit.   We do transnational organized crime in the Western
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 11 of 29711
                         SPECIAL AGENT SIMPSON - DIRECT

1    Hemisphere.

2         Q.     You might want to bring the microphone a little

3    closer to your face.      How long have you been a Supervisory

4    Special Agent?

5         A.     Approximately five months.

6         Q.     And prior to that, what did you do?

7         A.     I was a special agent assigned to Philadelphia on the

8    Violent Crime and Gang Squad.

9         Q.     And how long were you on that squad in Philadelphia?

10        A.     Approximately nine years.

11        Q.     And you were a special agent?

12        A.     Yes.

13        Q.     What were some of your responsibilities as a special

14   agent with that unit?

15        A.     My responsibilities generally in that unit were as a

16   case agent investigating gangs, violent drug trafficking

17   organizations in Philadelphia with the mission of disrupting

18   and dismantling those organizations.

19        Q.     While stationed in Philadelphia, did you work on an

20   investigation of an organization known as the Original Block

21   Hustlers?

22        A.     Yes, I did.

23        Q.     What was your role in that investigation?

24        A.     I was one of the lead case agents on that

25   investigation.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 1212
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     What does it mean to be a lead case agent?

2         A.     So as our system is kind of structured, when we work

3    on an investigation, there are agents who are assigned to the

4    case.    It's their case.    They do the opening of the case,

5    propose how the investigation might go, and then they're really

6    the decision-makers and the managers of the investigation

7    throughout until the end of the investigation.

8         Q.     And you're working with a team, correct?

9         A.     Yes.   I mean, routinely, you know, the case agents

10   will call on their partners on their squad or other people in

11   the division to help form a team to accomplish tasks.

12        Q.     Do you also act as an agent on other case agents'

13   teams?

14        A.     Absolutely.

15        Q.     In this investigation, you said you were one of the

16   lead case agents.     Who was the other?

17        A.     SA Becker.

18        Q.     That's Special Agent William Becker sitting at

19   counsel table?

20        A.     Yes.

21        Q.     And who were some of the other agents working on the

22   investigation with you?

23        A.     It was a number of -- I mean, generally, most of our

24   squad, but Task Force Officer Bill Schlosser was involved in a

25   lot of surveillances, SA James Krieger, Task Force Officer
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 13 of 29713
                         SPECIAL AGENT SIMPSON - DIRECT

1    Jason Yerges, SA Clinton Chlebowski.       I can keep going.     I

2    mean, routinely, it takes an army to work these types of cases.

3    So, I mean, I could go on and on.

4         Q.     When did the FBI investigation of the Original Block

5    Hustlers begin?

6         A.     In spring of 2017.

7         Q.     And referring to the Original Block Hustlers, is that

8    organization known by any other name?

9         A.     OBH.

10        Q.     And so fair if I refer to them as OBH?

11        A.     Yes.

12        Q.     How did the investigation of OBH start, the federal

13   investigation?

14        A.     The federal investigation of OBH began in the spring

15   of 2017, as I said.    There was a group of narcotics officers,

16   some task force officers that we work with routinely, who were

17   investigating a string of violence and drug trafficking

18   occurring in the Bridge Street/Frankford section of

19   Philadelphia.

20               Through a number of controlled purchase operations,

21   controlled narcotic purchase operations, a subject, Dontez

22   Stewart, was identified as a drug supplier and leader of an

23   organization in that area.

24        Q.     You just used a term "controlled purchase," I believe

25   you said?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 1414
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         A.     Yes.

2         Q.     Could you please describe for the jurors what a

3    controlled purchase is?

4         A.     Controlled purchase is an investigative method used

5    by law enforcement, not just the FBI but a lot of law

6    enforcement agencies, where we're using an undercover officer

7    or a confidential witness and providing them with Government

8    funds to go and purchase narcotics as evidence on behalf of the

9    Government.

10        Q.     And in this case, did you use -- you mentioned

11   undercovers or confidential informants.         Did you use one or the

12   other or both?

13        A.     Confidential informants in this investigation.

14        Q.     For all purchases?

15        A.     Yes.

16        Q.     Would it be possible that you used an undercover at

17   some point early?

18        A.     I guess in the federal investigation it was all

19   confidential informants.       In the early on -- the part of the

20   TFO Philadelphia Police Department that kind of segued us into

21   the federal investigation there was an undercover officer in a

22   couple of those purchases, yes.

23        Q.     I set you up poorly.      Could you describe for the

24   jurors what you mean by the state investigation and federal

25   investigation, how that evolved?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 15 of 29715
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.   So the state investigation, you know, was a series

2    of, like I said, undercover purchases, surveillances in that

3    section of Philadelphia, in the Frankford/Bridge Street section

4    of Philadelphia and in a section of Philadelphia that had been

5    experiencing a rash of violence, shootings, homicides.          And

6    during that, subject Dontez Stewart was identified through

7    surveillance.    Mr. Stewart was identified as going, during

8    those surveillances and controlled purchases, and meeting with

9    members of the Original Block Hustlers gang.

10        Q.   Who did he meet with?

11        A.   Abdul West.

12        Q.   And where did Mr. Stewart meet Mr. West?

13        A.   3234 North Sydenham Street, also known to the OBH as

14   the Mansion.

15        Q.   And what, if anything, did you do to further monitor

16   Mr. Stewart's contacts with Mr. West?

17        A.   So as our investigation began and, you know, we

18   realized this property, the Mansion, was a place that was

19   frequented by members of OBH and was a place where Mr. Stewart

20   was going during the controlled purchases, so we took steps to

21   install a pole camera, which is essentially a fixed

22   surveillance camera, on the front of the residence on the

23   street.

24        Q.   You were sitting here yesterday, correct?

25        A.   Yes.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 1616
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     And Officer Charles Rillera testified?

2         A.     Yes.

3         Q.     And during that testimony, do you recall seeing video

4    played?

5         A.     Yes.

6         Q.     And where did that video come from?

7         A.     That was from the pole camera that was installed by

8    the FBI.

9         Q.     Do you remember approximately when that pole camera

10   was installed?

11        A.     August 21, 2017.

12        Q.     And when a pole camera -- we'll talk about this

13   specific pole camera.      Did you, as the lead case agent in this

14   case, monitor that pole camera?

15        A.     Yes.

16        Q.     And in what ways?

17        A.     Routine review, you know, is common for a pole

18   camera.    I mean, it runs, it records, and, you know, it's

19   monitoring 24 hours a day.       But routine review, real-time view,

20   like, during surveillance operations, and then going back and

21   watching recordings, you know, as it applies to the

22   investigation.

23               THE COURT:    Does it run continuously or is it

24   motion-activated?

25               THE WITNESS:    It runs continuously, Your Honor.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 17 of 29717
                         SPECIAL AGENT SIMPSON - DIRECT

1    BY MR. STENGEL:

2         Q.   So it ran continuously from August 21 until when?

3         A.   Roughly mid-September, September 20, approximately.

4              THE COURT:    Still in 2017?

5              THE WITNESS:     Yes.

6    BY MR. STENGEL:

7         Q.   So approximately a month?

8         A.   Approximately.

9         Q.   And why did you take it down?

10        A.   Well, as was mentioned yesterday, on September 11,

11   2017, there was a search warrant executed at that residence.             A

12   large amount of narcotics were seized, a gun.         And following

13   that search warrant, you know, the activity on the pole cam

14   seemed to be lower.    It wasn't the same type of activity we

15   were seeing prior to that, which is not uncommon for a drug

16   stash house that has been, you know, raided by police, that an

17   organization would then move that to a new location.          And our

18   investigation was indicating that it was a potential that they

19   were using a new location.

20        Q.   I asked you this earlier about your experience.           How

21   long have you been with the FBI?

22        A.   Approximately almost ten years.

23        Q.   And how many investigations do you think you've

24   worked on?

25        A.   Numerous.    I mean, dozens, I guess.       I mean, our
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 1818
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    investigations are long in nature, so it's not hundreds.            I

2    mean, but it's, you know, it's dozens, yeah.

3         Q.     We're going to come back to the pole camera, but at

4    this point, after September 11 or after approximately

5    September 20, when the pole cam came down, what, if anything,

6    did you do to continue your investigation?

7         A.     From that point, our investigation, we began using

8    different investigative techniques, more sophisticated

9    techniques.     We were using -- we were incorporating the use of

10   pen registers on telephone numbers, which allowed us to, you

11   know, monitor the call activity and cell site location of cell

12   phones of some of our targets.

13        Q.     Let me stop you there.      You just used a couple pretty

14   technical law enforcement type terms.         Can you explain for the

15   jurors what a pen register is?

16        A.     A pen register -- a pen register track and trace is a

17   mechanism that requires a court order, authorization by the

18   Court, and it allows the Government, with the assistance of the

19   phone carrier, to obtain the call live, you know, it's

20   real-time -- not real real-time, but close to real-time.            We

21   receive the call detail of, you know, who the person's calling,

22   who they're receiving the call from, and the cell site

23   location, which is of where the call is.

24               Cell site location is -- you know, you're going to

25   hear a witness who is way better at explaining this than me and
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 19 of 29719
                         SPECIAL AGENT SIMPSON - DIRECT

1    who is experienced in that, but in general it is the location

2    of the cell tower that the phone is using and a facing, meaning

3    that it gives a sector.     So it's not a precise location of the

4    phone.      It's a general location.

5           Q.     Fair to say cell site location information tells you

6    an approximate area in which a device is located?

7           A.     That's correct.

8           Q.     So based on the pen registers and the cell site

9    information you're getting, what sorts of information were you

10   learning at this point?

11          A.     We were learning, you know, through the call detail

12   records, we started to learn association information, you know,

13   patterns of life, you know, where the cell phones are at night,

14   day.   We began branching out association with surveillances.

15   We learned a new location that the group was, you know,

16   frequenting, which led to the installation of a new pole

17   camera.      And we began obtaining additional pen registers on

18   other subjects based on the surveillance and the data we were

19   collecting off the pen registers we had up.

20          Q.     So you continued with some of the good old gumshoe

21   stuff?

22          A.     That's correct.

23          Q.     Were there any other records you received and

24   reviewed?

25          A.     Routinely we would receive -- as the case progressed,
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 2020
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    we did search warrants to obtain Instagram records.           We did --

2    I guess you would call them subpoenas for toll records, which

3    are essentially it's delayed -- it's the pen register data

4    minus the cell site, but just the call detail record.           But it's

5    not live.

6         Q.     What's a call detail record tell you?

7         A.     Who called who.

8         Q.     Akin to what you get in your monthly cell phone bill,

9    yeah?

10        A.     Yes.

11        Q.     So at some point did you learn of an individual by

12   the name of Richard Chase Hoover?

13        A.     Yes.   Through our investigation, Mr. Hoover was

14   identified as an associate of OBH at the time.          Later learned

15   he was a member of OBH, and we established a pen register on

16   Mr. Hoover's phone.

17        Q.     When you established that pen register on

18   Mr. Hoover's phone, what, if anything, did you know about him

19   other than what you just described?

20        A.     Our investigation through public source checks, law

21   enforcement database checks, state checks with the Las Vegas

22   Department of Motor Vehicles indicated that Mr. Hoover was a

23   truck driver.      He had a CDL-type license, so he was able to

24   drive trucks.

25        Q.     Do you know what CDL stands for?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 21 of 29721
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.    No.

2         Q.    Fair enough.    You just know that that allows you to

3    drive trucks?

4         A.    Yes.

5         Q.    Now, how is it --

6               THE COURT:   I think it stands for commercial driver's

7    license.

8               MR. STENGEL:    It does, Your Honor, but the witness

9    couldn't answer the question so...

10              THE WITNESS:    Thank you, Your Honor.

11   BY MR. STENGEL:

12        Q.    How is it that Mr. Hoover got on your radar?

13        A.    Mr. Hoover was identified through analysis of a pen

14   register on Mr. West's phone.      Additionally, checks of, you

15   know, with the Pennsylvania Department of Motor Vehicles of

16   residences, of common residences that Mr. Hoover had shared

17   with family members of Mr. West.      It was generally he became on

18   our radar through his association with OBH and his contacts

19   with OBH members, including Mr. West.

20        Q.    And approximately when was this?

21        A.    This was in approximately October of 2017.

22        Q.    And so you mentioned that around this time you got a

23   pen register for him, correct?

24        A.    Yes.

25        Q.    As you described earlier, that allows you to track
                Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 2222
                                                                           of 297
                           SPECIAL AGENT SIMPSON - DIRECT

1    the location of the device associated with a phone number,

2    correct?

3          A.     The general cell site location when a call is made.

4    It's not location -- it's not just general location.            If a call

5    isn't made, there's no...

6          Q.     Did you learn anything of interest from his pen

7    register?

8          A.     In November of 2017, his pen register cell site

9    location indicated that he was traveling leaving the City of

10   Philadelphia and traveling in a route to Los Angeles,

11   California.

12         Q.     Why did that matter to you?

13         A.     As a narcotics investigator and experience in these

14   types of things, I know that drug supply, Los Angeles is a

15   common center of narcotic supply for the East Coast due to its

16   close proximity to Mexico.        There's a common thread of

17   Philadelphia narcotics, going to the West Coast to the Los

18   Angeles area to get narcotics.

19         Q.     And you believe that Mr. Hoover might be doing that?

20         A.     Yes.

21         Q.     So given that that was your suspicion, what did you

22   do?

23         A.     Given that was our suspicion, on that instance, we

24   monitored the pen register, monitored Mr. Hoover's contacts

25   with other OBH members that we identified their phone numbers,
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 23 of 29723
                         SPECIAL AGENT SIMPSON - DIRECT

1    and then as we observed Mr. Hoover heading back towards

2    Philadelphia, we initiated a surveillance operation of his

3    return to the Philadelphia area.

4         Q.    Were you involved in that surveillance?

5         A.    I actually was not.

6         Q.    After he returned from -- Mr. Hoover returned from

7    California, where did your investigation go from there?

8         A.    So as the investigation progressed, we, you know,

9    continued to monitor the activities of the OBH members,

10   including Mr. Hoover, and there were additional trips that were

11   made, five more, six in total.      And during those trips, you

12   know, surveillance was conducted, extensive surveillance.

13   Often, you know, in those following trips, surveillance was

14   even conducted in Los Angeles of Mr. Hoover, of Mr. Hickson,

15   and of Mr. Blanding during those trips and also on their return

16   to Philadelphia.

17        Q.    So as the lead case agent -- just to back up a

18   minute, as the lead case agent, you were not involved in the

19   surveillance for the November trip, correct?

20        A.    I was not.

21        Q.    Do you know who was?

22        A.    I know that SA Becker was there, Task Force Officer

23   Yerges was there, Task Force Officer Krewer was there, among

24   others.   There was a lot of them out there.       It just happened I

25   wasn't available that morning.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 2424
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     Did you participate in the surveillance for the

2    subsequent five trips?      I think you said there were six total.

3         A.     Yes, in some form or another.       Whether I was in

4    Philadelphia or LA or both, I participated in all of those.

5         Q.     Do you remember the approximate dates of the second

6    trip?

7         A.     It was in December, but I don't remember the exact

8    dates sitting here right now.

9         Q.     If I told you December 12, does that sound about

10   right?

11        A.     That sounds right.

12        Q.     And trip three, when did that happen?

13        A.     Approximately a month later.

14        Q.     And trip four, approximately when did that happen?

15        A.     Approximately a month later.

16        Q.     Trip five, when did that happen?

17        A.     Again, a month later.

18        Q.     And trip six?

19        A.     One month later.

20        Q.     Those were approximate dates?

21        A.     Those were all approximate, not to the exact date.

22   There's drive time to and from.

23        Q.     You mentioned that there was surveillance both in

24   Philadelphia and in Los Angeles?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 25 of 29725
                         SPECIAL AGENT SIMPSON - DIRECT

1         Q.   How many trips was there surveillance in Los Angeles?

2         A.   Three or four, I believe.       I guess three.

3         Q.   How many -- did you conduct any of that surveillance?

4         A.   I did.

5         Q.   How many times did you conduct that surveillance?

6         A.   I conducted surveillance in Los Angeles twice and I

7    also -- there was another surveillance where I flew to Los

8    Angeles on an airplane with Mr. Hickson and with Mr. Blanding

9    and conducted surveillance in the airport in Philadelphia, on

10   the plane, on the second plane, in the airport in LA, but then

11   I came back.    I didn't stay in LA.

12        Q.   And you flew in the same airplane as Mr. Blanding and

13   Mr. Hickson?

14        A.   Yes.   I actually, for one of the flights, I sat right

15   next to Mr. Blanding; and for the other flight, I sat kind of

16   across from Mr. Hickson and behind Mr. Blanding.

17        Q.   When you're flying next to Mr. Blanding, what were

18   you doing?

19        A.   Observing his activities, you know, as best I could

20   without raising suspicion, you know, observing his activities

21   on his phone or who he's talking to, just general surveillance.

22        Q.   And what, if anything, did you learn from that

23   surveillance?

24        A.   The one thing that I learned from that surveillance

25   was, observing Mr. Blanding unlock his phone dozens and dozens
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 2626
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    of times, I learned the passcode to his phone.

2         Q.     And why was that important for you?

3         A.     That was important subsequently when we returned.          I

4    was aware that there were two cell phones that had been seized

5    from Mr. Blanding that were locked and hadn't been, you know --

6    while we could obtain a search, you know, we could ask for a

7    search warrant for those devices, we had not done it yet

8    because we knew they were locked.        They were iPhones and we

9    couldn't get into them.      Once I observed him unlocking his

10   phone, we applied for a search warrant of those devices on the

11   suspicion that he would have used the same password on those

12   devices.

13        Q.     Those two devices you just mentioned, we're going to

14   get into the phones in a little greater detail, but do you know

15   where they came from?

16        A.     Those two phones were seized by the Philadelphia

17   Police Department during a vehicle stop of Jamaal Blanding.

18        Q.     Do you know who the officer was who arrested or --

19   excuse me, who stopped him?

20        A.     Officer Vargas.

21        Q.     So you mentioned that there's a trip approximately

22   every month and then the last trip, the sixth trip?

23        A.     Yes.

24        Q.     How, if at all, did that differ from the other trips?

25        A.     That trip, you know, our investigative plan became
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 27 of 29727
                         SPECIAL AGENT SIMPSON - DIRECT

1    different.   Our investigative plan was we applied for -- there

2    were some differences in their activities prior to that trip.

3    When Mr. Hoover would return, he would either go to an

4    apartment at 2323 Race Street or an apartment at 1 Brown

5    Street.

6              On that trip they had -- the group had left the

7    apartment at 2323 Race Street and had obtained a new apartment

8    at 250 North Christopher Columbus Boulevard.        So based on our

9    investigation, we were -- it was likely they were going to

10   return to that location because it appeared they had moved.

11   But our investigative plan going into that operation was to

12   conduct a search warrant of that residence following the return

13   of Mr. Hoover.

14        Q.   So let's unpack that a little bit.        We talked about

15   the surveillance in Los Angeles, but let's talk about the

16   surveillance in Philadelphia.      After the second trip when

17   Mr. Hoover returned, what was the nature of that surveillance?

18        A.   The nature of that surveillance was, you know,

19   Mr. Hoover was observed on multiple trips when he arrived in

20   Philadelphia there's a truck, for lack of a better term, a

21   truck parking lot in South Philadelphia down near, like, the

22   stadiums, if you're familiar with that area, where Mr. Hoover

23   would park his truck and keep it there when he wasn't using it.

24   And we would -- we observed him arriving at that location and

25   surveillance of him to -- on the second trip, to an apartment
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 2828
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    located at 2323 Race Street.

2         Q.     Okay.   And his truck, could you just describe his

3    truck?

4         A.     It was a red Volvo, like, 18-wheeler big truck with a

5    white tractor on it, trailer.

6         Q.     And when Mr. Hoover, after the second trip, went to

7    2323 Race Street, did you conduct surveillance at that

8    location?

9         A.     Yes.

10        Q.     And after the third trip, did you conduct

11   surveillance in Philadelphia?

12        A.     Yes.

13        Q.     What was the nature of that surveillance?

14        A.     Similar in the fact that it was from South

15   Philadelphia to 2323 Race Street.

16        Q.     And what about the fourth trip?

17        A.     The same.

18        Q.     And the fifth trip?

19        A.     The same.

20        Q.     And during any of those five trips, did you search

21   the residence after he returned?

22        A.     No, we did not.

23        Q.     And then on the, as you just started to talk about,

24   the sixth trip, you said that he went to a different location,

25   I believe?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 29 of 29729
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.     Yes.

2         Q.     And what location was that?

3         A.     It's -- the address is 250 North Christopher Columbus

4    Boulevard.

5         Q.     Given that he had gone to 2323 Race Street four times

6    in a row, why is it that you thought he might go to a different

7    location?

8         A.     We had been in contact with the management at 2323

9    Race Street through our investigation.

10        Q.     How did you know to reach out to the management of

11   that location?

12        A.     We had observed them entering and exiting that

13   apartment multiple times during our surveillances.

14        Q.     And on the trips where Mr. Hoover went to 2323 Race

15   Street, so trips two through five, was he alone?

16        A.     At 2323 Race Street?

17        Q.     Yes.

18        A.     No, he was not.

19        Q.     And to be clear, you didn't have surveillance in the

20   apartment, correct?

21        A.     At times we would have agents or task force officers

22   walk through and conduct foot surveillance, but not in their

23   physical apartment in their living space, no.         But in the

24   common space sometimes we would conduct a foot surveillance.

25        Q.     And did you observe people who you knew at 2323 Race
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 3030
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    Street around the same time as Mr. Hoover?

2         A.     Yes.

3         Q.     Who?

4         A.     Mr. Abdul West, Jamaal Blanding, and Hans Gadson.

5         Q.     And after the sixth trip, did Mr. Hoover meet anyone

6    at the One Water Street Apartments?

7         A.     Jamaal Blanding.

8         Q.     How do you know that --

9                MR. STENGEL:    Excuse me, Your Honor.      Withdrawn.

10   We'll move on.

11   BY MR. STENGEL:

12        Q.     But you observed him meeting Jamaal Blanding,

13   correct?

14        A.     Yes.

15        Q.     Now, during these trips, you mentioned after the

16   sixth trip, when Mr. Hoover returned to the One Water Street

17   Apartments, you executed a search warrant, correct?

18        A.     That's correct.

19        Q.     And what happened?

20        A.     The residence was secured by a tactical team.

21   Mr. Hoover was located at the residence.         He was secured for

22   officer safety, which ultimately was secured for his arrest,

23   and a search of that residence was conducted, a search warrant

24   was conducted of the residence.

25        Q.     And what was found during the search?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 31 of 29731
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.   A number of miscellaneous items to include a

2    suitcase, heat sealer, paperwork, approximately 10 kilograms of

3    cocaine, and approximately 5 pounds of methamphetamine.

4         Q.   Mr. Hoover was arrested that night?

5         A.   He was.

6         Q.   And did your investigation end at that point?

7         A.   It did not.

8         Q.   And what, if anything, did you -- or what did you

9    continue to do to further your investigation?

10        A.   So to further our investigation at that point, we

11   began conducting more search warrants, which ranged from search

12   warrants of other residences to search warrants of cell phones,

13   cell phone devices belonging to members of the organization.

14        Q.   So you were seizing cell phones, correct?

15        A.   Yes.

16        Q.   Approximately how many?

17        A.   Approximately 60 cell phones in this investigation.

18        Q.   Any other devices?

19        A.   Two laptops.

20        Q.   Where did the laptops come from?

21        A.   The laptops were seized during a search warrant of

22   Richard Hoover's white Chevy Trailblazer after his arrest.           We

23   also did a search of that.

24        Q.   After your investigation continued with these

25   additional search warrants, how did it end?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 3232
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         A.     Our investigation started to wrap up in October of

2    2018, when we obtained indictments and arrest warrants for

3    members of the OBH gang and conducted those arrest operations.

4         Q.     And as part of those arrest operations, were the

5    defendants here today arrested?

6         A.     Yes.   Well, Defendant West, Defendant Blanding, and

7    Defendant Hickson were all arrested that day.          Defendant

8    Gadson, arrest was attempted.       He was not located.      Mr. Gadson

9    was -- fled and was located a couple months later, several

10   months later in Los Angeles, where he was arrested.

11               MR. STENGEL:    One moment, please, Your Honor.

12               THE COURT:    Okay.

13                           (Conferring.)

14               MR. STENGEL:    Thank you, Your Honor.

15   BY MR. STENGEL:

16        Q.     So, Special Agent Simpson --

17               THE COURT:    I just want to interrupt.      Could you very

18   briefly explain how the FBI goes about getting a search

19   warrant?

20               THE WITNESS:    Sure.   Absolutely.    So a search warrant

21   is a document that's drafted by an agent, an FBI agent like

22   myself.    It basically states what we believe is our probable

23   cause to search whatever we're talking about searching, whether

24   it's a person's house, a person's cell phone, a person's

25   Instagram account.      Then that affidavit is submitted to the
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 33 of 29733
                         SPECIAL AGENT SIMPSON - DIRECT

1    prosecutor, like Mr. Stengel.      They review that affidavit,

2    confer with the agent, and that affidavit is then submitted to

3    a magistrate judge, who reads and would approve that affidavit.

4    And then the agent, myself or whoever the affiant is, we call

5    it the affiant, would go there and attest to the truth of the

6    affidavit and sign it in front of the judge.

7               THE COURT:    Okay.

8               MR. STENGEL:    Thank you, Your Honor.

9    BY MR. STENGEL:

10        Q.    So I just want to go back and touch on a few things

11   in the investigation that we were talking about, and I'll bring

12   it up later in the trial to talk about some other stuff.          But

13   you conducted surveillance in this operation, in this

14   investigation, correct?

15        A.    Yes.

16        Q.    And you personally observed the defendants?

17        A.    Yes.

18        Q.    Did you review photographs of them anywhere?

19        A.    Absolutely.

20        Q.    Where?

21        A.    On social media, on PennDOT, you know, checks for

22   their driver's licenses.

23              THE COURT:    What do you mean by "social media," just

24   briefly?

25              THE WITNESS:    By social media, I mean that many of
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 3434
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    the defendants in this investigation had active open social

2    media accounts, open meaning that they're open to the public,

3    so anybody can just go on the internet and look at them.            And

4    they actively posted on those accounts, so as part of our

5    investigation, we would monitor their activities on their

6    social media accounts.

7    BY MR. STENGEL:

8         Q.     So just so we all understand we're talking about the

9    same thing, when you mean social media, generally speaking,

10   what is social media?

11        A.     Social media is Instagram or Facebook.        If you're

12   really old, it's Myspace.

13        Q.     What do you do?     What does a user of social media do

14   with it?

15        A.     A user of social media communicates to the public.

16   They communicate to -- you can also communicate directly with

17   other social media users in a private manner.

18        Q.     You're able to post photographs of yourself and

19   others?

20        A.     Yes, with commentary.

21               THE COURT:    Okay.   Go ahead.

22               MR. STENGEL:    Thank you, Your Honor.

23   BY MR. STENGEL:

24        Q.     And did you also observe the defendants through

25   surveillance cameras?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 35 of 29735
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.   Yes.

2         Q.   Based on your experience and your observation of them

3    over approximately how long?

4         A.   I guess more than a year, I mean...

5         Q.   Are you able to recognize them in surveillance clips?

6         A.   Absolutely.

7         Q.   And the pole camera that we discussed earlier, you

8    were reviewing that in real-time, I believe you testified?

9         A.   In real-time and in review, both.

10        Q.   Not always in real-time because, as Judge Baylson

11   brought out, it was up for approximately a month running

12   constantly, right?

13        A.   That's correct.

14        Q.   So you were sitting here yesterday when Officer

15   Charles Rillera testified and we were watching some clips of

16   video, correct?

17        A.   Yes.

18        Q.   And are you able to recognize any of the defendants

19   or other OBH members in that video?

20        A.   A number of them, yes.

21             MR. ORTIZ:    Your Honor, I'm going to object.

22             THE COURT:    Objection?

23             MR. ORTIZ:    No foundation for these statements.         I've

24   allowed it four times.

25             THE COURT:    Lay a foundation.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 3636
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1                MR. ORTIZ:    Who is a member?

2    BY MR. STENGEL:

3         Q.     Based on your investigation, did you observe -- you

4    were investigating what you believed to be an organization,

5    correct?

6         A.     That's correct.

7         Q.     How were you -- what steps did you take to identify

8    people who you thought might be members of that organization?

9         A.     We conducted surveillance of those people.         We

10   monitored their social media activities where they indicated

11   their membership or they indicated other people's membership.

12   In general we -- you know, there's no membership application

13   that we can pull of record, but we monitored their associations

14   and we monitored their roles within the organization.

15        Q.     And based on your surveillance of individuals, are

16   you able to recognize them on video?

17        A.     Yes.

18        Q.     Whether or not they're a member of an organization?

19        A.     Absolutely.

20               THE COURT:    All right.    Next question.

21               MR. STENGEL:    Your Honor, I'd like to, pending any

22   continuing objection, I'd like to show a few clips of the pole

23   camera.

24               THE COURT:    Objection is overruled.

25               MR. STENGEL:    Thank you, Your Honor.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 37 of 29737
                         SPECIAL AGENT SIMPSON - DIRECT

1                Special Agent Becker, can we please pull up

2    Exhibit 2044?

3                Your Honor -- a portion of this was admitted into

4    evidence.    Not to the jury quite yet, please.

5                THE COURT:   What exactly do you want to admit?

6                MR. STENGEL:   The pole camera footage, Your Honor.

7                THE COURT:   This is the pole camera from Sydenham

8    Street?

9                MR. STENGEL:   It is.

10               THE COURT:   You can play it.

11               MR. STENGEL:   We appear to be having a technical

12   glitch.   Let me see if I can pull up another clip.        Try 2039.

13               I'm going to move on.

14               THE COURT:   Well, the jury saw a portion of that pole

15   camera video yesterday.

16               MR. STENGEL:   I understand.    We're attempting to pull

17   it up on the laptop, but overnight we must have run into some

18   technical difficulties.     We'll get them cleared up and come

19   back to this, unless Your Honor wants to take a brief recess.

20               THE COURT:   Not now.

21               MR. STENGEL:   At the break, we'll clear it up.

22               THE COURT:   Ask a different question.

23               MR. STENGEL:   Absolutely, Your Honor.

24   BY MR. STENGEL:

25        Q.     So we mentioned earlier -- I believe you said you
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 3838
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    seized 60 phones and two laptops, correct?

2         A.     Approximately 60.

3         Q.     And why were you seizing those phones?

4         A.     Those phones were seized for investigation to conduct

5    search warrants of the devices and extract the evidence that

6    would be on those devices.

7         Q.     As an FBI agent, do you typically consider seizing

8    cell phones?

9         A.     Yes.

10        Q.     And what sort of information can you find on a cell

11   phone?

12        A.     A cell phone is reflective of a person's life in a

13   lot of different ways.      You're able to get contacts, messages

14   between a person and another person, call logs, emails,

15   pictures, sometimes even location information.          A wealth of

16   evidence can be obtained from a cell phone search warrant.

17               THE COURT:    You have to get a search warrant before

18   you search the cell phone; is that correct?

19               THE WITNESS:    That is correct, Your Honor.

20   BY MR. STENGEL:

21        Q.     In all cases?

22        A.     Unless consent is provided by the subject, the person

23   who owns the phone or has the rights to the phone.           Unless

24   consent is provided, yes.

25        Q.     And when you seize a phone and you try to learn the
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 39 of 29739
                         SPECIAL AGENT SIMPSON - DIRECT

1    information you just described, what do you do to learn that

2    information?

3         A.    As part of the search warrant?

4         Q.    Once you have the phone in hand, what do you do to

5    get the information from it?

6         A.    So when conducting a search warrant on a cell phone

7    device, it's a number of steps.      I mean, for me, the first step

8    is to, you know, get into the device, look at the device, go

9    through, kind of validate everything that I'm seeing in there,

10   look how much information appears to be in the device, and then

11   the next step is to actually conduct an extraction of the phone

12   and create a report of the information on the phone.

13              THE COURT:   Just to be sure, most phones have a code

14   before you can access the information; is that correct?

15              THE WITNESS:    Many phones do, Your Honor.

16              THE COURT:   But does the FBI have a means of finding

17   a phone if you don't get it from the user voluntarily?

18              THE WITNESS:    There are means to obtain -- to get

19   into locked phones, but that is not an absolute.         So there are

20   some phones that are locked that, you know, it doesn't work.

21   Some phones are locked and it works.       Depends on the phone, the

22   code.   There's thousands of different cell phones, and there's

23   thousands of different operating systems, and there's thousands

24   of different password systems.      So it's a constant battle for

25   law enforcement to keep up with that.
                Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 4040
                                                                           of 297
                           SPECIAL AGENT SIMPSON - DIRECT

1    BY MR. STENGEL:

2          Q.     If you're not able to get into a phone, what do you

3    do?

4          A.     I guess we don't do anything.

5          Q.     You're able to -- when you're trying to extract the

6    data, do you, yourself, do that extraction?

7          A.     Yes.   Generally, for most cell phones, I do

8    extractions myself.       There are times where a cell phone might

9    be locked or encrypted in a way that I'm not able to get into

10   it, and I can submit that device to a forensic laboratory

11   called RCFL.      And then an examiner there, who has additional

12   training and additional tools, would then try to examine that

13   device.     But, again, that's not 100 percent either.

14                THE COURT:    But you were in the courtroom yesterday

15   when Mr. Waski testified?

16                THE WITNESS:    Yes.   That's exactly what I'm

17   describing, Your Honor.

18                THE COURT:    Next question.

19   BY MR. STENGEL:

20         Q.     So when you do this extraction, it creates a report,

21   correct?

22         A.     That's correct.

23         Q.     And approximately how many times have you done this

24   in your career?

25         A.     I mean, I've done it 50 in this case, so definitely
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 41 of 29741
                         SPECIAL AGENT SIMPSON - DIRECT

1    more than a hundred, I guess, over the years.

2         Q.   This is a computer-generated report through the

3    software, correct?

4         A.   Yes.

5         Q.   What, if anything, do you do to check its accuracy?

6         A.   It's really a quality control check.         So once the

7    report is generated, it's important to -- like, that's why we

8    spend a lot of time actually looking through the device itself,

9    is to kind of quality control check what you see in the device

10   versus what's in the report.

11             MR. STENGEL:     Your Honor, permission to show the

12   witness what's been marked as Government Exhibit 3001?          It is a

13   summary exhibit that the witness compiled.

14             THE COURT:    Admitted.    Go ahead.

15             MR. STENGEL:     Thank you.

16             THE COURT:    Do you want to show it to the jury?

17             MR. STENGEL:     I do.   I actually have a blowup to make

18   it a little easier.

19             THE COURT:    You may proceed.

20             MR. STENGEL:     Your Honor, I've conferred with defense

21   counsel about the content of this summary exhibit and another

22   summary exhibit.    There are certain language on here I

23   understand there's a concern with, so we're going to -- we'll

24   be able to work it through and I'll clarify it.

25   BY MR. STENGEL:
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 4242
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     Are you able to see?

2                THE COURT:    Can the jury see this?      You'll have this

3    with you.

4                MR. STENGEL:    I can put it right next to him if that

5    works.

6                THE COURT:    The jury has it on their monitor, and

7    you'll have this chart with you when you deliberate as well.

8    BY MR. STENGEL:

9         Q.     So, Special Agent Simpson, what is this?

10        A.     This is a summary exhibit that we -- I put together

11   in preparation for this that lists a select group of these

12   devices that were searched in this investigation.

13        Q.     So you mentioned you took a total of 61 devices, but

14   we're not using them all here today, correct?

15        A.     That is correct.

16        Q.     So this reflects those that you premarked as trial

17   exhibits?

18        A.     That is correct.

19        Q.     Why these phones?

20        A.     These are the phones that, based on our

21   investigation, we felt would, you know, should be presented as

22   evidence in the trial.

23        Q.     So let's just walk through this chart a little bit.

24   What's the first column there on the left?

25        A.     The first column on the left is an exhibit number,
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 43 of 29743
                         SPECIAL AGENT SIMPSON - DIRECT

1    which is assigned for purposes of being here today.

2         Q.   And the second column, what is that?

3         A.   That's a phone number.      So to explain that, given

4    that, you know, as the devices accumulated in this

5    investigation, I felt that there needed to be a way of

6    organizing them.    So I assigned and created a spreadsheet and

7    assigned -- as I downloaded these devices and created the

8    download files, I assigned a number to each device with a

9    description, and on the spreadsheet there's a description of

10   that device and where it was seized.

11        Q.   What did you do to track the number -- it's an

12   internal control number, correct?

13        A.   Absolutely.

14        Q.   What did you do to track the phone that's associated

15   with that internal control number?

16        A.   I created a spreadsheet to track it.

17        Q.   How did you store the actual phone?

18        A.   The phone report?

19        Q.   No, the actual phone, the seized phone?

20        A.   The phone is stored in evidence.

21        Q.   Is it identified with that control number?

22        A.   Yes.   It's identified with that control number and

23   also an evidence control number, which is -- it's a bigger pool

24   of control numbers.    So for the purposes of this investigation,

25   this is kind of a second set of tracking numbers.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 4444
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     And then the third column, what does that reflect?

2         A.     Those are the circumstances or really the location of

3    the seizure.     It's circumstances and location of where the

4    device was seized.

5         Q.     Just as an example, if you take the Phone No. 42,

6    that says seized from Jameel Hickson by the FBI, correct?

7         A.     That's what it says, yes.

8         Q.     Was that phone actually seized from his person?

9         A.     It was not.    That phone was seized during a consent

10   search of Mr. Hickson's apartment following his arrest.

11        Q.     So just to be clear, because it says it was seized

12   from him does not mean he was physically holding it, just that

13   it was in some surrounding area?

14        A.     That is correct.     There are some on the list that it

15   was actually seized from the person, but on some of these, yes,

16   that's more of just a tracking.

17        Q.     We'll get into that as we go through the thing a

18   little bit.     I just want to make that clear.

19               The fourth column, what does that tell you?

20        A.     The month and the year of the seizure.

21        Q.     And the last column, phone number, what does that

22   tell you?

23        A.     That's the number based on the extraction or the

24   analysis of the device that was assigned to that device.

25               MR. STENGEL:    Your Honor, permission to approach?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 45 of 29745
                         SPECIAL AGENT SIMPSON - DIRECT

1                THE COURT:   Yes.

2    BY MR. STENGEL:

3           Q.   I'm showing you what's been marked as Government

4    Exhibit 1 and 2.     Do you see that?

5           A.   Yes.

6           Q.   Do you recognize this?

7           A.   Yes.   This is a folder that contains cellular phones,

8    two iPhones.

9           Q.   And are those two iPhones reflected on your chart?

10          A.   Yes.   Those would be Exhibits 701, 702, phones one

11   and two.

12          Q.   The physical phone itself is Exhibit 1 and 2,

13   correct?

14          A.   That is correct.

15          Q.   And I'm going to show you what's been marked as

16   Government Exhibit 701, please.      Do you see that in front of

17   you?

18          A.   Yes.

19          Q.   Are you able to tell what Exhibit 701 is?

20          A.   701 is a PDF created from an extraction report of an

21   Apple iPhone 6 Model A1586.

22          Q.   Is that one of the phones that you seized in your

23   investigation?

24          A.   Yes.

25          Q.   Which phone?
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 4646
                                                                            of 297
                            SPECIAL AGENT SIMPSON - DIRECT

1           A.     One of the two.     It's this one.

2                  THE COURT:    Holding up the exhibit.      Go ahead.

3    BY MR. STENGEL:

4           Q.     Thank you.    And that is Phone Exhibit No. 1, correct?

5           A.     That is correct.

6           Q.     What's been marked as P-1.

7                  MR. STENGEL:    Your Honor, I'm going to go through a

8    series of these reports, and I'm going to move them all into

9    evidence.

10                 THE COURT:    All right.    Well, I just want to --

11   you're going to go into the content of them or just what they

12   are?

13                 MR. STENGEL:    A couple of them we're going to go into

14   some contents.

15                 THE COURT:    They're on the document that's in front

16   of the jury.       That's 3001.    Is that the exhibit number?

17                 MR. STENGEL:    Exhibit 3001 reflects 21 electronic

18   exhibits that we're going to admit that are phone reports for

19   the corresponding phones that have been seized in this case.

20                 THE COURT:    Those are in the basket you have in front

21   of you?

22                 MR. STENGEL:    These are all identified as having been

23   marked as Government exhibit corresponding to the number in the

24   phone column.       The reports themselves have been previously

25   marked as 701 to 721.        I'd like to move it all into evidence,
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 47 of 29747
                         SPECIAL AGENT SIMPSON - DIRECT

1    Your Honor.

2                THE COURT:   Any objection?    They're all admitted.

3                          (Exhibit G-701 to G-721 admitted into

4                          evidence.)

5                MR. STENGEL:   Thank you.

6    BY MR. STENGEL:

7         Q.     I'm not going to go through each and every one of

8    these reports.    When you produce a report, how would you

9    characterize the report?

10        A.     I would characterize the report as voluminous.

11   Generally depends on the device, obviously.        There are some

12   phones that you search where there isn't as much information on

13   the device, so the reports could be smaller and less

14   voluminous.    But especially for iPhones nowadays, their volume

15   is they contain a lot of data, a lot of pictures.         They can be

16   hundreds of pages of multiple gigabytes of pictures and

17   messages.

18        Q.     What sort of information are you able to -- is

19   reflected in those reports?

20        A.     Telephone contacts, emails, email contacts, call

21   logs, photographs, sometimes even messages sent over other

22   applications such as messaging applications sometimes can be

23   obtained.    In general, those are the most of the items.

24        Q.     We're going to come back and look at a couple

25   samples.    I want to real quick move through these phones.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 4848
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    Phones one and two you just mentioned, where did they come

2    from?   How did they come into your possession?

3         A.     From the Philadelphia Police Department.         So I

4    obtained those from Task Force Officer Greg Stevens from

5    Philadelphia Police Department evidence.

6         Q.     And Phone No. 1 says that it was seized from Jamaal

7    Blanding by the Philadelphia Police Department.          That's where

8    you're talking about Michael Vargas; is that correct?

9         A.     That is correct.

10        Q.     You listed the phone number.       Where did the phone

11   number come from?

12        A.     I created that.

13        Q.     How do you know that that's the phone number

14   associated with that phone?

15        A.     Because I signed that and I tracked -- I have a

16   tracking sheet as such.

17        Q.     There's the phone number, which is the internal

18   control, right, phone one, phone two?         And then there's the

19   telephone number that you use to make a call to that device.

20   How do you know that the telephone number for that device is

21   associated with that device?

22        A.     During the analysis of the phone itself and the

23   analysis of the report, you can determine the number that is

24   assigned to that device.

25               THE COURT:    Once you open the phone, you can find out
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 49 of 29749
                         SPECIAL AGENT SIMPSON - DIRECT

1    the phone number of that device, right?        Is that what you're

2    saying?

3                THE WITNESS:   Yes, Your Honor.

4    BY MR. STENGEL:

5           Q.   I'm going to show you something that's going to make

6    it a little clearer here.

7                MR. STENGEL:   Special Agent Becker, go to the top

8    half.

9                THE COURT:   Special Agent Simpson.

10               MR. STENGEL:   Special Agent Becker is controlling

11   that.

12   BY MR. STENGEL:

13          Q.   The top part of that, do you see where it's on your

14   screen, Special Agent Simpson?

15          A.   Yes.

16          Q.   The top part of that summary, what does that tell

17   you?

18          A.   That tells you I created this report.       I'm the

19   examiner.    I did it at the FBI Philadelphia field office.         The

20   report creation time there is 10/29/2019.        That's actually

21   reflective of the date that I created this PDF.         So when the

22   phone is extracted, I think one of the people yesterday

23   testified there's a number of different types of reports the

24   extraction can be made into.      For purposes of showing it here

25   today, PDF was the most logical way, and a PDF hadn't been
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 5050
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    created for this phone.      So I went back into the original

2    download, and on 10/29 I created the PDF.

3         Q.     In order to make a trial exhibit for this, correct?

4         A.     That is correct.

5         Q.     The information in the summary, is that

6    information -- where does that information come from?

7         A.     The summary information is generated by me.         So I put

8    that in there.     That's my name, FBI field office.        The top line

9    is assigned to really the software and the hardware that was

10   used to do the download.

11        Q.     Below that, there's a box for source extraction.

12   Where does that information come from?

13        A.     That information is generated from the actual

14   extraction of the phone.       So that information is generated

15   automatically from the information taken off the phone.

16        Q.     Here we see another box -- Special Agent Becker just

17   scrolled down for us -- where it says device information.            Do

18   you see that?

19        A.     Yes.

20        Q.     Where does this information come from?

21        A.     That information comes from the extraction from the

22   device.

23        Q.     Do you see a cellular telephone number associated

24   with this device on that report?

25        A.     I do, yes.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 51 of 29751
                         SPECIAL AGENT SIMPSON - DIRECT

1         Q.   Where is it?

2         A.   It is one, two, three, four, five, six rows down.

3         Q.   What is the phone number associated with this device?

4         A.   (267)902-3024.

5              MR. STENGEL:     Can you bring up 3001 again, please?

6    BY MR. STENGEL:

7         Q.   Going back to Exhibit 3001 on the top portion, is

8    that the phone number you have associated with Phone No. 1?

9         A.   Yes.

10        Q.   The process we just went through, did you do that

11   with the other phones reflected on 3001?

12        A.   Yes.

13        Q.   So phones one and two, you just testified where they

14   came from.   Phone 14, where did that come from?

15        A.   Fourteen is actually not a phone.        It's two MacBooks,

16   and those devices were seized during a search warrant of

17   Richard Chase Hoover's white SUV.

18        Q.   And then phone 16, where did that come from?

19        A.   Phone 16 was seized during a search warrant at the

20   residence of Eric Brooks-Blanding.

21        Q.   And phone 17, where did that come from?

22        A.   Phone 17 was seized from Abdul West.

23        Q.   When you say it was seized from him, just describe

24   how did that happen.

25        A.   I obtained a search warrant for Abdul West's phone to
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 5252
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    actually seize that phone and search it.         I went to a location

2    in Philadelphia where I knew Abdul West would be, and I knew,

3    based on other information, that his phone would be there, and

4    I seized that from him at that location.

5         Q.     And phone 19, where did that come from?

6         A.     Phone 19 was seized during a search warrant of an

7    apartment on JFK Boulevard in Philadelphia where Jamaal

8    Blanding was located.

9         Q.     And did you personally conduct -- execute that search

10   warrant?

11        A.     Yes.

12        Q.     Did you take that phone from Jamaal Blanding's

13   person?

14        A.     No.

15        Q.     Where was it?

16        A.     It was located in the living room of the apartment.

17        Q.     Where was Jamaal Blanding at the time?

18        A.     He was in the living room.

19        Q.     Phone 22, where did that come from?

20        A.     That phone was seized similar to 17.        We obtained a

21   search warrant for the device and to seize the device, and it

22   was seized from Jamaal Blanding in North Philadelphia.

23        Q.     What were the circumstances of that seizure?

24        A.     We had the warrant.     We were trying to execute the

25   warrant, so we located Jamaal Blanding in North Philadelphia.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 53 of 29753
                         SPECIAL AGENT SIMPSON - DIRECT

1    We observed him exiting a location known to the group as the

2    Lounge at 2900 North Taylor Street.       He was surveilled for a

3    couple blocks.   We utilized uniformed police officers, for his

4    safety and ours, to help stop Mr. Blanding, at which time we

5    provided him with the search warrant, informed him what was

6    going on, and seized the device from him.

7           Q.   Was that the only device he was carrying?

8           A.   He was actually -- no, he had another cell phone with

9    him.

10          Q.   Was your search warrant for both phones or just one?

11          A.   It was only for the one.

12          Q.   How did you figure out which one you were going to

13   get?

14          A.   To ensure we were following, you know, the guidelines

15   of our warrant, while we were right in front of him, we used

16   our phones to call the number that we knew to be associated

17   with that device.    And when the phone rang, we knew that was

18   the correct device, and we seized that device and gave the

19   other -- the other device he kept and went on his way with.

20          Q.   And the number you called that day, was that the

21   number that's listed as being associated with phone 22 on the

22   chart?

23          A.   Yes, yes.

24          Q.   Phone 30, where did that phone come from?

25          A.   That phone was seized during a consent search of
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 5454
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    Daryl Baker's residence following his arrest.

2         Q.     Was that seized from his person?

3         A.     No.   It was seized from the residence.

4         Q.     Phone 38, where did that come from?

5         A.     That was seized in October of 2018 during the arrest

6    of Abdul West.

7         Q.     Do you know whether that was seized from his person

8    or not?

9         A.     I don't know specifically.      Another agent would have

10   to testify to the circumstances of that seizure.

11        Q.     And phone 39, where did that phone come from?

12        A.     That phone was seized during the arrest of Jamaal

13   Blanding at the same apartment at 1815 JFK Boulevard.

14        Q.     But not on the same date as the one you referenced

15   earlier, correct?

16        A.     No.   Different date.     This was in October 2018.      It

17   was seized during his arrest.

18        Q.     Was that taken from his person?

19        A.     No, it was not.

20        Q.     Where was it?

21        A.     It was laying on, like, laying on a cushion on the

22   couch in the living room.

23        Q.     Where was Jamaal Blanding at the time?

24        A.     Jamaal Blanding was arrested at his front door coming

25   from the direction of the living room.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 55 of 29755
                         SPECIAL AGENT SIMPSON - DIRECT

1         Q.     When you -- did you -- did you then enter the

2    apartment?

3         A.     Yes.   We entered the apartment, conducted a

4    protection sweep.

5         Q.     What did you see when you were in the apartment?

6         A.     I observed two cell phones laying on the couch.

7         Q.     And what else?

8         A.     No one else.   I mean, basically we did a sweep of the

9    apartment for officer safety looking for people, and during

10   that sweep, I observed the two cell phones on the couch where

11   it appeared that Mr. Blanding had been sleeping.         There was a

12   blanket there.

13        Q.     The two phones you just referenced, are those phones

14   39 and 40?

15        A.     Yes.

16        Q.     Now, phones 42 through 41, the circumstances are all

17   the same?

18               THE COURT:   Forty-two through?

19   BY MR. STENGEL:

20        Q.     Forty-two through 51, at least they're described the

21   same way on your chart.      Are they?

22        A.     Yes.   Those phones were all seized following Jameel

23   Hickson's arrest during a consent search of his apartment.

24        Q.     Were any of those phones taken from his person?

25        A.     I do not believe they were.
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 5656
                                                                            of 297
                            SPECIAL AGENT SIMPSON - DIRECT

1           Q.     Finally, phone 53, where did that phone come from?

2           A.     That phone was seized by the Philadelphia Police

3    Department from Dennis Harmon.

4           Q.     Was that the phone that Detective Brian Peters

5    testified about yesterday?

6           A.     Yes, it was.

7           Q.     Now, just very briefly and then I think I'm going to

8    be done.      I want to go back.     You mentioned some of the -- you

9    described the data.        Describe for us again the amount of data

10   coming from a cell phone.

11          A.     It's voluminous.     It can be, you know, hundreds of

12   pages.      It depends how much data the device stores and how far

13   back it goes, but it can be very voluminous, hundreds, even

14   thousands of photographs, GPS coordinates, cell phone contacts,

15   email contacts, emails, even some application data too.

16          Q.     I just want to look at a couple of examples of that.

17   Phone 17, the report for phone 17 has been previously marked as

18   705.   Do you see that on your chart, just on your chart?

19          A.     Yes.

20                 MR. STENGEL:    I'd like to bring up just a few select

21   pages of that phone report.         Special Agent Becker, can you

22   please bring up 705C?

23   BY MR. STENGEL:

24          Q.     What is it that we see here?

25          A.     That is a call page from a report where it's
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 57 of 29757
                         SPECIAL AGENT SIMPSON - DIRECT

1    indicating a call log.     So this would be incoming and missed

2    even and calls that were stored on the device.

3         Q.     And so do you see the column on the left-hand side?

4         A.     Yes.

5         Q.     With the pound sign?

6         A.     Yes.

7         Q.     What does that indicate to you?

8         A.     That's the report tracking the number of calls in the

9    call log.

10        Q.     And the next column, parties, what does that mean?

11        A.     Those are the numbers or even names assigned to those

12   numbers that are involved in the call.

13        Q.     And so you just differentiated between numbers and

14   names.    Take, for example, box four -- excuse me, row four

15   versus row five.    What's the difference between those two?

16        A.     The difference in those two -- and this is a good

17   example of a quality control check that you would do to make

18   sure the download is correct.      But the difference in those is

19   likely that for five there was a contact assigned to that

20   number in the phone.    It would have been Malika.       For number

21   four, that was probably a call or a missed call from a number

22   that was not stored in the phone as a contact.

23        Q.     And then the next column, time stamp, what does that

24   tell you?

25        A.     The time of the call.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 5858
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     And it has a date, correct?

2         A.     That is correct.

3         Q.     What other information is in that box?

4         A.     The time and the date and the time zone that it's

5    actually saying that time in.

6         Q.     What is the time zone listed on these phone reports?

7         A.     UTC is -- I'd have to check that.        I don't know the

8    exact -- I don't know UTC.

9         Q.     So the duration column, what does that tell you?

10        A.     That's the length of the call.

11        Q.     And the status?

12        A.     That tells you whether it was an incoming, outgoing,

13   or, as you see here, a missed call.

14               MR. STENGEL:    Scroll down the page a little bit.

15   Stop right there.

16   BY MR. STENGEL:

17        Q.     Do you see row nine?

18        A.     Yes.

19        Q.     What does row -- just describe, moving left to right,

20   what we see in row nine.

21        A.     Row nine is a call from (818)425-8500.        The contact,

22   the name below it in red, is OG.        The direction is incoming.

23   That call occurred on May 24, 2018, 3:35 a.m. UTC, lasted 43

24   seconds, and that call is incoming.

25        Q.     I'm going to show you what's been marked as
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 59 of 29759
                         SPECIAL AGENT SIMPSON - DIRECT

1    Government Exhibit 705D?

2              MR. STENGEL:     Again, Your Honor, this is a

3    sub-exhibit of 705, which has been admitted.

4              THE COURT:    Okay.

5              MR. STENGEL:     Scroll toward the top there.

6    BY MR. STENGEL:

7         Q.   What does this appear to be?

8         A.   This is a contacts report from a cell phone download.

9         Q.   Same with the call log, we see a column on the left

10   with a pound sign.    What does that mean?

11        A.   That's a general numbering sequence of the contacts

12   stored in the phone.

13        Q.   Just describe for us what we see in row 1.

14        A.   Row 1 you see group, source.       These are contacts that

15   appear to be from an application.       So an extraction of a phone,

16   you can sometimes extract contacts from both, like, your

17   contact log in your phone, but also sometimes from an

18   application.    And this appears to be a contact from Snapchat,

19   which is an application used to communicate -- it's a form of

20   social media.

21             MR. STENGEL:     Special Agent Becker, if we could

22   scroll down until we see a contact with a name.         That's good.

23   BY MR. STENGEL:

24        Q.   So here we see, take, for example, 180.         What do we

25   see in row 180?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 6060
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         A.     In 180, you see the name, which is Asia.         Here you

2    see the source of the contact is from the phone.          So before we

3    saw it was from Snapchat.       And then as you go across to the

4    right, you see phone, and it gives you the telephone number

5    that is stored under that contact, which is (267)235-1628.

6         Q.     And then the two rows, row 181?

7         A.     Yes.

8         Q.     What does that tell you?

9         A.     Row 181, name, Asia Sparks.       The source is from the

10   phone.    You go to the right.     The mobile number assigned to it

11   is (856)357-6009.

12        Q.     And those two that we just referenced, one is

13   referred to as general and one is referred to as mobile.            What

14   does that mean?

15        A.     That's probably a designator that the software on the

16   phone has given that.      If you picture maybe your own phone or a

17   phone you're familiar with, sometimes you can designate, you

18   know, is it a mobile number, is it a business number.           That's

19   probably a designator that the actual software on the phone

20   gave that number.

21        Q.     I'll show you what's been marked as Government

22   Exhibit 705F.

23               MR. STENGEL:    Again, Your Honor, this is a

24   sub-exhibit of 705, which has been entered.

25               THE COURT:    Okay.   705.   Go ahead.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 61 of 29761
                         SPECIAL AGENT SIMPSON - DIRECT

1    BY MR. STENGEL:

2         Q.     So what is it that we see here?

3         A.     These are SMS messages, so they're text messages,

4    essentially, that the report has extracted from the device.

5         Q.     So when the report that you create extracts text

6    messages from a cell phone, is this what they look like?

7         A.     In general, yes.

8         Q.     And just take, for example, number nine at the

9    bottom.    Just describe what that -- pick any one of those where

10   there's a contact entered, and just describe for us what we see

11   there.

12        A.     Okay.   We'll do number nine.    Number nine, you see

13   the nine.    The second column is inbox, so that indicates it was

14   an incoming message.    It's in their inbox.      So you see some of

15   the others that say sent, so that's designated as a sent

16   message.    Inbox, you see it's from.     It provides (484)795-4515.

17   In red there you see Shrek.      That's going to be the contact

18   that was assigned to that number on the device.         There, again,

19   you see direction, incoming.

20               Keep going to the right.     We see the time and the

21   date.    There's a status on that message.      It says it was

22   unread.    Phone, I think that just is stating that this is

23   extracted from the phone, not like an application like we were

24   talking before, and then the actual content of the message is

25   all the way over to the right.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 6262
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     So that far right is what you're going to see when

2    you send or receive a text message?

3         A.     Yes.

4                MR. STENGEL:    Your Honor, the only other area I would

5    like to inquire with this witness is to review some pole cam

6    footage.    We have our technical support here.        It might be a

7    good time to take our morning break, if that makes sense.

8                THE COURT:    Well, we've been going for an hour and a

9    half almost.     Are you done with the direct of this witness or

10   you have more?

11               MR. STENGEL:    If we can get the pole camera footage

12   working, I'm going to have a little bit more to go through, but

13   I'm almost done.

14               THE COURT:    Okay.   Ladies and gentlemen, so we will

15   take our morning break.      I appreciate that you're -- looks like

16   you're in good shape.      Nobody's raising their hand, but we need

17   to take a morning break every day because there are things I

18   need to go over myself and sometimes with the lawyers, just

19   some legal issues.      So we'll try to keep it to ten minutes.

20               So remember when I said keep an open mind.         Don't

21   discuss the case.     Ten-minute recess.      It may extend a little

22   bit to 15 minutes, but I'll give you a 99 percent guarantee it

23   will not be more than 15 minutes.        Then we'll go until the

24   lunch break, which will be approximately 12:15.          The jury is

25   excused.    Thank you.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 63 of 29763
                         SPECIAL AGENT SIMPSON - DIRECT

1               Everyone remain seated until the jury leaves the

2    room, please.

3                          (The jury exits the courtroom at 10:27

4                          a.m.)

5               THE COURT:   All right.    First of all, I think it

6    would be wise for me to very briefly explain to the jury about

7    evidence rule 1006, that our procedures allow for summary

8    exhibits, and also that this data has been made available to

9    defense counsel prior to trial, and the Government will be

10   entitled to use some of this data.       It will be portrayed to the

11   jury in subsequent testimony.      This is like laying the

12   groundwork for the admissibility of the social media and other

13   evidence that you intend to use in the trial.

14              Does any defense counsel object if I say that?         It

15   will take about 60 seconds?      There's no objection.     I'll say

16   that when the jury comes back.

17              MR. STENGEL:    With this chart, all of the evidence

18   underlying this chart has been admitted.        It doesn't need to be

19   admitted to be displayed.     It just needs to be admissible.

20              THE COURT:   It's already been admitted?

21              MR. STENGEL:    It actually has been admitted in this

22   case.   It's the phones.    It's the phone reports.

23              THE COURT:   Good.    I'll explain that to the jury.

24              Now, what is the issue with the pole camera on -- is

25   it Mr. Blanding?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 6464
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1                MR. WITHERELL:     Just so we're all clear, the pole

2    camera footage that Mr. Stengel is about to show has nothing to

3    do with that.

4                THE COURT:    I understand.

5                MR. WITHERELL:     I believe an objection is being

6    raised.    The pole camera video has been turned over a year ago.

7    I don't know, a long time.

8                THE COURT:    Where is this pole camera situated?

9                MR. WITHERELL:     We had three pole cameras throughout

10   the entirety of this case.       We had a pole camera at the

11   Sydenham residence.

12               THE COURT:    That's an outdoor pole camera.       There's

13   no issue about that.

14               MR. WITHERELL:     Right.   There's a Taylor Street.

15   It's also an outdoor pole camera.        And on the day of the search

16   of the Water Street address, a pole camera was placed inside a

17   common hallway of the Water Street Apartments.

18               THE COURT:    This is the North Water Street?

19               MR. WITHERELL:     One Water Street, Your Honor.

20               THE COURT:    One Water Street.

21               MR. WITHERELL:     That pole camera captures basically

22   just two events.     It captures Mr. Hoover and Mr. Blanding

23   arriving after his sixth trip to LA and opening the door.

24   Mr. Blanding actually opens the door for Mr. Hoover to go in.

25   And it captures both men leaving shortly thereafter, and it
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 65 of 29765
                         SPECIAL AGENT SIMPSON - DIRECT

1    captures Mr. Hoover returning later in that evening.

2               THE COURT:    All right.   Now, Mr. Ortiz complained

3    that there was no FBI 302 about that; is that correct?

4               MR. WITHERELL:    There was no FBI 302.

5               THE COURT:    Was that pole video turned over

6    previously?

7               MR. WITHERELL:    Yes, Your Honor.

8               THE COURT:    Okay.

9               MR. WITHERELL:    I believe the complaint is that it

10   was surveillance.    I believe it was videotape from the

11   apartment complex themselves except for not a pole camera.

12              MR. HUGHES:    That's correct, Your Honor.      It was not

13   identified by Mr. Witherell's predecessor as pole camera

14   footage.   All counsel were under the impression that it was

15   surveillance footage.

16              THE COURT:    That was shown to the jury yesterday?

17              MR. WITHERELL:    No, Your Honor.

18              MR. HUGHES:    No.    It was mentioned.

19              THE COURT:    Can I delay further discussion about this

20   until the lunch break?

21              MR. WITHERELL:    Yes, Your Honor.     I don't think we

22   even plan on showing it today.

23              MR. STENGEL:    To be clear, Your Honor, the agents

24   installed that pole camera with the consent of the building

25   management.
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 6666
                                                                       of 297
                       SPECIAL AGENT SIMPSON - DIRECT

1              MR. HUGHES:    We would submit to the Court that that's

2    insufficient.

3              THE COURT:    You would what?

4              MR. HUGHES:    We would argue that that is

5    insufficient, Your Honor, and had counsel known --

6              THE COURT:    I will hear some argument about that, but

7    not now; at the lunch break.     Do any of the defendants need to

8    use the bathroom?   We're going to have that done right away so

9    we can get started no later than quarter of.

10             MR. WITHERELL:     Your Honor, can I have my people

11   start working?

12             THE COURT:    Yes.   You can go ahead and do that.      I'm

13   going to leave the bench, and I'll be back in about seven or

14   eight minutes.   Hopefully we'll get going.     So those defendants

15   who want to use the bathroom, please advise your counsel, who

16   will advise the deputy marshals.

17                        (Recess taken from 10:32 a.m. to 10:42

18                        a.m.)

19             THE COURT:    One thing before the jury comes in.

20   Mr. Witherell, Mr. Stengel, I still haven't gotten, I don't

21   know if defense counsel have, the revised spreadsheet of the

22   social media with your revised exhibits.

23             MR. WITHERELL:     I apologize for that, Your Honor.

24   I'm actually confused.    Some of the defendants who have

25   objected have dropped out.     So the only objections I currently
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 67 of 29767
                         SPECIAL AGENT SIMPSON - DIRECT

1    have are Mr. Hughes's and Mr. Goldman's.        I don't believe we're

2    going to come to an agreement as to -- they just maintain that

3    every picture --

4               THE COURT:    When do you plan to start showing photos?

5               MR. WITHERELL:    We do plan on showing photos today.

6    We have provided the redacted versions.

7               THE COURT:    I would like to see them.      If there's

8    objections pending, I'll rule on the objections.         I need to see

9    the document.

10              MR. WITHERELL:    The actual -- this is where I think I

11   got confused, Your Honor.     I apologize.

12               THE COURT:   We had the hearing before the trial

13   started.    My law clerk had created --

14               MR. WITHERELL:   I created a spreadsheet.

15               THE COURT:   That's what I'm talking about, with all

16   the social media exhibits.     And that's when I said I'm not

17   going to allow certain things, but I will allow others and I

18   will allow the rap videos provided they're edited.

19               MR. WITHERELL:   We are editing those in the process,

20   Judge.    I can provide again that spreadsheet.       I don't know

21   what additional things you need.

22               THE COURT:   It ought to have some exhibits removed.

23               MR. WITHERELL:   We don't plan on using all of them.

24               THE COURT:   I only want to know what you're intending

25   to use.
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 6868
                                                                         of 297
                         SPECIAL AGENT SIMPSON - DIRECT

1               MR. WITHERELL:     Judge, I can have that to you.       I

2    apologize.

3               THE COURT:    Can you bring it back after lunch?

4               MR. WITHERELL:     I certainly can.    I certainly can.

5               THE COURT:    Let's do that.    All right.

6               MR. GOLDMAN:    Your Honor, the rap music, I

7    understood, was supposed to be redacted also.

8               THE COURT:    It's supposed to be shortened.

9               MR. GOLDMAN:    It hasn't been.

10              THE COURT:    Let's bring this jury in.      We'll discuss

11   this at lunch.    Tell me what's going to happen.       You're going

12   to finish this, Mr. Stengel?       You're going to finish this

13   witness?

14              MR. STENGEL:    Yes.    We're going to watch a few clips

15   from the pole camera from around September 11, 2018.          They're

16   not the portions we showed with Officer Rillera.         They're

17   before and after.    He's going to identify defendants and others

18   associated on the pole camera.

19              THE COURT:    Who is the next witness after

20   cross-examination?

21              MR. STENGEL:    Special Agent Becker.

22              THE COURT:    You think that will take us to the lunch

23   break?

24              MR. STENGEL:    I do.    We're going to go through

25   another summary exhibit, which sort of compiles the data from
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 69 of 29769
                         SPECIAL AGENT SIMPSON - DIRECT

1    the phones, from the phone records.

2               THE COURT:   I'd like that to go a little more quickly

3    than this one.

4               MR. STENGEL:    That's fine.    The only issue we have

5    right now is we're going to talk about some phone records that

6    are going to have to be -- we're going to talk about them here

7    subject to connection.     We're going to have to fly in some

8    records custodians, and they'll come later in the week.          Or,

9    alternatively, we could move under 902(11).        We have the

10   certifications.    We can move the Court to admit them absent

11   stipulation.

12              THE COURT:   Is the jury ready?

13              THE CLERK:   Yes.

14              THE COURT:   Bring them in.

15              MR. STENGEL:    We can talk about that at lunch.

16                         (The jury enters the courtroom at 10:46

17                         a.m.)

18              THE COURT:   All right.    Ladies and gentlemen of the

19   jury, I want to just make a brief statement that explains

20   something about the testimony that you've just heard and this

21   exhibit on the easel, just so you understand what's involved

22   here.   From time to time during the trial, I may interrupt the

23   testimony to give you an explanation so you understand what's

24   happening.

25              We have rules of evidence that have been in existence
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 7070
                                                                       of 297
                       SPECIAL AGENT SIMPSON - DIRECT

1    for decades, if not centuries.     But one of the rules of

2    evidence that we specifically have is to allow summary exhibits

3    of voluminous data, and this is a common opportunity that

4    lawyers use in civil and criminal cases in courtrooms

5    throughout the United States.    So this is what we call a

6    summary exhibit, and the testimony of the agent this morning

7    was explaining this summary exhibit.

8              Now, the data, as you can imagine, and he's only

9    testified about a couple of these phones, the data that is in

10   these devices is huge.   The word was used "voluminous."        So you

11   can understand that.   And I assume most, if not all of you,

12   have cell phones, and people in your family have them, and you

13   probably have some idea of how they work.      But very few people

14   really understand the mechanisms and the amount of data that is

15   in an individual's cell phone.

16             So the underlying data that was on these cell phones,

17   that has been provided to the defense counsel in this case long

18   ago, so it's not that we're going to spend any time in this

19   trial -- well, the Government has the opportunity to use some

20   of the data on the cell phones in this trial, and I think you

21   will hear some of it or see some of it in the form of texts or

22   in the form of phone conversations or photographs, things of

23   that nature.   And, of course, defense counsel are welcome to

24   cross-examine this witness.

25             But they have had -- the underlying data that the
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 71 of 29771
                         SPECIAL AGENT SIMPSON - DIRECT

1    witness explained on these various cell phones has been made

2    available to defense counsel many months ago.         That's part of

3    our pretrial procedure.     It's what we call pretrial discovery,

4    and there's been a lot of that in this case.

5               So in this case, as we have with 3001, that's a

6    summary exhibit, and then some of these other exhibits show the

7    data.   But the actual information that will be portrayed is

8    going to be a tiny bit of that because the Government and the

9    agents have been through it all, and they've selected what they

10   believe they desire to use in this trial.

11              So I just ask you to consider that so you understand

12   the purpose of a summary exhibit as basically summarizing

13   voluminous data, only very little which will actually be shown

14   in exhibits during the trial.

15              Okay.   All right.    You may proceed.

16              MR. STENGEL:    Thank you, Your Honor.      One moment

17   before I proceed.

18              THE COURT:   And the data in the cell phone has

19   already been admitted into evidence.       It's been admitted, but

20   very little of it will be shown to you.        And, of course, it's

21   available to defense counsel.      The Government intends to use

22   some of it.   It's available to defense counsel as well.

23              MR. STENGEL:    Thank you, Your Honor.

24   BY MR. STENGEL:

25        Q.    Special Agent Simpson, earlier we attempted to look
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 7272
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    at a few clips from the pole camera on Sydenham Street.            Do you

2    remember that?

3         A.     Yes.

4         Q.     We ran into some technical difficulties.         I've been

5    informed that we've overcome those, so I'm going to show you

6    now what's been marked as Government Exhibit 2044.

7                MR. STENGEL:    Your Honor, these are going to be a

8    series of clips from the overall pole camera.          I move to admit

9    all of them.

10               THE COURT:    Admitted.    This is all on Sydenham?

11               MR. STENGEL:    This is all on North Sydenham, Your

12   Honor.

13               THE COURT:    Admitted.

14                           (Exhibit G-2044 admitted into evidence.)

15               MR. STENGEL:    Please play with time stamp 11:16.

16               THE COURT:    What is the date?

17               MR. STENGEL:    This is September 11, 2017.

18               And then pause when you get there.

19               THE COURT:    What was that date again?

20               MR. STENGEL:    September 11, 2017.

21               THE COURT:    Thank you.

22               MR. STENGEL:    This is going to be prior to the

23   arrival of Officer Rillera, Your Honor.

24   BY MR. STENGEL:

25        Q.     Special Agent Simpson, you testified earlier that you
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 73 of 29773
                         SPECIAL AGENT SIMPSON - DIRECT

1    monitored this pole camera, correct?

2           A.   That's correct.

3           Q.   Remind us approximately how long was it up?

4           A.   Approximately a month.

5           Q.   We see on the screen in front of us at the bottom

6    that series of numbers.     What is that?

7           A.   That's a time stamp and a date stamp for the pole

8    camera.

9           Q.   And is that time stamp or date stamp accurate?

10          A.   The date is accurate.    The time on the pole cam is 22

11   minutes slow.      So you add 22 minutes to that time for a correct

12   time.

13          Q.   How did you document that?     How did you figure that

14   out?

15          A.   Basically through review.     You know, as we were

16   reviewing it, we realized it was off by a few minutes and, you

17   know, we realized, I think, in all of our documents we would --

18   we'll use real time, but we would do that by adding 22 minutes.

19          Q.   So we're looking at time stamp starting at 11:16,

20   which is 17:40:57 seconds.     Based on what you just said, what

21   time is this?

22          A.   So that's -- the real time would be 5:40 plus 22

23   minutes, so it would be 6:02.

24          Q.   6:02 p.m.?

25          A.   Yes.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 7474
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.     It's listed 17 is the first number?

2         A.     Seventeen would be 5:00 p.m. military time.

3         Q.     Military time.     Thank you.   First off, do you

4    recognize -- you testified earlier that you conducted

5    surveillance on individuals who you suspected to be associated

6    with the Original Block Hustlers for how long?

7         A.     Months, I mean, yeah.

8         Q.     Are you able to recognize them?

9         A.     Yes.

10        Q.     How?

11        A.     I would equate it to, you know, if you observe a

12   person enough times, you know, watching the pole cam in

13   realtime there's actually the ability to zoom in, so you zoom

14   in, seeing them in real-time on surveillance.          The more you see

15   a person, the more you recognize their appearance, their gait,

16   their clothing type, the way they walk, the way they carry

17   themselves.     You know, it becomes much easier the more you view

18   a camera like this to identify people in the camera.

19        Q.     And on that video screen in front of you, do you see

20   anyone who is in the courtroom today?

21        A.     Yes.   I see Abdul West in the white T-shirt with the

22   blue on the front and -- play it a little bit.

23        Q.     Let's stop right there.      Do you recognize -- there's

24   an individual who just walked into the middle of the street.

25   Do you recognize him?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 75 of 29775
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.    I do.   In the red, what appears to be like a red and

2    black flannel shirt with jeans, that is Amir Boyer.

3         Q.    Who is Amir Boyer?

4         A.    He is one of the co-conspirators in this

5    investigation.

6              MR. STENGEL:     Okay.   So go ahead and play, Will.

7    Stop right there for a second, Special Agent Becker.

8    BY MR. STENGEL:

9         Q.    Now, just describe for the jury, please, where the

10   address at 3234 Sydenham Street is.

11        A.   It's a residence located in North Philadelphia.

12        Q.   I'm sorry.    On the video screen.

13        A.   Oh, okay.    So the address 3234 North Sydenham Street

14   on the video screen is really located where all these

15   individuals are standing.     If you actually see the person who

16   just came off the porch in all black right there, they would

17   have just walked out of the front of that residence.

18        Q.   Do you recognize the individual who you just

19   identified as walking out of that residence?

20        A.   I do.    That's Daryl Baker, who is also a

21   co-conspirator in this investigation.

22             MR. STENGEL:     Please go ahead and play, Special Agent

23   Becker.   Stop right there, please, Will.

24   BY MR. STENGEL:

25        Q.    The individual you just identified as Daryl Baker,
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 7676
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    where did he just go?

2         A.     He entered the driver's side of that dark-colored

3    Chevrolet Impala sedan.

4                MR. STENGEL:    If you could, Special Agent Becker,

5    please, fast forward to video time 20 minutes two seconds.

6                THE COURT:    I'd like to have some explanation if it's

7    significant.     You want to bring out questions.

8                MR. STENGEL:    Stop right there, please, Special Agent

9    Becker.

10   BY MR. STENGEL:

11        Q.     Special Agent Simpson, did you just see the

12   individual drive up on the white three-wheel vehicle?

13        A.     Yes.

14        Q.     Do you recognize that individual?

15        A.     That's Defendant Jameel Hickson.

16        Q.     Thank you.

17               MR. STENGEL:    Special Agent Becker, could you fast

18   forward to 23 minutes into the video, please?          Back up a little

19   bit to 22 minutes.      I'm sorry.    Special Agent Becker, pause

20   right there.     Could you please take it back to 17 minutes 53

21   seconds on the time stamp?       I mean 17:53 in the actual time.

22   Back a little more, please.       Stop right there.

23   BY MR. STENGEL:

24        Q.     Special Agent Simpson, did you just see an individual

25   walk out of the residence?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 77 of 29777
                         SPECIAL AGENT SIMPSON - DIRECT

1         A.   Yeah.    That was Daryl Baker exiting the residence

2    approaching the Impala.

3         Q.   And does he appear to be carrying something?

4         A.   Appears to be carrying in his right hand a black

5    plastic bag.

6         Q.   You've reviewed this pole camera footage, correct?

7         A.   Yes, I have.

8         Q.   What happens next?

9         A.   He enters the vehicle for a brief period of time,

10   exits the vehicle, and doesn't appear to have the black plastic

11   bag in his hand any longer.

12             MR. STENGEL:     Special Agent Becker, please go to 30

13   minutes 32 seconds into the video.

14   BY MR. STENGEL:

15        Q.   Special Agent Simpson, who did we just see walk out

16   of the residence?

17        A.   Co-conspirator Daryl Baker, Defendant Jameel Hickson,

18   and Defendant Abdul West.

19             MR. STENGEL:     Special Agent Becker, could you please

20   go to 33 minutes and 36 seconds on the video?

21   BY MR. STENGEL:

22        Q.   Special Agent Simpson, the gentleman who is near the

23   bike right now, who is that, the motor vehicle?

24        A.   Jameel Hickson.

25        Q.   And now someone just entered the frame on an actual
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 7878
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    bike.   Who is that?

2         A.     That is Defendant Hans Gadson.

3                MR. STENGEL:    Special Agent Becker, could you please

4    move forward to 43 minutes into the video?

5    BY MR. STENGEL:

6         Q.     Special Agent Simpson, who did we just see walk into

7    the residence?

8         A.     Defendant Hans Gadson.

9                MR. STENGEL:    Special Agent Becker, could you please

10   go to 48 minutes 18 seconds in the video.         Pause right there,

11   please.

12   BY MR. STENGEL:

13        Q.     Do you see any of the defendants on this video?

14        A.     I see Defendant Abdul West in the white, I see

15   Defendant Hans Gadson in the red looking towards the camera,

16   and I see Defendant Daryl Baker directly behind him entering

17   the driver's side of the Impala.

18        Q.     Sorry.   Co-conspirator?

19        A.     Co-conspirator.     I'm sorry.

20               MR. STENGEL:    Keep playing, please, Special Agent

21   Becker.    Stop right there.

22   BY MR. STENGEL:

23        Q.     And this is where we picked up with Officer Rillera

24   yesterday, correct?

25        A.     That is correct.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 79 of 29779
                         SPECIAL AGENT SIMPSON - DIRECT

1         Q.   Have you reviewed the pole camera footage from the

2    days -- we're just talking about September 11 -- from the day

3    before and the day after?

4         A.   Yes.

5         Q.   Did you also at that time recognize defendants at

6    certain times?

7         A.   Yes.

8              MR. STENGEL:     Special Agent Becker, could you please

9    play Exhibit 2041?

10   BY MR. STENGEL:

11        Q.   Special Agent Simpson, what time is this video being

12   taken?

13        A.   So it's September 10, 2017, so the day before we were

14   just viewing.    The time stamp on here is 19:03, which is 7:03,

15   add 22 minutes, 7:25 p.m.

16        Q.   Do you recognize the individual who we see on the

17   screen right now?

18        A.   That is Abdul West.

19        Q.   Do you see the individual who just got out of the

20   car, we can't see the car, the other individual on the screen

21   right now?

22        A.   Yes.

23        Q.   Who is that?

24        A.   Jameel Hickson.

25             MR. STENGEL:     Special Agent Becker, could you please
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 8080
                                                                          of 297
                          SPECIAL AGENT SIMPSON - DIRECT

1    play clip 2039.

2    BY MR. STENGEL:

3         Q.     Do you recognize the individual in this clip?

4         A.     That is Defendant Jamaal Blanding entering the

5    residence.

6                MR. STENGEL:    Special Agent Becker, could you please

7    play Exhibit 2040?

8    BY MR. STENGEL:

9         Q.     Do you recognize the individual that just appeared on

10   the screen?

11        A.     Defendant Jameel Hickson and Defendant Jamaal

12   Blanding exiting the residence.

13        Q.     And what is the date and time of this clip?

14        A.     September 10, 2017.      The actual time would be

15   11:34 p.m.

16               MR. STENGEL:    Special Agent Becker, could you please

17   play Exhibit 2045?      I'm sorry.    Scratch that.    Can you please

18   play Exhibit 2042?

19   BY MR. STENGEL:

20        Q.     Now, this clip appears to be moving a little quickly,

21   Special Agent Simpson.

22               MR. STENGEL:    Can you pause it right there, Special

23   Agent Becker?

24   BY MR. STENGEL:

25        Q.     What's the time and date, the date and time for this
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 81 of 29781
                         SPECIAL AGENT SIMPSON - DIRECT

1    clip?

2         A.    September 12, 2017.     The time on here says

3    11:56 a.m., so add 22 minutes to that.       It's approximately

4    12:18 p.m.

5         Q.    Do you recognize the two individuals who just walked

6    onto the screen?

7         A.    I do.   That is co-conspirator Amir Boyer and

8    co-conspirator Richard Chase Hoover.

9         Q.    When is this in relation to the search warrant that

10   was executed at this property?

11        A.    This would be just the next day, approximately 12

12   hours later.

13              THE COURT:   Now, we're looking at a garbage truck.

14   What's next?

15              MR. STENGEL:    The garbage truck is going to pull

16   away, Your Honor, and another car is going to pull up.          Fast

17   forward a little bit, a little bit more.        There you go.

18   BY MR. STENGEL:

19        Q.    Special Agent Simpson, what did we just see?

20        A.    In that clip, you saw co-conspirator Richard Chase

21   hoover and co-conspirator Amir Boyer exit 3234 North Sydenham

22   Street.   At the same approximate time, a dark-colored sedan

23   pulls up on the street, two people get out of it.         The trunk is

24   opened.   Mr. Hoover places a large black bag in the trunk.          He

25   gets in the driver's seat and drives away.        Everyone else walks
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 8282
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1    north on Sydenham Street in the other direction.

2                MR. STENGEL:    Your Honor, I might be done with this

3    witness.    Just let me confer with Mr. Witherell.

4                THE COURT:    Okay.

5                            (Conferring.)

6                MR. STENGEL:    Your Honor, I'm done with Special Agent

7    Simpson.

8                THE COURT:    Cross-examine.

9                Mr. Meehan, any questions?

10               MR. MEEHAN:    Thank you.

11                                     - - -

12                              CROSS-EXAMINATION

13                                     - - -

14   BY MR. MEEHAN:

15        Q.     Agent, were you involved in the surveillance of the

16   250 Columbus Boulevard apartment?

17        A.     Yes.   On what date?

18        Q.     Well, I think things started to happen sort of the

19   16th, 17th, and 18th of May.       Does that sound about right, of

20   last year, 2018?

21        A.     Leading up to the search warrant that was executed

22   there?

23        Q.     Yes, sir.

24        A.     Yes.

25        Q.     On the 16th, am I correct Mr. Hoover gets into
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 83 of 29783
                         SPECIAL AGENT SIMPSON - CROSS

1    Philadelphia?

2         A.     I believe that's correct, yes.

3         Q.     And he gets into Philadelphia.      He parks his truck at

4    a truck parking place, correct?

5         A.     That is correct.

6         Q.     He then retrieves contents from the truck, gets into

7    his blazer, his SUV?

8         A.     SUV, yeah.

9                MR. STENGEL:   Your Honor, objection.      It's outside

10   the scope of direct.

11               THE COURT:   Overruled.

12   BY MR. MEEHAN:

13        Q.     He then gets into his blazer and then drives to the

14   apartment at 240 Columbus Boulevard.       Does that sound accurate?

15        A.     250 North Columbus Boulevard.

16        Q.     250.   I'm sorry.   My apologies.    Does that sound

17   accurate?

18        A.     Yes.

19        Q.     At that time he's carrying a suitcase with him?

20        A.     That is correct.

21        Q.     So he goes to 250.    There's ongoing surveillance of

22   him at the location, correct?

23        A.     Yes.   When he arrived there?

24        Q.     Yes.

25        A.     Yes.
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 8484
                                                                            of 297
                            SPECIAL AGENT SIMPSON - CROSS

1           Q.     When he goes into 250, does he take the suitcase with

2    him?

3           A.     Yes.

4           Q.     He goes into the apartment for a little bit but then

5    leaves; is that correct?

6           A.     That is correct.

7           Q.     And then he goes to 2900 Taylor Street?

8           A.     That is correct.

9           Q.     2900 Taylor Street is commonly referred to as the

10   Lounge; is that correct?

11          A.     That is correct.

12          Q.     And 2900 Taylor Street in a sense, I know this isn't

13   perfect, but in a sense sort of replaces the address at

14   Sydenham Street after the warrant is executed at that location.

15   Am I pretty close to that?

16          A.     In some ways, possibly.

17          Q.     Okay.

18          A.     I don't know that they were exactly the same, but in

19   some ways.

20          Q.     All right.    Fair enough.    But what happens is we can

21   agree that 2900 Taylor Street is a popular location for the

22   members of OBH to hang out; is that correct?

23          A.     Yes.

24          Q.     So Mr. Hoover goes to 2900 Taylor Street, and he's

25   there for about three, four hours?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 85 of 29785
                         SPECIAL AGENT SIMPSON - CROSS

1         A.   Yes.

2         Q.   Did he take the suitcase with him?

3         A.   He did not.

4         Q.   He did not.     So he's going to 2900 Taylor Street,

5    which is a hangout for OBH, right?

6         A.   That is correct.

7         Q.   He's just come in, right?       He's just come in from

8    California?

9         A.   That is correct.

10        Q.   Okay.    And, again, the reason that you guys are

11   following him coming in from California is because you believe

12   that he's going to be carrying some drugs with him, correct?

13        A.   Yes.

14        Q.   I mean, you're very confident of it?

15        A.   Our investigation, we thought we had probable cause

16   that there would be narcotics.

17        Q.   I'm not questioning that.       You felt very comfortable

18   because, as opposed to the other times, you guys were ready to

19   move in on this time; is that correct?

20        A.   That is correct.

21        Q.   Okay.    So Mr. Hoover has supposedly come in from

22   California.   He parks at the truck parking place.        He takes his

23   suitcase, puts it into the blazer, goes to the apartment, then

24   goes from the apartment over to 2900 Taylor Street, where

25   members of OBH are, and he doesn't take the suitcase, correct?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 8686
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1         A.     That is correct.

2         Q.     Okay.    In fact, when he goes to 2900 Taylor Street,

3    he's seemingly, at least from what you can see on surveillance,

4    he's not taking anything there, correct?

5                MR. STENGEL:    Objection, Your Honor.      We haven't seen

6    any surveillance.

7                THE COURT:    Overruled.

8    BY MR. MEEHAN:

9         Q.     You can answer.

10        A.     To the best of my recollection, I don't remember if

11   he had a bag or not, to be honest.

12        Q.     That's fine.    If you're not certain, then say, hey,

13   Ed, I'm not sure, okay?      If you're not sure, you're not sure,

14   okay?   But we know he didn't have the suitcase.

15        A.     That is correct.

16        Q.     All right.    And later on, you guys execute the search

17   warrant back at 250 North Columbus Boulevard, which is where

18   Mr. Hoover had gone, correct?

19        A.     He had returned to that location, yes.

20        Q.     Right.    717 apartment?

21        A.     Yes.

22        Q.     You guys execute the valid search warrant, and you

23   recover that suitcase?

24        A.     That is correct.

25        Q.     That suitcase has $20,000?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 87 of 29787
                         SPECIAL AGENT SIMPSON - CROSS

1           A.   That is correct.

2           Q.   It has 5 pounds of meth?

3           A.   Approximately.

4           Q.   Okay.   Give or take.   So about 5 pounds of meth?

5           A.   Yes.

6           Q.   And I forget how much crack.     You probably remember.

7           A.   Powder cocaine, not crack.     Approximately

8    10 kilograms.

9           Q.   Okay.   And that's the suitcase that he had taken from

10   the truck, correct?

11          A.   Yes.    It appeared on surveillance, yes.

12          Q.   That never got to 2900 Taylor Street?

13          A.   That is correct.

14          Q.   The new OBH hangout?

15          A.   That is correct.

16          Q.   Okay.   I just wanted to make sure I had that.       Thank

17   you.

18               THE COURT:   All right.   Mr. Hughes.

19                                    - - -

20                             CROSS-EXAMINATION

21                                    - - -

22   BY MR. HUGHES:

23          Q.   Good morning, Agent Simpson.

24          A.   Good morning.

25          Q.   How are you today?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 8888
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1         A.     Good.

2         Q.     Good.   Agent, to use your words, you had an army of

3    agents on this case that you were directing and leading; fair

4    to say?

5         A.     At times, yes.     I mean, it takes a lot of hands to do

6    an investigation like this.

7         Q.     And it was a big case, bicoastal?

8         A.     Yeah.   It involved travel from East to West Coast.

9         Q.     And you even traveled to the West Coast personally on

10   multiple occasions?

11        A.     Yes.

12        Q.     And it's fair to say that you and your brother and

13   sister agents spent many, many hours surveilling Mr. Blanding?

14        A.     That is correct.

15        Q.     It's also fair to say that at no time did anyone

16   observe Jamaal Blanding engage in a drug transaction?

17        A.     I guess that's fair to say.

18        Q.     Now, when you went to Los Angeles, you mentioned one

19   time when you stopped at the airport and, I guess, handed over

20   surveillance to agents that were in California.          Do you recall

21   that?

22        A.     I do.

23        Q.     At any time did you extend your personal involvement

24   into California?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 89 of 29789
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.   And during that time, did you continue to surveil

2    Mr. Blanding or was it other individuals?

3         A.   Mr. Blanding, Mr. Hoover, and Mr. Hickson were the

4    people that were surveilled in LA on various times.

5         Q.   And you were personally part of that surveillance?

6         A.   Some of them, yes.      Some of them, no.     I mean, some

7    of them I was in Philadelphia.      Like I said, it takes a lot of

8    people and coordination.     Sometimes it was better for me to be

9    here helping coordinate the investigation on this end.

10        Q.   Understood.     Were you there when Mr. Blanding was

11   with Mr. West at the radio station at 103.9 back in

12   Philadelphia?

13        A.   I was.

14        Q.   Did you see Mr. Blanding in Los Angeles go to

15   Atlantic Records while he was in Los Angeles?

16        A.   I don't recall that.

17        Q.   Did you see him go to recording studios while he was

18   in Los Angeles?

19        A.   I don't recall that.

20        Q.   Did you communicate with any fellow agents and did

21   you ever learn that through other agents that he had been at

22   recording studios and radio stations on both the East and West

23   Coast during this case?

24        A.   I mean, I absolutely knew he was at a radio station

25   in Philadelphia.    I don't recall knowing of those radio
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 9090
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1    stations in LA.     I don't.

2         Q.     Now, at one point you actually sat next to

3    Mr. Blanding on a flight to Los Angeles?

4         A.     It was two different flights we had a layover in

5    Chicago, I think.     Mr. Blanding and Mr. Hickson always had

6    layovers on their flights, and we had a layover.          So I sat next

7    to him, I believe, on the first flight and then behind him on

8    the second flight.

9         Q.     And during this time, during these occasions where

10   you were with him on the flight, you actually at one point were

11   able to ascertain the passcode to his telephone?

12        A.     Yeah.   I observed him opening it multiple times.

13        Q.     So fair to say that we're talking about a very

14   intimate level of surveillance at this point?

15        A.     Very close.

16        Q.     And you, as the lead investigator for this case, for

17   this OBH investigation, are responsible for basically putting

18   the entire case together, correct?

19        A.     Yes.

20        Q.     So it goes without question that, had you observed

21   Mr. Blanding do or say anything incriminating during those

22   long-haul flights to the West Coast, you certainly would have

23   written it down or communicated it to brother and sister

24   agents, correct?

25        A.     Sure.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 91 of 29791
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.   And as you sit here today, it's true that there are

2    no FBI reports detailing incriminating information that you

3    observed while on these flights with Mr. Blanding, correct?

4         A.   Incriminating conversation, is that what you're

5    talking about?

6         Q.   Incriminating actions or conversation.

7              THE COURT:    You used the word "information."        What do

8    you mean by information?

9              MR. HUGHES:     I'll rephrase, Your Honor.

10             THE COURT:    I'll ask you to rephrase it as to whether

11   the witness heard Mr. Blanding say something as opposed to any

12   other kind of information.

13   BY MR. HUGHES:

14        Q.   You did not see Mr. Blanding do anything illegal on

15   these flights, correct?

16        A.   No.    It's an airport.    It's a secure space.      So, no,

17   I did not observe anything illegal, no.

18        Q.   You didn't watch him review or edit any business

19   records, owe sheets where, you know, somebody owes me money and

20   I owe them drugs, right?     You didn't observe anything like

21   that?

22        A.   No, I did not.

23        Q.   Because if you had, you would have put it in what we

24   call a 302, an FBI report, right?

25        A.   Sure.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 9292
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1         Q.     Now, on the pole camera footage that we've been

2    displaying to the jury, the camera footage starts much earlier

3    in the day.     I believe it was around 4:00 p.m., and you were

4    identifying different individuals?

5         A.     Yes, sir.

6         Q.     And then Mr. Blanding was not on location earlier in

7    that footage, correct, when it was daytime?

8         A.     I don't recall if he was observed earlier in the day,

9    but on the footage that we watched during my testimony on

10   September 11, he was not observed.

11        Q.     And on the footage that we watched most recently,

12   that was in the evening at the Mansion.         I believe it was

13   11:34 p.m.    You testified that you had seen Mr. Blanding come

14   onto the screen?

15        A.     Yes.

16        Q.     Now, you would agree with me that the pole camera

17   faces down the street of Sydenham Street, correct?

18        A.     From north to south.

19        Q.     North to south, thank you.      And you cannot actually

20   see the front door of the actual residence; would you agree

21   with me?

22        A.     I would agree with you.      There's a small porch set

23   back from the front door.

24        Q.     So it's fair to say then that when someone goes to

25   the far right of the frame of the camera, you cannot tell from
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 93 of 29793
                         SPECIAL AGENT SIMPSON - CROSS

1    the video whether someone is going onto the porch or actually

2    entering the residence?

3         A.     I guess that's fair to say.

4         Q.     And you would also agree with me that the footage

5    that you displayed most recently, and I'm referring to the

6    evening footage at 11:34 p.m. where you identified

7    Mr. Blanding, Mr. Blanding is on screen very briefly on the

8    right side of the frame.      It's a very brief amount of time?

9         A.     Well, I think the clip was brief.      I think the one

10   clip was very brief.      He just walked across the screen to the

11   front of the residence.      I think the other clip, if you played

12   it out, you know, he kind of stands out in front of the

13   residence for some amount of time.

14        Q.     Out in front of the residence?

15        A.     Correct.

16               MR. HUGHES:    No further questions at this time, Your

17   Honor.    Thank you.

18               THE COURT:    Thank you.

19               Mr. Ortiz.

20                                    - - -

21                              CROSS-EXAMINATION

22                                    - - -

23   BY MR. ORTIZ:

24        Q.     Is it still morning?    Good morning, Agent.      I know.

25   It feels like it's already afternoon.       I feel you.
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 9494
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1                I'm just going to pick up on that theme and backtrack

2    to the questions that I want to get to, but I want to flow from

3    that theme because I want to repeat that.

4                The camera isn't actually focused on the door of

5    Sydenham, correct?

6         A.     That's correct.

7         Q.     I'm not sure it's even relevant, but you can't see

8    people physically going into the house from the pole camera?

9         A.     You cannot see the door opening and closing on the

10   camera.

11        Q.     And there's that porch in front of the house?

12        A.     There is a porch.

13        Q.     And you recall from the pictures from the search

14   warrant, from the officer who testified yesterday, that there's

15   a grill at the front, correct?

16        A.     At times, yes.     I mean, I've been by that house

17   numerous times, yeah.

18        Q.     And on the dates that you were watching today, you

19   didn't physically observe anything.        You're just looking at the

20   same pole camera that I'm looking at or that the jury's looking

21   at today, correct?

22        A.     That's correct.

23        Q.     You weren't physically there, so you can't say who

24   came in, who came out?

25        A.     No, I was not physically there during that.
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 95 of 29795
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.     And it's fair to say, in the clips we saw, at one

2    point, the clip you began with, okay, there's like ten, fifteen

3    people on the block, correct?

4         A.     That's correct.

5         Q.     And there's people across the street?

6         A.     That's correct.

7         Q.     And we see women and children?

8         A.     That's correct.

9         Q.     I mean, there's just people congregating around this

10   area, correct?

11        A.     That's correct.

12        Q.     What you don't see is anyone coming up -- and you and

13   I both have seen this, but I want to point it out.         You don't

14   see any hand-to-hand sales, right?       There's no drug addict

15   walking up and buying bags.      I didn't see any of that.      Did you

16   see any of that?

17        A.     No.

18        Q.     But we do see the people hanging out in front of the

19   house?

20        A.     Yes.

21        Q.     And then I'm going to move back to where I wanted to

22   begin.    You're aware that OBH Records is a legitimate LLC,

23   correct?    You seized paperwork in this case?

24        A.     Yeah, I've seen that.

25        Q.     Okay.   So OBH is a record company, correct, that's
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 9696
                                                                            of 297
                            SPECIAL AGENT SIMPSON - CROSS

1    been formed?       You've seen the paperwork?

2           A.     According to the paperwork, yes.

3           Q.     Well, you're aware -- we're going to show videos

4    later, well-produced videos that purport to be a persona known

5    as AR-AB, correct?

6           A.     I believe we are going to show videos, rap videos,

7    yes.

8           Q.     And AR-AB is Mr. West?

9           A.     Abdul West.

10          Q.     In fact, that's how he's identified in his Instagram

11   that you talked about.        It doesn't say Abdul West.       It says

12   AR-AB?

13          A.     There's a number after.      I think it's 32.

14          Q.     Thirty-two.    AR-AB 32, right?

15          A.     That's correct.

16          Q.     It's open to the public?

17          A.     I believe his account is open to the public.

18          Q.     He's got OBH Records as an LLC?

19          A.     To my knowledge, yes.

20          Q.     And he's at the time producing videos?

21          A.     Yes.

22          Q.     Okay.   And at the Sydenham location where there's a

23   barbecue, what you're saying to me is there was a lot of people

24   hanging out there, correct?

25          A.     A barbecue?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 97 of 29797
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.   This house on Sydenham Street that we're focused on

2    right now.

3              THE COURT:    What's the question?

4    BY MR. ORTIZ:

5         Q.   There is a barbecue there, correct?

6         A.   Barbecue?

7         Q.   A grill, there's a grill there?

8         A.   Yes.    There's a grill in front.

9         Q.   There's people hanging out there, all those people

10   milling around?

11        A.   Yes.

12        Q.   I said the women and children, correct?

13        A.   In passing.     If you watch the whole thing, women and

14   children come up and talk and keep going.

15        Q.   You've identified at the time AR-AB at that point is

16   hanging out there, correct?

17        A.   I do identify him there.

18        Q.   And what you said was that you saw Mr. Hickson come

19   up on a motorcycle, correct?

20        A.   Correct.

21        Q.   So he was there, correct?

22        A.   Yes.

23        Q.   And by my count, he wasn't there that long.          He

24   wasn't there 20 minutes even.      He's there for a period, and

25   then he leaves, correct?
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 9898
                                                                          of 297
                          SPECIAL AGENT SIMPSON - CROSS

1         A.     Yeah.    I'd have to go back and review it to get the

2    exact amount of time.

3         Q.     It's not even ten minutes?

4         A.     You know what, I'd have to look back.        There's a lot

5    of video that day.      So for me to say it was 10 minutes, 20

6    minutes, it wouldn't be fair.

7         Q.     I understand.    But it's not like he's there for

8    hours, correct?

9         A.     No.

10        Q.     And on other occasions you've seen him there talking

11   to Mr. West, correct?

12        A.     Yes.

13        Q.     Again, that's what you see, correct?

14        A.     That's correct.

15        Q.     Now, you began your testimony with talking about the

16   six flights that occurred in November, correct, that began in

17   November, correct?

18        A.     The six trips to LA?

19        Q.     To LA.

20        A.     Yes.

21        Q.     Now, the footage that we just saw, though, was back

22   in September, correct?

23        A.     Yes.

24        Q.     And you're not saying that you have any evidence that

25   Mr. Hoover was traveling to LA in September, correct?
        Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 99 of 29799
                         SPECIAL AGENT SIMPSON - CROSS

1         A.   No.    Our case did not locate evidence of Mr. Hoover's

2    travels during September.

3         Q.   So we're looking at footage in September for

4    Sydenham, correct?

5         A.   That's correct.

6         Q.   But at that point Mr. Hoover has -- there's no

7    evidence that he has even gone to LA and come back, him

8    personally, Mr. Hoover?

9         A.   No.

10        Q.   When he does go on the first trip, you indicated that

11   he stopped at 1 Brown Street, correct?

12        A.   That is correct.

13        Q.   And that's where my client was arrested, correct?

14        A.   That is correct.

15        Q.   He wasn't arrested on Sydenham, correct, or the

16   Lounge?

17        A.   No.    He was arrested at 1 Brown Street.

18        Q.   At 1 Brown Street?

19        A.   Yes.

20        Q.   And there's no evidence that any -- we learned

21   yesterday that there's no evidence whatsoever of, you know,

22   indication of who lives at houses in terms of the Sydenham

23   residence, right?    We have no paperwork that was ever collected

24   showing anyone resided there?

25             MR. STENGEL:     Objection, Your Honor.      That
                                                                        100
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 100 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1    misconstrues testimony.

2                 THE COURT:   Do you object?

3                 MR. STENGEL:    Yes.

4                 MR. ORTIZ:   I'll rephrase.

5                 THE COURT:   Overruled.

6    BY MR. ORTIZ:

7         Q.      Was there any evidence that Mr. Hickson used Sydenham

8    as an address?

9         A.      No.

10        Q.      Or the Lounge, correct?      He hasn't used that as an

11   address?

12        A.      No.

13        Q.      You just conceded that a lot of people were hanging

14   out that affiliated with OBH at the Lounge, correct?

15        A.      Yes.

16        Q.      A lot of people were also hanging out at Sydenham,

17   correct?

18        A.      Yes.

19        Q.      And on this one occasion and in November, Mr. Hoover

20   is seen going to 1 Brown Street, correct?

21        A.      That is correct.

22        Q.      But the next trip he went to Race Street, correct?

23        A.      Correct.

24        Q.      Number three he went to Race Street, correct?

25        A.      Correct.
                                                                       101
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 101 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.   Number four he went to Race Street?

2         A.   Correct.

3         Q.   Number five he goes to Race Street?

4         A.   Correct.

5         Q.   And number six he's arrested where?

6         A.   250 North Christopher Columbus Boulevard.

7         Q.   Exactly.    Now, on that occasion -- well, let me

8    backtrack.   In LA, you flew out there, correct, on occasion?

9         A.   Yes.

10        Q.   And you guys made observations, correct?

11        A.   Yes.

12        Q.   At any time did you see Jameel Hickson purchase drugs

13   in LA?

14        A.   I did not.

15        Q.   At any time did you observe Mr. Hoover with

16   Mr. Blanding purchasing drugs at any neighborhood or location

17   in LA?

18        A.   I did not.

19        Q.   When you did the anticipatory search, you found, in

20   your words, 10 kilograms of cocaine, correct?

21        A.   Approximately.

22        Q.   5 pounds of meth, correct?

23        A.   Approximately.

24        Q.   And I think 10 kilograms of powder cocaine, correct?

25        A.   It's 10 kilograms of powder cocaine and approximately
                                                                        102
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 102 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1    5 pounds of methamphetamine.

2         Q.      Gotcha.   And you never saw where Mr. Hoover

3    physically purchased those drugs, correct, that were in his

4    house?    You didn't see him buying them in a transaction?

5         A.      I didn't see anyone buying those drugs.

6         Q.      At no point, for example, on that particular day,

7    correct?

8         A.      No.

9         Q.      By the way, Mr. Hoover, just prior to that, had

10   traveled the whole way across the country coming back from the

11   East Coast, correct?

12        A.      Yes.

13        Q.      At times you would agree with me he would stop

14   sometimes in Texas, correct?

15        A.      I would probably agree with that.       I can tell you he

16   stopped on his trips, like, as a normal, to my knowledge and

17   research of how truck drivers travel, he would stop normally.

18        Q.      For example, we have evidence he stopped in Texas?

19        A.      Okay.   I would have to look back at that.

20        Q.      Is it possible he stopped in Texas?

21        A.      Absolutely.

22        Q.      You would agree with me that drugs also come out of

23   Texas, right, proximity to Mexico?

24        A.      No drugs originate in Texas.

25        Q.      Absolutely.    And they don't originate in California,
                                                                       103
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 103 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1    correct?

2         A.    Correct.

3         Q.    So you're not saying they come out of Texas too?

4         A.    No.    You can buy drugs in Texas, I'm sure.

5         Q.    And like I said, you don't know specifically where

6    Mr. Hoover obtained the drugs, correct?       You didn't observe it?

7         A.    I don't know the origin of where those drugs were

8    purchased.

9         Q.    And you don't know, for example, way back in

10   November, what Mr. Hoover, if anything, brought back in his

11   truck, correct?

12        A.    I don't know.

13        Q.    Nothing was seized?

14        A.    No.

15        Q.    Absolutely nothing?

16        A.    Nothing.

17        Q.    So what you saw is on that one occasion he went into

18   the house, the apartment where Mr. Hickson was arrested,

19   correct?

20        A.    Yes.

21        Q.    And I just went through it.      It was 5 pounds of meth

22   and 10 kilograms of cocaine that were seized in the

23   anticipatory search, correct, on number six?

24        A.    Uh-huh.

25              THE COURT:   Say yes or no.
                                                                        104
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 104 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1                 THE WITNESS:    Yes.   I'm sorry.

2    BY MR. ORTIZ:

3         Q.      Mr. Hoover did not actually even go -- he went to the

4    Lounge, correct?

5         A.      He did.

6         Q.      He did, correct?

7         A.      Yes, he did.

8         Q.      And was there some time?

9         A.      Yes.

10                THE COURT:   You've covered that already.

11   BY MR. ORTIZ:

12        Q.      And the drugs apparently remained at the location

13   where you searched, correct?

14                THE COURT:   Mr. Ortiz, you've already established

15   that.   We're not going to have repetition.

16   BY MR. ORTIZ:

17        Q.      All right.   There was no marijuana seized on that

18   trip, correct, on that search?

19        A.      From the search of One Water Street?

20        Q.      Yes, correct.

21        A.      I don't believe so.

22        Q.      We just went through repetitiously what you seized,

23   two items, correct?

24                THE COURT:   He didn't mention marijuana.

25   BY MR. ORTIZ:
                                                                       105
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 105 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.   You did not mention marijuana, correct?

2         A.   Correct.

3         Q.   Was marijuana seized?

4         A.   Not to my recollection.

5         Q.   Now, when you arrested my client, Mr. Hickson --

6         A.   Yes.

7         Q.   -- you seized marijuana, correct?

8         A.   I did not, but there was marijuana seized.         I was not

9    at that location.

10        Q.   A substantial amount of marijuana?

11        A.   Yeah, yeah.    It was more than just -- you know, it

12   was a substantial amount.

13        Q.   And you did not seize any meth at that location?

14        A.   Residue.    Meth residue.

15        Q.   So you found some residue?

16        A.   Residue of meth on a scale.

17        Q.   I didn't ask that.     I asked if you seized

18   methamphetamine, like, actual methamphetamine.

19        A.   Residue of methamphetamine.

20        Q.   Did you seize that?     Did you wrap it up?      Did you put

21   it in a bag?

22        A.   Yes.

23        Q.   You took a swab?

24        A.   The lab would take a swab.

25        Q.   But you didn't seize any packages of methamphetamine?
                                                                        106
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 106 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1         A.      Bulk, are you asking for bulk?

2         Q.      Yes.

3         A.      No, no bulk methamphetamine.

4         Q.      You're talking about some residue, but I'm asking if

5    you received any packages of methamphetamine.

6         A.      No bulk packages of methamphetamine.

7         Q.      Did you receive any packages or bulk or anything for

8    personal use that related to cocaine?

9         A.      No.

10        Q.      Or heroin?

11        A.      No.

12        Q.      So other than that residue and the bulk marijuana,

13   nothing else that was drugs, like, narcotics was seized?

14        A.      That's correct.

15                MR. ORTIZ:   I have no further questions.

16                THE COURT:   Okay.    Mr. Goldman.

17                MR. GOLDMAN:    Thank you, Your Honor.

18                                      - - -

19                               CROSS-EXAMINATION

20                                      - - -

21   BY MR. GOLDMAN:

22        Q.      Good morning.

23        A.      Good morning.

24        Q.      I just have two areas I'd like to make inquiry of.

25   The first part just basically deals with my client, Mr. Gadson.
                                                                       107
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 107 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1    You're aware that Mr. Gadson actually is from the hood.         He's

2    from Sydenham Street area, correct?

3         A.   I am aware that he grew up in that area.

4         Q.   In fact, his mother or grandmother still owns two

5    properties on Sydenham Street, correct?

6         A.   Yes.

7         Q.   So seeing Mr. Gadson in the area of Sydenham Street

8    does not mean anything nefarious, correct?       He has family

9    there, correct?

10        A.   I guess his mere presence there doesn't make it

11   nefarious.

12        Q.   It wouldn't be surprising to see him on Sydenham

13   Street area on numerous occasions, correct, because of his

14   family living there, yes?

15        A.   Sure.

16        Q.   In fact, you know that he stays at his family's house

17   on occasion, correct?

18        A.   Yeah.   Different block of Sydenham.

19        Q.   How far away is that in the City of Philadelphia?

20        A.   Couple blocks away.

21        Q.   Walking distance?

22        A.   Definitely.

23        Q.   Definitely like a couple minutes?

24        A.   Yes.

25        Q.   So it's not odd, right?
                                                                        108
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 108 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1         A.      No, not odd.

2         Q.      And you were aware that my client was getting income

3    from selling T-shirts on the streets?

4         A.      I am aware.

5         Q.      In fact, you were hopeful to buy one from him on one

6    occasion?

7         A.      We were just being friendly with your client, but,

8    yeah, we joked with him about buying T-shirts.

9         Q.      Because they're just T-shirts.       Even if they had OBH

10   on them, they were just T-shirts, correct?

11        A.      As far as I know, yeah.

12        Q.      You're aware that Mr. Stewart has said that OBH

13   T-shirts are the rage and, in fact, they sell them to a bunch

14   of white college kids at Kutztown, correct?

15                MR. STENGEL:    Objection, Your Honor, outside the

16   scope.

17                THE COURT:    Can you answer that?     Do you know?

18                MR. STENGEL:    Your Honor, he also asked what another

19   witness had said, what a pending witness had said.

20                THE COURT:    Overruled.   It's cross-examination.

21                Go ahead.

22                THE WITNESS:    I am aware that Mr. Stewart said that

23   about the shirts.

24   BY MR. GOLDMAN:

25        Q.      Right.   And you're also aware that my client was an
                                                                       109
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 109 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1    up-and-coming music artist?

2         A.    I'm aware that he sang rap songs.

3         Q.    You might not like rap songs, but he's an

4    up-and-coming one?

5         A.    I didn't say that.

6               THE COURT:   Let's move on.

7    BY MR. GOLDMAN:

8         Q.    Now, you said in the video -- this was your language.

9    You're saying that my client walked into Sydenham Street.          We

10   now know that that was wrong when you used those terms,

11   correct?

12        A.    The video doesn't show him entering the threshold.

13        Q.    So why did you want to tell the jury that he walked

14   into that residence?    Why did you use those words?

15        A.    Based on numerous surveillances there.       You know, I

16   haven't been there in person -- I've been there in person a

17   number of times.    I've never been there in person where, you

18   know, ten people are all standing on the porch.        Based on

19   totality of, you know, approaching the door, being in there for

20   a period of time, it appeared that they were going in and out

21   of the residence.

22        Q.    Well, you watched the pole cameras between the time

23   that the police came to the residence the night of the search,

24   correct?

25        A.    I've watched the pole camera a number of days.
                                                                        110
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 110 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1         Q.      Then you saw them secure the residence.        They went in

2    waiting for a search warrant.        You saw that, correct?

3         A.      Yes.

4         Q.      And then you saw police officers, before the search

5    warrant came, after they had no right to be in that house, walk

6    towards --

7                 THE COURT:   Wait, wait, wait.     No, no.    You ask one

8    question at a time.

9                 MR. GOLDMAN:    Okay.   I'll break it down.

10                THE COURT:   If they had a search warrant, they did

11   have a right.

12                MR. GOLDMAN:    This is before the search warrant.

13                THE COURT:   Well, you know, Mr. Goldman, we have had

14   numerous discussions about that, so rephrase the question.            One

15   fact at a time, please.

16                MR. GOLDMAN:    On the record you said that's a trial

17   issue, not a suppression issue, Your Honor.

18                THE COURT:   Ask a question.

19   BY MR. GOLDMAN:

20        Q.      Going back to the police arriving, that was the

21   officers that testified yesterday, they testified that they got

22   there, they testified that they did a protective sweep, which

23   means going into the house, make sure there's nobody armed and

24   dangerous in there, correct?

25        A.      I don't really understand why I'm testifying about
                                                                       111
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 111 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1    their testimony.

2         Q.     That's not your role.

3                THE COURT:   This witness was in the courtroom when

4    the officer testified, and the jury heard it.        Okay.   What is

5    the question to this witness?

6    BY MR. GOLDMAN:

7         Q.     The question to this witness is, after they conducted

8    the protective sweep and after they were waiting for a search

9    warrant to lawfully go back into the residence, on the pole

10   cameras you saw Philadelphia police officers, before the search

11   warrant was issued, going into that house, did you not?

12        A.     Well, I believe there are clips of them going onto

13   the porch.

14        Q.     Why is it that when a police officer from

15   Philadelphia walks in the direction of the front door, you, as

16   an FBI agent, say they were going to the porch, yet when it's

17   my client, Mr. Gadson, you testify he was going into the house?

18               THE COURT:   That's argumentative.    Ask another

19   question.

20   BY MR. GOLDMAN:

21        Q.     Were you trying to implicate my client by using the

22   words that he went into the house?

23        A.     I was just answering the question.

24        Q.     But you now admit you were answering the question

25   incorrectly, correct?
                                                                        112
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 112 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1         A.      I called it going into the residence.        The camera

2    clearly doesn't show the threshold of the residence.            I guess

3    that's up to interpretation of whether the porch is considered

4    the residence.

5         Q.      Do you agree with me that on the night of the search,

6    after the protective sweep and before the search warrant was

7    issued, if police officers went into that residence, that would

8    be illegal entry into that residence?

9                 MR. STENGEL:    Objection, Your Honor.

10                THE COURT:   Don't answer that.      Next question.

11   BY MR. GOLDMAN:

12        Q.      I'm going to talk about the second --

13                THE COURT:   Ladies and gentlemen of the jury, in the

14   pretrial proceedings we have had, it has been established for

15   purposes of this case that what the police and the FBI did was

16   lawful.    Next question.

17                MR. GOLDMAN:    Not as to the interim, Your Honor.

18                THE COURT:   Next question.

19   BY MR. GOLDMAN:

20        Q.      I'm going to talk about Mr. Stewart, if I may.         The

21   Government Witness Stewart, you testified about Stewart this

22   morning, if you remember.       You identified Mr. Stewart, the

23   witness we're going to see, as a leader of drugs and guns in

24   the area.     Those were the words you used.

25        A.      Of a different area.
                                                                       113
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 113 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1         Q.   What area was Government Witness Stewart a leader of

2    drugs and guns?

3         A.   The Bridge Street/Frankford area of Philadelphia.

4         Q.   Over what period of time was he such a leader?

5         A.   The investigation of that was in the spring of 2017.

6         Q.   So you know that as of September 17 he was a leader

7    of drugs and guns in that area?

8         A.   The investigation suggested as such, yes.

9         Q.   Well, the investigation starts after you gather

10   information that gives you that conclusion, correct?

11        A.   Yes.

12        Q.   So, presumptively, we can assume that Stewart was a

13   leader of drugs and guns in the area even before that, correct?

14        A.   Well, that would -- before what?

15        Q.   Before your investigation, because there must be old

16   facts you're getting to start an investigation in September of

17   2017, correct?

18        A.   I wouldn't be able to say that.       I wouldn't have

19   evidence to say what happened before the investigation.

20        Q.   You also said that he was involved in, I wrote down

21   your words, a rash of shootings and violence; is that correct?

22        A.   I said that there were a rash of shootings and

23   violence occurring in that neighborhood.

24        Q.   Stewart's neighborhood?

25        A.   The neighborhood where he was controlling the drug
                                                                        114
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 114 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1    trade.

2         Q.      You used this in connection with why you opened up an

3    investigation of Stewart, correct?

4         A.      The investigation was -- the Philadelphia police

5    investigation was opened.       Stewart became -- they became aware

6    of him through that investigation, and then as that

7    investigation progressed, his connection to other defendants in

8    the federal case was discovered.

9         Q.      And from your investigation, after identifying him as

10   being a leader of drugs and guns, it would be safe to say that

11   your investigation showed that he was -- on a regular basis, he

12   was found carrying unlawfully guns on him for an extended

13   period of time, correct?

14        A.      Can you repeat?

15                THE COURT:   Do you recall saying that?

16                THE WITNESS:    Repeat the question.

17   BY MR. GOLDMAN:

18        Q.      Yes.   You know that Mr. Stewart, over an extensive

19   period of time, was repeatedly carrying guns unlawfully on the

20   streets of Philadelphia, correct?

21                THE COURT:   Were you asked that on direct

22   examination?

23                THE WITNESS:    No.

24                THE COURT:   I don't recall that, Mr. Goldman.        Ask

25   another question.
                                                                       115
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 115 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1    BY MR. GOLDMAN:

2         Q.   He was a leader of drugs and guns?

3         A.   I didn't say that.     I said he was a leader of -- he

4    controlled that area.

5              THE COURT:    Your cross-examination needs to be

6    limited to what the witness said on direct examination.

7              MR. GOLDMAN:    All right.    I just want to get into --

8              THE COURT:    I think you've exhausted what he

9    mentioned about Mr. Stewart.     Next question.

10   BY MR. GOLDMAN:

11        Q.   What was the rash of shootings and violence that you

12   associated with Mr. Stewart and his gang?

13             MR. STENGEL:    Objection.    He didn't testify to that.

14             MR. GOLDMAN:    He used those terms, Your Honor.

15             THE COURT:    Can you answer that?

16             THE WITNESS:    I can't.

17   BY MR. GOLDMAN:

18        Q.   You can't?    Why not?

19        A.   That wasn't my part of the investigation.

20        Q.   Well, you've been telling us a lot about what you

21   learned from other agents, so what did you learn about

22   Stewart's rash of shootings and violence?

23             THE COURT:    Did you learn anything from other FBI

24   agents about Mr. Stewart?

25             THE WITNESS:    I learned from other task force
                                                                        116
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 116 of 297
                           SPECIAL AGENT SIMPSON - CROSS

1    officers and police officers that that geographical area of

2    Philadelphia was experiencing an uptick in violence and drug

3    sales.

4    BY MR. GOLDMAN:

5         Q.      Let me see if I can refresh your recollection.         Do

6    you remember being, in 2018, in a meeting with Stewart where

7    you and other law enforcement officers told Stewart that you

8    knew of three murders that he committed?          Do you remember being

9    there?

10                THE COURT:   No, no.    Don't answer that.

11                Next question.

12   BY MR. GOLDMAN:

13        Q.      Do you know what murders he was involved in?

14                THE COURT:   We're not having any cross-examination

15   about murders.     That was not brought up on direct.

16   BY MR. GOLDMAN:

17        Q.      So you're saying, as you sit here today, you do not

18   know of any rash of shootings or violence that Mr. Stewart was

19   involved with?

20                MR. GOLDMAN:    That was his words, Your Honor.

21                THE COURT:   Do you know any specifics about that?

22                MR. STENGEL:    Objection.

23                THE COURT:   He's already said he doesn't.

24                Is that correct?

25                THE WITNESS:    I don't know the specific events.       I
                                                                       117
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 117 of 297
                         SPECIAL AGENT SIMPSON - CROSS

1    know that that was the reason behind the police investigation

2    that started there.

3    BY MR. GOLDMAN:

4         Q.    So you're saying under oath that you're not aware of

5    what the acts of violence were by Mr. Stewart; is that correct?

6         A.    Based on -- from other things I know about acts of

7    violence, but based on that part of the investigation, all I

8    knew was, hey, there's a rash of -- you know, the police are

9    doing an investigation here.     They've identified Dontez

10   Stewart.   It led them to this.     That's where our investigation

11   started.

12        Q.    So I'm just going to ask you what did you know about

13   the acts of guns and violence by Mr. Stewart?

14              THE COURT:   Do you know anything more than you've

15   already testified to this morning about Mr. Stewart's

16   involvement when you started the investigation?

17              THE WITNESS:   No.   I mean, yeah.    That's what I know,

18   is that there was --

19   BY MR. GOLDMAN:

20        Q.    So if we can show that later on in the case, then

21   you're not telling us the truth then?

22              THE COURT:   Do you have any other questions?

23              MR. GOLDMAN:   Nothing else.     Thank you.

24              THE COURT:   Redirect.

25              MR. STENGEL:   Thank you, Your Honor.
                                                                        118
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 118 of 297
                              AGENT SIMPSON - REDIRECT

1                                       - - -

2                              REDIRECT EXAMINATION

3                                       - - -

4    BY MR. STENGEL:

5         Q.      Special Agent Simpson, we were talking about the rash

6    of shootings and violence in that geographic area?

7         A.      Yes.

8         Q.      What is that geographic area?

9         A.      Bridge Street/Frankford area of Philadelphia.

10        Q.      You're aware that the background of your

11   investigation, did you have any information that that rash of

12   shootings and violence was tied to any specific individual?

13        A.      In the background of my investigation, I was aware

14   that it was tied to Dontez Stewart.

15        Q.      How?

16                MR. GOLDMAN:    Hold on a second.

17                THE COURT:   Do you object?

18                MR. GOLDMAN:    No, I don't object, but now I have to

19   get back up because we're going into things which I wasn't

20   allowed to get into.

21                THE COURT:   I'm going to sustain.      I don't think

22   that's proper redirect.       Next question.

23                MR. STENGEL:    Fair enough.

24   BY MR. STENGEL:

25        Q.      Mr. Meehan had asked you a few questions early on
                                                                       119
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 119 of 297
                           AGENT SIMPSON - REDIRECT

1    about where Mr. Hoover went after the sixth trip.        Do you

2    remember that?

3         A.    Yes.

4         Q.    Where did he go when he first came back?

5         A.    250 North Christopher Columbus Boulevard.

6         Q.    Where did he go after 250 North --

7         A.    The Lounge, 2900 North Taylor Street.

8         Q.    The FBI executed a search warrant that night,

9    correct?

10        A.    That's correct.

11        Q.    What was -- what properties -- what was the search

12   warrant for?

13        A.    The search warrant was for 250 North Christopher

14   Columbus Boulevard, Apartment 717.

15        Q.    Just that apartment?

16        A.    No.    It was an anticipatory search warrant.

17        Q.    What is an anticipatory search warrant?

18        A.    Anticipatory search warrant states a series of facts

19   or probable cause that certain things have happened, and it

20   anticipates, based on a pattern of facts, that certain things

21   might happen.     So our anticipatory search warrant was for both

22   that property, 250 North Christopher Columbus Boulevard, and

23   2323 Race Street.

24        Q.    And why was it for 2323 Race Street?

25        A.    Based on the previous surveillances and investigation
                                                                        120
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 120 of 297
                              AGENT SIMPSON - REDIRECT

1    that had Mr. Hoover and others had gone to that residence.

2         Q.      And why was it for the One Water Street Apartments at

3    250 North Columbus Boulevard?

4         A.      Our investigation had identified that that was a new

5    apartment in control -- that was being controlled by the

6    organization.

7         Q.      Why was the Lounge not included in that?

8         A.      There was never a surveillance following a trip to LA

9    where Mr. Hoover or any of the other members of the

10   organization came back and went directly to the Lounge.

11        Q.      Mr. Hughes had asked you some questions about your

12   surveillance of Mr. Blanding on the trips to Los Angeles,

13   correct?

14        A.      Correct.

15        Q.      And he asked you about -- I don't remember the exact

16   words, but a tally sheet?

17        A.      Yes.

18        Q.      What did you say?     Did you see him make anything like

19   that?

20        A.      No.

21        Q.      Now, have you ever seen anything resembling that in

22   your investigation?

23        A.      Yes.

24        Q.      I'm showing you what's been marked as a Government

25   exhibit -- just the witness, please, Your Honor -- 4001.
                                                                       121
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 121 of 297
                           AGENT SIMPSON - REDIRECT

1                 THE COURT:   4001?

2                 MR. STENGEL:   4001.

3    BY MR. STENGEL:

4           Q.    Do you recognize what's in front of you?

5           A.    Yes.

6           Q.    Where did that come from?

7           A.    That is an excerpt from a phone extraction from

8    Jamaal Blanding's phone.

9                 THE COURT:   This has been admitted.

10                MR. STENGEL:   I'm going to move to admit it right

11   now.

12                THE COURT:   Show it to the jury.

13                         (Exhibit G-4001 admitted into evidence.)

14   BY MR. STENGEL:

15          Q.    This was found where?

16          A.    From an extraction of Jamaal Blanding's phone, Phone

17   No. 22.     And when I was talking earlier about the types of

18   things you get from a phone, this was from the notes section of

19   the phone.

20          Q.    And what does the note read?

21          A.    $1,650, Paul, $1,100, Gizzy, $575, Mont, $4,000,

22   soft, 2,200, hard, 3,600, Eric, 6,000, glass.

23          Q.    Remind us, how long have you been a narcotics

24   investigator?

25          A.    Approximately nine and a half years.
                                                                        122
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 122 of 297
                              AGENT SIMPSON - REDIRECT

1         Q.      In your nine and a half years, have you become

2    familiar with slang or coded language referencing narcotics?

3         A.      Yes.

4         Q.      Based on your experience and your training, do you

5    know what "soft" means?

6                 MR. GOLDMAN:    Objection, Your Honor.

7                 MR. HUGHES:    Objection, Your Honor.

8                 THE COURT:    This is beyond cross-examination.       He

9    just said he didn't see -- he sat next to, in back of

10   Mr. Blanding.       He didn't see him do anything.     You can bring

11   this up later.

12                MR. STENGEL:    Thank you, Your Honor.

13                THE COURT:    Sustain the objection.     Anything else?

14   BY MR. STENGEL:

15        Q.      Special Agent Simpson, we showed just a limited

16   number of clips from outside Sydenham Street, correct?

17        A.      Yes.

18        Q.      And with the caveat that you've accepted you can't

19   see the front door from that camera?

20        A.      That's correct.

21        Q.      You have watched that pole camera on other days,

22   correct?

23        A.      That's correct.

24        Q.      Can you just describe, generally, what you see on

25   that pole camera?
                                                                       123
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 123 of 297
                       SPECIAL AGENT SIMPSON - RECROSS

1               MR. HUGHES:    Objection.    The best evidence of that

2    would be the footage itself.

3               THE COURT:    You covered that on direct.     Any further

4    questions?

5               MR. STENGEL:    No further questions.

6               THE COURT:    Any recross?

7               MR. MEEHAN:    Could I just ask a couple, Judge?

8               THE COURT:    Yes.

9               MR. MEEHAN:    It won't be long.

10                                   - - -

11                            RECROSS EXAMINATION

12                                   - - -

13   BY MR. MEEHAN:

14        Q.    How long does it take to get a search warrant?        I

15   mean, you guys are flying back and forth following people all

16   over the world, and you see Mr. Hoover go to 2900 Taylor

17   Street.   How long would it take to get a search warrant?

18        A.    It depends on a lot of factors.      A lot of factors.       A

19   search warrant could be gotten very quickly or it could take

20   time, but a lot of factors there.

21        Q.    Did you ever get one?

22        A.    Have I ever gotten a search warrant?

23        Q.    No, no.   I know you got those.     I'm talking about for

24   Taylor Street.

25        A.    Yes.
                                                                          124
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 124 of 297
                             SPECIAL AGENT BECKER - DIRECT

1           Q.      When?

2           A.      It was a month later, approximately.

3           Q.      So it was 30 days after May 16th and 17th?

4           A.      Approximately.

5           Q.      Okay.   So did anybody try to get one for Taylor

6    Street after Mr. Hoover gets there after coming back from

7    California and you've been following him all over the place?

8           A.      No.

9                   MR. MEEHAN:    Okay.   Thank you.

10                  THE COURT:    Okay.    Any other recross?    Okay.   Thank

11   you.

12                             (Witness excused.)

13                  THE COURT:    Next witness, please.

14                  MR. STENGEL:    Call Special Agent William Becker.

15                             (Witness sworn.)

16                  THE CLERK:    Thank you.   Please state your full name

17   and spell your last name for the record.

18                  THE WITNESS:    Good afternoon.      FBI Special Agent

19   William Becker, B-E-C-K-E-R.

20                                         - - -

21                                 DIRECT EXAMINATION

22                                         - - -

23   BY MR. STENGEL:

24          Q.      Good afternoon, barely.        Special Agent Becker, how

25   are you?
                                                                       125
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 125 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         A.     I'm hungry.

2         Q.     Special Agent Becker, where do you work?

3         A.     I work for the FBI.

4         Q.     And what do you do at the FBI?

5         A.     I'm a special agent.

6         Q.     What does a special agent do?

7         A.     A special agent does a number of things.       Myself, I'm

8    on the Safe Streets Violent Gang and Drug Task Force.

9         Q.     How long have you been on that task force?

10        A.     Approximately two years.

11        Q.     What were you doing before that?

12        A.     I was a police officer.

13        Q.     Where?

14        A.     The Whitpain Township Police Department in Montgomery

15   County.

16        Q.     As a special agent with the FBI, did you work on an

17   investigation of an organization known as the Original Block

18   Hustlers?

19        A.     I did.

20        Q.     What was your role in that organization?

21        A.     I was a co-case with my partner, Supervisory Special

22   Agent BJ Simpson, before he left and got promoted.

23        Q.     You were sitting here when Special Agent Simpson

24   described his responsibilities as a lead case agent, correct?

25        A.     Yes.
                                                                        126
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 126 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         Q.      Did he get it right?

2         A.      Spot on.

3         Q.      You said you were a police officer before this,

4    before you were an agent, correct?

5         A.      Correct.

6         Q.      In your experience, what's the difference between

7    being a cop and an agent?

8         A.      There's a great number of differences.        In my

9    opinion, the biggest difference is the amount or the magnitude

10   of cases you work as an FBI agent.         My responsibilities as a

11   police officer included routine patrol activities, whereas with

12   the FBI I work longer-term investigations.

13        Q.      In those FBI investigations do you -- you deal with

14   large documents?

15        A.      Yes.

16        Q.      And in this case, did you review any documents?

17        A.      Yes.

18        Q.      And when Special Agent Simpson testified earlier

19   about the phone reports that he extracted, have you reviewed

20   those?

21        A.      I have.

22        Q.      Have you reviewed any other voluminous materials

23   related to this?

24        A.      Yes.

25        Q.      What are those?
                                                                       127
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 127 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         A.   I reviewed extremely large Instagram records.         I

2    reviewed other social media.     I reviewed cell records, as

3    Special Agent Simpson testified to, as well as other phone

4    downloads, phone reports.

5         Q.   And you were watching -- we went through some of

6    the -- or at least one of the reports with Special Agent

7    Simpson and that you went through as part of your

8    investigation.   What sorts of information are you looking for

9    in those reports?

10        A.   All different types of information, specific phone

11   numbers, context involving text messages, phone logs, pictures,

12   notes saved in phones, emails, all different types of things.

13        Q.   In this case, what information -- was there any

14   information that was particularly helpful to your

15   investigation?

16        A.   Yes.

17        Q.   What is that?

18        A.   Again, there was text messages, there was pertinent

19   phone numbers being identified, there was pictures, notes,

20   tally sheets.

21        Q.   When you are interpreting text messages that have

22   been extracted from a device, what steps do you need to do, if

23   any, to decipher them?

24        A.   Can you repeat the question?

25        Q.   To understand what's being said, to help further your
                                                                        128
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 128 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    investigation, what do you need to do?

2         A.      You need to read them.

3         Q.      Okay.   And are you able to understand them in a

4    vacuum?

5         A.      It's very difficult.     The sheer magnitude of these

6    reports makes it difficult to read all of those messages with

7    ease.

8         Q.      In this investigation, what, if anything, did you do

9    to sort of interpret those text message?

10        A.      We broke them down into smaller charts or exhibits to

11   make them easier to read and to examine and investigate.

12        Q.      You mentioned earlier that you reviewed phone records

13   as well?

14        A.      Yes.

15        Q.      And you reviewed social media records?

16        A.      Yes.

17        Q.      When you get a social media record -- Special Agent

18   Simpson testified about what social media is earlier?

19        A.      Yes.

20        Q.      Where do you -- how do you interact with a social

21   media site?

22        A.      As far as the social media site goes, as Special

23   Agent Simpson testified to, most were available to the public.

24   They're very easy to use.       You can view a picture with its

25   accompanying caption, comments.
                                                                       129
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 129 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         Q.    That was a poorly phrased question.       A user of a

2    social media, how do they interface with their social media

3    account?

4         A.    As far as posting pictures?

5         Q.    Yeah.   What do they use?

6         A.    A lot of times they use their cell phone.

7         Q.    Or any other device possibly?

8         A.    Yes, a laptop, a cell phone, a PC, if you have one.

9         Q.    And when you are -- as an investigator, if you're

10   reviewing social media, where do you start?

11        A.    On the actual profile of the specific individual or

12   social media site we are targeting.

13        Q.    If that site is public, you're able to view it,

14   correct?

15        A.    Yes.

16        Q.    If you would like to preserve what you see, what

17   steps do you take?

18        A.    We can take a screenshot of the image we're looking

19   at on our computer to preserve it in realtime.

20        Q.    And are there any other ways you as an investigator

21   can obtain social media information?

22        A.    Yes.

23        Q.    How is that?

24        A.    We can author and obtain a search warrant for the

25   specific social media or Instagram profiles we wish to analyze.
                                                                        130
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 130 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         Q.      How, if at all, does that differ from what you see on

2    a computer screen?

3         A.      So on the computer screen, you can only see what's

4    publicly accessible to the user, what the profile is posting.

5    Whereas the report received after a search warrant contains,

6    more specifically, the conversations that a person on that

7    social media site can engage in in private, what's also called

8    a direct message.

9         Q.      When you submit a search warrant to a -- what's a

10   social media site that you used in this investigation?

11        A.      Instagram.

12        Q.      When you submit a search warrant to Instagram, how

13   would you describe the return that you get from that subpoena?

14        A.      So for an Instagram search warrant, Instagram is

15   actually owned by Facebook, so the return comes from Facebook

16   in the form of a PDF.       And depending on the size of most of the

17   Instagrams, the return is extremely large, in the tens of

18   thousands of pages.

19        Q.      You obtained Instagram subpoena returns or search

20   warrant returns in this case, correct?

21        A.      Yes.

22        Q.      Do you remember approximately how many?

23        A.      Less than ten.

24        Q.      Okay.   And you've reviewed those?

25        A.      Yes.
                                                                       131
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 131 of 297
                         SPECIAL AGENT BECKER - DIRECT

1           Q.   I'm going to show you what's been marked as

2    Government Exhibit 903.

3                MR. STENGEL:   Your Honor, 903 is a return for the

4    Facebook account of Defendant Abdul West.

5                THE COURT:    Okay.

6                MR. STENGEL:   Move to admit, subject to any

7    objections.

8                THE COURT:    Okay.   Go ahead.

9                MR. STENGEL:   Permission to publish to the jury.

10               THE COURT:    Yes.

11                         (Exhibit G-903 admitted into evidence.)

12               MR. STENGEL:   Your Honor, with these very large

13   exhibits, Your Honor, sometimes they have a tough time loading.

14               I can actually do you one better, BJ.      Can you please

15   pull up 903A?

16   BY MR. STENGEL:

17          Q.   Special Agent Becker, do you see what's in front of

18   you?

19          A.   I do.

20          Q.   Now, this is just an excerpt from -- well, are you

21   able to tell what this is, looking at it on the screen?

22          A.   Yes.

23          Q.   What is it?

24          A.   That is a sample page from the Instagram business

25   record, I believe as you said, from Mr. West's account.         It is
                                                                        132
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 132 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    page 30,980.

2         Q.      30,980?

3         A.      Yes.

4         Q.      Okay.   And how are you able to tell from this page

5    that it's the Instagram account of Mr. West?

6         A.      So this appears to be a sample conversation of a

7    direct message, and inside the box that's highlighted, the

8    author of that message is AR-AB32.

9         Q.      You know AR-AB32 to be what?

10        A.      Defendant West.

11        Q.      So to be clear, on social media, where you have a

12   social media profile, do you necessarily use your own name?

13        A.      Not necessarily.

14        Q.      What is -- how do you title the account?

15        A.      I would say by a name most known to most people, a

16   nickname perhaps.

17        Q.      Could it be your own name?

18        A.      It could.

19        Q.      Could it also be a nickname or an alias?

20        A.      Yes.

21        Q.      You just mentioned a number for the page number on

22   this, right?     It's 30,980 I think you said.

23        A.      Yes.

24        Q.      So we're not going to go through each and every one

25   of those pages.      Have you done anything, based on the records
                                                                       133
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 133 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    you referred to earlier, to sort of synthesize that material

2    for trial?

3           A.   Yes.

4           Q.   To summarize that material?

5           A.   Yes.

6                MR. STENGEL:   Your Honor, permission to show the

7    witness Government Exhibit 3003.

8                THE COURT:   Okay.

9                MR. STENGEL:   This is a summary exhibit that I've

10   reviewed with defense counsel subject to certain other concerns

11   about the language that we'll address.       Show it to the jury.

12   BY MR. STENGEL:

13          Q.   So, Special Agent Becker, do you see that in front of

14   you?

15          A.   I do.

16          Q.   Could you just do me a favor?     What is this?

17          A.   This is a summary exhibit, a chart that we created

18   breaking down various pieces of information pertaining to the

19   defendants.

20          Q.   And so let's talk about what the column headers are

21   here.   What's it say up in the top right corner?

22          A.   First column is OBH member.

23          Q.   That's your designation, correct?

24          A.   Correct.

25          Q.   And then the next column over is for what?
                                                                        134
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 134 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         A.      Phones.

2         Q.      What does that column tell you?

3         A.      That includes phones seized from either that person

4    or their vicinity.

5         Q.      Is this, in essence, a -- what kind of information is

6    included in this column?

7         A.      The phone number pertaining to that previous exhibit

8    you had displayed regarding the phones seized and information

9    pertaining to how we can attribute that phone to that person.

10        Q.      So, in essence, this is similar information to what

11   was on the summary exhibit we reviewed with Special Agent

12   Simpson?

13        A.      Yes.

14        Q.      And the third column, what does that tell you?

15        A.      That includes the phone numbers.

16        Q.      And the fourth column, what does that tell you?

17        A.      The street names or nicknames of those defendants.

18        Q.      So I just want to go through a few of these so we

19   understand them.       The first OBH member is whom?

20        A.      Mr. Abdul West.

21        Q.      And the phones associated with him are what?

22        A.      Phone 17 and phone 38.

23        Q.      How is it that you associate phone 17 with Mr. West?

24        A.      Phone 17, as Special Agent Simpson testified to, was

25   seized from Mr. West also.       On the report generated by Special
                                                                       135
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 135 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    Agent Simpson, the phone's device name is Abdul's phone.         Also

2    the number attributed to that phone is (215)554-1686, which, in

3    the next column, we describe how we can attribute that number

4    to Mr. West.

5         Q.   We'll get to that in one second.       I just want to show

6    you what's been marked as Government Exhibit 705A.

7              MR. STENGEL:    Your Honor, this is a sub-exhibit of a

8    previously admitted phone report for phone 17.

9    BY MR. STENGEL:

10        Q.   So in your summary exhibit you list, under phone 17,

11   Abdul's phone.    Where did you get that information?

12        A.   Again, this is taken off the report generated by

13   Special Agent Simpson.    That appears to be the fifth line from

14   the bottom where it states "owner name," which is Abdul's

15   iPhone.

16        Q.   Do you also see the phone number associated with this

17   phone on that exhibit?

18        A.   I do.

19        Q.   And what is it?

20        A.   (215)554-1686.

21        Q.   So now you just mentioned that the next column tells

22   us how that phone number is associated with him.        Describe for

23   the jury, please, how it is that that phone number is

24   associated with Abdul West.

25        A.   That phone number ending in 1686 is associated with
                                                                        136
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 136 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    Mr. West for a number of reasons, obviously, the first couple

2    being that it was taken off of a phone taken from his person.

3    That number subscriber information is subscribed to Mr. West's

4    wife.    Also, out of the 60-some phones we seized off of

5    defendants and co-conspirators, that number is saved in

6    different variations of the nickname AR-AB.          In total, five

7    times.

8         Q.      So you mentioned subscriber information?

9                 MR. STENGEL:    Permission to show the witness what's

10   been marked as -- Your Honor, I'd like to show the witness an

11   exhibit from a phone record.        The phone record is going to be

12   subject to connection.       We're going to bring the witness in to

13   testify to the authenticity of it, but I'm offering it now

14   subject to connection.

15                THE COURT:   What's the number?

16                MR. STENGEL:    Exhibit No. 601F.

17                THE COURT:   Ladies and gentlemen of the jury, just so

18   you understand in plain language, as I said, in a trial,

19   unfortunately, we can only call one witness at a time.            So

20   sometimes we will admit certain evidence with the condition

21   that, for you to consider it, its admissibility has to be

22   established by another witness.        This is such an example.

23                You may show the exhibit to the jury.

24                MR. STENGEL:    Thank you, Your Honor, 601F.

25                           (Exhibit G-601F admitted into evidence.)
                                                                       137
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 137 of 297
                         SPECIAL AGENT BECKER - DIRECT

1              MR. STENGEL:    We're going to come back to that one,

2    Your Honor.   It must be a bigger exhibit, bigger file.

3              THE COURT:    Next question.

4    BY MR. STENGEL:

5         Q.   You had mentioned that this phone number is saved in

6    the phones, five phones that were seized during the course of

7    your investigation.    I just want to show you -- I just want to

8    look at a sample of that.

9              MR. STENGEL:    Can you please pull up 707B, please?

10   Zoom in, please, to where you would see it saved as AR.

11   BY MR. STENGEL:

12        Q.   Do you see that in front of you?

13        A.   Yes.

14        Q.   Where do you see that this phone is -- what tells you

15   that that phone number is saved in this phone as AR?

16        A.   In row 354 there appears to be an outgoing call or

17   some form of contact to that number (215)554-1686 also

18   indicating that that number is saved under the contact name AR.

19        Q.   Now, going back to the second column again, then you

20   have phone 38 associated with Mr. West, correct?

21        A.   I believe so.    I can't see.

22             MR. STENGEL:    Can you please bring up 3003?

23             THE COURT:    That's the summary document?

24             MR. STENGEL:    Yes, sir.

25   BY MR. STENGEL:
                                                                        138
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 138 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         Q.      Phone 38, how do you associate phone 38 with

2    Mr. West?

3         A.      That phone was seized from Mr. West or his house or

4    vehicle at some point following his arrest.

5         Q.      What about the phone number associated with it?

6         A.      The 0785 number?

7         Q.      Yes, sir.

8         A.      We attributed that number to Mr. West based off the

9    fact that it was taken off a phone, extracted from a phone that

10   was taken from Mr. West's person or his residence.

11        Q.      Going down to the next member, who is that?

12        A.      Mr. Jamaal Blanding.

13        Q.      How many phones have you associated with

14   Mr. Blanding?

15        A.      I believe six.

16        Q.      Let's just take, for example -- which phones are

17   they?

18        A.      Phone one, phone two, phone 19, phone 22, phone 39,

19   and phone 40.

20        Q.      How do you associate phone one with him?

21        A.      That was seized from Mr. Blanding from the

22   Philadelphia Police Department following that same traffic stop

23   we've discussed.

24        Q.      And phone two?

25        A.      Again, same circumstances.      Seized from Mr. Blanding
                                                                       139
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 139 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    following that traffic stop.

2         Q.    Any other reason?

3         A.    Phone two contains a Phone No. (267)586-4737, which

4    we can attribute to Mr. Blanding.

5         Q.    And phone 19?

6         A.    Phone 19 was seized from Mr. Blanding, I believe,

7    following a search warrant at a separate location seized from a

8    couch or the floor near where he was believed to be sleeping,

9    and in the report created off that phone by Special Agent

10   Simpson, that device's name is Jamaal's phone.

11              MR. STENGEL:    Can you please bring up 706A?      This is

12   a sub-exhibit from a phone report, Your Honor.        And could you

13   please zoom in on the bottom information?

14   BY MR. STENGEL:

15        Q.    What do you see in front of you?

16        A.    A page off the report extracted by Special Agent

17   Simpson.

18        Q.    And pertaining to your summary exhibit, what piece of

19   information do you see?

20        A.    I see the owner name as well as the attributed phone

21   number.

22        Q.    What's the owner name?

23        A.    The owner name is Jamaal's iPhone.

24              MR. STENGEL:    If you could go back to 3003, please.

25              THE COURT:   About how much longer will your direct
                                                                       140
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 140 of 297
                          SPECIAL AGENT BECKER - DIRECT

1    be?

2                MR. STENGEL:    Probably another half an hour.

3                THE COURT:   Do you want to finish this exhibit before

4    we break for lunch?

5                MR. STENGEL:    I'll go through it quickly.

6                THE COURT:   All right.    Why don't you go through this

7    exhibit quickly.

8                MR. STENGEL:    Sure.

9                THE COURT:   I have another meeting to go to, so

10   that's why.    So finish this.

11               MR. STENGEL:    There's still eight entries to go

12   through.    Much of it will be the same sort of information where

13   we have samples to support the information that's in here.

14   We'll pick up our pace as we go.

15               THE COURT:   Do you want to finish this exhibit?

16               MR. STENGEL:    I can.   I just don't know whether I can

17   do it.

18               THE COURT:   Why don't we stop now.      Is that all

19   right?

20               MR. STENGEL:    That's fine with me.

21               THE COURT:   All right.    Just one second.     Ladies and

22   gentlemen of the jury, we're going to have our luncheon recess

23   at this time for one hour.      Please remember not to discuss the

24   case with each other or anyone else.        Keep an open mind.     If

25   you want to get some fresh air, that's fine if you want to go
                                                                       141
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 141 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    out.   If you want to stay inside, that's up to you.

2               All right.   Everyone remain seated until the jury

3    leaves the room.   The jury is excused.      1:25.   Thank you.

4                          (The jury exits the courtroom at 12:23

5                          p.m.)

6               THE COURT:   Okay.   All right.    Thank you.    Let's stay

7    on the record for just a minute.      Here's what I think should

8    happen about this other pole camera at One Water Street.          I

9    think either an FBI agent should prepare a 302 now or shortly,

10   or the Government counsel should prepare a letter addressed to

11   defense counsel giving them the facts of what happened here,

12   the authorization by the owner of the property.

13              I would like you to be able to give that to defense

14   counsel when we resume here at 1:25, and we can then discuss

15   how to proceed on that.    But I think defense counsel are

16   entitled to have the background of that.       They say they never

17   got it.

18              MR. STENGEL:   Your Honor, I have one other -- really

19   two other points, if we could just address quickly.         One is so

20   far we've mentioned social media.      I have hesitated to put a

21   social media post up just because --

22              THE COURT:   We have a description of what it means,

23   yes.

24              MR. STENGEL:   In terms of the post we so far

25   presented to the Government.
                                                                        142
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 142 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 THE COURT:   That's why I come back to the

2    spreadsheet.     I'm going to go back to chambers and get this

3    document and bring it back in.        Do you have it here?      My law

4    clerk has it.

5                 MR. STENGEL:    For example, there would be some I

6    would offer as part of this exhibit, which are solely to show

7    that the individuals reflected on the social media accounts are

8    using the names that are in the far right column.           It's

9    possible we could just agree that those are the names, but I

10   can also show the social media just to establish it.

11                THE COURT:   I mean, I'll give you some latitude to do

12   that, but I want to move it along quickly.          Here, this

13   document, it's ten pages.       We had this at the hearing we had.

14   I think it was on October 15.        So there are 98 items plus four

15   videos.    Do you want to look at it?

16                MR. WITHERELL:    I think I created it, Your Honor.

17                THE COURT:   You created a version of it, and I think

18   the young lady, my law clerk, sort of massaged it a little bit

19   digitally.     I thought we gave it to defense counsel too.

20                MR. GOLDMAN:    You did, Your Honor.

21                THE COURT:   But that has 98 items.      So I would like a

22   revised document with just the ones you intend to use in the

23   trial.    Or if you want to cross out the ones you're not going

24   to use, you can do that.       Then I think you can show the social

25   media.    So if we can have that done when we get back at 1:25.
                                                                       143
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 143 of 297
                         SPECIAL AGENT BECKER - DIRECT

1              MR. STENGEL:    The second one --

2              THE COURT:    I wanted to make sure it's in accord with

3    what I said in my opinion about it, that it has to have a

4    connection to the case.

5              MR. STENGEL:    I can proffer that the ones that I will

6    show after lunch, the connection to the case will be to

7    establish that the names listed on the right-hand column of the

8    summary exhibit are associated with these individuals.         There

9    will be pictures of them.     Some will serve a dual purpose.

10   They'll be outside the Mansion.

11             THE COURT:    All counsel will have access to the

12   social media.

13             MR. STENGEL:    I just have one other point.       The

14   Government intends to -- right now we've not been able to reach

15   a stipulation as to the authenticity of the phone records we'd

16   like to introduce.    I intend to move the Court, under

17   Rule 902(11), to admit those records to save us bringing

18   someone in.

19             THE COURT:    You're going to bring in a witness or you

20   believe they can be automatically authenticated?

21             MR. STENGEL:    I think they can be authenticated.        We

22   have certificates of authenticity.      I believe they can.     I'm

23   going to put together a particular motion for you.         But if not,

24   we'll fly the witness in.

25             THE COURT:    Well, I'd like to reach a conclusion on
                                                                      144
             Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 144 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    that today.

2               MR. STENGEL:    I would, too, so I don't have to bring

3    the witness in.

4               THE COURT:   Just so you know, I have a sentencing at

5    4:30.   I mean, I can delay the sentencing a little bit.

6               MR. STENGEL:    Sure.

7               THE COURT:   Why don't we all come back here at 1:15

8    so we have ten minutes to discuss these things, and you'll

9    bring the letter about the pole camera at Water Street and

10   you'll bring a marked-up spreadsheet.       I call it the

11   spreadsheet.   That's the social media spreadsheet.        Court's

12   adjourned until 1:15.     Thank you.    Take that with you and then

13   you'll bring it back.

14              MR. WITHERELL:    I'll mark it up, Judge.

15              THE COURT:   There's some markings on there that Mary

16   Maran made.

17                         (Recess taken from 12:28 p.m. to 1:26 p.m.)

18              THE COURT:   I don't know where Mr. Meehan is.        I

19   won't bring the jury in.     We were discussing yesterday you were

20   going to call Dontez Stewart today.       Is that still the plan?

21              MR. WITHERELL:    No, Your Honor.     I emailed all the

22   defense attorneys last night indicating that we believe this

23   was going to run -- and the defense attorneys that I contacted

24   indicated to me that they would like an additional day to

25   prepare for Dontez Stewart.
                                                                       145
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 145 of 297
                         SPECIAL AGENT BECKER - DIRECT

1              THE COURT:    You're going to call him tomorrow?

2              MR. WITHERELL:    I already indicated to the marshals

3    my plan is to call him first thing tomorrow.

4              THE COURT:    First thing in the morning?

5              MR. WITHERELL:    That's my plan, Your Honor.

6              THE COURT:    Now, Mr. Witherell gave me a 302.

7              Do you have copies for defense counsel?

8              MR. STENGEL:    I do.

9              THE COURT:    What about the social media?

10             MR. WITHERELL:    Your Honor, I've been working on it

11   since I've been here.    The vast majority we do plan on keeping.

12   In accordance with your Court's order, I have taken out many of

13   the single photographs, but the vast majority of these are

14   either a defendant at one of the locations that have been

15   discussed or multiple defendants together.       So in accordance

16   with your order, I actually believe that every one of the 98 we

17   gave you fit that description.     I have taken out --

18             THE COURT:    Bring the jury in.

19             THE CLERK:    We're still waiting for two jurors to

20   return.

21             THE COURT:    All right.    I'm sorry to cut you off.

22             MR. WITHERELL:    That's all right.     I understand.

23             THE COURT:    Are defense counsel aware of what your

24   plans are?   That's always more important.

25             MR. WITHERELL:    Only ones that have posed objections
                                                                     146
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 146 of 297
                        SPECIAL AGENT BECKER - DIRECT

1    are Mr. Goldman.    I indicated to Mr. Goldman the ones I do not

2    plan on using.    And Mr. Hughes objected to every one that

3    Mr. Blanding is in.    The ones Mr. Blanding are in are when he's

4    in California alleged to be purchasing.

5              THE COURT:    You're saying that they meet the

6    requirements?

7              MR. WITHERELL:    I do, Your Honor.

8              THE COURT:    Here's my next question.      The murder of

9    Robert Johnson, is that going to be part of the Government's

10   case or no?

11             MR. WITHERELL:    Through Dontez Stewart it will be,

12   Your Honor.

13             THE COURT:    It will be?

14             MR. WITHERELL:    Yes.

15             THE COURT:    And how do you introduce that through

16   Dontez Stewart?

17             MR. WITHERELL:    Dontez Stewart will talk about the

18   murder of Robert Johnson.

19             THE COURT:    You recall, when I took the plea, I asked

20   him some questions about that.

21             MR. WITHERELL:    I do.

22             THE COURT:    I believe it's in his statement, correct?

23             MR. WITHERELL:    Correct.    There are several 302's

24   concerning it.    They all have it.

25             THE COURT:    I thought other than that, you don't want
                                                                       147
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 147 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    to make any reference to the murder of Robert Johnson; is that

2    correct?

3                MR. WITHERELL:   No, Your Honor.    I will present

4    evidence through Dontez Stewart and cell phone records

5    indicating where Mr. Stewart was at the time of the murder,

6    that he did meet with Mr. West prior to the murder.         I do not,

7    and with agreement of all defense attorneys, I do not plan to

8    show any photos of the murder scene itself.       I don't think

9    there's going to be any argument that Robert Johnson was

10   murdered.    I don't plan on focusing on that murder in any type

11   of great detail except for the references made by Dontez

12   Stewart.

13               THE COURT:   That's fine.   The other thing I wanted to

14   mention is the deputy marshals advised me at lunch break that

15   we have basically reached capacity in the courtroom for

16   visitors.    So I just want to let defense counsel and Government

17   counsel know that we have a limited number of space, and I have

18   to depend on the marshals when they have reached capacity and

19   to advise the court officers that no other visitors can come in

20   or no other audience can come in until some people leave

21   because, for security reasons, we keep the first two rows

22   vacant.

23               MR. STENGEL:   Your Honor, I just have that one other

24   issue with the business records.      I did put together a motion

25   for the Court.   I was using a go-by that refers to a pretrial
                                                                      148
             Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 148 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    ruling under 104 for the admissibility of those records.          I

2    don't believe that a ruling under 104 is limited to pretrial.

3               THE COURT:   Do you want to hand that up?

4               MR. STENGEL:    At the short lunch break, I was unable

5    to locate the certificates of authenticity for two of the

6    records, so if we have to bring those people in, if I can't

7    locate them, we can.

8               THE COURT:   Why don't you let defense counsel look at

9    this.

10              MR. STENGEL:    I'll have to email it to you.

11              MR. GOLDMAN:    Can I waive my presence a second?       This

12   doesn't really affect me.     I'm just going to use the bathroom.

13              THE COURT:   I'd really like you to be here.        We're

14   waiting for a juror.    Where are you going, to the bathroom?

15              MR. GOLDMAN:    At some point.

16              THE COURT:   Do you want to wait an hour and a half or

17   do you want to go right now?      Go right now.    Go ahead.

18              Let me remind everybody, I said we were going to be

19   back here at 1:15.    I was here at 1:15.     Government counsel

20   were here at 1:15.    So I expect counsel to pay attention to the

21   timing because I don't allow more than an hour for lunch, and

22   sometimes lawyers have to cut themselves short.         So bring a

23   sandwich or bring something to eat.       I doubt there's time to go

24   out and get something from a restaurant.

25              Mr. Hughes, please keep your credentials with you.
                                                                       149
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 149 of 297
                         SPECIAL AGENT BECKER - DIRECT

1              MR. HUGHES:    Yes, sir.    Sorry about that.

2              THE COURT:    All right.    Brick the jury in.     Agent

3    Becker, come back up on the stand, please.

4              Who is the next witness after Agent Becker?

5              MR. WITHERELL:      Task Force Officer Gregory Stevens.

6              THE COURT:    And the other witnesses will be the ones

7    you related yesterday?

8              MR. WITHERELL:      Yes, Judge.

9              THE COURT:    All right.

10                         (The jury enters the courtroom at 1:33

11                         p.m.)

12             THE COURT:    Okay.    We'll resume the direct

13   examination of Agent Becker.      Go ahead.

14             MR. STENGEL:    Thank you, Your Honor.

15             Your Honor, we have been referencing, in Special

16   Agent Becker's direct testimony, certain social media records.

17   We have a stipulation as to the authenticity of those.         Before

18   we go too far, I'll just read that into the record, if that's

19   okay.

20             It is hereby stipulated by and between the United

21   States by its attorneys, William McSwain, United States

22   Attorney in and for the Eastern District of Pennsylvania,

23   Everett Witherell and Timothy Stengel, Assistant United States

24   attorneys, and each of the defendants and their attorneys that

25   the following facts are true and correct and may be entered
                                                                       150
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 150 of 297
                          SPECIAL AGENT BECKER - DIRECT

1    into the record of the trial of this case without further

2    proof.

3                The Government obtained records provided by Facebook

4    and Instagram for various accounts as part of its investigation

5    in this case.    These records include contact and personal

6    identifying information, profile information, activity logs,

7    photographs, videos, lists, messages, and communications.

8                These records are true and correct copies and

9    admissible at trial as business records as defined in Federal

10   Rule of Evidence 8036.      The information contained in these

11   records was made at or near the time and by or from information

12   transmitted by someone with knowledge.         The record was kept in

13   the course of regularly conducted business of these social

14   media providers.     Making the record was a regular practice of

15   that activity by these social media providers.

16               A records custodian from both Facebook and Instagram

17   could testify to these conditions, and neither the sources of

18   information, nor the method or circumstances of the preparation

19   of these records indicate a lack of trustworthiness.           This

20   stipulation and Government Exhibits No. 903 through 910 shall

21   be received as exhibits at trial.         That is stipulated and

22   agreed to by all counsel and the defendants.

23               THE COURT:   Okay.    Thank you.

24               MR. STENGEL:    Thank you, Your Honor.

25                                     - - -
                                                                       151
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 151 of 297
                         SPECIAL AGENT BECKER - DIRECT

1                              DIRECT EXAMINATION

2                                    - - -

3    BY MR. STENGEL:

4         Q.    Good afternoon, Special Agent Becker.

5         A.    Good afternoon.

6               MR. STENGEL:    Special Agent Simpson, could we pull up

7    Exhibit 3003, please?

8    BY MR. STENGEL:

9         Q.    Now, as we were in your -- before lunch, we were

10   going through the summary exhibit.       Do you see that on the

11   screen in front of you?

12        A.    I do.

13        Q.    We had gone through, I believe, phones 19 and 22.

14   Does that sound right to you?

15        A.    Yes.

16        Q.    Now, phones 39 and 40 on this chart are associated

17   with Jamaal Blanding.     Why is that?

18        A.    Yes.    They were both seized from the apartment where

19   he was located and arrested in October of 2018.

20        Q.    To be clear, where it says "seized from Blanding,"

21   that does not necessarily mean it was taken from his person,

22   correct?

23        A.    Correct.

24        Q.    Now, under phone 22, there is a phone number listed,

25   correct?
                                                                        152
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 152 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         A.      Yes.

2         Q.      And why is it that that phone number is listed there?

3         A.      We have associated that number with Mr. Blanding a

4    number of ways.

5         Q.      And how are the ways that you have associated that

6    number with Mr. Blanding?

7         A.      As you can see from the third column to that number

8    ending in 4737, that number was associated with phone number

9    two and number 22, which were both either seized from his

10   person or his vicinity.       That phone number is subscribed to

11   Defendant Blanding.

12                Also, in reviewing the Instagram return we received

13   from Mr. Blanding's Instagram account, in direct messages I

14   examined, he shared that number with numerous people.            Also,

15   that number is saved in six of the other pertinent phones under

16   some form of Khaz or Khazi or Kha.

17        Q.      So let's start at the bottom there.       Why do you

18   associate Khazi or Khaz or Kha with Defendant Blanding?

19        A.      Khaz is a nickname for Defendant Blanding based off

20   of the phone contacts, witness statements, and his Instagram

21   account.

22                MR. STENGEL:    Can you please pull up, Special Agent

23   Simpson, 904E?

24   BY MR. STENGEL:

25        Q.      Special Agent Becker, do you see that exhibit in
                                                                       153
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 153 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    front of you?

2         A.    I do.

3         Q.    What is this?

4         A.    That is page 1 of the Instagram business record for

5    the account Bionickhaz.

6         Q.    You obtained this from Instagram?

7         A.    I did.

8               MR. STENGEL:    Your Honor, permission to show the

9    witness and only the witness what's been marked as Government

10   Exhibit 913?

11   BY MR. STENGEL:

12        Q.    Do you see that in front of you, Special Agent

13   Becker?

14        A.    I do.

15        Q.    Without describing in great detail, what do we see in

16   front of us?

17        A.    This is a photo taken off of the Instagram account

18   Bionickhaz.

19        Q.    This does not appear as -- do you know where this

20   image came from?

21        A.    The actual image or what the image depicts?

22        Q.    The image that's presented as the exhibit.

23        A.    That was taken from Jamaal Blanding's Instagram

24   account.

25        Q.    As what form?
                                                                        154
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 154 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         A.      As a screenshot.

2         Q.      Did you take that screenshot?

3         A.      I did.

4                 MR. STENGEL:    Your Honor, subject to any objections,

5    I would offer 913 into evidence.

6                 MR. HUGHES:    Yes, Your Honor.    We would object to the

7    redacted version of this.         It's selectively redacted.     We ask

8    the whole portion be published.

9                 THE COURT:    Overruled.    Go ahead.

10                MR. STENGEL:    Admitted?

11                THE COURT:    Yes.

12                           (Exhibit G-913 admitted into evidence.)

13                MR. STENGEL:    Permission to publish to the jury?

14   BY MR. STENGEL:

15        Q.      So, again, this is a screenshot that you took,

16   correct?

17        A.      Yes.

18        Q.      And what do we -- this is an image of what?

19        A.      This is an image from Mr. Blanding's Instagram

20   account.

21        Q.      And that account was public?

22        A.      Yes.

23        Q.      And in the top right corner, what do we see?

24        A.      The top right corner of this image includes the

25   account name, which is, again, Bionickhaz.
                                                                       155
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 155 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         Q.   Does that match the term for the return that we just

2    saw on Government Exhibit 904E?

3         A.   Yes, it does.

4         Q.   In the photograph associated with this post, who do

5    we see?

6         A.   There are four individuals in this picture.

7    Mr. Blanding, or Defendant Blanding, is standing towards the

8    center with the "no dinosaurs" sweatshirt on.        Standing

9    directly to his right with his left shoulder facing us is

10   co-conspirator Daryl Baker.     And standing behind him is Malik

11   West.

12             MR. STENGEL:    Permission to show the witness and only

13   the witness what has been marked previously as Government

14   Exhibit 914?

15   BY MR. STENGEL:

16        Q.   Do you see that in front of you?       What do you see in

17   front of you, generally speaking?

18        A.   That's another picture taken from Bionickhaz's

19   Instagram account.

20        Q.   You took a screenshot?

21        A.   Yes.

22        Q.   And you took the screenshot?

23        A.   I did.

24             MR. STENGEL:    Your Honor, permission -- I move to

25   admit Government Exhibit 914.
                                                                        156
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 156 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 THE COURT:    Who is shown in there?

2    BY MR. STENGEL:

3         Q.      Is there a photograph associated with this

4    screenshot?

5         A.      Yes, there is.

6         Q.      Who is seen in this photograph?

7         A.      Two individuals.     To the left is co-conspirator Amir

8    Boyer.    Standing in the center is Defendant Jamaal Blanding.

9                 THE COURT:    Is there any objection?

10                MR. HUGHES:    Yes, Your Honor, same objection.

11                MR. ORTIZ:    Your Honor, I want to join in that

12   objection also because they're blocking out important evidence,

13   from my position.

14                MR. STENGEL:    May we approach, Your Honor?

15                THE COURT:    No.    Overruled.

16                MR. STENGEL:    Permission to publish to the jury.       I

17   believe it's admitted.

18                THE COURT:    Yes.

19                MR. STENGEL:    Thank you.

20                           (Exhibit G-914 admitted into evidence.)

21   BY MR. STENGEL:

22        Q.      What do we see here, Special Agent Becker?

23        A.      This is, again, a screenshot taken from Defendant

24   Blanding's Instagram account, Bionickhaz, depicting

25   co-conspirator Amir Boyer and Defendant Jamaal Blanding
                                                                       157
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 157 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    standing in the Lounge, which is 2900 North Taylor Street.

2           Q.   On the previous exhibit we showed 913.      Do you recall

3    where they were in that photograph?

4           A.   They were standing in front of the Mansion, or 3234

5    North Sydenham Street.

6                MR. STENGEL:   Could you bring that up real quickly,

7    913?

8    BY MR. STENGEL:

9           Q.   What is the date on that post?

10          A.   May 3, 2017.

11          Q.   Now, you had mentioned that this number 4737 is also

12   subscribed to Defendant Blanding, correct?

13          A.   Yes.

14               MR. STENGEL:   Could you please show what's been

15   marked as Government Exhibit 601E?

16               This is being offered subject to connection, Your

17   Honor.

18               MR. WITHERELL:   It's not there.

19               MR. STENGEL:   We'll come back to it.     I'm going to

20   skip the phone records, Your Honor.      We're having some

21   technical difficulties bringing them up on the computer.

22   BY MR. STENGEL:

23          Q.   There's also a second phone number on here, three

24   phone numbers associated with Mr. Blanding.       What's the second

25   number?
                                                                        158
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 158 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 MR. STENGEL:    I'm sorry.    Could you please bring up

2    Exhibit 3003 again?

3                 THE COURT:   Which number?

4                 MR. STENGEL:    3003, the summary exhibit.

5                 THE WITNESS:    The second phone number is

6    (215)900-7188.

7    BY MR. STENGEL:

8         Q.      Why do you associate that with him?

9         A.      That number was associated with a phone seized from

10   Mr. Blanding during his arrest.

11        Q.      And then there's a third phone number associated with

12   him, correct?

13        A.      Yes.

14        Q.      What is that number?

15        A.      (267)339-8019, which are the same circumstances as

16   phone 39.

17        Q.      Thank you.

18                MR. STENGEL:    Special Agent Simpson, can you go to

19   the second page, please?

20   BY MR. STENGEL:

21        Q.      Do you see that in front of you?

22        A.      Yes.

23        Q.      And what do we see -- the far left-hand column, what

24   does it say there?

25        A.      The OBH member is Jameel Hickson.
                                                                       159
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 159 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         Q.    And how many phones in this spreadsheet have been

2    associated with Mr. Hickson?

3         A.    One, two, three, four, five, six, seven, eight.

4         Q.    What are the phone numbers?      Excuse me.   When I say

5    phone numbers, the internal control number for the FBI on those

6    phones.

7         A.    Phone 42, phone 43, phone 46, phone 47, phone 48,

8    phone 49, phone 50, and phone 51.

9         Q.    And phone 42, how is that associated with

10   Mr. Hickson?

11        A.    That phone was seized from Mr. Hickson's apartment

12   during a consent search.

13        Q.    To be clear, that doesn't mean it was on his person,

14   correct?

15        A.    Correct.

16        Q.    I'm going to skip ahead because 43 and 46 are in the

17   same circumstances, correct?

18        A.    Correct.

19        Q.    Forty-seven, why do you associate that with

20   Mr. Hickson?

21        A.    Three reasons.   First being, again, it was seized

22   from his apartment during his arrest.       The second being that

23   the phone number associated with that phone, (818)425-8500, can

24   be attributed to Mr. Hickson.     Thirdly, the device name or

25   owner's name on that phone report completed by Special Agent
                                                                        160
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 160 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    Simpson is "Jameel's iPhone."

2         Q.      And phone 48?

3         A.      Exact same circumstances.

4         Q.      And phone 49?

5         A.      Again, the same.

6         Q.      And phone 50 and 51?

7         A.      Those, again, were seized from his apartment during a

8    consent search.

9         Q.      Let's talk about these phone numbers that you've

10   associated with him.      The one ending in 8500 at the top of the

11   third column, why is it you associate that number with him?

12        A.      Again, for a number of reasons.       The first being on

13   the subscriber information off of that number, the account name

14   is in Hickson's name.       Again, secondly, we seized numerous

15   phones from his apartment during a consent search that contains

16   that number.     Thirdly, that number was saved in some variation

17   of OG or Melliano in four of the other pertinent phones, and,

18   again, Defendant West provides this number to Jamaal Blanding

19   in a text message.

20        Q.      Let's talk about the account name.       We're going to

21   see if this works with the phone record here.

22                MR. STENGEL:    Special Agent Simpson, can you try to

23   bring up 603F, please?

24   BY MR. STENGEL:

25        Q.      Special Agent Becker, do you see that in front of
                                                                       161
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 161 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    you?

2           A.   I do.

3           Q.   What does this appear to be?

4           A.   This appears to be subscriber information obtained

5    from a phone carrier for a particular phone number.

6                MR. STENGEL:   So, Your Honor, I move to admit

7    Government Exhibit 603F, subject to connection when the phone

8    records are admitted.

9                THE COURT:   Admitted.

10               MR. STENGEL:   Permission to publish to the jury.

11               THE COURT:   Yes.

12                         (Exhibit 601F admitted into evidence.)

13   BY MR. STENGEL:

14          Q.   So, Special Agent Becker, what do we see here?

15          A.   This is various portions of that report, including

16   the subscriber details, account details, device details, and I

17   believe that says billing details.

18          Q.   And under the account details, what's the account

19   name?

20          A.   I don't see an account name under device details.

21          Q.   I'm sorry.   I meant under account details what's the

22   account name?

23          A.   The account name is T California Italian -- I believe

24   that says Water.

25          Q.   And then under the device details, which is the
                                                                        162
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 162 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    section below that, what's the MSISDN name?

2         A.      Hickson.

3                 MR. STENGEL:    Permission to show the witness what's

4    been marked as Government Exhibit 101A?

5                 THE COURT:   Yes.

6    BY MR. STENGEL:

7         Q.      Do you see that in front of you?

8         A.      I do.

9         Q.      Do you know what that is?

10        A.      It appears to be a bill from T-Mobile.

11        Q.      It's a what of a bill?

12        A.      I'm sorry.   It's a photograph of a bill.

13        Q.      Do you know who took that photograph?

14        A.      I believe I did.

15                MR. STENGEL:    Move to admit Government Exhibit 101A.

16                THE COURT:   All right.    Admitted.

17                           (Exhibit G-101A admitted into evidence.)

18   BY MR. STENGEL:

19        Q.      Where did you find this bill?

20        A.      I found it in Mr. Hickson's apartment at 1 Brown

21   Street during the consent search following his arrest.

22        Q.      At the top it says "store," correct?

23        A.      Yes.

24        Q.      What type of store?

25        A.      It is a T-Mobile store.
                                                                       163
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 163 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         Q.   What is the customer name?

2         A.   B California Italian Water Ice.

3         Q.   Again, this was found where?

4         A.   In Mr. Hickson's apartment.

5         Q.   You listed a number of times that this phone number

6    is saved in several other phones you've identified, correct?

7         A.   The 8500 number?

8         Q.   Yes, sir.

9         A.   Yes.

10        Q.   You mentioned on your chart that it is saved in phone

11   17 as, quote, OG, correct?

12        A.   Correct.

13             MR. STENGEL:    Permission to show the witness -- I'm

14   showing what's been marked as 705B.

15             THE COURT:    Yes.

16             MR. STENGEL:    Permission to publish to the jury?

17   This has been admitted previously with the reports of Simpson.

18             THE COURT:    Yes.

19   BY MR. STENGEL:

20        Q.   What do we see here?

21        A.   This looks like a call log from a particular phone.

22        Q.   I'll represent to you that this is a sub-exhibit of

23   the phone report for phone 17.

24        A.   Okay.

25        Q.   Do you see line 343?
                                                                        164
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 164 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         A.      Yes.

2         Q.      And describe what we see on line 343, please.

3         A.      Line 343 contains what appears to be outgoing phone

4    call or text message to a particular phone number,

5    (818)425-8500, which is stored in that device as a contact OG.

6    The date and time of that phone call or message appears to be

7    May 17, 2018, 3:47 a.m., UTC.

8         Q.      I'm showing you what's been marked as Government

9    Exhibit 707B.       Do you see that in front of you?

10        A.      Yes.

11                MR. STENGEL:    Permission to publish to the jury?

12   This has already been admitted.

13                THE COURT:   Yes.

14                MR. STENGEL:    Thank you.

15   BY MR. STENGEL:

16        Q.      Do you again see that phone number?

17        A.      I do.

18        Q.      Where is it?

19        A.      I see that on lines 355, 356, 357.

20        Q.      And what is the contact associated with this number?

21        A.      This time it is Melliano Jack.

22        Q.      Now, you have several -- you've listed saved in

23   several phones, four, for this number, correct?

24        A.      Correct.

25        Q.      And the ones that we haven't looked at, 25 and 38,
                                                                       165
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 165 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    are they similar to what we just looked at in Exhibit 705B and

2    Exhibit 707B?

3         A.     Yes.

4         Q.     The next phone number you have associated with

5    Mr. Hickson is what?

6         A.     I'll need to see the exhibit again.

7         Q.     I apologize.

8                MR. STENGEL:   Can you please bring up Exhibit 3003?

9                THE WITNESS:   The second number.

10   BY MR. STENGEL:

11        Q.     So that second phone number, why is it that you

12   associate that phone number with Mr. Hickson?

13        A.     I believe that particular number was saved in

14   numerous phones as a variation of Mel or Mizzo or Melliano.

15   Also, there's a text message between Defendant Blanding and

16   Defendant West where Defendant Blanding is inquiring about a

17   number.    He mentioned he has the 720 number and asks for the

18   other.    Defendant West responds, providing Blanding with the

19   (818)425-8500 number.

20        Q.     So that's a reference -- the 8500 number is a

21   reference to the first number you associated in this chart; is

22   that correct?

23        A.     Correct.

24               MR. STENGEL:   Permission to show the witness what has

25   been marked as Government Exhibit 4011?
                                                                        166
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 166 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 THE COURT:    Yes.

2                 MR. STENGEL:    Your Honor, this is a text message

3    extracted from a report.       I move to admit it.

4                 THE COURT:    Yes.    Admitted.

5                             (Exhibit G-4011 admitted into evidence.)

6    BY MR. STENGEL:

7         Q.      Is that the text message to which you were just

8    referring?

9         A.      Portions of it, yes.

10        Q.      And then you mentioned that this number is saved in a

11   number of other phones.

12                MR. STENGEL:    Special Agent Simpson, can you please

13   show the jury 707B again?         This is one we just saw.

14   BY MR. STENGEL:

15        Q.      Do you see this number ending in 5474 on this report?

16        A.      I do not.

17        Q.      I'm sorry.    That might be the wrong one.      Scratch

18   that.    Withdrawn.

19                MR. STENGEL:    Can you please bring up 711C, please?

20                Your Honor, this is just a sub-exhibit of a

21   previously admitted phone report.

22                THE COURT:    Ladies and gentlemen, the two gentlemen

23   coming up here are fixing my computer screen.          It's not working

24   right.

25                MR. STENGEL:    I'm not the only one with technical
                                                                       167
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 167 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    difficulties.

2               THE COURT:   Don't let it distract you from the

3    witness.

4    BY MR. STENGEL:

5         Q.    Special Agent Becker, do you see this report on the

6    screen in front of you?

7         A.    I do.

8         Q.    Do you see the number listed on this spreadsheet

9    associated with Mr. Hickson?

10        A.    Yes, I do.

11        Q.    How is that number saved in this phone?

12        A.    In row 374, that number is saved as a contact

13   Mizzo 2.   Again, that phone number is (215)720-5474.

14        Q.    Phone 39 is where it's saved, correct?

15        A.    Yes.

16        Q.    That's what we're looking at here?

17        A.    Yes.

18              MR. STENGEL:   Can you please bring up 3003 again to

19   the first page?

20   BY MR. STENGEL:

21        Q.    And with whom is phone 39 associated?

22        A.    Defendant Blanding.

23              MR. STENGEL:   Your Honor, permission to show the

24   witness and only the witness a social media post previously

25   marked as Exhibit 990?
                                                                        168
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 168 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 THE COURT:   Yes.

2    BY MR. STENGEL:

3         Q.      Special Agent Becker, what do you see on the screen

4    in front of you?

5         A.      This is a screenshot I captured from the Instagram

6    profile associated with Defendant West, AR-AB32.

7         Q.      You captured this image?

8         A.      I did.

9                 MR. STENGEL:    Permission to publish to the jury, Your

10   Honor?    I move to admit and permission to publish to the jury.

11                THE COURT:   Yes.

12                           (Exhibit G-990 admitted into evidence.)

13   BY MR. STENGEL:

14        Q.      What do we see in this image?

15        A.      Again, this is a screenshot from the Instagram

16   profile AR-AB32.      This picture was taken from inside of the

17   Lounge, 2900 North Taylor Street.         The three gentlemen seated

18   in this picture, starting from the left, is Defendant West, in

19   the middle is Defendant Hickson, and on the right is

20   co-conspirator Daryl Baker.

21        Q.      Is there a comment included by the poster of this

22   image?

23        A.      Yes.   Instagram allows the users to caption a photo

24   whenever they post it.

25        Q.      What does the caption here read?
                                                                       169
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 169 of 297
                         SPECIAL AGENT BECKER - DIRECT

1          A.   This caption reads:    The big three, King Ab X,

2    Melliano X, Shotti, hashtag OBH Mafia, hashtag OBHGG, hashtag

3    OBH Records.

4               MR. STENGEL:   Permission to show the witness what's

5    been marked as Government Exhibit 986?

6               THE COURT:   Yes.

7    BY MR. STENGEL:

8          Q.   Do you see that in front of you?

9          A.   Yes.

10         Q.   What do we have here?

11         A.   Another screenshot captured from Mr. West's Instagram

12   account.

13         Q.   Did you capture this image?

14         A.   I did.

15              MR. STENGEL:   I move to admit and seek permission to

16   publish to the jury.

17              THE COURT:   Yes.

18                         (Exhibit G-986 admitted into evidence.)

19   BY MR. STENGEL:

20         Q.   What do we see in this image?

21         A.   Again, another screenshot captured from Mr. West's

22   Instagram account.

23         Q.   And then what is the caption, as you referred to it

24   as?

25         A.   This photograph is captioned as:      God bless Melliano
                                                                        170
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 170 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    because he came in the clutch, hashtag Protocol Volume 4 is out

2    now, link in my bio, hashtag OBH Records.

3         Q.      Do you know where this image was taken?

4         A.      I do.

5         Q.      How do you know that?     Where is it?

6         A.      Image was taken in the parking lot of 1 Brown Street,

7    which is where Mr. Hickson's apartment is located.

8         Q.      How do you know that?

9         A.      I've been there myself and I've taken pictures of

10   that same fence in the background.

11                MR. STENGEL:    Special Agent Simpson, can you please

12   go back to the summary exhibit, Exhibit 3003?

13   BY MR. STENGEL:

14        Q.      This is the third page of the summary exhibit, what

15   do we see here?

16        A.      This is going to be another page of that summary

17   exhibit, including the same four columns I testified to

18   previously.

19        Q.      And in the first row across, what's it say there?

20        A.      That lists the name of co-conspirator Richard Chase

21   Hoover.

22        Q.      And the phones associated with Mr. Hoover are what?

23        A.      Phone 14, which is actually two MacBooks or laptops.

24        Q.      And this is what we heard RCFL Examiner Kyle Sheluga

25   testify to?
                                                                       171
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 171 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         A.    Yes.

2         Q.    Now, why were those -- we identified them as phones

3    for internal control, correct?

4         A.    Correct.

5         Q.    But really they're computers?

6         A.    Yes.

7         Q.    Where did -- why are these computers associated with

8    co-conspirator Richard Hoover?

9         A.    These MacBooks or laptops were recovered from

10   Mr. Hoover's Chevrolet Trailblazer following myself and Special

11   Agent Simpson executing a search warrant on that vehicle.

12        Q.    And the phone numbers associated with Mr. Hoover are

13   what?

14        A.    (702)305-6012 as well as an email address

15   rch110@yahoo.com.

16        Q.    Why is it that you believe the number associated or

17   ending in 6012 is associated with Hoover?

18        A.    Again, for numerous reasons.      The first being that

19   that phone number is subscribed to Mr. Hoover.        The second

20   being that that number is saved in numerous phones under the

21   contact name Boog, which is a name we know Mr. Hoover goes by.

22        Q.    You also have that it's blocked in a number of

23   phones.   What does that mean?

24        A.    So that same number ending in 6012 is blocked in

25   Phone No. 47, phone 48, and phone 50, which, again, were all
                                                                        172
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 172 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    recovered from Mr. Hickson's apartment following that consent

2    search.

3         Q.      Why is it that you would then associate that number

4    with Mr. Hoover?

5         A.      Again, just because that number is subscribed to him.

6                 MR. STENGEL:    Special Agent Simpson, can you please

7    pull up Exhibit 602A?

8    BY MR. STENGEL:

9         Q.      Do you see that in front of you, Special Agent

10   Becker?

11        A.      Yes, I do.

12                MR. STENGEL:    Your Honor, this is a phone record that

13   I'm moving to admit subject to connection.

14                THE COURT:   Okay.    Admitted.

15                           (Exhibit G-602A admitted into evidence.)

16   BY MR. STENGEL:

17        Q.      Special Agent Becker, do you see the phone number

18   that we're talking about on your sheet ending in 6012?

19        A.      Yes, I do.

20        Q.      What is this document?

21        A.      This appears to be subscriber information provided to

22   investigators by -- I believe it is Sprint, the phone carrier.

23        Q.      Do you see the bottom of the page is account billing

24   info?

25        A.      Yes.
                                                                       173
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 173 of 297
                         SPECIAL AGENT BECKER - DIRECT

1           Q.   And what is the name associated with this account?

2           A.   Richard Hoover.

3           Q.   You mentioned that this phone number is saved in a

4    number of phones as Boog?

5           A.   Yes.

6                MR. STENGEL:   Special Agent Simpson, could you please

7    show Government Exhibit 707D?

8                This is an excerpt from a previously admitted phone

9    report, Your Honor.

10               THE COURT:   Yes.

11   BY MR. STENGEL:

12          Q.   The document we were just looking at, what does it

13   appear to be to you?

14          A.   It would appear to be a contact list off a phone

15   extracted -- a report from a phone extracted by Special Agent

16   Simpson.

17          Q.   I'll represent to you this is a sub-exhibit of the

18   report for phone 22.     What do you see on the screen in front of

19   you?

20          A.   It appears to be a Row No. 43 with the contact name

21   Boog.   The source being his phone and the phone being -- the

22   phone number being (702)305-6012.

23          Q.   And for the other similar entries on there, would we

24   see similar results to the other phone reports?

25          A.   Yes.
                                                                        174
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 174 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 MR. STENGEL:    Special Agent Simpson, could you please

2    show what's been marked as Government Exhibit 703B?

3    BY MR. STENGEL:

4         Q.      Do you see that in front of you, Special Agent

5    Becker?

6         A.      Yes, I do.

7         Q.      What is it?

8         A.      It appears to be some form of text communication

9    between two people.

10        Q.      And this is, in fact -- we showed this exhibit with

11   Examiner Kyle Sheluga yesterday, if you recall.           Going down the

12   right-hand side, what do you see there?

13        A.      It appears to be an iMessage sent from self or

14   rch110@yahoo.com, which is an email address attributed to

15   Mr. Hoover, being sent to a contact saved as Khazi with the

16   number being (267)586-4737, again, a name and number associated

17   with Defendant Blanding.       Further down that list there is a

18   similar message sent from Mr. Hoover to the phone

19   number (818)425-8500, which is the phone number we associated

20   with Defendant Hickson.

21        Q.      What's the date on those messages?

22        A.      They both appear to be November 15, 2017.

23        Q.      Pertaining to your investigation, what was happening

24   November 15, 2017?

25        A.      That was during the first trip from Philadelphia to
                                                                       175
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 175 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    Los Angeles.

2          Q.     The next line, the next row, who does that pertain

3    to?

4          A.     I'm sorry.   Where are you asking?

5          Q.     Below Richard Chase Hoover in the next row -- I'm

6    sorry.     I'm looking at the blowup.   I apologize.

7                 MR. STENGEL:   Special Agent Simpson, can you please

8    bring up what's marked as Government Exhibit 3003?

9                 THE WITNESS:   I'm going to pick up on it eventually,

10   I promise.

11   BY MR. STENGEL:

12         Q.     Below the row that we were just discussing about

13   Richard Chase Hoover, could you -- what's the row below that?

14         A.     Yes.   Again, similar to the ones I testified to

15   previously, the OBH member being co-conspirator Daryl Baker,

16   two phones attributed to him, Phone No. 30 and Phone No. 31,

17   both of which were seized from his apartment following a

18   consent search after his arrest.      Phone numbers associated with

19   co-conspirator Baker are 267 --

20                MR. ORTIZ:   Your Honor, I object to this.

21                MR. GOLDMAN:   Could the agent stop calling them

22   co-conspirators?      It's a legal conclusion for the jury to

23   decide.

24                THE COURT:   We'll address that at the recess.

25   Overruled for the moment.
                                                                        176
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 176 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    BY MR. STENGEL:

2         Q.      What phones are associated with Mr. Baker?

3         A.      Phones or phone numbers?

4         Q.      Phones.

5         A.      Phone 30 and phone 31.

6         Q.      Why are they associated with Mr. Baker?

7         A.      Those were seized from Mr. Baker following his arrest

8    at his apartment and a consent search was executed.

9         Q.      And what phone numbers have you associated with

10   Mr. Baker?

11        A.      We've associated phone number (267)423-0062,

12   (267)602-5690, and (215)842-8421, again, all associated with

13   Mr. Baker.

14        Q.      And why do you associate those numbers with

15   Mr. Baker?

16        A.      Starting from the top to the bottom, the phone number

17   ending in the number 0062 is saved in numerous phones as a

18   variation of the nickname Shaddi, which is associated with

19   Mr. Baker.     The phone number ending in 5690, I examined a text

20   message from Mr. Baker using the 0062 number to Defendant West

21   providing this new number ending in 5690.          Also, that number is

22   saved in Phone No. 22 as Shaddi 1.         And for the last number

23   ending in 8421, that number is saved in phone number 22 as

24   Shaddi.

25        Q.      And what's the significance of Shaddi?
                                                                       177
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 177 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         A.   Shaddi is the nickname or street name associated with

2    Mr. Baker, which has been corroborated in multiple ways.

3              MR. STENGEL:    Let's go to the next page of that

4    exhibit, please, Special Agent Simpson.

5    BY MR. STENGEL:

6         Q.   Do you see that in front of you?

7         A.   Yes.

8         Q.   Does the top row pertain to a Mr. Amir Boyer?

9         A.   Yes.

10        Q.   Were there any phones seized or associated with

11   Mr. Boyer in your investigation?

12        A.   Well, we seized phones from Mr. Boyer following his

13   arrest in 2018, but none that we extracted any information we

14   believed to be pertinent to our investigation.

15        Q.   Have you associated any phone numbers with him?

16        A.   Yes.

17        Q.   What number or numbers are those?

18        A.   The number is (215)824-9451.

19        Q.   Okay.   And why is it that you associate that number

20   with Mr. Boyer?

21        A.   That number, that phone number ending in 9451, is

22   subscribed to Mr. Boyer.    Mr. Boyer shares that number with

23   numerous people on Instagram, information I ascertained while

24   examining the Instagram reports I had for Mr. Boyer's Instagram

25   account, and, again, that number is saved numerous times in
                                                                          178
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 178 of 297
                             SPECIAL AGENT BECKER - DIRECT

1    various pertinent phones as some variation of Mullaz, which is

2    the street name or nickname of Mr. Boyer.

3           Q.      You mentioned subscriber information.

4                   MR. STENGEL:    Special Agent Simpson, can you please

5    pull up Government Exhibit 603A?

6    BY MR. STENGEL:

7           Q.      Special Agent Becker, do you see that in front of

8    you?

9           A.      Yes.

10          Q.      What does this appear to be?

11          A.      Appears to be subscriber information for that phone

12   number ending in 9451.

13                  MR. STENGEL:    Your Honor, move to admit subject to

14   connection.

15                  THE COURT:   All right.    Say that again.

16                  MR. STENGEL:    I move to admit this phone record

17   subject to connection.

18                  THE COURT:   Admitted.

19                  MR. STENGEL:    Thank you.

20                             (Exhibit G-603A admitted into evidence.)

21   BY MR. STENGEL:

22          Q.      Describe this document for me, Mr. Becker.

23          A.      This appears to be a document received from a phone

24   carrier containing subscriber information for that same phone

25   number ending in 9451.
                                                                       179
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 179 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         Q.    To whom is it subscribed?

2         A.    It is subscribed to Amir Boyer, Incorporated, at the

3    address 3234 North Sydenham Street, which is also known as the

4    Mansion.

5         Q.    Now, directing your attention to the summary exhibit

6    to your right, you've also mentioned -- it's listed as

7    Instagram.   I believe you testified to that earlier, correct?

8         A.    Yes.

9         Q.    What does that mean?

10        A.    Pertaining to the number?

11        Q.    Yes.

12        A.    The Instagram account attributed to Mr. Boyer, which

13   I believe contains the nickname Mullaz, when examining the

14   Instagram report we received following a search warrant,

15   Mr. Boyer shared that number ending in 9451 numerous times with

16   other members on Instagram through the direct message

17   application.

18        Q.    When you say "members," you mean members of

19   Instagram?

20        A.    Correct, various other accounts found on Instagram.

21              MR. STENGEL:   Special Agent Simpson, can you please

22   show Exhibit 905A to 905C?

23              THE COURT:   Yes.

24              MR. STENGEL:   This is a sub-exhibit of the Instagram

25   returns, Your Honor, that were admitted at the beginning of his
                                                                        180
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 180 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    testimony.

2    BY MR. STENGEL:

3         Q.      So do you see that in front of you?

4         A.      Yes.

5         Q.      There's a box on here.     What does that box mean?

6         A.      That box highlights a direct message obtained from

7    Mr. Boyer's Instagram account.

8         Q.      This, again, is an Instagram -- what is this

9    document, though?

10        A.      This is page 5,865 of the Instagram return we

11   received for Mr. Boyer's Instagram account.

12        Q.      So the return is the data from his Instagram page,

13   correct?

14        A.      Yes.

15        Q.      And what does it say here?      Why do you have this box

16   around it?

17        A.      Again, this was a message sent from Mr. Boyer to

18   another account on Instagram with the text reading:

19   (215)824-9451, call me from a secured line, big dog.

20                MR. STENGEL:    Can we go to 905B?

21   BY MR. STENGEL:

22        Q.      Again, what do we see here?

23        A.      It's page 5,236 of that same Instagram report.

24        Q.      And what is the data contained in the box?

25        A.      A similar direct message from Mr. Boyer.
                                                                       181
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 181 of 297
                         SPECIAL AGENT BECKER - DIRECT

1           Q.   And what does it say?

2           A.   It says:    Yeah, man, (215)824-9451, shoot me a text

3    when you get this.

4           Q.   And 905C, again, what is in this box?

5           A.   It's a report or a page taken from the same Instagram

6    report, page 3,298, another direct message sent from Mr. Boyer.

7    The context of this one reads:      (215)824-9451, need you, young,

8    HML.

9           Q.   That, again, is a message sent from this Instagram

10   account, correct?

11          A.   Correct.

12          Q.   Drawing your attention now to the next row below

13   Mr. Boyer on the summary chart on your right, what do we have

14   there?

15          A.   That is, again, similar to the ones I previously

16   testified to, that's the OBH member being Hans Gadson or

17   Defendant Gadson.      We did seize phones from Mr. Gadson

18   following his arrest in California; however, none of the

19   content we examined we found to be pertinent to our

20   investigation.   We attributed the number (267)469-6579 to

21   Mr. Gadson as well as the street names or nicknames Bras or No

22   Brakes Bras.

23          Q.   Showing you what has been marked as Government

24   Exhibit 603C.

25               MR. STENGEL:    Your Honor, I move to admit this
                                                                        182
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 182 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    document subject to connection from a representative.

2                 THE COURT:    Yes.

3                            (Exhibit G-603C admitted into evidence.)

4    BY MR. STENGEL:

5         Q.      What do we see here, Special Agent Becker?

6         A.      It appears to be subscriber information from

7    T-Mobile, I believe.

8                 MR. STENGEL:    Scroll down to the next page.

9    BY MR. STENGEL:

10        Q.      Do you recognize this?

11        A.      Yes.

12        Q.      What is it?

13        A.      The subscriber information for number ending in 6579.

14        Q.      Do you associate this number through subscriber

15   information with Mr. Gadson?

16        A.      Yes.

17        Q.      Why?

18        A.      I believe this document actually contains more than

19   one page, or it's supposed to, and on an accompanying page, the

20   subscriber information or subscriber name is Hans Gadson.

21                MR. STENGEL:    Can you try 603?     I may have edited

22   that.   That's another one that doesn't work.         I'll come back to

23   that.   Can you please pull up exhibits 906A, please?

24   BY MR. STENGEL:

25        Q.      What do we see here?
                                                                       183
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 183 of 297
                         SPECIAL AGENT BECKER - DIRECT

1           A.   Similar to Mr. Boyer, this is a page taken from the

2    Instagram account or Instagram report taken from Mr. Gadson's

3    account.    This is page 10,934 where he shares the phone

4    number (267)469-6579 to someone else, another account on

5    Instagram.

6           Q.   And Government Exhibit 906B, what do we see in the

7    box?

8           A.   Similar to the last page, this is another page taken

9    from that Instagram business record for Mr. Gadson's account,

10   page 13,030, where he shares the phone number (267)469-6579

11   with another Instagram account.

12          Q.   And then this number was saved in other phones seized

13   by the FBI?

14          A.   Yes.

15          Q.   And saved under what names?

16          A.   It appears it's saved in phone 2 as Bras No Brakes,

17   phone 17 as Bras, and phones 19, 22, and 39 again as Bras No

18   Brakes.

19          Q.   The next line under Hans Gadson, under Mr. Gadson, is

20   Mr. Dontez Stewart, correct?

21          A.   Correct.

22          Q.   And there's a phone number associated with him,

23   correct?

24          A.   Yes.

25          Q.   What is that number?
                                                                          184
                 Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 184 of 297
                             SPECIAL AGENT BECKER - DIRECT

1           A.      (856)655-3893.

2           Q.      And how is it that you associate that number with

3    him?

4           A.      That phone number is subscribed to Mr. Stewart.

5                   MR. STENGEL:    Special Agent Simpson, can you please

6    pull up Government Exhibit 602C?

7                   Your Honor, this is a phone record that I am moving

8    to admit subject to connection.

9                   THE COURT:   Yes.

10                  MR. STENGEL:    Thank you.

11                             (Exhibit G-602C admitted into evidence.)

12   BY MR. STENGEL:

13          Q.      And what do we see here?

14          A.      This appears to be the subscriber information for

15   that phone number ending in 3893.

16          Q.      And that's subscribed to whom?

17          A.      Dontez Stewart, 1237 South 32nd Street, Philadelphia,

18   Pennsylvania.

19          Q.      And drawing your attention to the line under

20   Mr. Stewart, who is that?

21          A.      That is Mr. Dennis Harmon.

22          Q.      And why do you associate phone 53 with Dennis Harmon?

23          A.      Phone 53 is the cellular telephone seized from

24   Mr. Harmon following his arrest outside of the Mansion.              I

25   believe Detective Brian Peters testified to the seizure of his
                                                                       185
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 185 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    phone previously.

2         Q.     And the phone number associated with that phone was

3    what?

4         A.     (267)407-3599.

5         Q.     What was the purpose of putting together this

6    information?

7         A.     Again, as I testified to previously, we received an

8    overwhelming amount of evidence and data pertaining to social

9    media records, phone numbers, subscriber information, contacts

10   saved.    Compiling this table helped us just to keep track of

11   each defendant and their attributed phone numbers, phones, and

12   nicknames.

13        Q.     To be clear, you compiled this table, though, for

14   trial purposes, correct?

15        A.     Correct.

16        Q.     But does this accurately describe the investigation

17   you undertook?

18        A.     Yes.

19        Q.     So once you had this information, what were you able

20   to do with the phone reports?

21        A.     We were then able to examine those phone reports and

22   extract information we thought to be pertinent to our

23   investigation.

24        Q.     Did you extract text messages from the phones seized

25   in this report?
                                                                        186
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 186 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         A.      Yes, we did.

2         Q.      And did you prepare those text messages for

3    presentation at trial?

4         A.      Yes.

5         Q.      In what forms?

6         A.      We compiled the text messages we thought to be

7    pertinent in various forms, whether it be a Microsoft Word

8    document or a Microsoft PowerPoint presentation.

9         Q.      You put a few of them in individual text messages; is

10   that what you said?

11        A.      I should have been more specific.       We extracted any

12   pertinent text message conversation and made it its own

13   document.

14        Q.      So I'm going to show you what's been marked as

15   Government Exhibit 4033.       Do you see that in front of you?

16        A.      Yes.

17        Q.      Now, what do we see on this document?

18        A.      This document contains a heading, which includes the

19   date and a brief description, which I created.           Underneath of

20   that is a direct copy and paste of a text message conversation

21   extracted from Phone No. 17.

22        Q.      Phone No. 17 is associated with whom?

23        A.      Mr. West.

24        Q.      Now, the format of that data looks familiar to me.

25   Where did it come from?
                                                                       187
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 187 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         A.     Directly from one of the countless phone reports

2    Special Agent Simpson created after extracting that information

3    from the phones.

4         Q.     So you just copied and pasted it?

5         A.     I did.

6         Q.     And the first line, what is this?

7         A.     I'm sorry.   The first line at the top of the

8    document?

9         Q.     Yeah.

10        A.     Again, that's a heading I created just for

11   administrative purposes, which includes the date and a brief

12   description of what is found below.

13        Q.     And that is based on what we see on your summary

14   chart to your right, correct?

15        A.     Correct.

16        Q.     And, again, this is a message found on the phone of

17   Mr. West, correct?

18        A.     Correct.

19        Q.     And the first line, 2109, describe what that means

20   for the jury going left to right.

21        A.     The first line is 2109, which is simply the number

22   the phone associates with that number of text message.

23               The following column is the phone number that the

24   conversation is with.     In this particular instance, it is

25   (267)423-0062, again, a number we attributed to Mr. Baker.
                                                                        188
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 188 of 297
                           SPECIAL AGENT BECKER - DIRECT

1                 I'm not sure what the next column is.        Whatever that

2    was, that was not available.        The next column includes the

3    date, which is November 4, 2018, and the time, which is

4    3:40 a.m. GMT.

5                 The next two columns state the status of that

6    message, being that it was sent, and it was sent.           That third

7    column in the row is that it was taken off of the phone.

8         Q.      Let me stop you there for one minute.        You had

9    mentioned a date.       You said it was November 4; is that correct?

10        A.      I'm sorry.    I read that backwards.     It is April 4,

11   2018.

12        Q.      April 4?    On the date that's listed, what is listed?

13   What is the 11?

14        A.      I'm sorry.    The date from that message is April 11,

15   2018.

16        Q.      Thank you.    So this is a message from the phone of

17   Abdul West to the number you've associated with Daryl Baker,

18   and what does the message say?

19        A.      The content of that message is:       I gave you, Mullaz,

20   and Khaz different hustles, and I did it for a reason.            Please

21   don't go over my head and get anything from OG again, unless

22   it's think item I let you run.        It just seems sneaky.      I

23   establishes boundaries for a reason.         Mullaz could go over your

24   head on our item and vice versa.

25        Q.      With whom have you associated the name Mullaz?
                                                                       189
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 189 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         A.    Mr. Amir Boyer.

2         Q.    With whom have you associated the name Khaz?

3         A.    Jamaal Blanding.

4         Q.    And with whom have you associated the name OG?

5         A.    Defendant Jameel Hickson.

6         Q.    Now, you mentioned that you had also put some text

7    messages together in a PowerPoint presentation, correct?

8         A.    Correct.

9               MR. STENGEL:    Permission to show the witness what's

10   been marked as Government Exhibit 3002?

11   BY MR. STENGEL:

12        Q.    Do you see that in front of you on the screen?

13        A.    Yes, I do.

14        Q.    What is this?

15        A.    This is a PowerPoint presentation I created

16   containing text messages I found to have narcotics-related

17   content.

18        Q.    And you based that determination on what?

19        A.    Based off a number of things.      My training and

20   experience, I received specialized training in narcotics

21   enforcement, not only from the FBI, but my time serving as a

22   police officer with Whitpain Township Police Department.

23              Also during my time with that police department, I

24   was a task force officer with the Montgomery County Drug Task

25   Force as well as a task force officer with Homeland Security
                                                                        190
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 190 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    Investigations.

2         Q.      So these are text messages that you believe to be

3    about some quantity of narcotics?

4         A.      Correct.

5                 MR. STENGEL:    I move to admit Government

6    Exhibit 3002, Your Honor.

7                 THE COURT:   Admitted.

8                            (Exhibit G-3002 admitted into evidence.)

9                 MR. STENGEL:    Permission to publish to the jury?

10                We're going to go through this at length with Special

11   Agent Randy Updegraff toward the end of the trial.           I just want

12   to go through a couple so that we can orient the jury as to

13   what this looks like.

14                Can you go to the next page, please, Special Agent

15   Simpson?

16   BY MR. STENGEL:

17        Q.      What do we see here?

18        A.      This is a page from the spreadsheet I created

19   containing a text message taken from a phone associated with

20   Mr. Blanding as well as another brief header I created just to

21   give some type of administrative clarity.

22        Q.      So to be clear, the header is something that you

23   created and inputted, correct?

24        A.      Correct.

25        Q.      And the text message body is something that you took
                                                                       191
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 191 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    from the phone report that Special Agent Simpson created?

2         A.   Correct, an exact copy.

3              MR. STENGEL:    Go to the next page, please.

4    BY MR. STENGEL:

5         Q.   Same thing we just saw?

6         A.   Yes.

7         Q.   This is, in essence, a compilation of the individual

8    text messages we had just seen earlier, correct?

9         A.   Correct.

10             MR. STENGEL:    Your Honor, we plan to go through this

11   exhibit with Special Agent Updegraff.       I don't need to go

12   through it twice, so I'm just going to move on.        But we'll

13   bring it up again.

14             THE COURT:    Thank you.    How many pages is this?

15             MR. STENGEL:    I think it's 77.

16             THE COURT:    You're going to include separate pages

17   for defendants; is that right?

18             MR. STENGEL:    No.

19             THE COURT:    This shows Jamaal Blanding.

20             MR. STENGEL:    It shows Jamaal Blanding speaking to

21   someone saved in his phone as Rock.      I believe they go in

22   chronological order, so we'll go through in chronological order

23   and at the end give sort of a summary.

24             THE COURT:    Thank you.    Go ahead.

25   BY MR. STENGEL:
                                                                        192
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 192 of 297
                           SPECIAL AGENT BECKER - DIRECT

1         Q.      I don't have too much else to run through with you.

2    When you're looking at the text messages --

3                 THE COURT:   Mr. Stengel, this is one of the case

4    agents who is in the courtroom, so if you've left anything out,

5    you can recall him.

6                 MR. STENGEL:    I just have a number of texts related

7    to the Mansion that I'd like to bring out, and then we'll be

8    done with him.

9                 THE COURT:   All right.

10                MR. STENGEL:    Can you please bring up Government

11   Exhibit 4003?

12                I move to admit Government Exhibit 4003.

13                THE COURT:   Admitted.

14                           (Exhibit G-4003 admitted into evidence.)

15   BY MR. STENGEL:

16        Q.      Special Agent Becker, what is this?

17        A.      Again, this is a document I created, which contains a

18   text message extracted from one of the 61 phones we seized

19   during the investigation.

20        Q.      So the heading at the top is based on the information

21   that you inputted in your summary chart to your right, correct?

22        A.      Yes.   I created that header.

23        Q.      So without going through the technical details, what

24   does this text message appear to be to you?

25        A.      This is a text message sent from Mr. West or
                                                                       193
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 193 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    Defendant West to Mr. Harmon on September 2, 2017, with the

2    content reading:   Evacuate the Mansion for a little bit.        It's

3    too many cops in the hood.

4         Q.   I'm showing you what's been marked as 4004.

5              MR. STENGEL:    Zoom in, please, Special Agent Becker.

6    BY MR. STENGEL:

7         Q.   What is this?

8         A.   Again, another document I created containing a text

9    message conversation.

10             MR. STENGEL:    Your Honor, I move to admit 4004.

11             THE COURT:    Admitted.

12                         (Exhibit G-4004 admitted into evidence.)

13   BY MR. STENGEL:

14        Q.   What does the conversation -- if you could describe

15   the conversation for us, please.

16        A.   This is a text message conversation taking place on

17   September 3, 2017, between the phone number (267)586-0467,

18   which is stored in Phone No. 2 as Kidd Kidd, and Defendant

19   Jamaal Blanding.

20        Q.   What does the conversation say?

21        A.   Kidd Kidd asks Mr. Blanding:       WYA, which stands for

22   where you at.

23             Defendant Blanding responds:       I'm around my way.

24   Where you at?

25             Kidd Kidd responds:     'Bout to come pick some money up
                                                                        194
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 194 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    from Bras.

2                 Blanding responds:     Be at Mansion 20 minutes.

3                 And Kidd Kidd replies:      Okay.

4                 THE COURT:   Who is Kidd Kidd to your knowledge?

5                 THE WITNESS:    In the phone extraction, that number

6    ending in 0467 is saved as Kidd Kidd.

7                 THE COURT:   Do you know the name of Kidd Kidd?

8                 THE WITNESS:    I do not.

9                 THE COURT:   You never discovered that?

10                THE WITNESS:    I did not.

11   BY MR. STENGEL:

12        Q.      Showing you what's been marked as 4005, what do we

13   have here?

14        A.      Again, another document I created which contains text

15   messages.

16        Q.      What do the text messages say?

17        A.      This is a text conversation from September 10, 2017,

18   between Defendant Gadson and Defendant Blanding.

19        Q.      What does the conversation say?

20        A.      Defendant Gadson reaches out to Defendant Blanding

21   saying:    He going to grab a G to see what it do after the

22   Eagles game.     Put it together for me.

23                Blanding responds:     Okay.

24                A little while later, Gadson inquires to

25   Mr. Blanding:     You put that together?
                                                                       195
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 195 of 297
                         SPECIAL AGENT BECKER - DIRECT

1                And then later on says:    I'm on my way to the

2    Mansion.

3           Q.   To be clear, when you're saying a conversation

4    between Mr. Gadson and Mr. Blanding, it's a conversation

5    between these two phone numbers, correct?

6           A.   Correct.

7           Q.   Two phone numbers that you have associated with these

8    men?

9           A.   Correct.

10               MR. STENGEL:   Move to admit Government Exhibit 4005.

11   Your Honor, I move to admit Government Exhibit 4005, which we

12   were just looking at.

13               THE COURT:   Admitted.

14                          (Exhibit G-4005 admitted into evidence.)

15               MR. STENGEL:   Do you know what is meant by the term

16   "BG"?

17               MR. GOLDMAN:   He's not qualified as an expert for

18   this.   Mr. Updegraff is later in the case.

19               THE COURT:   I'm just asking the witness.

20               THE WITNESS:   I do not.

21               MR. STENGEL:   4006, please.

22   BY MR. STENGEL:

23          Q.   What does this appear to be to you, Special Agent

24   Becker?

25          A.   Another text conversation, this one being between
                                                                        196
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 196 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    Defendant West and Defendant Blanding.

2         Q.      You created this document?

3         A.      I did.

4                 MR. STENGEL:    And, Your Honor, I would move to admit

5    Government Exhibit 4006.

6                 THE COURT:   Admitted.

7                            (Exhibit G-4006 admitted into evidence.)

8    BY MR. STENGEL:

9         Q.      What does the conversation say?

10        A.      Mr. West reaches out to Mr. Blanding asking:         Can you

11   slide back to the Mansion?

12                Mr. Blanding responds:     I'm a have to come later.

13   'Bout to take my son home.

14                Mr. West responds:     'Bout to give cousin K10.

15                Defendant Blanding responds:      Middle room, sneaker

16   box, dresser drawer.

17                Mr. Blanding follows up that message saying:         Didn't

18   know the sneaker box.

19        Q.      I'm showing you what's been marked as Government

20   Exhibit 4007.       Do you recognize this document?

21        A.      Yes.   It's similar to the other ones I previously

22   testified to.

23        Q.      You created it?

24        A.      I did.

25                MR. STENGEL:    Move to admit Government Exhibit 4007,
                                                                       197
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 197 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    Your Honor.

2              THE COURT:    Admitted.

3                          (Exhibit G-4007 admitted into evidence.)

4    BY MR. STENGEL:

5         Q.   What do we have here?

6         A.   Another text conversation.      This one particularly

7    takes place on September 11, 2017, between a phone

8    number (267)257-0677, which is stored in phone number 2 as

9    Chop, and Defendant Blanding.

10        Q.   And what does the conversation say?

11        A.   Chop reaches out to Mr. Blanding saying:         I'm here.

12             Defendant Blanding responds:       ARD, which also stands

13   for all right.

14             Mr. Blanding then texts Chop and says:        Emergency.

15   Stay close by.    I'm good, though.

16             Chop responds:    So stay here or leave?

17             And Blanding responds:      Leave.

18        Q.   The date on that is what?

19        A.   September 11, 2017.

20        Q.   What else happened on September 11, 2017, that you're

21   aware?

22        A.   That's the same date that the Philadelphia --

23             THE COURT:    Do you know who Chop refers to?

24             THE WITNESS:    I do not.

25             September 11, 2017, is the same date that the
                                                                         198
                Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 198 of 297
                            SPECIAL AGENT BECKER - DIRECT

1    Philadelphia Police Department executed their search warrant at

2    the Mansion, 3234 North Sydenham Street.

3                  MR. STENGEL:    Show the witness Government

4    Exhibit 4008.

5    BY MR. STENGEL:

6          Q.      Do you recognize this?

7          A.      Yes.

8          Q.      What is it?

9          A.      A document similar to the ones I previously testified

10   to.

11                 MR. STENGEL:    Move to admit 4008, Your Honor.

12                 THE COURT:    Admitted.

13                            (Exhibit G-4008 admitted into evidence.)

14   BY MR. STENGEL:

15         Q.      Just describe what we see here.

16         A.      This is a text conversation that occurs on

17   September 12, 2017, between Mr. Boyer, Defendant Blanding,

18   Defendant West, Mr. Hoover, and Mr. Malik West.

19         Q.      Now, that last number you have is not included in

20   your sheet, correct?

21         A.      Correct.

22         Q.      What is the content of the text?

23         A.      So Mr. Boyer reaches out to those individuals saying:

24   Boog went into the Mansion last night.          I told him the spots to

25   check.     The whole crib was flipped.       Everything gone.     Even hit
                                                                       199
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 199 of 297
                         SPECIAL AGENT BECKER - DIRECT

1    my safe.

2                Mr. Blanding replies:     Everything.

3                And then later on he texts Boyer:       Yo, cuz.

4                Little while later, Mr. Blanding texts Mr. Hoover

5    asking:    Was the rug in the middle room pulled up by the

6    window?

7                Blanding then texts the number 0981:       Yes.

8                Which is replied to:     Okay.

9                And then Mr. Blanding received a text message again

10   from Mr. Boyer saying:     Yeah.

11               Mr. Blanding replying to Mr. Boyer saying:         I just

12   talked to Boog.

13               Mr. Boyer replying:     He got my keys and my car.

14               Mr. Blanding replies:     Everything.

15               MR. STENGEL:   Please show Government Exhibit 4009.

16   Oh, it keeps going.    I apologize.

17               THE WITNESS:   Continuing, Mr. Blanding again texts

18   Mr. Boyer asking:   You still at the AP?

19               To which Mr. Boyer responds:     Yeah.

20               Mr. Boyer then says:     It's a tornado in the Mansion.

21               Mr. Blanding replies:     I heard safe and everything.

22               Mr. Boyer replies:     Don't know about the super safe.

23   Just my safe so far.

24               And Defendant Blanding replies:     Ugly.

25               MR. STENGEL:   Let's go to Government Exhibit 4009.
                                                                        200
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 200 of 297
                           SPECIAL AGENT BECKER - DIRECT

1    BY MR. STENGEL:

2         Q.      What do we see here?

3         A.      Another text conversation from September 12 between

4    Defendant Blanding and Mr. Boyer.

5                 MR. STENGEL:    I move to admit Government

6    Exhibit 4009, Your Honor.

7                 THE COURT:   Admitted.

8                            (Exhibit G-4009 admitted into evidence.)

9    BY MR. STENGEL:

10        Q.      Just describe for us, please, this conversation.

11        A.      Again, taking place on September 12, 2017.

12                Mr. Blanding texts Mr. Boyer:      Do we got eyes on the

13   Mansion?

14                Mr. Boyer replies:     Yes.

15                To which Mr. Blanding asks:      Did they go in?

16                Mr. Boyer responds:     I believe so.    Door still open.

17                MR. STENGEL:    Government Exhibit 4010.

18   BY MR. STENGEL:

19        Q.      What do we see here?

20        A.      Another text conversation, this one between Defendant

21   Blanding and Richard Chase Hoover.

22                MR. STENGEL:    Move to admit Government Exhibit 4010.

23                THE COURT:   Admitted.

24                           (Exhibit G-4010 admitted into evidence.)

25   BY MR. STENGEL:
                                                                       201
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 201 of 297
                         SPECIAL AGENT BECKER - DIRECT

1         Q.    Describe what this text conversation says.

2         A.    Just one message, again, September 12, 2017.

3               Mr. Blanding texts Mr. Hoover saying:       Be careful

4    driving.   I said get Mullaz to follow you.

5         Q.    Do you remember we watched a video from September 12

6    earlier?   Do you recall that?

7         A.    Yes, I do.

8         Q.    What did we see happen in that video?

9         A.    In that video, we observe a vehicle pull up to the

10   Mansion.   We observe Mr. Hoover and Mr. Boyer enter the Mansion

11   for a brief period of time.      Mr. Hoover exits that residence

12   carrying -- I believe Special Agent Simpson testified to was a

13   large black bag.   That bag was placed into the trunk of that

14   vehicle that had pulled out front, and Mr. Hoover drives that

15   vehicle away while the rest of the group, including Mr. Boyer,

16   walks out of the view of the camera.

17              MR. STENGEL:   I might be done, Your Honor.       Just one

18   moment, please.

19                         (Conferring.)

20              MR. STENGEL:   Your Honor, I have no further questions

21   for Special Agent Becker at this time.

22              THE COURT:    Okay.   Cross-examine.

23              Mr. Meehan?

24              MR. MEEHAN:    I have no questions.

25              THE COURT:    Mr. Hughes?
                                                                        202
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 202 of 297
                            SPECIAL AGENT BECKER - CROSS

1                 MR. HUGHES:    No questions, Your Honor.

2                 THE COURT:    Mr. Ortiz?

3                 MR. ORTIZ:    I do, Your Honor.

4                                       - - -

5                                CROSS-EXAMINATION

6                                       - - -

7    BY MR. ORTIZ:

8         Q.      Agent, I'm going to start from here because, you

9    know, primacy.     The jury has just seen these exhibits.         Then

10   I'm going to work my way back to what I was going to talk to

11   you about all along.

12                THE COURT:    Pull the microphone close.

13   BY MR. ORTIZ:

14        Q.      For example, the exhibit that's up now, you created

15   the captions at the top, correct?

16        A.      That is correct.

17        Q.      And so we see, for example, in the one that's already

18   in front of the jury, that that would be September 12, 2017,

19   and that's when the video that we talked about was also, you

20   know, occurring at the same time?

21        A.      Correct.

22        Q.      I notice that Jamaal Blanding is on there, and you

23   have Mr. Hoover on there, correct?

24        A.      Correct.

25        Q.      We saw numerous exhibits around that time related to
                                                                       203
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 203 of 297
                         SPECIAL AGENT BECKER - CROSS

1    phone records, correct?

2         A.    Yes.

3         Q.    Involving the Mansion, correct?

4         A.    Yes.

5         Q.    Various people were in those exhibits.       You've

6    identified their phones as being involved in those texts,

7    correct?

8         A.    Yes.

9         Q.    Can you show me where Jameel Hickson appears?         Do you

10   have a Jameel Hickson text in those?

11        A.    I don't see Mr. Hickson on this document.

12        Q.    So we established in the video we saw him on the

13   motorcycle at one point, correct?

14        A.    Correct.

15        Q.    When all this is going down, you have not shown the

16   ladies and gentlemen of the jury one, not even one text to

17   Mr. Hickson, correct, at this point?

18        A.    I don't believe we have.

19        Q.    Okay.   But if you could find one, you could show it

20   to the jury, correct?

21        A.    Yes.

22        Q.    But as of right now, you can't recall showing a

23   single one, correct?

24        A.    That's correct.

25        Q.    Now let's go back to some of the things we discussed.
                                                                        204
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 204 of 297
                            SPECIAL AGENT BECKER - CROSS

1    Normally, I would have this over here for you, so if you don't

2    mind, I'm going to come over here so I can see the actual

3    exhibit.

4                 Do you see the exhibit that's in front of you?

5         A.      Yes.

6         Q.      What is that, if you recall?

7         A.      I believe that was the subscriber information

8    pertaining to the phone number ending in 8500.

9         Q.      And we also saw another exhibit, which I may show you

10   after this, which also involved that phone, correct?

11        A.      Yes.

12        Q.      All right.   And that involved this California Italian

13   Water Ice?

14        A.      Yes.

15        Q.      What address does it give you?

16        A.      It lists 4558 Sherman Oaks Avenue.       I believe it was

17   in Sherman Hills, California.

18        Q.      In California, correct?

19        A.      Correct.

20        Q.      That was from Mr. Hickson's very nice apartment that

21   you seized phones from, correct?

22        A.      This document?

23        Q.      No.    The phone that's related to that was seized in

24   Mr. Hickson's apartment?

25        A.      Yes.   It was a nice apartment too.
                                                                       205
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 205 of 297
                         SPECIAL AGENT BECKER - CROSS

1         Q.   I agree.    And it indicates that the phone is

2    registered to a water ice company, correct?

3         A.   Yes.

4         Q.   And the address is given in California, correct?

5         A.   Correct.

6         Q.   Now, in this case you have retrieved -- we're going

7    to hear about it later -- certain airline documents, correct?

8         A.   Yes.

9         Q.   And they relate to trips back to California, correct?

10        A.   Correct.

11        Q.   Have you checked to see if Mr. Hickson was traveling,

12   say, in 2015, '14, and '13 to California?

13        A.   We pulled flight records extending further outside of

14   the period of the trips.    As to how far back we went, I don't

15   recall.

16        Q.   You'd agree with me that Mr. Hickson has ties to

17   California.   He has a family in California.      Are you aware of

18   that?

19        A.   I am not.

20        Q.   And did you check to see if he was flying regularly

21   back to California to, for example, that address?

22        A.   I don't see how we can check to see what address

23   someone flies to.

24        Q.   Did you check the flight manifest to see if he was

25   flying once a month to California?
                                                                        206
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 206 of 297
                            SPECIAL AGENT BECKER - CROSS

1         A.      As I just testified to, we didn't pull flight records

2    outside of the scope of the six trips.

3         Q.      Let me ask you this:     In the course of your

4    investigation, what's Jameel Hickson's Instagram?

5         A.      I don't know Mr. Hickson's Instagram account.

6         Q.      Does he have an Instagram account?

7         A.      I am not sure.

8         Q.      Have you provided one?     Have you talked about an

9    Instagram account?

10        A.      No, I haven't.

11        Q.      So do you intend to present any evidence regarding

12   Mr. Hickson and an Instagram account?

13        A.      We don't have an Instagram account for Mr. Hickson.

14        Q.      So you don't have one, correct?

15        A.      Correct.

16        Q.      But we do have these Instagram accounts from other

17   people, correct?

18        A.      Yes.

19        Q.      But not Mr. Hickson?

20        A.      Correct.

21        Q.      Of all these people, Mr. Hickson, you don't have an

22   account, correct?

23        A.      Correct.

24        Q.      So I want you to look at this exhibit.        Now, there

25   are some items redacted here.        I'm not happy about that, but I
                                                                       207
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 207 of 297
                         SPECIAL AGENT BECKER - CROSS

1    just want you to look at the top caption.       Do you see that?

2         A.     I do.

3         Q.     And it reads -- and by the way, this is my client,

4    Mr. Hickson, correct?

5         A.     In that picture?

6         Q.     Yes.

7         A.     Yes.

8         Q.     In fact, that's at that nice apartment, correct?

9         A.     Yes.

10        Q.     And it says -- by the way, it's dated February 17,

11   2018?

12        A.     Yes.

13        Q.     Again, are you still saying that AR-AB isn't a major

14   rap star?    Are we still doing that?

15        A.     I've never said that.

16        Q.     So you agree with me he's a fairly well-known rap

17   artist, correct?

18        A.     I don't know if I'd necessarily agree with that.

19        Q.     He has, like, 20 people on his label.      You're not

20   aware of that?

21        A.     I'm not aware of that.    Sorry.

22        Q.     Okay.   But in this caption at that apartment in

23   reference to my client, who you said doesn't have an Instagram:

24   God bless Melliano, correct?

25        A.     Yes.
                                                                       208
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 208 of 297
                           SPECIAL AGENT BECKER - CROSS

1        Q.      Because he came through in the clutch, correct?

2        A.      Because he came in the clutch.

3        Q.      Yeah, came in the clutch, Protocol Volume 14[sic] is

4    out, correct?

5        A.      Yes.

6        Q.      So it's telling you that something is out, available,

7    correct?

8        A.      Yes.

9        Q.      And thank this man for coming through in the clutch,

10   correct?

11       A.      Which man?

12       Q.      Melliano.

13       A.      Yes.

14       Q.      And then there's a link, by the way, to OBH Records,

15   correct?

16       A.      Correct.

17       Q.      Have you gone to that link?

18       A.      I don't know if I have or haven't.

19       Q.      You have hundreds of people working on this case,

20   right?

21       A.      I'm sorry?

22       Q.      You have hundreds of people working on this case?

23       A.      I never said that.

24       Q.      You have a lot of people who have been working on the

25   case?
                                                                       209
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 209 of 297
                         SPECIAL AGENT BECKER - CROSS

1         A.   There were a number of people working on the case.

2         Q.   A significant amount of people, agents who extracted

3    all this, correct?

4         A.   I extracted this photo.

5         Q.   Good.    Are you going to hit on the link at some point

6    in this case?

7         A.   There is no link in this picture.

8         Q.   Well, it directs you to go to that location, correct?

9         A.   Yes.

10        Q.   And are you aware of what Protocol 14[sic] is?         It's

11   an album, right?

12        A.   I believe it is, yes.

13        Q.   Okay.    So in that particular picture that I've seen

14   about my client, he's thanking a gentleman who has a water ice

15   company, you don't know if he goes back and forth all the time

16   to California, but he's thanking him for coming through and

17   directly links him to an album that's coming out?

18        A.   Yes.    He's thanking Melliano.

19             MR. ORTIZ:    I have no further questions.

20             MR. GOLDMAN:    I just have one question, Your Honor,

21   from here.

22                                   - - -

23                            CROSS-EXAMINATION

24                                   - - -

25   BY MR. GOLDMAN:
                                                                        210
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 210 of 297
                            SPECIAL AGENT BECKER - CROSS

1         Q.      You said you didn't know how many agents were working

2    this case.     Agent Simpson referred to it.       It takes an army.

3    How many people are in an army?

4         A.      Depends what army you're asking about.

5         Q.      How about the army in this case?

6                 THE COURT:   You can ask him how many people were

7    working on it.

8    BY MR. GOLDMAN:

9         Q.      What was the size of the army on this case?

10        A.      So Special Agent Simpson and myself were the two main

11   case agents assigned to this investigation.          At various points

12   throughout the investigation, we could have assistance from

13   intelligence analysts, other special agents from the squad,

14   other task force officers from the squad.          It really depended

15   on at what point in the investigation we are referring to.

16        Q.      All Mr. Ortiz and I are asking you is, can you

17   quantify it for us, if you lump all the people who were

18   assigned to this case, so we know how many were there that

19   didn't do such and such?

20                THE COURT:   Are you including just law enforcement

21   officers, agents and police?

22                MR. GOLDMAN:    Law enforcement, task force officers,

23   if the staff worked on it as part of the army.

24                THE WITNESS:    I would estimate that our squad, the

25   Safe Streets Violent Gang and Drug Task Force, has
                                                                       211
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 211 of 297
                         SPECIAL AGENT BECKER - CROSS

1    approximately 20 sworn law enforcement members on it that at

2    some point participated in one stage or another of this

3    investigation.

4                THE COURT:   Does that include Philadelphia police

5    officers?

6                THE WITNESS:   Yes, FBI agents and Philadelphia police

7    officers who are assigned as task force officers to our squad.

8    BY MR. GOLDMAN:

9         Q.     In addition to that, you've got the intelligence

10   staff, et cetera, that also is there working on this case?

11        A.     Yes.

12        Q.     Can you quantify that?

13        A.     We had mostly one intelligence analyst who assisted

14   us in our investigation.

15               MR. GOLDMAN:    All right.   Thank you.

16               THE COURT:   Redirect.

17               MR. STENGEL:    None, Your Honor.

18               THE COURT:   Thank you, Agent.

19               THE WITNESS:    Thank you.

20                         (Witness excused.)

21               THE COURT:   Would the jury like a break at this time?

22   Raise your hand.   If not, we'll keep going.      Okay.    We'll have

23   a ten-minute break.      We'll have our mid-afternoon break at this

24   time.

25               Remain seated while the jury leaves the room.
                                                                     212
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 212 of 297
                         SPECIAL AGENT BECKER - CROSS

1                         (The jury exits the courtroom at 2:56 p.m.)

2              THE COURT:   Okay.    All right.   Now, Mr. Goldman made

3    an objection to the use of the word "co-conspirator."         The

4    records show that Agent Becker and Agent Simpson have used this

5    term throughout the day and many times this morning, and

6    Mr. Goldman rising sometime after lunch was the first time.

7              What's the Government's position as to the use of

8    that term by the agents?

9              MR. WITHERELL:    Your Honor, they're obviously charged

10   as co-conspirators in this case.     They're charged as

11   co-conspirators in this case.

12             THE COURT:   Well, by using the term "co-conspirator,"

13   there's an implication that they were, in fact,

14   co-conspirators.   Now, we know that they've pleaded guilty to

15   conspiracy, but, I mean, I'd like to know --

16             MR. WITHERELL:    If Your Honor would like, we'll refer

17   to them by their last name.     They're obviously not defendants,

18   which would be the term normally used if they were sitting

19   here, and they were sitting here up until a day ago.

20             THE COURT:   I understand that.

21             Mr. Goldman or any other defense counsel want to use

22   a better term or a different term?

23             MR. GOLDMAN:    I'd use their names.     I think he

24   realized that it was wrong.

25             MR. STENGEL:    I certainly didn't realize it was
                                                                       213
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 213 of 297
                         SPECIAL AGENT BECKER - CROSS

1    wrong.

2              MR. GOLDMAN:    Thank you.    If that's the proffer,

3    you'll call them just by their names from now on, I'm

4    satisfied.

5              THE COURT:    Does the fact that they've pled guilty to

6    conspiracy warrant --

7              MR. GOLDMAN:    No.   It's inadmissible.     You cannot

8    bring out the fact that others pled guilty to this conspiracy

9    in this case.

10             MR. STENGEL:    There will be a jury instruction to

11   that regard.

12             MR. GOLDMAN:    There's law that says that, and it

13   would be reversible error, I believe, if you introduce their

14   pleas to co-conspiracy.    That's my understanding.

15             MR. STENGEL:    Nobody's introducing pleas.

16             MR. GOLDMAN:    That's why you can't call them

17   co-conspirators.

18             THE COURT:    The fact is that nobody objected all

19   morning long.   You were the first to object.       I'm not being

20   critical, but that's a fact.

21             Now, I don't have any special knowledge of what the

22   Third Circuit or any other court may have held on this issue,

23   but I would rather the witness from now on say alleged

24   co-conspirators.   They're not defendants here, but they're

25   alleged co-conspirators.    I think that would be a safer term.
                                                                     214
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 214 of 297
                         SPECIAL AGENT BECKER - CROSS

1    I'm going to instruct the jury when they come back that that's

2    how they should consider the phrase.

3               MR. WITHERELL:   Your Honor, I have two points I'd

4    like to bring up.   One was taken care of.      I'm only bringing it

5    up because Mr. Ortiz made it a point of saying that the

6    Government has redacted certain things.      I think I have to make

7    it well aware to the Court that that is based upon

8    conversations held with many of the defendants.

9               The redacted portions of those statements are

10   comments made by other people not attributable to the

11   defendants.   Instagram, other users can comment back.        They

12   involve comments of narcotics trafficking, of sexual

13   relationships, and gross and vulgar language.

14              If Mr. Ortiz wants, I'll put every comment on there,

15   but the idea that the Government is hiding something, and

16   that's what was stated in front of the jury, that somehow

17   we're --

18              THE COURT:   Do you want to recall either of the

19   agents to state that?

20              MR. WITHERELL:   There are numerous more text messages

21   and numerous more Facebook.     We can bring it up at that point.

22   My point is, that was based upon conversations with many of the

23   defense attorneys saying they do not want those comments posted

24   for good reason, Your Honor.

25              THE COURT:   I can give an instruction on that, but I
                                                                       215
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 215 of 297
                         SPECIAL AGENT BECKER - CROSS

1    don't think I can curtail cross-examination.        But you can

2    certainly offer redirect to bring out what you just said.

3                MR. WITHERELL:   We'll do that, Your Honor.

4                THE COURT:   I'll allow that.

5                MR. WITHERELL:   We'll do that, Your Honor.

6                My second point being, and I think the Court's

7    already handled it and there's no reason to go back on it, but

8    when Mr. Goldman was cross-examining Mr. Becker concerning the

9    search of the Mansion and whether or not law enforcement acted

10   properly, I think Your Honor's already dealt with this, but,

11   again, the Government has gone through strains to not mention

12   anything to do with a homicide.      And as the Court is aware, the

13   actions taken by the officers on that date were reflecting a

14   highly evolving situation.

15               THE COURT:   Dontez Stewart, as I understand, is going

16   to testify to his knowledge of the Johnson homicide.

17               MR. WITHERELL:   It's a different homicide, Your

18   Honor, the Sherman Williams homicide from September 11, 2017.

19   The Government, through stipulation with all counsel, has

20   indicated they would not bring it up, and I've gone through

21   lengths to make sure that the witnesses would not talk about

22   any shooting and everyone has discussed it as an unrelated

23   incident.

24               THE COURT:   You're right about that.

25               MR. WITHERELL:   Mr. Goldman does cross-examination
                                                                     216
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 216 of 297
                         SPECIAL AGENT BECKER - CROSS

1    and now wishes to indicate to the jury that the police somehow

2    acted improperly without them being allowed to hear about why

3    they acted in such a manner.

4              THE COURT:   Well, I said right then and there and

5    told the jury that all the actions by law enforcement in this

6    case were lawful.

7              MR. WITHERELL:    I appreciate that, Your Honor.

8              THE COURT:   But I think defense counsel need to take

9    into account the fact that we all know there was a murder

10   investigation going on, and that can explain it.        And if that

11   kind of cross-examination were to persist, I might allow very

12   brief testimony from a police officer that they were looking

13   into a murder and that it occurred very close and they had

14   reason to believe that there may be some people involved in the

15   murder who were on North Sydenham Street.

16             MR. GOLDMAN:    Judge, if I may just have a minute

17   because I wasn't doing anything surreptitious.        What happened

18   at the suppression -- we've had a lot of suppressions here.

19   What happened at the suppression is the police testified that

20   they did a quick sweep of the residence to make sure there's no

21   armed person inside.   That's how they justified going in before

22   the search warrant.

23             Then the officer testified that they secured the

24   house until they could get a warrant.      And then Ms. Flannery,

25   if you remember, tried to bring out the police going in the
                                                                       217
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 217 of 297
                         SPECIAL AGENT BECKER - CROSS

1    place in the interim, and you said it's a trial problem.

2               THE COURT:   Mr. Goldman, I remember we had these

3    motions.   You're absolutely right.     But in the background of

4    all these motions was a murder investigation that had happened

5    within less than an hour of when the police went in there.          And

6    if you persist, either of you persist in giving the jury the

7    implication that there was something wrong about that, around

8    what the police did, without letting the jury know there was a

9    murder investigation, I think I have discretion to allow the

10   Government to remedy that evidence, that there was a murder

11   investigation.   Just so you're all aware of that.

12              MR. GOLDMAN:   Two things.

13              THE COURT:   You're basically opening the door to

14   evidence that there was a murder investigation going on.

15              MR. GOLDMAN:   I don't see it that way because --

16              THE COURT:   I understand, but I'm just telling you

17   what I'm ruling.

18              MR. GOLDMAN:   Ms. Flannery's point was that police

19   violated in the interim -- you didn't rule on the interim --

20   violated in the interim by going in.      And I used it to show --

21              THE COURT:   I've said what I intend to say.

22              The next thing I want to say is I am inclined, when

23   the jury comes back, to give them a very short instruction

24   about the co-conspirator rule about, if the Government, to

25   their satisfaction, proves that any one or more of the
                                                                     218
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 218 of 297
                         SPECIAL AGENT BECKER - CROSS

1    defendants was involved in a conspiracy, as I will charge them

2    later, then the acts and declarations of any one defendant are

3    admissible against all defendants as long as they were in the

4    course and conduct of the conspiracy.       So I'm going to say that

5    to the jury when they come back.

6               All right.    Does any defendant need to go to the

7    bathroom right now?     Defense counsel raise their hand if you

8    want to.   All right.    I'll take a five-minute recess for

9    counsel to go to the bathroom, and I'll be right back.         Thank

10   you.

11                         (Recess taken from 3:05 p.m. to 3:09 p.m.)

12              THE COURT:    I have a question about these telephone

13   records.   Why wouldn't they be -- couldn't I consider their

14   admissibility under 902(11)?

15              MR. STENGEL:    You are.    That's what we're asking.

16              THE COURT:    Why do we have to call the witnesses from

17   out of town?

18              MR. STENGEL:    Usually, you can either call the

19   records custodian or you can --

20              THE COURT:    Let's wait.    I'll repeat this when

21   defense counsel come back.     Actually, I am going to delay that

22   until the end of the day.

23              MR. STENGEL:    That's fine, Your Honor.     One of them

24   just got on a plane.

25              THE COURT:    As soon as defense counsel comes back,
                                                                       219
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 219 of 297
                         SPECIAL AGENT BECKER - CROSS

1    we'll bring in the jury, and I have something to say.

2                          (The jury enters the courtroom at 3:12

3                          p.m.)

4                THE COURT:   Ladies and gentlemen of the jury -- who

5    is the next witness?

6                MR. WITHERELL:    Task Force Officer Gregory Stevens,

7    Your Honor.

8                THE COURT:   Have him come in.

9                I just have a couple comments to make to the jury as

10   follows:    You've heard both agents use the term

11   "co-conspirator" referring to other people who are seen on the

12   evidence.    I've asked that from now on they refer to them as

13   alleged co-conspirators.      They're not part of this trial, but

14   the Government has alleged that they were co-conspirators.          So

15   that's an instruction that you should follow, that that's the

16   allegation.

17               Secondly, I said briefly, after one of the questions

18   raised by defense counsel, that the actions of law enforcement

19   in this that you are hearing, whether by the police officers or

20   by the FBI, were all lawful, and you must consider that there

21   were no violations of any constitutional right or any other law

22   in terms of the evidence that you have in front of you there.

23   They were all lawfully done.

24               Third is that you've heard testimony of statements

25   made by one or more of these defendants and by the alleged
                                                                       220
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 220 of 297
                           SPECIAL AGENT BECKER - CROSS

1    co-conspirators.     And as I told you at the very beginning, one

2    of the charges against these four defendants is conspiracy, and

3    I'm going to define what this means at the end of the case.

4    Basically, it's an agreement to do an illegal act or commit a

5    crime.   That's what a conspiracy is basically.

6                What I want to tell you now, and I will say this in

7    further detail at the time I give you the charge, is that the

8    acts and conduct -- that if the Government has satisfied you

9    beyond a reasonable doubt that any one or more of the

10   defendants is guilty of conspiracy, then you may consider the

11   acts and statements and conduct of any other defendant who was

12   a member of the conspiracy that was admissible against all the

13   defendants who are members of the conspiracy as long as the

14   Government proves that they were done in furtherance -- during

15   the existence of the conspiracy and to further the objectives

16   of the conspiracy.

17               So what that means is that if you find that the

18   Government has proved a conspiracy beyond a reasonable doubt

19   and that any one or more of these defendants is a member of the

20   conspiracy, you may consider the acts and conduct of every

21   co-conspirator against all other co-conspirators.          That's an

22   instruction of law, and I just say that at the middle of the

23   trial just to have you be aware of that point of law as you

24   hear the testimony.

25               Okay.   Swear the next witness, please.
                                                                       221
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 221 of 297
                           OFFICER STEVENS - DIRECT

1                          (Witness sworn.)

2                THE CLERK:    Thank you.   Please state your full name.

3    Spell your last name for the record.

4                THE WITNESS:    Gregory Stevens, S-T-E-V-E-N-S.

5                THE COURT:    Okay.   Have a seat.   Keep your voice up.

6                MR. WITHERELL:    May I inquire, Your Honor?

7                THE COURT:    Proceed.   Yes.

8                MR. WITHERELL:    Thank you.

9                                      - - -

10                              DIRECT EXAMINATION

11                                     - - -

12   BY MR. WITHERELL:

13          Q.   Good afternoon, Officer.      How are you today?

14          A.   Great.

15          Q.   Could you let the members of the jury know where you

16   work?

17          A.   I'm a Philadelphia police officer assigned to the FBI

18   task force.

19          Q.   How long have you been a Philadelphia police officer

20   for?

21          A.   Since 2000.

22          Q.   How long have you been a task force officer with the

23   Federal Bureau of Investigation?

24          A.   Five years.

25          Q.   During your time in the FBI, what type of cases have
                                                                        222
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 222 of 297
                              OFFICER STEVENS - DIRECT

1    you worked on?

2         A.      Primarily narcotics.

3         Q.      And in this particular case, starting in June of 2017

4    or before that, did you become involved in an investigation

5    into an organization that the FBI is aware of called Original

6    Block Hustlers, or OBH?

7         A.      Yes.

8         Q.      And as part of that investigation, you've done

9    several things for that investigation, including surveillance

10   and controlled buys?

11        A.      That's correct.

12        Q.      We've heard some testimony already about some

13   controlled buys done with an individual by the name of Dontez

14   Stewart.     Were you part of those controlled buys?

15        A.      I was.

16        Q.      Can you tell us what your responsibilities were in

17   those controlled buys with Dontez Stewart?

18        A.      During those controlled buys, I was responsible for

19   the confidential informant, searching the confidential

20   informant, providing the confidential informant prerecorded buy

21   money to make those purchases, and instructing the confidential

22   informant of what type and the amount of drugs to buy on those

23   occasions.

24        Q.      And I'm sure this is commonplace, but will you just

25   tell the members of the jury what a confidential informant is?
                                                                       223
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 223 of 297
                           OFFICER STEVENS - DIRECT

1         A.   Confidential informant is someone that works with the

2    police to help the police in their investigation.        Confidential

3    informant could just basically provide information or can be an

4    active role in an investigation, as this confidential informant

5    was, by actually making narcotics purchases from individuals.

6         Q.   Now, this confidential informant, when we were doing

7    these buys from Dontez Stewart, was he outfitted with audio

8    equipment?

9         A.   Yes, he was.

10        Q.   Have you had an opportunity -- was that audio

11   equipment working on the days in question?

12        A.   Yes, it was.

13        Q.   Have you had an opportunity to review those audio

14   equipment and corresponding transcripts?

15        A.   Yes.

16        Q.   They're pretty lengthy, right?

17        A.   Yes.

18        Q.   So for the purpose of the trial, we've pared them

19   down to pertinent parts; is that correct?

20        A.   That is correct.

21        Q.   Let's start on June 6, 2017.       Did there come a time

22   when you were working with that confidential informant in

23   attempts to buy narcotics from Dontez Stewart?

24        A.   Yes.

25        Q.   Tell us about that.
                                                                        224
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 224 of 297
                              OFFICER STEVENS - DIRECT

1         A.      On June 6, along with that confidential informant, I

2    provided that confidential informant $340 prerecorded buy

3    money, and I instructed the confidential informant to call a

4    phone number the confidential informant provided earlier in an

5    investigation to an individual identified as Dontez Stewart,

6    also known to the confidential informant as Taz.

7                 The confidential informant called (856)655-3893,

8    which was the phone number that we had been using in this

9    investigation.     Based on that conversation the confidential

10   informant had with the male on that number, the confidential

11   informant went to a Dunkin' Donuts at 5200 Torresdale Avenue.

12                A short time later, a black Nissan Altima showed up

13   at that location, and Dontez Stewart was, in fact, the sole

14   operator and only person in that vehicle.          Mr. Stewart then

15   exited the vehicle, met with the confidential informant.            The

16   confidential informant and Mr. Stewart engaged in some type of

17   conversation.     At that point, Mr. Stewart then left the area in

18   his black Altima, and he was followed by backup police officers

19   to an area in North Philadelphia where other officers

20   surveilled Dontez Stewart.

21                After a period of time of Dontez Stewart being in

22   North Philadelphia, he returned to, followed by police, back to

23   the Dunkin' Donuts at 5200 Torresdale Avenue, during which time

24   the confidential informant entered the vehicle Dontez Stewart

25   was in.
                                                                       225
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 225 of 297
                           OFFICER STEVENS - DIRECT

1                A short time later, the confidential informant then

2    exited the vehicle and returned to me and turned over

3    crack-cocaine.     Mr. Stewart was followed for a while by backup

4    officers, and I then later placed those drugs on a property

5    receipt and field tested them and submitted to the Philadelphia

6    chem lab.

7                MR. WITHERELL:   That property receipt, can we pull up

8    210 for the witness?

9    BY MR. WITHERELL:

10        Q.     Do you recognize this?

11        A.     Yes.

12        Q.     What do you recognize this to be?

13        A.     The property receipt that I placed the crack-cocaine

14   on on June 6.

15               MR. WITHERELL:   Offer into evidence, Your Honor.

16               THE COURT:   Admitted.

17                          (Exhibit G-210 admitted into evidence.)

18   BY MR. WITHERELL:

19        Q.     Can you tell us what the property receipt number is

20   for this particular one?

21        A.     3306727.

22        Q.     17?

23        A.     17, I apologize.

24               MR. WITHERELL:   Your Honor, with the Court's

25   permission, we had a stipulation yesterday concerning chemical
                                                                        226
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 226 of 297
                              OFFICER STEVENS - DIRECT

1    analysis of drugs.      I'm just going to read the pertinent

2    portion right now.

3                 THE COURT:   Yes.    Go ahead.

4                 MR. WITHERELL:    With respect to Government -- could

5    we put up 211 in evidence?        With respect to Government 211,

6    that Michael Croft, a forensic scientist assigned to the

7    Philadelphia Police Department chemistry laboratory in

8    Philadelphia, Pennsylvania, would testify that he conducted a

9    laboratory analysis on the items submitted under Laboratory

10   Report No. 17-08455, Property Receipt No. 3306717, and made the

11   following determinations:        Item one, which consists of a

12   plastic bag, which contained off-white chunks, were tested and

13   determined to contain cocaine base, a Schedule II controlled

14   substance.     The total weight of the substance in item one is

15   approximately 6.278 grams, controlled purchase from Dontez

16   Stewart on June 6, 2017.

17   BY MR. WITHERELL:

18        Q.      You had mentioned that the confidential source -- you

19   were staying with the confidential source when this controlled

20   buy happened?

21        A.      That's correct.

22        Q.      You observed Mr. Stewart and the confidential source

23   first meet?

24        A.      That's correct.

25        Q.      Mr. Stewart leaves the area?
                                                                       227
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 227 of 297
                           OFFICER STEVENS - DIRECT

1           A.   That is correct.

2           Q.   Surveilled by other officers?

3           A.   That is correct.

4           Q.   Comes back, a purchase of narcotics is made, and the

5    confidential source returns to you?

6           A.   That's correct.

7           Q.   What is done when the confidential source returns to

8    you?

9           A.   Confidential source returns, hands me the narcotics,

10   and then the confidential source is again searched.         He's

11   searched prior to making any controlled buy before the

12   investigation, and then at the end, when the controlled buy is

13   over, he's searched again for US currency, narcotics, any other

14   contraband.

15          Q.   And the purpose of the search before and after the

16   controlled buy?

17          A.   To ensure that the confidential informant doesn't

18   have any drugs or anything, any other money.        He's only

19   provided the money that we give him, and he's only -- you know,

20   when he comes back, he has drugs on him.       Those drugs weren't

21   on him prior before the controlled buy.

22               MR. WITHERELL:    I'm going to ask that we put up 2001.

23   This is a transcript agreed upon by all parties, Your Honor,

24   concerning the controlled purchase, the pertinent portions.

25               THE COURT:   Admitted.   Show it to the jury.
                                                                        228
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 228 of 297
                              OFFICER STEVENS - DIRECT

1                            (Exhibit G-2001 admitted into evidence.)

2                 MR. WITHERELL:    Please play.

3                            (The audio recording is played for the

4                            jury.)

5    BY MR. WITHERELL:

6         Q.      You mentioned you're a narcotics officer for some

7    time.   There's a reference to seven.        Do you know what that

8    refers to?

9         A.      7 grams, quarter ounce of crack-cocaine.        That's what

10   we instructed the confidential informant to buy.

11        Q.      Now, I want to draw your attention to June 22, 2017.

12   Did you attempt to do another controlled purchase using the

13   same confidential source and Dontez Stewart?

14        A.      We did.

15        Q.      Drawing your attention to around 3:30, was another

16   phone call -- withdrawn.

17                I just want to bring something up so the jury is not

18   confused with the transcript.        We heard a phone call as well as

19   the recording made when the confidential informant and Dontez

20   Stewart were together.       Is that what we were listening to?

21        A.      Yes.

22        Q.      So it's not just it was a phone call and also them

23   together?

24        A.      Yes.   It was edited for the trial.      Otherwise, it

25   would have been a very long, lengthy conversation.
                                                                       229
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 229 of 297
                           OFFICER STEVENS - DIRECT

1         Q.     Gotcha.   I just want to make sure.

2                June 22, can you tell us what happened in regards to

3    the controlled purchase from Mr. Stewart?

4         A.     Again, utilizing that confidential informant, we met

5    with the confidential informant.      We searched the confidential

6    informant.    We then provided that confidential informant $1,200

7    US currency.    Confidential informant then was instructed to go

8    and meet at the Dunkin' Donuts again on 5200 Torresdale Avenue.

9    A few hours later, Mr. Dontez Stewart shows up at the Dunkin'

10   Donuts.   The CI and Mr. Stewart have a conversation, and Dontez

11   Stewart, again, operating that black Altima, leaves the area

12   followed by police this time.

13               A short period of time passed.     Mr. Stewart was being

14   followed by police.    He then returns to the Dunkin' Donuts and

15   meets with the confidential informant again for a second time.

16   At that point, the confidential informant then returns back to

17   me, and Dontez Stewart was followed by police to the 400 block

18   of North 3rd Street where other officers surveilled him at that

19   location.

20               A short period of time had passed, and Dontez Stewart

21   was then followed back to the Dunkin' Donuts.        I'm sorry.    He

22   was followed back to the area in Northeast Philadelphia.          At

23   that time, the confidential informant received a phone call in

24   my presence from that (856)655-3893 number and instructed the

25   confidential informant to meet him at the corner of Granite and
                                                                        230
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 230 of 297
                              OFFICER STEVENS - DIRECT

1    Torresdale, which is about one block south of the location of

2    that Dunkin' Donuts.

3                 The confidential informant then went to that

4    location, followed by myself and other officers.           Dontez

5    Stewart was at that location in his black Nissan.           He got out

6    of the black Nissan, met with the confidential informant on the

7    corner.    They went to the side of the building.         There was some

8    sort of an exchange.      Mr. Stewart then reentered the Altima,

9    and the confidential informant returned to me turning over

10   crack-cocaine.      And, again, I searched the confidential

11   informant with negative results.

12                MR. WITHERELL:    Can we put up Government 212, please?

13   BY MR. WITHERELL:

14        Q.      Do you recognize what this is?

15        A.      Yes.   This is the property receipt from the 22nd of

16   June.

17                MR. WITHERELL:    Move that into evidence, Your Honor?

18                THE COURT:   Yes.

19                           (Exhibit G-212 admitted into evidence.)

20   BY MR. WITHERELL:

21        Q.      This is the property receipt you placed the

22   crack-cocaine given to you by the confidential informant after

23   the June 22, 2017 controlled buy?

24        A.      That is correct.

25                MR. WITHERELL:    By stipulation, could we put lab 213
                                                                       231
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 231 of 297
                           OFFICER STEVENS - DIRECT

1    on, please?

2               Your Honor, again, as part of the stipulation, Daisy

3    George, a forensic scientist assigned to the Philadelphia

4    Police Department chemistry laboratory in Philadelphia,

5    Pennsylvania, would testify that she conducted a laboratory

6    analysis on the items submitted under laboratory report

7    17-09332, Property Receipt No. 3306726, made the following

8    determinations:   Item 1, which consisted of a plastic bag,

9    which contained off-white chunks, were tested and determined to

10   contain cocaine base, a Schedule II controlled substance.          The

11   total weight of the substance of Item 2 is approximately

12   24.080 grams, controlled purchase from Dontez Stewart on

13   June 22, 2017.

14   BY MR. WITHERELL:

15        Q.    Again, had you had an opportunity to review the audio

16   file from that confidential source?

17        A.    Yes.

18              MR. WITHERELL:   Could we play 2003?

19                         (The audio recording is played for the

20                         jury.)

21   BY MR. WITHERELL:

22        Q.    Officer Stevens, you heard that portion where Dontez

23   Stewart indicates about getting an O from his man at the

24   studio.   As a narcotics officer, do you know what an O is

25   referring to?
                                                                        232
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 232 of 297
                              OFFICER STEVENS - DIRECT

1         A.      An ounce.

2         Q.      Do you know which studio he's referring to?

3         A.      Batcave Studios.

4         Q.      Where is the Batcave Studios located?

5         A.      444 North 3rd Street.

6         Q.      After that portion of the conversation, the

7    confidential informant stays in your vicinity.           You keep an eye

8    on him, right?

9         A.      Yes.

10        Q.      Dontez Stewart, he leaves?

11        A.      Yes.

12        Q.      And he's followed by surveillance, correct?

13        A.      Yes.

14        Q.      At some point Dontez Stewart does return and provides

15   the confidential source with a quantity of crack-cocaine that

16   we saw in the lab report; is that correct?

17        A.      That is correct.

18        Q.      I want to draw your attention now to Wednesday,

19   August 17, 2017.      Did you perform another controlled purchase

20   with Dontez Stewart?

21        A.      Yes.

22        Q.      Tell us how that went.

23        A.      Again, same CI.    CI was in my presence.      I searched

24   the confidential informant.        I then provided the confidential

25   informant $1,800 prerecorded buy money and had him call Dontez
                                                                       233
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 233 of 297
                           OFFICER STEVENS - DIRECT

1    Stewart at that phone number of (856)655-3893.

2               A short period of time later, Dontez Stewart shows up

3    at the Dunkin' Donuts, 5200 Torresdale Avenue.        CI meets with

4    Dontez Stewart.   CI actually gets in Dontez Stewart's car.

5    Myself and other backup officers then follow Dontez Stewart,

6    along with the confidential informant, the only two individuals

7    in the vehicle.

8               They go to an apartment complex at 6000 Tabor.        They

9    enter an apartment complex at 6000 Tabor for a short period of

10   time.   They come back.   Both individuals exit, get back in the

11   vehicle.   At this point, the vehicle is then followed to

12   another Dunkin' Donuts on the 6300 block of Oxford Avenue.

13              At this time, the confidential informant is dropped

14   off at that location, and Mr. Stewart's followed back to North

15   Philly by other officers.     I stayed with the confidential

16   informant.

17              A short period of time later, I was advised that

18   Dontez Stewart was on his way back.      A few minutes later,

19   Dontez Stewart shows up back at the Dunkin' Donuts.         CI gets in

20   the vehicle, has a conversation with Dontez Stewart.         After a

21   brief period of time, the confidential informant returns to me.

22   He turns over crack-cocaine.

23              Dontez Stewart was then followed by other officers

24   out of the area for a short period of time and then placed

25   those items on property receipts and searched the confidential
                                                                        234
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 234 of 297
                              OFFICER STEVENS - DIRECT

1    informant after that controlled buy.

2                 MR. WITHERELL:    Government 214, please.

3    BY MR. WITHERELL:

4         Q.      This is the property receipt you were referring to?

5         A.      Yes.

6                 MR. WITHERELL:    Admitted into evidence, Your Honor.

7                 THE COURT:   Yes.

8                            (Exhibit G-214 admitted into evidence.)

9                 MR. WITHERELL:    By stipulation, lab report 215,

10   please.

11                Your Honor, as part of the stipulation that we've

12   been reading into the record, as to Government 215, Corey

13   Simmons, a forensic scientist assigned to the Philadelphia

14   Police Department chemistry laboratory in Philadelphia,

15   Pennsylvania, would testify that he conducted a laboratory

16   analysis of the items submitted under laboratory report

17   Number 17-12502, property receipt 3316019, and, after

18   laboratory analysis, made the following determination:            Item 1,

19   which consisted of a plastic bag, which contained off-white

20   chunks were tested and determined to contain cocaine base, a

21   Schedule II controlled substance.         The total weight of the

22   substance in Item 1 is approximately 33.926 grams, controlled

23   purchase from Dontez Stewart, August 17, 2017.

24   BY MR. WITHERELL:

25        Q.      Again, audio was recovered in regards to that
                                                                       235
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 235 of 297
                           OFFICER STEVENS - DIRECT

1    confidential source?

2         A.   It was.

3              MR. WITHERELL:    Can we put 2005 up?

4                          (The audio recording is played for the

5                          jury.)

6    BY MR. WITHERELL:

7         Q.   Officer Stevens, every one of these controlled

8    purchases, the confidential source meets with Dontez Stewart

9    first; is that correct?

10        A.   That is correct.

11        Q.   And then a purchase isn't made at that point.         Dontez

12   Stewart goes somewhere, correct?

13        A.   That is correct.

14        Q.   Then he comes back, and that's when he has the

15   narcotics, correct?

16        A.   That is correct.

17        Q.   And let's talk about what we just heard here.

18   There's a reference to cooking by Ab.       First off, do you know

19   who Ab is?

20        A.   Abdul West.

21             MR. WITHERELL:    Your Honor, let the record indicate

22   that he's indicated Defendant Abdul West.

23   BY MR. WITHERELL:

24        Q.   Do you know what cooking means?

25        A.   Yes.
                                                                        236
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 236 of 297
                              OFFICER STEVENS - DIRECT

1         Q.      What does cooking mean?

2         A.      Turning powder cocaine into crack-cocaine.

3         Q.      Let's talk about another controlled purchase.         Did

4    you do a controlled purchase involving Mr. Dontez Stewart on

5    October 19, 2017?

6         A.      Yes.

7         Q.      Tell us how that went.

8         A.      Again --

9                 THE COURT:   What was the date again?       Excuse me.

10                MR. WITHERELL:    October 19, 2017.

11                THE COURT:   Thank you.    Go ahead.

12                THE WITNESS:    Again, utilizing the same confidential

13   informant, the confidential informant at this point had a

14   pre-conversation with Dontez Stewart regarding purchase of

15   cocaine and a gun.      Had the confidential informant call Dontez

16   Stewart at (856)655-3893.       Based on that phone conversation,

17   the CI went to the secondary Dunkin' Donuts, which was located

18   at 6300 Oxford Avenue.

19                At that point -- I'm sorry.      I'm sorry.    He did not

20   call him.     I made a mistake.

21                On this day, the CI, confidential informant, called

22   that 856 number on numerous occasions prior to when we were

23   trying to set up the controlled buy, and the confidential

24   informant could not get through on the 856 number.

25                At that point, he called a secondary number and spoke
                                                                       237
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 237 of 297
                           OFFICER STEVENS - DIRECT

1    to an individual he called Cheese.      After that conversation

2    with an individual he called Cheese, he went to the secondary

3    Dunkin' Donuts at 6300 Oxford Avenue.

4              A short period of time later, Dontez Stewart shows up

5    in the black Altima.    The confidential informant then gets into

6    the black Altima.    I provided the confidential informant with

7    $2,400 prerecorded buy money.     Confidential informant gets in

8    the black Altima and is in the black Altima for a period of

9    time, then exits the black Altima and returns to me.         At that

10   point, Dontez Stewart and the black Altima are followed to

11   North Philly.

12             When the confidential informant returned to me, he

13   turned over a little clear plastic bag containing crystal meth.

14   Dontez Stewart's followed down to the North Philadelphia area

15   for a period of time and followed back by backup officers.

16   When he returns back --

17             MR. GOLDMAN:    Excuse me.    Your Honor, for purposes of

18   this one, is this all his observations as opposed to what

19   others are seeing?

20             THE WITNESS:    Yes.

21             MR. GOLDMAN:    Thank you.    Appreciate that.

22             THE COURT:    Go ahead.

23             THE WITNESS:    Dontez Stewart returns back to the

24   Dunkin' Donuts at 6300 Oxford Avenue.       At this point, the

25   confidential informant gets into the vehicle, and then at one
                                                                        238
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 238 of 297
                              OFFICER STEVENS - DIRECT

1    point Mr. Stewart exits the vehicle and goes to the trunk and

2    retrieves a black bag.       Dontez Stewart then re-enters the

3    vehicle, and then the CI exits the vehicle with that black bag

4    and returns to me.      Dontez Stewart then leaves the area

5    followed by backup officers.

6                 The confidential informant turned over that black bag

7    to me.    It had a .25-caliber pistol in it and crack-cocaine.           I

8    then took those items and turned them over.

9    BY MR. WITHERELL:

10        Q.      Put those on a property receipt similar to what we've

11   been doing?

12        A.      Yes.

13                MR. WITHERELL:    216, please.

14   BY MR. WITHERELL:

15        Q.      Do you recognize what this is?

16        A.      Yes.   That's the property receipt for the

17   crack-cocaine that was purchased that day.

18                MR. WITHERELL:    No objections, I'd like to move that

19   into evidence, Your Honor.

20                At this time, pursuant to stipulation, I'd like to

21   put up 217 briefly.      Same stipulation I've been reading, Your

22   Honor, that Katelynn Le, a forensic scientist assigned to the

23   Philadelphia Police Department's chemistry laboratory in

24   Philadelphia, Pennsylvania, would testify that on October 3,

25   2018, she conducted a laboratory -- withdrawn, Judge.            That
                                                                       239
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 239 of 297
                           OFFICER STEVENS - DIRECT

1    date was wrong.   I'll correct it for the stipulation.

2              She conducted a laboratory analysis on the items

3    submitted under laboratory report 17-16042, Property Receipt

4    No. 3326824, and made the following determinations:         Item 1

5    consisted of a plastic bag, which contained off-white chunks,

6    were tested and determined to contain cocaine base, Schedule II

7    controlled substance.    Total weight of substance in Item 1 was

8    approximately 31.322 grams.

9    BY MR. WITHERELL:

10        Q.   Officer Stevens, audio recording on this one as well?

11        A.   Yes.

12             MR. WITHERELL:    2007, please.

13                         (The audio recording is played for the

14                         jury.)

15   BY MR. WITHERELL:

16        Q.   In this controlled purchase, we got some

17   methamphetamine first; is that correct?

18        A.   That's correct.

19        Q.   And then a firearm from Dontez Stewart?

20        A.   Yes.

21        Q.   As well as another quantity of crack that I read in

22   that stipulation; is that correct?

23        A.   That is correct.

24        Q.   In that audio recording there was reference to --

25   there was reference to Frankford and Benner and a shooting; is
                                                                        240
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 240 of 297
                              OFFICER STEVENS - DIRECT

1    that correct?

2         A.      That is correct.

3         Q.      Also Taz mentions -- Dontez Stewart mentions four or

4    five nights ago.

5                 I want to ask you about your knowledge about

6    something that occurred on October 14, 2017, about four or five

7    nights prior to that.       Was an individual by the name of Robert

8    Johnson murdered?

9         A.      Yes, he was.

10        Q.      He was shot and killed?

11        A.      Yes.

12        Q.      And that was in the vicinity of Frankford and Benner?

13        A.      Yes, it was.

14        Q.      Again, there's a reference to Ab in that audio that

15   we heard, correct?

16        A.      That's correct.

17        Q.      Again, Ab is Mr. West?

18        A.      Yes.

19        Q.      Those were the controlled purchases that you had --

20   that was the last controlled purchase that you had done with

21   Mr. Dontez Stewart; is that correct?

22        A.      That is correct.

23        Q.      And just to be clear, you are aware that Dontez

24   Stewart was arrested for the murder of Robert Johnson in

25   November.     So less than a month after this controlled purchase,
                                                                       241
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 241 of 297
                           OFFICER STEVENS - DIRECT

1    he was arrested by Philadelphia Police Department for that

2    murder; is that correct?

3         A.   That is correct.

4         Q.   Besides Dontez Stewart, did we do any controlled

5    purchase to anybody else in reference to this case?

6         A.   Yes.

7         Q.   I want to draw your attention to December 13, 2017.

8    Did there come a time when you conducted a controlled purchase

9    on that date?

10        A.   Yes.   Conducted a controlled purchase on that date.

11   This time the target was not Dontez Stewart.        We were

12   purchasing narcotics from another individual as well.         This

13   person's name was Eric Brooks-Blanding.

14             Utilizing a separate confidential informant, that

15   confidential informant called a number.       Based on that phone

16   conversation, the confidential informant went to the Wine &

17   Spirits shop at the Franklin Mills Mall.

18             A short period of time later, Mr. Eric

19   Brooks-Blanding showed up.     Mr. Brooks-Blanding was operating a

20   black Buick.    Pulls into the parking lot.     The confidential

21   informant enters Mr. Blanding's vehicle.       After a short period

22   of time --

23             MR. HUGHES:    Objection, for the record, if he could

24   say Brooks-Blanding as not to confuse the jury.

25   BY MR. WITHERELL:
                                                                        242
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 242 of 297
                              OFFICER STEVENS - DIRECT

1         Q.      Let's be clear.    The target of your investigation is

2    not this defendant, Jamaal Blanding, correct?

3         A.      No.    It's Eric Brooks-Blanding.

4         Q.      This defendant's cousin?

5         A.      Yes.

6         Q.      Okay.    I just want to be clear.     Let's call him Eric

7    Brooks-Blanding is the target of the investigation.

8                 Please continue.    What happened?

9         A.      The confidential informant enters the vehicle for a

10   short period of time, exits the vehicle.          Mr. Brooks-Blanding

11   is then followed out of the area by backup officers.

12   Confidential informant returns to me and turns over crystal

13   meth and heroin.

14                MR. WITHERELL:    Your Honor, marking this as

15   Government Exhibit 6000.

16   BY MR. WITHERELL:

17        Q.      Do you recognize this?

18        A.      Yes.    It's crystal meth.

19        Q.      Is that the crystal meth recovered during this

20   controlled purchase on December 13, 2017?

21        A.      Yes, it is.

22        Q.      When you recovered this from the confidential

23   informant, did you provide it to any members of the Federal

24   Bureau of Investigation?

25        A.      Yes.    I passed it along to Special Agent Becker.
                                                                       243
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 243 of 297
                           OFFICER STEVENS - DIRECT

1         Q.    There's an audio recording of this one as well,

2    correct?

3         A.    That is correct.

4         Q.    Just to be clear, so the jury is aware, this wasn't

5    tested by the Philadelphia crime lab, that's correct, right?

6         A.    It was not, no.

7         Q.    That's why you don't put it on a property receipt.

8    You gave it to the custody of the Federal Bureau of

9    Investigation?

10        A.    That's correct.

11              MR. WITHERELL:    Let's go to 2009, please.

12                         (The audio recording is played for the

13                         jury.)

14   BY MR. WITHERELL:

15        Q.    Officer, there was a reference to a zip.        Do you know

16   what that refers to?

17        A.    It refers to an ounce of meth.

18              MR. HUGHES:   Objection.    Outside the scope of

19   expertise.

20              THE COURT:    Overruled.

21   BY MR. WITHERELL:

22        Q.    Something called blue shirts, do you know what that

23   was reference to?

24        A.    Referring to heroin, packs of heroin.       They come in

25   blue glassine packets referred to as blue shirts.
                                                                        244
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 244 of 297
                              OFFICER STEVENS - DIRECT

1         Q.      There was also reference to Cali shit.        Do you know

2    what that's in reference to?

3         A.      Yes.

4         Q.      What?

5         A.      It's a reference to a conversation that Eric

6    Brooks-Blanding had with the confidential informant indicating

7    that the drugs he was selling her were coming from California.

8         Q.      Let's talk about some more of your involvement in

9    this case.     Briefly, I'd like to talk about October 18, 2018.

10   Did there come a time, armed with a federal arrest warrant,

11   that you arrested Amir Boyer?

12        A.      Yes.

13        Q.      He's an alleged co-conspirator in this case.         Was he

14   arrested at 3234 North Sydenham Street, otherwise known as the

15   Mansion?

16        A.      Yes, he was.

17        Q.      During the search of that -- tell us what happened at

18   that time of the arrest.

19        A.      We executed the search warrant.       I'm sorry, not a

20   search warrant.      Arrest warrant at that location, 3234 North

21   Sydenham Street, approximately 6:00 a.m. on that date.            Upon

22   entering the house, Mr. Boyer was arrested on the second floor

23   by backup officers.

24                I then, along with other officers, cleared the first

25   floor.    And as I was entering the basement, opened the door
                                                                       245
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 245 of 297
                           OFFICER STEVENS - CROSS

1    that would lead to the basement, it was blocked off, and where

2    it was blocked off, there was a large hockey-sized duffel bag a

3    quarter way unzipped with heat-sealed bags, clear plastic bags,

4    with a green leafy substance, which I immediately recognized to

5    be marijuana.      At that point Mr. Boyer was arrested, and

6    federal agents then obtained a federal search warrant for that

7    property.

8         Q.     Was that property searched?

9         A.     Yes.   Hours later, we executed the search warrant on

10   the property.

11        Q.     Briefly, can you tell us what you found in there?

12        A.     We found, on the second floor, US currency, a gun,

13   and then obviously the marijuana, several pounds of marijuana

14   in that duffel bag that was blocking the steps into the

15   basement.

16               MR. WITHERELL:   Thank you.

17               One moment, Your Honor.

18                          (Conferring.)

19               MR. WITHERELL:   Your Honor, I have no further

20   questions of this witness.

21               THE COURT:    All right.   Cross-examine.

22               Mr. Meehan?

23               MR. MEEHAN:   Thank you.

24                                   - - -

25                             CROSS-EXAMINATION
                                                                        246
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 246 of 297
                               OFFICER STEVENS - CROSS

1                                       - - -

2    BY MR. MEEHAN:

3         Q.      How did you get to Mr. Stewart to begin with,

4    Officer?

5         A.      To Mr. Stewart?

6         Q.      Yeah.

7         A.      I was conducting an investigation into the drug sales

8    on 2000 Bridge Street.

9         Q.      Okay.   But what led you to Mr. Dontez Stewart?        Was

10   there other stuff that was going on that he was involved in

11   that led to that?

12        A.      He was selling drugs on the 2000 block.        There were

13   several individuals selling drugs on the 2000 block of Bridge

14   Street in that general area.        During the course of our

15   investigation, we started into Dontez Stewart during that

16   period of time.

17        Q.      Did you also have information that he was, at least

18   at that point, implicated in a shooting that went back to 2016?

19        A.      That is correct.

20        Q.      It was a murder case?

21        A.      Yes.

22        Q.      So would it be fair to say that -- how do I say it --

23   killing two birds with one stone?          I mean, you went to

24   Mr. Stewart because he would be possibly someone who could give

25   information once you not only arrested him on the drug case,
                                                                       247
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 247 of 297
                           OFFICER STEVENS - CROSS

1    but then hit him with the murder case also, correct?

2         A.     Well, that obviously would be the -- it wasn't our

3    initial plan.      Our initial plan was there was a numerous amount

4    of violence on the 2000 block of Bridge Street.        In fact, 15th

5    District then actually had a beat specifically for that block

6    based on the amount of shootings and robberies in that area.

7    We went there based on that, you know, based on the violence in

8    the area and then the large amount of drug sales.        And, again,

9    Dontez Stewart wasn't the initial target when we first went

10   there.    We learned about Dontez Stewart through the course of

11   that investigation.

12        Q.     Okay.   So how did you learn about Dontez Stewart?

13        A.     Through purchasing narcotics from him.

14        Q.     From him directly?

15        A.     Yes.

16        Q.     So the CI that we heard the surveillance with, that

17   individual was sent out to contact Mr. Stewart; is that

18   correct?

19        A.     No.    He was sent out to purchase narcotics on the

20   2000 block of Bridge Street.

21        Q.     But not Mr. Stewart, specifically?

22        A.     Not initially, no.   Then as the case developed, we

23   identified who the sellers were out there, and we identified

24   Dontez Stewart as being one of the suppliers of the other

25   smaller dealers in the area.     And then at one point we arrested
                                                                        248
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 248 of 297
                               OFFICER STEVENS - CROSS

1    approximately 14 to 16 people, lower-level dealers, in that

2    area.

3         Q.      And these were people that were working for Dontez

4    Stewart?

5         A.      With or just in that general area.

6         Q.      And Dontez Stewart, you became aware of his status in

7    the 2016 murder at what point?        You started your investigation

8    beginning of June of 2017.       Does that sound -- actually, before

9    that.

10        A.      Months before that.

11        Q.      Sure.

12        A.      Maybe April.    I think around the June time frame is

13   when we developed that information.

14        Q.      Okay.   And that happens to be June 2 is when you make

15   your -- well, not you, but the CI makes the first purchase from

16   Mr. Stewart, correct?

17        A.      It was June 6th or 2nd.      I don't recall.

18        Q.      And then another one on the 22nd?

19        A.      Well, there was other purchases from Dontez Stewart

20   prior to that June 6th or 2nd.

21        Q.      But they just weren't recorded; is that what you're

22   saying?

23        A.      No.   They were just -- Dontez Stewart was on the

24   block.    It was purchased directly from him.        He didn't go

25   anywhere at that point.
                                                                       249
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 249 of 297
                           OFFICER STEVENS - CROSS

1         Q.    Okay.

2         A.    It was that day that -- the first day that Dontez

3    Stewart was followed to somewhere else to get a larger amount

4    of crack-cocaine.    During the earlier buys, it was smaller

5    10-dollar, 5-dollar, 20-dollar bags of crack-cocaine which

6    Dontez Stewart already had in his possession.        So when we

7    ordered the quarter ounce, it forced Dontez Stewart to take us

8    to his supplier.

9         Q.    Now, there is the early June, then the 22nd of June,

10   but then there's not another purchase until the 17th of August,

11   correct?   Or is there -- are there purchases between June 22

12   and August 17 that just weren't presented?

13        A.    No, I don't believe there was.

14        Q.    Okay.   So between August 22 and June 22 -- excuse me,

15   between June 22 and August 17, is the confidential informant

16   having any contact with Mr. Stewart out in that area making

17   purchases that just aren't being monitored?

18        A.    I don't know.   I don't remember.     I don't recall

19   that.   I know that in June or, sorry, July is when we arrested

20   the other 14 individuals in that area of the 2000 block of

21   Bridge Street in that area.     So we were tied up with the

22   smaller lower-level arrests, and then we went back.         We

23   revisited Dontez Stewart.

24        Q.    Okay.   So you make a number of arrests in July.        Do

25   you purposely not pick up Mr. Stewart at that point?
                                                                        250
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 250 of 297
                               OFFICER STEVENS - CROSS

1         A.      That's correct.

2         Q.      So that you could create a situation where he would

3    be the only one out there?

4         A.      Well, we created a situation where we knew who his

5    supplier was, so we were utilizing him to get to his supplier.

6         Q.      So Mr. Stewart at that point just becomes, in a

7    sense, the bait?

8         A.      Yes.

9         Q.      Okay.   So what happens at that point is that on

10   August 17 the confidential informant goes to Mr. Stewart

11   purposely asking for an ounce and a quarter?

12        A.      That's correct.

13        Q.      The reason being so that Mr. Stewart would have to go

14   to his supplier, correct?

15        A.      That is correct.

16        Q.      Okay.   October 19, all the purchases up to that point

17   have been crack-cocaine, correct?

18        A.      That is correct.

19        Q.      However, in I believe it was October 19, switch over

20   to meth; is that correct?

21        A.      Meth, crack-cocaine, and a gun.

22        Q.      So upping the shopping list?

23        A.      Yes.

24        Q.      But why moving to the meth?

25        A.      There was a previous conversation between the
                                                                       251
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 251 of 297
                           OFFICER STEVENS - CROSS

1    confidential informant and Dontez Stewart regarding meth.

2         Q.   That just wasn't recorded, though?

3         A.   That's correct.

4         Q.   Okay.   So on October 19, in the conversation that we

5    see, Mr. Stewart is under surveillance after he receives money

6    from the confidential informant, correct?

7         A.   Yes.

8         Q.   He then goes somewhere.      Is he followed during that

9    entire time?

10        A.   Yes.

11        Q.   He then -- where does he go?

12        A.   On the 19th?

13        Q.   Yes.

14        A.   Down to an area in North Philly.

15        Q.   Okay.   What area of North Philly?

16        A.   I didn't see him at that point.       I stayed with the

17   confidential informant.

18        Q.   I understand.    But, I mean, you were the lead

19   investigator.    You had to have information as to where exactly

20   he went, correct?

21        A.   Yes.

22        Q.   Okay.   Where did he go?

23        A.   I don't recall at this point whether it was the

24   Mansion or the block of Smedley Street.

25        Q.   Well, you're kind of guessing now, aren't you?
                                                                        252
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 252 of 297
                               OFFICER STEVENS - CROSS

1    Excuse me for cutting you off, but you're kind of guessing,

2    right?

3         A.      I'd have to review the paperwork for that date, but

4    he went to the area of the 3200 block of North Sydenham.

5         Q.      Well, actually, by that time, there had been the

6    execution of a search warrant on the 11th of September.            So

7    nobody was going to Sydenham Street, correct?

8         A.      He was in that area.     That's all I can tell you.        I

9    don't recall exactly.

10        Q.      Do you have any notes?     Is it anywhere in the police

11   report?

12        A.      Yeah, it's in the police report.

13        Q.      And you didn't have a chance to review it today or

14   you just don't remember right now?

15        A.      I just don't remember whether it was the 3200 block

16   of Sydenham or was it Smedley.        He went to a Smedley Street at

17   one point too.

18        Q.      Because, correct me if I'm wrong, but right around

19   that point in time is when Robbie Johnson, who Mr. Stewart

20   identifies as being a supplier of meth, is killed, correct?

21        A.      Yes.

22        Q.      I mean, right around this time, like, within a day or

23   two, correct?

24        A.      I think it was, like, four days prior.

25        Q.      And, in fact, Mr. Stewart is on the surveillance tape
                                                                       253
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 253 of 297
                           OFFICER STEVENS - CROSS

1    essentially bragging about that this is the meth that he stole

2    from the person he shot, correct?

3           A.    That is correct.

4           Q.    But we don't know where he goes?

5           A.    I don't remember.

6           Q.    Who was doing the surveillance of him that night,

7    sir?   Do you remember?

8           A.    There was several officers, Officer Schlosser,

9    Officer Yerges, Officer Williams, some of the other special

10   agents that were involved.

11          Q.    From the FBI?

12          A.    Yes.

13          Q.    Mr. Stewart is then arrested a couple days later in

14   possession of a firearm; is that correct?

15          A.    That is correct.

16          Q.    He is arrested on possession of the firearm.      The

17   firearm then comes back as being the firearm that was used in

18   the Robbie Johnson murder, correct?

19          A.    That is correct.

20          Q.    So about a month or two later, maybe even less, when

21   the ballistics comes back, it matches up to the Robbie Johnson

22   murder.     He ends up being arrested on the murder; is that

23   correct?

24          A.    That is correct.

25          Q.    At that point, I'm guessing, the investigation of him
                                                                        254
               Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 254 of 297


1    into the 2016 murder is probably heating up also, correct?

2         A.      That is correct.

3         Q.      The murder which he was arrested on recently and

4    waived his rights to a preliminary hearing, correct?

5         A.      Yes.

6                 MR. MEEHAN:    Thank you.

7                 THE COURT:    All right.    Mr. Hughes, any questions?

8                 MR. HUGHES:    Yes, Your Honor.

9                 THE COURT:    Well, we're very close to 4:30.       Are you

10   going to have several questions?         If so, I'll adjourn.

11                MR. HUGHES:    Yes, Your Honor, I have many questions

12   for this witness.

13                THE COURT:    Okay.   All right.   Ladies and gentlemen,

14   we're going to stop at this time.         We'll continue this at some

15   point tomorrow morning.       Please keep an open mind.      Have a nice

16   evening, and please be here at 9:00 tomorrow morning.

17                Everyone remain seated until the jurors leave the

18   room and have a chance to go down the elevator.           Thank you very

19   much, jurors.

20                           (The jury exits the courtroom at 4:23 p.m.)

21                THE COURT:    All right.    The first thing I'd like to

22   bring up is the Government's motion for admissibility of the

23   evidence of the business records that were attached to or

24   referenced attached to the Government's motion that we all

25   received this afternoon.       This refers to Rule 803(6) and also
                                                                       255
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 255 of 297


1    Federal Rule of Evidence 902(11), which I have in front of me.

2                What's your position, Mr. Stengel?

3                MR. STENGEL:   Our position is that you can admit

4    those pursuant to 902(11).     At least there's four -- six

5    records referenced there.     I have four certificates of

6    authenticity.    At the lunch break, while I was trying to find

7    the others, I couldn't quite get my hands on them.         So with at

8    least the four that we have the certs on, you can admit them

9    under that motion.    We just -- we prefer to get a stipulation

10   because it's best practice.

11               THE COURT:   You said you were going to call, you

12   know, have transported custodians into Philadelphia to testify.

13               MR. STENGEL:   Unfortunately, one person got on a

14   plane at 3:00 p.m. today, so they'll be here tomorrow.

15               THE COURT:   What about the others?     Is it your

16   position I can admit them under 902(11) without testimony?

17               MR. STENGEL:   It is, yes.

18               THE COURT:   Do any defense counsel have an objection

19   to that?

20               MR. ORTIZ:   Your Honor, my client has asked me to

21   object to that.   My client has asked me to object to it.        He

22   won't sign the stipulation.     Therefore, I can't take another

23   position.    Your Honor's entitled to rule.

24               THE COURT:   There seems no need to file a

25   stipulation.    My point is whether they are admissible under
                                                                     256
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 256 of 297


1    902(11).

2               MR. ORTIZ:   Your Honor, I've read the rule.       It's my

3    position that I take no position, but I am well aware of the

4    rule and what the Government is arguing.

5               THE COURT:   All right.   Well, do any of you have any

6    authority that it would be improper for me to act under

7    902(11)?

8               MR. ORTIZ:   I do not.

9               THE COURT:   Any defense counsel?     You know, I think

10   that the Government has supported these with the appropriate

11   certification, and what the rule says, the rule prescribed by

12   the Supreme Court, it's referring to the rules of evidence.

13   I'm familiar with this type of record, and I think it's

14   inherently authentic and there's no opportunity for falsity or

15   fiction in terms of these telephone records.       So I'm going to

16   find that they're admissible under 902(11) with the

17   certificates that you have.

18              Is that correct?

19              MR. STENGEL:   Yes, Your Honor.

20              THE COURT:   So in the absence of a stipulation, then

21   you'll move for the admission of the certificates, right?

22              MR. STENGEL:   I would just move for the admission of

23   the exhibit.

24              THE COURT:   Well, the exhibit with a certificate.

25              MR. STENGEL:   I can certainly provide the
                                                                       257
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 257 of 297


1    certificate, absolutely.

2               THE COURT:   I think that ought to be provided.

3               MR. STENGEL:   Sure.   I have four of them with me.

4    The other two I just have to round up tonight.

5               THE COURT:   When you have them all together, at some

6    point you'll offer them into admission, and I'll rule.         If any

7    defense counsel wants to object, they can object at that time.

8               Now, secondly, it would be my preference that we

9    interrupt the cross-examination of this witness and have Dontez

10   Stewart testify the first witness.

11              MR. WITHERELL:    Judge, I will do what the Court

12   directs.   I'd rather not.    The reason being that we're talking

13   about the buys of Dontez Stewart.      We're doing

14   cross-examination of this.     I plan on calling very quick

15   witnesses after to confirm some of that, including what I think

16   is one of the most important parts, that they surveil Dontez

17   Stewart acquiring crack-cocaine from Mr. Abdul West.         I think

18   it's important to have that.      The Government would want to

19   place that on first.

20              THE COURT:   So when this cross-examination is done

21   and any redirect, you're going to call this other witness; is

22   that right?

23              MR. WITHERELL:    I'm going to call two other

24   witnesses.

25              THE COURT:   What are their names?
                                                                       258
              Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 258 of 297


1                MR. WITHERELL:    Ms. Williams, Officer Carol Williams,

2    Officer Jason Yerges, and Officer William Schlosser.

3                THE COURT:   So three witnesses?

4                MR. WITHERELL:    Those three witnesses.      They're not

5    very long, Judge.     I think we'll get through them relatively

6    quickly.    Then I'll call Dontez Stewart.

7                THE COURT:   Does anybody have any problem with Dontez

8    Stewart coming to the witness stand from the cell block through

9    the door here?    It will clearly reveal that he's in custody.

10               Well, is he going to be in civilian wear?

11               MR. WITHERELL:    No, Your Honor.     He's going to be in

12   non-civilian clothes.      He's going to be in the green garb,

13   Judge.

14               THE COURT:   Does defense counsel have any objection

15   to his coming out and the jury knowing that he's in custody?

16               MR. GOLDMAN:    No, Your Honor.

17               MR. ORTIZ:   No, Your Honor.

18               THE COURT:   Okay.    So you can call -- we'll finish

19   this witness, you'll call the other three, and then we'll have

20   Dontez Stewart.     Now, we may or may not take a mid-morning

21   break at that point.

22               How long will the direct be of Dontez Stewart,

23   approximately?

24               MR. WITHERELL:    I don't think it will be much longer

25   than 40 minutes, Your Honor.
                                                                       259
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 259 of 297


1              THE COURT:    Okay.   All right.    Now, I understand,

2    from my knowledge of the pretrial proceedings, including the

3    Dontez Stewart guilty plea, that the Government's going to

4    question him not only about his transactions with these

5    defendants and the alleged co-conspirators, but may also bring

6    out testimony about the murder of Robert Johnson.

7              Is that correct?

8              MR. WITHERELL:    That's correct, Your Honor.

9              THE COURT:    Now, it's my view, having read the briefs

10   and some of the case law, that that is intrinsic evidence.

11   However, I'm aware -- now, is there any defense counsel who

12   objects to it coming in as intrinsic evidence?        Does that

13   mean -- I interpret the lack of any hands that you all agree

14   that it is intrinsic evidence.     You're not admitting the truth

15   of it, but you are not disputing the Government's position that

16   it's intrinsic evidence as opposed to extrinsic evidence.

17             Am I correct about that?      Does anybody object to my

18   considering it as intrinsic evidence?       It's not a question of

19   instructing the jury.    I don't think the law requires me to

20   instruct the jury about the difference.       But for admissibility,

21   if it's intrinsic evidence, it comes in as relevant to the

22   charges against the defendants.      If it is extrinsic evidence,

23   then I have to go through Rule 404(b) analysis, which I would

24   be prepared to do if any defense counsel asserts that it's not

25   intrinsic evidence.
                                                                     260
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 260 of 297


1              MR. MEEHAN:    It's not intrinsic.

2              THE COURT:    It's not intrinsic?

3              MR. MEEHAN:    It's not.

4              THE COURT:    Mr. Hughes?

5              MR. HUGHES:    I would agree with Mr. Meehan.

6              THE COURT:    Mr. Ortiz?

7              MR. ORTIZ:    I do, too, particularly when you get to

8    the 404(b) analysis as a co-defendant.

9              THE COURT:    And Mr. Goldman?

10             MR. GOLDMAN:    Yes, sir, I agree.

11             THE COURT:    Having reviewed the Government's brief on

12   this and the recent, I believe, the most recent Third Circuit

13   case on 404(b), which is United States versus Repak, 852 F.3d

14   230, opinion dated March 28, 2017, by Chief Judge Smith.         The

15   defendant in this case was charged with two counts of a Hobbs

16   Act extortion relating to federal program bribery and made an

17   argument that the Government's admissibility of certain other

18   crimes, other wrongful acts, is improper.       That case arose out

19   of the Western District of Pennsylvania.       I reviewed this

20   opinion and I reviewed the Government's memorandum.

21             So it is my finding, being somewhat familiar with

22   what I think Dontez Stewart is going to testify to, since I

23   took his guilty plea and was aware of what he said then and

24   other evidence, that the evidence relating to the murder of

25   Robert Johnson is admissible for another purpose and
                                                                       261
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 261 of 297


1    specifically that it is not admitted for the purpose of any

2    propensity or to prove bad character of any of the defendants,

3    and I will so instruct the jury when Mr. Stewart takes the

4    stand.

5              But turning to the requirements of Rule 404(b)(2),

6    the permitted uses, I find that the background of this case,

7    including the intent of at least some, if not all of the

8    alleged co-conspirators in this case, was to take certain

9    actions to threaten competing drug dealers and to use violence

10   in that connection.    And, therefore, they had a motive, given

11   some perception about what Robert Johnson was or was not doing.

12             There's evidence that Mr. West requested Mr. Stewart

13   to be involved in some action against Mr. Johnson, which turned

14   out to be his murder.    Now, Mr. Stewart, as I'm aware, had a

15   great deal of knowledge of the murder of Robert Johnson but did

16   not admit actually murdering him.

17             It's also relevant on opportunity because I think it

18   is relevant to show that in an alleged drug conspiracy, of

19   which we have many in this court over many years, that drug

20   dealers look for opportunities to take action against competing

21   drug dealers or to retaliate against them for conduct that is

22   inconsistent with their own profit motives.

23             I think it's also relevant on intent to show that

24   some of the actions that are alleged in this case were made

25   intentionally and not by accident and not with a lawful motive,
                                                                     262
            Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 262 of 297


1    but rather with criminal intent.

2              It's also relevant to show preparation because there

3    is evidence that steps were taken to enlist Mr. Stewart in

4    disposing Mr. Johnson, and, therefore, that is preparation.

5    And I think that also was important under 404(b).        The same

6    reason it shows a plan, that there was a decided plan developed

7    to murder Robert Johnson, and that it did not happen by way of

8    accident or by way of anything incidental or self-defense,

9    anything of that nature.

10             It also is relevant, I think, for the purpose of

11   knowledge.   It's relevant for the purpose of identity for

12   Mr. Stewart to testify as to people within the alleged drug

13   organization here, that he knew who they were, and some of

14   them, if not all of them, are the defendants in this case.          And

15   it also shows that, as I said before, absence of mistake or

16   lack of accident.

17             So I think that all of those qualifications under

18   Rule 404(b) are satisfied by admitting the testimony of Dontez

19   Stewart related to the murder of Robert Johnson, if they're not

20   intrinsic, and I will instruct the jury, when Dontez Stewart

21   takes the stand, that they may not consider the testimony about

22   the murder of Robert Johnson in any way as to bad character or

23   for any propensity that the defendants, in fact, committed the

24   acts that they are charged with in the indictment, but rather

25   for the other purposes admitted under Rule 404(b)(2)
                                                                       263
       Case 2:18-cr-00249-MMB Document 534 Filed 12/19/19 Page 263 of 297


1                Okay.   That's my finding.   Unless you have anything

2    else urgent, I'm going to adjourn for the day.

3                MR. WITHERELL:   Your Honor, I'd like to bring up one

4    thing.   We had provided a plea agreement to Mr. Ortiz regarding

5    Mr. Jameel Hickson yesterday.      The Government is not keeping

6    that open.

7                THE COURT:    Not keeping what open?

8                MR. WITHERELL:   That plea agreement that we had

9    provided to Mr. Jameel Hickson.

10               THE COURT:    Okay.   All right.

11               MR. WITHERELL:   I just want to make that for the

12   record, so come tomorrow, come the end of the trial, it should

13   be known that the Government is rescinding that offer.

14               THE COURT:    Okay.   Thank you.   Court's adjourned.

15   Please be here at 9:00 tomorrow morning so we can start

16   promptly.    Thank you.

17                         (Proceedings adjourned at 4:37 p.m.)

18

19                                CERTIFICATE

20

21   I certify that the foregoing is a correct transcript from the

22   record of proceedings in the above-entitled matter.

23

24

25   Shannan Gagliardi, RDR, CRR
                                                                                                                                   264


                        Case 2:18-cr-00249-MMB
                                      MS. MARAN: [3]Document      534 Filed
                                                     7/17 7/20 7/24       11812/19/19
                                                                              [1] 3/6 Page 264 of 297
                                              THE CLERK: [6] 10/4 10/6 69/13 124/16       11:16 [2] 72/15 73/19
MR. GOLDMAN: [35] 68/6 68/9 106/17
                                              145/19 221/2                                11:34 p.m [3] 80/15 92/13 93/6
110/9 110/12 110/16 112/17 115/7 115/14
                                              THE COURT: [336]                            11:56 a.m [1] 81/3
116/20 117/23 118/16 118/18 122/6 142/20
                                              THE LAW CLERK: [1] 7/2                      11th [1] 252/6
148/11 148/15 175/21 195/17 209/20 210/22
                                              THE WITNESS: [36] 10/8 16/25 17/5           12 [9] 24/9 81/2 81/11 198/17 200/3 200/11
211/15 212/23 213/2 213/7 213/12 213/16
                                              21/10 32/20 33/25 38/19 39/15 39/18 40/16    201/2 201/5 202/18
216/16 217/12 217/15 217/18 237/17 237/21
                                              49/3 104/1 108/22 114/16 114/23 115/16      121 [2] 2/8 4/3
258/16 260/10
                                              115/25 116/25 117/17 124/18 158/5 165/9     123 [1] 3/7
MR. HUGHES: [22] 8/1 8/4 8/18 9/5 9/11
                                              175/9 194/5 194/8 194/10 195/20 197/24      1237 [1] 184/17
65/12 65/18 66/1 66/4 91/9 93/16 122/7
                                              199/17 210/24 211/6 211/19 221/4 236/12     124 [1] 3/8
123/1 149/1 154/6 156/10 202/1 241/23
                                              237/20 237/23                               1250 [1] 1/14
243/18 254/8 254/11 260/5
                                                                                          12502 [1] 234/17
MR. MEEHAN: [13] 5/4 5/8 5/25 7/12            $                                           12:15 [1] 62/24
82/10 123/7 123/9 124/9 201/24 245/23
                                              $1,100 [1] 121/21                           12:18 p.m [1] 81/4
254/6 260/1 260/3
                                              $1,200 [1] 229/6                            12:23 [1] 141/4
MR. ORTIZ: [16] 9/15 9/22 35/21 35/23
                                              $1,650 [1] 121/21                           12:28 [1] 144/17
36/1 100/4 106/15 156/11 175/20 202/3
                                              $1,800 [1] 232/25                           13 [2] 241/7 242/20
209/19 255/20 256/2 256/8 258/17 260/7
                                              $2,400 [1] 237/7                            13,030 [1] 183/10
MR. STENGEL: [220] 10/12 21/8 30/9
                                              $20,000 [1] 86/25                           132 [1] 4/3
32/11 32/14 33/8 34/22 36/21 36/25 37/6
                                              $340 [1] 224/2                              136 [1] 4/4
37/9 37/11 37/16 37/21 37/23 41/11 41/15
                                              $4,000 [1] 121/21                           13th [1] 1/19
41/17 41/20 42/4 44/25 46/7 46/13 46/17
                                              $575 [1] 121/21                             14 [7] 51/14 170/23 208/3 209/10 240/6
46/22 47/5 49/7 49/10 51/5 56/20 58/14 59/2
                                                                                           248/1 249/20
59/5 59/21 60/23 62/4 62/11 63/17 63/21       '                                           15 [5] 62/22 62/23 142/14 174/22 174/24
65/23 68/14 68/21 68/24 69/4 69/15 71/16      '13 [1] 205/12                              155 [1] 4/4
71/23 72/7 72/11 72/15 72/17 72/20 72/22      '14, [1] 205/12                             157 [1] 4/5
75/6 75/22 76/4 76/8 76/17 77/12 77/19 78/3   'Bout [3] 193/25 196/13 196/14              15th [1] 247/4
78/9 78/20 79/8 79/25 80/6 80/16 80/22
                                                                                          16 [3] 51/18 51/19 248/1
81/15 82/2 82/6 83/9 86/5 99/25 100/3         -                                           16042 [1] 239/3
108/15 108/18 112/9 115/13 116/22 117/25      -3 [1] 1/3                                  162 [1] 4/5
118/23 121/2 121/10 122/12 123/5 124/14       -4 [1] 1/3                                  1628 [1] 60/5
131/3 131/6 131/9 131/12 133/6 133/9 135/7    -8 [1] 1/3                                  166 [1] 4/6
136/9 136/16 136/24 137/1 137/9 137/22
                                                                                          168 [1] 4/6
137/24 139/11 139/24 140/2 140/5 140/8        .                                           1686 [4] 135/2 135/20 135/25 137/17
140/11 140/16 140/20 141/18 141/24 142/5      .25 [1] 238/7                               169 [1] 4/7
143/1 143/5 143/13 143/21 144/2 144/6         .25-caliber [1] 238/7                       16th [3] 82/19 82/25 124/3
145/8 147/23 148/4 148/10 149/14 150/24
                                                                                          17 [28] 8/24 51/21 51/22 52/20 56/17 56/17
151/6 152/22 153/8 154/4 154/10 154/13        0                                            74/1 76/20 113/6 134/22 134/23 134/24
155/12 155/24 156/14 156/16 156/19 157/6      0062 [4] 176/11 176/17 176/20 187/25         135/8 135/10 163/11 163/23 164/7 183/17
157/14 157/19 158/1 158/4 158/18 160/22       0467 [2] 193/17 194/6                        186/21 186/22 207/10 225/22 225/23 232/19
161/6 161/10 162/3 162/15 163/13 163/16       0677 [1] 197/8                               234/23 249/12 249/15 250/10
164/11 164/14 165/8 165/24 166/2 166/12       0785 [1] 138/6                              17-09332 [1] 231/7
166/19 166/25 167/18 167/23 168/9 169/4       08455 [1] 226/10                            17-16042 [1] 239/3
169/15 170/11 172/6 172/12 173/6 174/1        09332 [1] 231/7                             172 [1] 4/7
175/7 177/3 178/4 178/13 178/16 178/19        0981 [1] 199/7                              178 [1] 4/8
179/21 179/24 180/20 181/25 182/8 182/21
                                                                                          17:40:57 [1] 73/20
184/5 184/10 189/9 190/5 190/9 191/3          1                                           17:53 in [1] 76/21
191/10 191/15 191/18 191/20 192/6 192/10      10 [5] 3/4 79/13 80/14 98/5 194/17          17th [3] 82/19 124/3 249/10
193/5 193/10 195/10 195/15 195/21 196/4       10 kilograms [6] 31/2 87/8 101/20 101/24    18 [2] 78/10 244/9
196/25 198/3 198/11 199/15 199/25 200/5        101/25 103/22                              18-249-2 [1] 1/3
200/17 200/22 201/17 201/20 211/17 212/25     10,934 [1] 183/3                            18-wheeler [1] 28/4
213/10 213/15 218/15 218/18 218/23 255/3      10-dollar [1] 249/5                         180 [3] 59/24 59/25 60/1
255/13 255/17 256/19 256/22 256/25 257/3      10/29 [1] 50/2                              181 [2] 60/6 60/9
MR. WITHERELL: [92] 6/1 6/6 6/14 7/5          10/29/2019 [1] 49/20                        18101 [1] 2/12
7/8 8/23 9/3 9/9 9/20 64/1 64/5 64/9 64/14    100 percent [1] 40/13                       1815 [1] 54/13
64/19 64/21 65/4 65/7 65/9 65/17 65/21        1006 [1] 63/7                               182 [1] 4/8
66/10 66/23 67/5 67/10 67/14 67/19 67/23      101A [4] 4/5 162/4 162/15 162/17            184 [1] 4/9
68/1 68/4 142/16 144/14 144/21 145/2 145/5    103.9 [1] 89/11                             1845 [1] 2/4
145/10 145/22 145/25 146/7 146/11 146/14      104 [2] 148/1 148/2                         18th [2] 2/8 82/19
146/17 146/21 146/23 147/3 149/5 149/8        106 [1] 3/6                                 19 [12] 52/5 52/6 138/18 139/5 139/6 151/13
157/18 212/9 212/16 214/3 214/20 215/3        10:27 [1] 63/3                               183/17 236/5 236/10 250/16 250/19 251/4
215/5 215/17 215/25 216/7 219/6 221/6         10:32 [1] 66/17                             190 [1] 4/9
221/8 225/7 225/15 225/24 226/4 227/22        10:42 [1] 66/17                             19103 [1] 2/5
228/2 230/12 230/17 230/25 231/18 234/2       10:46 [1] 69/16                             19106 [2] 1/15 1/25
234/6 234/9 235/3 235/21 236/10 238/13        11 [23] 17/10 18/4 68/15 69/9 72/17 72/20   19107 [2] 1/19 2/8
238/18 239/12 242/14 243/11 245/16 245/19      79/2 92/10 143/17 188/13 188/14 197/7      192 [1] 4/10
257/11 257/23 258/1 258/4 258/11 258/24        197/19 197/20 197/25 215/18 218/14 255/1   193 [1] 4/10
259/8 263/3 263/8 263/11                       255/4 255/16 256/1 256/7 256/16            195 [1] 4/11
                                                                                                                                     265



1            Case 2:18-cr-00249-MMB
                                 23 [1] Document
                                        76/18    534 Filed 12/19/19   Page 265 of 297
                                                                  164/25
                                            230 [2] 4/15 260/14                           3876 [1] 2/13
196 [1] 4/11
                                            2323 [12] 27/4 27/7 28/1 28/7 28/15 29/5      3893 [6] 184/1 184/15 224/7 229/24 233/1
197 [1] 4/12
                                             29/8 29/14 29/16 29/25 119/23 119/24          236/16
198 [1] 4/12
                                            234 [1] 4/15                                  39 [8] 54/11 55/14 138/18 151/16 158/16
19:03 [1] 79/14
                                            235-1628 [1] 60/5                              167/14 167/21 183/17
19th [1] 251/12
                                            24 [2] 16/19 58/23                            3:00 p.m [1] 255/14
1:15 [5] 144/7 144/12 148/19 148/19 148/20
                                            24.080 grams [1] 231/12                       3:05 [1] 218/11
1:25 [3] 141/3 141/14 142/25
                                            240 [1] 83/14                                 3:09 [1] 218/11
1:26 [1] 144/17
                                            245 [1] 3/11                                  3:12 [1] 219/2
1:33 [1] 149/10
                                            25 [1] 164/25                                 3:30 [1] 228/15
2                                           250 [14] 27/8 29/3 82/16 83/15 83/16 83/21    3:35 a.m [1] 58/23
                                             84/1 86/17 101/6 119/5 119/6 119/13 119/22   3:40 a.m [1] 188/4
2,200 [1] 121/22
                                             120/3                                        3:47 a.m [1] 164/7
20 [8] 17/3 18/5 76/5 97/24 98/5 194/2
 207/19 211/1                               257-0677   [1] 197/8                          3rd Street [2] 229/18 232/5
                                            2609  [1]  1/24
20-dollar [1] 249/5                                                                       4
                                            267 [16] 1/25 51/4 60/5 139/3 158/15 174/16
200 [2] 4/13 4/13
                                             175/19 176/11 176/12 181/20 183/4 183/10     40 [4] 55/14 138/19 151/16 258/25
2000 [7] 221/21 246/8 246/12 246/13 247/4
                                             185/4 187/25 193/17 197/8                    400 [1] 229/17
 247/20 249/20
                                            28 [1] 260/14                                 4001 [5] 4/3 120/25 121/1 121/2 121/13
2001 [3] 4/14 227/22 228/1
                                            29 [1] 50/2                                   4003 [4] 4/10 192/11 192/12 192/14
2003 [1] 231/18
                                            2900 [14] 53/2 84/7 84/9 84/12 84/21 84/24    4004 [4] 4/10 193/4 193/10 193/12
2005 [1] 235/3
                                             85/4 85/24 86/2 87/12 119/7 123/16 157/1     4005 [5] 4/11 194/12 195/10 195/11 195/14
2007 [1] 239/12
                                             168/17                                       4006 [4] 4/11 195/21 196/5 196/7
2009 [1] 243/11
                                            299-7254 [1] 1/25                             4007 [4] 4/12 196/20 196/25 197/3
2015, '14, and [1] 205/12
                                            2:56 [1] 212/1                                4008 [4] 4/12 198/4 198/11 198/13
2016 [3] 246/18 248/7 254/1
                                                                                          4009 [5] 4/13 199/15 199/25 200/6 200/8
2017 [44] 13/6 13/15 16/11 17/4 17/11 21/21 2nd [2]
                                                      248/17 248/20
                                                                                          4010 [4] 4/13 200/17 200/22 200/24
 22/8 72/17 72/20 79/13 80/14 81/2 113/5    3                                             4011 [3] 4/6 165/25 166/5
 113/17 157/10 174/22 174/24 193/1 193/17
                                            3,298 [1] 181/6                               4033 [1] 186/15
 194/17 197/7 197/19 197/20 197/25 198/17
                                            3,600 [1] 121/22                              404 [7] 259/23 260/8 260/13 261/5 262/5
 200/11 201/2 202/18 215/18 222/3 223/21
                                            30 [5] 53/24 77/12 124/3 175/16 176/5          262/18 262/25
 226/16 228/11 230/23 231/13 232/19 234/23
                                            30,980 [3] 132/1 132/2 132/22                 407-3599 [1] 185/4
 236/5 236/10 240/6 241/7 242/20 248/8
                                            3001 [7] 41/12 46/16 46/17 51/5 51/7 51/11    41 [1] 55/16
 260/14
                                             71/5                                         4173 [1] 1/20
2018 [16] 32/2 54/5 54/16 58/23 68/15 82/20
                                            3002 [4] 4/9 189/10 190/6 190/8               42 [4] 44/5 55/16 159/7 159/9
 116/6 151/19 164/7 177/13 188/3 188/11
                                            3003 [10] 133/7 137/22 139/24 151/7 158/2     423-0062 [2] 176/11 187/25
 188/15 207/11 238/25 244/9
                                             158/4 165/8 167/18 170/12 175/8              425-8500 [5] 58/21 159/23 164/5 165/19
2019 [2] 1/7 49/20
                                            302 [9] 2/12 8/11 8/12 9/8 65/3 65/4 91/24     174/19
202 [1] 3/9
                                             141/9 145/6                                  43 [5] 58/23 78/4 159/7 159/16 173/20
2039 [2] 37/12 80/1
                                            302's [1] 146/23                              444 [1] 232/5
2040 [1] 80/7
                                            3024 [1] 51/4                                 4515 [1] 61/16
2041 [1] 79/9
                                            305-6012 [2] 171/14 173/22                    454-6680 [1] 2/5
2042 [1] 80/18
                                            31 [2] 175/16 176/5                           4558 [1] 204/16
2044 [4] 4/2 37/2 72/6 72/14
                                            31.322 grams [1] 239/8                        46 [3] 4/2 159/7 159/16
2045 [1] 80/17
                                            32 [3] 77/13 96/13 96/14                      469-6579 [3] 181/20 183/4 183/10
209 [1] 3/9
                                            3200 [2] 252/4 252/15                         47 [2] 159/7 171/25
21 [3] 16/11 17/2 46/17
                                            3234 [9] 15/13 75/10 75/13 81/21 157/4        4737 [4] 139/3 152/8 157/11 174/16
210 [3] 4/14 225/8 225/17
                                             179/3 198/2 244/14 244/20                    48 [4] 78/10 159/7 160/2 171/25
2109 [2] 187/19 187/21
                                            32nd [1] 184/17                               484 [1] 61/16
211 [3] 1/19 226/5 226/5
                                            33 [1] 77/20                                  49 [2] 159/8 160/4
212 [3] 4/15 230/12 230/19
                                            33.926 grams [1] 234/22                       4:00 p.m [1] 92/3
213 [1] 230/25
                                            3306717 [1] 226/10                            4:23 [1] 254/20
214 [3] 4/15 234/2 234/8
                                            3306726 [1] 231/7                             4:30 [2] 144/5 254/9
215 [16] 1/15 1/20 2/5 2/9 135/2 135/20
                                            3306727 [1] 225/21                            4:37 [1] 263/17
 137/17 158/6 167/13 176/12 177/18 180/19
                                            3316019 [1] 234/17
 181/2 181/7 234/9 234/12
                                            3326824 [1] 239/4                             5
216 [1] 238/13
                                            339-8019 [1] 158/15                           5 pounds [6] 31/3 87/2 87/4 101/22 102/1
217 [1] 238/21
                                            343 [3] 163/25 164/2 164/3                     103/21
22 [26] 52/19 53/21 73/10 73/11 73/18 73/22
                                            354 [1] 137/16                                5,236 [1] 180/23
 76/19 79/15 81/3 121/17 138/18 151/13
                                            355 [1] 164/19                                5,865 [1] 180/10
 151/24 152/9 173/18 176/22 176/23 183/17
                                            356 [1] 164/19                                5-dollar [1] 249/5
 228/11 229/2 230/23 231/13 249/11 249/14
                                            357 [1] 164/19                                50 [4] 40/25 159/8 160/6 171/25
 249/14 249/15
                                            357-6009 [1] 60/11                            51 [3] 55/20 159/8 160/6
221 [1] 3/11
                                            3599 [1] 185/4                                5200 [4] 224/11 224/23 229/8 233/3
225 [1] 4/14
                                            36 [1] 77/20                                  53 [4] 56/1 76/20 184/22 184/23
227 [1] 4/14
                                            374 [1] 167/12                                535 [1] 2/12
22nd [2] 248/18 249/9
                                            3787 [1] 2/9                                  5474 [2] 166/15 167/13
22nd of [1] 230/15
                                            38 [6] 54/4 134/22 137/20 138/1 138/1         554-1686 [3] 135/2 135/20 137/17
                                                                                                                                  266



5                       Case 2:18-cr-00249-MMB
                                      8        Document 534 Filed65/19
                                                                   12/19/19
                                                                       66/6 66/13 Page   266
                                                                                  67/15 69/5   of69/15
                                                                                             69/6 297
                                                                                         69/20 70/9 79/2 82/19 84/25 87/4 90/13 91/5
564-4173 [1] 1/20                          8019 [1] 158/15
                                                                                         96/11 98/15 106/4 108/8 108/23 110/14
5690 [3] 176/12 176/19 176/21              803 [1] 254/25
                                                                                         110/25 112/12 112/20 112/21 115/9 115/20
586-0467 [1] 193/17                        8036 [1] 150/10
                                                                                         115/21 115/24 116/15 116/21 117/6 117/12
586-4737 [2] 139/3 174/16                  818 [5] 58/21 159/23 164/5 165/19 174/19
                                                                                         117/15 118/5 119/1 120/11 120/15 121/17
5:00 p.m [1] 74/2                          82 [1] 3/4
                                                                                         123/23 126/19 128/18 133/11 133/20 138/5
5:40 plus [1] 73/22                        824-9451 [4] 177/18 180/19 181/2 181/7
                                                                                         139/25 141/8 143/3 144/9 145/9 146/17
                                           8327 [1] 1/15
6                                          841-3876 [1] 2/13
                                                                                         146/20 149/1 160/9 160/20 165/16 172/18
                                                                                         175/12 190/3 199/22 202/11 202/19 205/7
6,000 [1] 121/22                           842-8421 [1] 176/12
                                                                                         206/8 206/25 209/14 210/4 210/5 215/21
6.278 grams [1] 226/15                     8421 [2] 176/12 176/23
                                                                                         215/24 216/2 217/7 217/24 217/24 218/12
60 [4] 31/17 38/1 38/2 63/15               8500 [9] 58/21 159/23 160/10 163/7 164/5
                                                                                         222/12 223/25 230/1 231/23 235/17 236/3
60-some [1] 136/4                           165/19 165/20 174/19 204/8
                                                                                         240/5 240/5 240/6 244/8 244/9 247/10
6000 [3] 233/8 233/9 242/15                852 [1] 260/13
                                                                                         247/12 253/1 253/20 255/15 257/13 259/4
6009 [1] 60/11                             856 [8] 60/11 184/1 224/7 229/24 233/1
                                                                                         259/6 259/17 259/20 261/11 262/21
601 [1] 1/24                                236/16 236/22 236/24
                                                                                        above [1] 263/22
6012 [5] 171/14 171/17 171/24 172/18       858-3787 [1] 2/9
                                                                                        above-entitled [1] 263/22
 173/22                                    861-8327 [1] 1/15
                                                                                        absence [2] 256/20 262/15
601E [1] 157/15                            87 [1] 3/5
                                                                                        absent [1] 69/10
601F [5] 4/4 136/16 136/24 136/25 161/12
                                           9                                            absolute [1] 39/19
602-5690 [1] 176/12
602A [3] 4/7 172/7 172/15                  900-7188 [1] 158/6                           absolutely [13] 12/14 32/20 33/19 35/6
                                                                                         36/19 37/23 43/13 89/24 102/21 102/25
602C [3] 4/9 184/6 184/11                  902 [9] 69/9 143/17 218/14 255/1 255/4
                                                                                         103/15 217/3 257/1
603 [1] 182/21                              255/16 256/1 256/7 256/16
603A [3] 4/8 178/5 178/20                  902-3024 [1] 51/4                            accepted [1] 122/18
603C [3] 4/8 181/24 182/3                  903 [5] 4/3 131/2 131/3 131/11 150/20        access [2] 39/14 143/11
603F [2] 160/23 161/7                      903A [1] 131/15                              accessible [1] 130/4
61 [2] 42/13 192/18                        904E [2] 152/23 155/2                        accident [3] 261/25 262/8 262/16
610 [1] 2/13                               905A [1] 179/22                              accompanying [2] 128/25 182/19
                                                                                        accomplish [1] 12/11
615 [1] 1/14                               905B [1] 180/20
                                                                                        accord [1] 143/2
6300 [4] 233/12 236/18 237/3 237/24        905C [2] 179/22 181/4
                                                                                        accordance [2] 145/12 145/15
655-3893 [5] 184/1 224/7 229/24 233/1      906A [1] 182/23
                                                                                        According [1] 96/2
 236/16                                    906B [1]   183/6
                                                                                        account [48] 32/25 96/17 129/3 131/4
6579 [4] 181/20 182/13 183/4 183/10        910 [1] 150/20
                                                                                         131/25 132/5 132/14 152/13 152/21 153/5
6680 [1] 2/5                               913 [6] 4/4 153/10 154/5 154/12 157/2 157/7
                                                                                         153/17 153/24 154/20 154/21 154/25 155/19
6:00 a.m [1] 244/21                        914 [4] 4/5 155/14 155/25 156/20
                                                                                         156/24 160/13 160/20 161/16 161/18 161/18
6:02 [1] 73/23                             93 [1] 3/5
                                                                                         161/20 161/21 161/22 161/23 169/12 169/22
6:02 p.m [1] 73/24                         932 [1] 2/4
                                                                                         172/23 173/1 177/25 179/12 180/7 180/11
6th [2] 248/17 248/20                      9451 [8] 177/18 177/21 178/12 178/25
                                                                                         180/18 181/10 183/2 183/3 183/4 183/9
                                            179/15 180/19 181/2 181/7
7                                          98 [3] 142/14 142/21 145/16
                                                                                         183/11 206/5 206/6 206/9 206/12 206/13
701 [8] 1/19 4/2 45/10 45/16 45/19 45/20                                                 206/22 216/9
                                           986 [3] 4/7 169/5 169/18
                                                                                        accounts    [7] 34/2 34/4 34/6 142/7 150/4
 46/25 47/3                                99 percent [1] 62/22
702 [3] 45/10 171/14 173/22                                                              179/20  206/16
                                           990 [3] 4/6 167/25 168/12
703B [1] 174/2                             9:00 [4] 1/7 5/1 254/16 263/15               accumulated [1] 43/4
705 [4] 56/18 59/3 60/24 60/25             9:10 [1] 9/24                                accuracy [1] 41/5
705A [1] 135/6                                                                          accurate [4] 73/9 73/10 83/14 83/17
705B [2] 163/14 165/1                      A                                            accurately [1] 185/16
705C [1] 56/22                             a.m [12] 1/7 5/1 9/25 58/23 63/4 66/17 66/18 acquiring [1] 257/17
705D [1] 59/1                               69/17 81/3 164/7 188/4 244/21               across [6] 25/16 60/3 93/10 95/5 102/10
705F [1] 60/22                             A1586 [1] 45/21                               170/19
706A [1] 139/11                            AB [12] 96/5 96/8 96/12 96/14 97/15 136/6    act [4] 12/12 220/4 256/6 260/16
707B [4] 137/9 164/9 165/2 166/13           169/1 207/13 235/18 235/19 240/14 240/17    acted  [3] 215/9 216/2 216/3
707D [1] 173/7                             AB32 [4] 132/8 132/9 168/6 168/16            action  [2] 261/13 261/20
711C [1] 166/19                            ABDUL [21]     1/5 6/19 15/11 30/4 51/22     actions  [6] 91/6 215/13 216/5 219/18 261/9
717 [2] 86/20 119/14                        51/25 52/2 54/6 74/21 77/18 78/14 79/18      261/24
7188 [1] 158/6                              96/9 96/11 131/4 134/20 135/24 188/17       activated [1] 16/24
72 [1] 4/2                                  235/20 235/22 257/17                        active [2] 34/1 223/4
720 [1] 165/17                             Abdul's [3] 135/1 135/11 135/14              actively [1] 34/4
720-5474 [1] 167/13                        ability [1] 74/13                            activities [7] 23/9 25/19 25/20 27/2 34/5
721 [3] 4/2 46/25 47/3                     able [24] 20/23 34/18 35/5 35/18 36/16        36/10 126/11
7254 [1] 1/25                               38/13 40/2 40/5 40/9 41/24 42/1 45/19 47/18 activity  [5] 17/13 17/14 18/11 150/6 150/15
77 [1] 191/15                               74/8 90/11 113/18 128/3 129/13 131/21       acts [9]  117/5 117/6 117/13 218/2 220/8
795-4515 [1] 61/16                          132/4 141/13 143/14 185/19 185/21            220/11 220/20 260/18 262/24
7:03 [1] 79/14                             about [126] 6/19 6/22 8/17 8/18 8/24 9/4     actual [15] 43/17 43/19 50/13 60/19 61/24
7:25 p.m [1] 79/15                          9/21 16/12 17/20 20/18 24/9 27/14 27/15      67/10 71/7 76/21 77/25 80/14 92/20 105/18
                                            28/16 28/23 32/18 32/23 33/11 33/12 34/8     129/11 153/21 204/2
                                            41/21 48/8 56/5 63/6 63/15 64/2 64/13 65/3  actually   [37] 23/5 25/14 39/11 41/8 41/17
                                                                                         44/8 44/15 49/20 51/15 52/1 53/8 58/5 63/21
                                                                                                                                       267



A            Case 2:18-cr-00249-MMB
                                  174/16Document
                                         175/14 176/12534
                                                       177/25Filed
                                                              178/1512/19/19  Page
                                                                    180/8 204/12 206/21267
                                                                                        209/3of209/15
                                                                                                297 210/16 210/17
                                               180/17 180/22 181/4 181/9 181/15 183/17        211/15 212/2 213/18 215/19 216/5 216/9
actually... [24] 64/24 66/24 71/13 74/13
                                               185/7 187/10 187/16 187/25 188/21 191/13       217/4 217/11 218/3 218/6 218/8 219/20
 75/15 90/2 90/10 92/19 93/1 94/4 104/3
                                               192/17 193/8 194/14 199/9 199/17 200/11        219/23 220/12 220/21 227/23 237/18 245/21
 107/1 130/15 131/14 145/16 170/23 182/18
                                               201/2 207/13 215/11 227/10 227/13 229/4        250/16 252/8 254/7 254/13 254/21 254/24
 218/21 223/5 233/4 247/5 248/8 252/5
                                               229/8 229/11 229/15 230/10 231/2 231/15        256/5 257/5 259/1 259/13 261/7 262/14
 261/16
                                               232/23 234/25 236/8 236/9 236/12 240/14        262/17 263/10
add [3] 73/11 79/15 81/3
                                               240/17 247/8                                  allegation [1] 219/16
addict [1] 95/14
                                              against [8] 218/3 220/2 220/12 220/21          alleged [12] 146/4 213/23 213/25 219/13
adding [1] 73/18
                                               259/22 261/13 261/20 261/21                    219/14 219/25 244/13 259/5 261/8 261/18
addition [1] 211/9
                                              agencies [1] 14/6                               261/24 262/12
additional [8] 7/9 19/17 23/10 31/25 40/11
                                              agent [147] 3/3 3/8 10/17 10/23 11/4 11/7      Allentown [1] 2/12
 40/12 67/21 144/24
                                               11/11 11/14 11/16 12/1 12/12 12/18 16/13      allow [9] 63/7 67/17 67/17 67/18 70/2
Additionally [1] 21/14
                                               23/17 23/18 32/16 32/21 32/21 33/2 33/4        148/21 215/4 216/11 217/9
address [18] 8/1 29/3 64/16 75/10 75/13
                                               37/1 38/7 42/9 49/7 49/9 49/10 49/14 50/16    allowed [4] 18/10 35/24 118/20 216/2
 84/13 100/8 100/11 133/11 141/19 171/14
                                               54/9 56/21 59/21 68/21 70/6 71/25 72/25       allows [4] 18/18 21/2 21/25 168/23
 174/14 175/24 179/3 204/15 205/4 205/21
                                               75/7 75/22 76/4 76/8 76/11 76/17 76/19        almost [3] 17/22 62/9 62/13
 205/22
                                               76/24 77/12 77/15 77/19 77/22 78/3 78/6       alone [1] 29/15
addressed [1] 141/10
                                               78/9 78/20 79/8 79/11 79/25 80/6 80/16        along [6] 142/12 202/11 224/1 233/6 242/25
adjourn [2] 254/10 263/2
                                               80/21 80/23 81/19 82/6 82/15 87/23 88/2        244/24
adjourned [3] 144/12 263/14 263/17
                                               93/24 111/16 118/5 122/15 124/14 124/18       already [15] 6/15 63/20 71/19 93/25 104/10
administrative [2] 187/11 190/21
                                               124/24 125/2 125/5 125/6 125/7 125/16          104/14 116/23 117/15 145/2 164/12 202/17
admissibility [7] 63/12 136/21 148/1 218/14
                                               125/22 125/23 125/24 126/4 126/7 126/10        215/7 215/10 222/12 249/6
 254/22 259/20 260/17
                                               126/18 127/3 127/6 128/17 128/23 131/17       also [61] 12/12 15/13 23/15 25/7 31/23 34/16
admissible [7] 63/19 150/9 218/3 220/12
                                               133/13 134/11 134/24 135/1 135/13 139/9        34/24 43/23 59/17 63/8 64/15 68/7 75/20
 255/25 256/16 260/25
                                               139/16 141/9 149/2 149/4 149/13 149/16         79/5 88/15 93/4 100/16 102/22 108/18
admission [3] 256/21 256/22 257/6
                                               151/4 151/6 152/22 152/25 153/12 156/22        108/25 113/20 130/7 132/19 134/25 135/1
admit [34] 37/5 46/18 69/10 72/8 111/24
                                               158/18 159/25 160/22 160/25 161/14 166/12      135/16 136/4 137/17 142/10 152/12 152/14
 121/10 131/6 136/20 143/17 155/25 161/6
                                               167/5 168/3 170/11 171/11 172/6 172/9          156/12 157/11 157/23 165/15 171/22 176/21
 162/15 166/3 168/10 169/15 172/13 178/13
                                               172/17 173/6 173/15 174/1 174/4 175/7          179/3 179/6 189/6 189/23 197/12 202/19
 178/16 181/25 184/8 190/5 192/12 193/10
                                               175/21 177/4 178/4 178/7 179/21 182/5          204/9 204/10 211/10 224/6 228/22 240/3
 195/10 195/11 196/4 196/25 198/11 200/5
                                               184/5 187/2 190/11 190/14 191/1 191/11         244/1 246/17 247/1 254/1 254/25 259/5
 200/22 255/3 255/8 255/16 261/16
                                               192/16 193/5 195/23 201/12 201/21 202/8        261/17 261/23 262/2 262/5 262/10 262/15
admitted [70] 37/3 41/14 47/2 47/3 59/3
                                               210/2 210/10 211/18 212/4 212/4 242/25        alternatively [1] 69/9
 63/18 63/19 63/20 63/21 71/19 71/19 72/10
                                              agents [28] 11/24 12/3 12/9 12/16 12/21        Altima [10] 224/12 224/18 229/11 230/8
 72/13 72/14 121/9 121/13 131/11 135/8
                                               29/21 65/23 71/9 88/3 88/13 88/20 89/20        237/5 237/6 237/8 237/8 237/9 237/10
 136/25 154/10 154/12 156/17 156/20 161/8
                                               89/21 90/24 115/21 115/24 192/4 209/2         always [3] 35/10 90/5 145/24
 161/9 161/12 162/16 162/17 163/17 164/12
                                               210/1 210/11 210/13 210/21 211/6 212/8        am [13] 6/7 82/25 84/15 107/3 108/4 108/22
 166/4 166/5 166/21 168/12 169/18 172/14
                                               214/19 219/10 245/6 253/10                     184/7 205/19 206/7 217/22 218/21 256/3
 172/15 173/8 178/18 178/20 179/25 182/3
                                              agents' [1] 12/12                               259/17
 184/11 190/7 190/8 192/13 192/14 193/11
                                              ago [5] 64/6 70/18 71/2 212/19 240/4           AMERICA [1] 1/3
 193/12 195/13 195/14 196/6 196/7 197/2
                                              agree [17] 84/21 92/16 92/20 92/22 93/4        Amir [10] 75/2 75/3 81/7 81/21 156/7
 197/3 198/12 198/13 200/7 200/8 200/23
                                               102/13 102/15 102/22 112/5 142/9 205/1         156/25 177/8 179/2 189/1 244/11
 200/24 225/16 225/17 227/25 228/1 230/19
                                               205/16 207/16 207/18 259/13 260/5 260/10      among [1] 23/23
 234/6 234/8 261/1 262/25
                                              agreed [2] 150/22 227/23                       amount [16] 17/12 56/9 70/14 93/8 93/13
admitting [2] 259/14 262/18
                                              agreement [5] 67/2 147/7 220/4 263/4 263/8      98/2 105/10 105/12 126/9 185/8 209/2
advise [3] 66/15 66/16 147/19
                                              ahead [17] 34/21 41/14 46/2 60/25 66/12         222/22 247/3 247/6 247/8 249/3
advised [3] 8/12 147/14 233/17
                                               75/6 75/22 108/21 131/8 148/17 149/13         analysis [12] 21/13 44/24 48/22 48/23 226/1
affect [1] 148/12
                                               154/9 159/16 191/24 226/3 236/11 237/22        226/9 231/6 234/16 234/18 239/2 259/23
affiant [2] 33/4 33/5
                                              air [1] 140/25                                  260/8
affidavit [5] 32/25 33/1 33/2 33/3 33/6
                                              airline [1] 205/7                              analyst [1] 211/13
affiliated [1] 100/14
                                              airplane [2] 25/8 25/12                        analysts [1] 210/13
affirmative [1] 6/20
                                              airport [4] 25/9 25/10 88/19 91/16             analyze [1] 129/25
after [51] 8/5 18/4 18/4 23/6 27/16 28/6
                                              Akin [1] 20/8                                  Angeles [17] 22/10 22/14 22/18 23/14 24/24
 28/10 28/21 30/5 30/15 31/22 31/24 64/23
                                              Albert [1] 5/12                                 25/1 25/6 25/8 27/15 32/10 88/18 89/14
 68/3 68/17 68/19 79/3 84/14 96/13 110/5
                                              album [2] 209/11 209/17                         89/15 89/18 90/3 120/12 175/1
 111/7 111/8 112/6 113/9 114/9 119/1 119/6
                                              alias [1] 132/19                               another [47] 8/1 24/3 25/7 37/12 38/14
 124/3 124/6 124/6 130/5 143/6 149/4 175/18
                                              all [118] 5/6 6/2 6/2 7/11 7/18 10/1 14/14      41/21 50/16 53/8 54/9 68/25 81/16 108/18
 187/2 194/21 204/10 212/6 219/17 224/21
                                               14/18 24/4 24/21 26/24 32/7 34/8 36/20         111/18 114/25 136/22 140/2 140/9 155/18
 227/15 230/22 232/6 233/20 234/1 234/17
                                               38/21 42/14 46/8 46/10 46/22 46/25 47/2        169/11 169/21 170/16 180/18 181/6 182/22
 237/1 240/25 241/21 251/5 257/15
                                               55/16 55/22 61/25 63/5 63/5 63/17 64/1 65/2    183/4 183/8 183/11 190/20 193/8 194/14
afternoon [8] 93/25 124/18 124/24 151/4
                                               65/14 67/15 67/23 68/5 69/18 70/11 71/9        195/25 197/6 200/3 200/20 204/9 211/2
 151/5 211/23 221/13 254/25
                                               71/15 72/9 72/10 72/11 73/17 75/14 75/16       228/12 228/15 232/19 233/12 236/3 239/21
again [80] 24/17 40/13 51/5 56/9 59/2 60/23
                                               84/20 86/16 87/18 97/9 104/17 109/18 115/7     241/12 248/18 249/10 255/22 260/25
 61/18 67/20 72/19 85/10 98/13 127/18
                                               117/7 123/15 124/7 127/10 127/12 128/6        answer [6] 21/9 86/9 108/17 112/10 115/15
 135/12 137/19 138/25 154/15 154/25 156/23
                                               130/1 140/6 140/18 140/21 141/2 141/6          116/10
 158/2 159/21 160/5 160/7 160/12 160/14
                                               143/11 144/7 144/21 145/21 145/22 146/24      answered [2] 6/20 10/19
 160/18 163/3 164/16 165/6 166/13 167/13
                                               147/7 149/2 149/9 150/22 162/16 171/25        answering [2] 111/23 111/24
 167/18 168/15 169/21 171/18 171/25 172/5
                                               176/12 178/15 192/9 197/13 202/11 203/15      anticipates [1] 119/20
                                                                                                                                        268



A                        Case 2:18-cr-00249-MMB        Document
                                       approximate [5] 19/6 24/5 24/20534
                                                                      24/21 Filed151/19
                                                                                   12/19/19      Page
                                                                                        240/24 241/1    268
                                                                                                     244/11   of 297
                                                                                                            244/14 244/22
                                                81/22                                          245/5 246/25 247/25 249/19 253/13 253/16
anticipatory [6] 101/19 103/23 119/16
                                               approximately [45] 11/5 11/10 16/9 17/3         253/22 254/3
 119/17 119/18 119/21
                                                17/7 17/8 17/22 18/4 21/20 21/21 24/13        arrests [2] 249/22 249/24
any [102] 5/16 5/21 5/23 13/8 19/23 25/3
                                                24/14 24/15 26/21 31/2 31/3 31/16 31/17       arrival [1] 72/23
 28/20 31/18 35/18 36/21 47/2 55/24 61/9
                                                35/3 35/11 38/2 40/23 62/24 73/3 73/4 81/3    arrived [2] 27/19 83/23
 63/14 66/7 70/18 77/11 78/13 82/9 86/6
                                                81/11 87/3 87/7 101/21 101/23 101/25          arriving [3] 27/24 64/23 110/20
 88/23 89/20 91/11 91/18 95/14 95/15 95/16
                                                121/25 124/2 124/4 125/10 130/22 211/1        artist [2] 109/1 207/17
 98/24 99/20 100/7 101/12 101/15 101/16
                                                226/15 231/11 234/22 239/8 244/21 248/1       as [250] 5/5 5/12 6/9 10/23 11/13 11/15
 105/13 105/25 106/5 106/7 116/14 116/18
                                                258/23                                         11/20 12/2 12/12 13/10 13/15 13/22 14/8
 116/21 117/22 118/11 118/12 120/9 123/3
                                               April [4] 188/10 188/12 188/14 248/12           15/7 15/13 15/17 16/13 16/21 17/10 19/25
 123/6 124/10 126/16 126/22 127/13 127/23
                                               April 11 [1] 188/14                             20/14 21/25 22/13 23/1 23/8 23/17 23/18
 129/7 129/20 131/6 139/2 147/1 147/8 147/9
                                               April 4 [2] 188/10 188/12                       25/12 25/19 28/23 30/1 32/4 34/4 35/10 38/7
 147/10 154/4 156/9 177/10 177/13 177/15
                                               AR [14] 96/5 96/8 96/12 96/14 97/15 132/8       39/3 41/12 42/7 42/16 42/21 43/4 43/7 44/5
 186/11 206/11 212/21 213/21 213/22 215/22
                                                132/9 136/6 137/10 137/15 137/18 168/6         44/17 45/3 45/15 46/6 46/22 46/23 46/25
 217/25 218/2 218/6 219/21 219/21 220/9
                                                168/16 207/13                                  47/10 47/12 47/22 48/16 53/1 53/21 54/14
 220/11 220/19 227/11 227/13 227/18 227/18
                                               AR-AB [7] 96/5 96/8 96/12 96/14 97/15           56/17 57/22 58/13 58/25 60/3 60/13 60/13
 241/4 242/23 249/16 252/10 254/7 255/18
                                                136/6 207/13                                   60/21 61/15 65/13 67/2 70/8 71/5 71/12
 256/5 256/5 256/9 257/6 257/21 258/7
                                               AR-AB32 [4] 132/8 132/9 168/6 168/16            71/22 72/6 73/15 75/19 75/25 84/9 85/18
 258/14 259/11 259/13 259/24 261/1 261/2
                                               ARD [1] 197/12                                  90/16 91/1 91/10 91/11 96/5 96/18 100/8
 262/22 262/23
                                               are [136] 10/2 10/17 12/3 12/3 18/1 19/13       100/10 102/16 108/11 108/11 111/15 112/17
anybody [5] 34/3 124/5 241/5 258/7 259/17
                                                20/3 35/5 35/18 36/15 39/18 39/19 39/20        112/23 113/6 113/8 114/6 114/9 116/17
anyone [7] 30/5 74/20 88/15 95/12 99/24
                                                39/21 40/8 41/22 42/1 42/20 44/2 44/14 45/9    120/24 125/16 125/17 125/24 126/10 126/10
 102/5 140/24
                                                45/19 46/12 46/18 46/20 46/22 47/11 47/18      127/2 127/3 127/3 127/7 128/13 128/22
anything [33] 15/15 18/5 20/18 22/6 25/22
                                                47/23 55/13 55/16 55/21 57/11 57/12 59/14      128/22 128/22 129/4 129/4 129/9 129/20
 31/8 40/4 41/5 86/4 90/21 91/14 91/17 91/20
                                                61/3 62/9 62/17 67/1 67/19 69/6 70/23 72/7     131/1 131/25 134/24 135/6 136/10 136/18
 94/19 103/10 106/7 107/8 115/23 117/14
                                                74/8 75/15 85/10 85/25 87/25 90/17 91/1        137/10 137/15 139/20 139/20 140/14 142/6
 120/18 120/21 122/10 122/13 128/8 132/25
                                                96/6 106/1 108/13 109/18 111/12 117/8          143/15 149/17 150/4 150/9 150/9 150/21
 188/21 192/4 215/12 216/17 227/18 262/8
                                                123/15 124/25 126/25 127/8 127/21 128/3        151/9 152/7 153/9 153/19 153/22 153/25
 262/9 263/1
                                                129/9 129/12 129/20 131/20 132/4 133/20        154/1 155/13 157/15 158/15 162/4 163/11
anywhere [3] 33/18 248/25 252/10
                                                134/21 138/16 141/15 142/6 142/7 142/8         163/14 164/5 164/8 165/14 165/25 167/12
aol.com [1] 1/20
                                                142/9 142/14 143/8 145/13 145/23 145/24        167/25 169/5 169/23 169/24 169/25 171/2
AP [1] 199/18
                                                146/1 146/3 146/3 146/23 148/14 149/25         171/14 171/14 173/4 174/2 174/15 175/8
apartment [50] 8/6 8/14 8/15 9/7 27/4 27/4
                                                150/8 151/16 152/5 155/6 158/15 159/4          176/17 176/22 176/23 178/1 179/3 179/6
 27/7 27/7 27/25 29/13 29/20 29/23 44/10
                                                159/16 161/8 165/1 166/23 170/22 171/7         181/21 181/21 181/23 183/16 183/17 183/17
 52/7 52/16 54/13 55/2 55/3 55/5 55/9 55/23
                                                171/12 175/4 175/19 176/2 176/6 177/17         185/7 186/14 189/10 189/21 189/25 189/25
 65/11 82/16 83/14 84/4 85/23 85/24 86/20
                                                190/2 205/17 206/25 207/13 207/14 209/5        190/12 190/20 190/20 191/21 193/4 193/18
 103/18 119/14 119/15 120/5 151/18 159/11
                                                209/10 210/3 210/15 210/16 210/20 211/7        194/6 194/12 195/17 196/19 197/8 203/6
 159/22 160/7 160/15 162/20 163/4 170/7
                                                214/9 214/20 218/2 218/15 219/11 219/19        203/22 205/14 206/1 210/23 211/7 212/7
 172/1 175/17 176/8 204/20 204/24 204/25
                                                220/13 221/13 237/10 237/19 240/23 249/11      212/10 212/10 215/12 215/15 215/22 218/1
 207/8 207/22 233/8 233/9
                                                254/9 255/25 257/25 259/15 261/24 262/14       218/3 218/3 218/25 218/25 219/9 219/12
Apartments [4] 30/6 30/17 64/17 120/2
                                                262/18 262/24                                  220/1 220/13 220/13 220/23 222/8 223/4
apologies [1] 83/16
                                               area [45] 13/23 19/6 22/18 23/3 27/22 44/13     224/5 224/6 228/18 228/18 231/2 231/24
apologize [7] 66/23 67/11 68/2 165/7 175/6
                                                62/4 95/10 107/2 107/3 107/7 107/13 112/24     234/11 234/12 237/18 239/10 239/21 239/21
 199/16 225/23
                                                112/25 113/1 113/3 113/7 113/13 115/4          241/12 241/24 242/14 243/1 243/25 244/14
apparently [1] 104/12
                                                116/1 118/6 118/8 118/9 224/17 224/19          244/25 247/22 247/24 251/19 252/20 253/17
appear [13] 37/11 59/7 59/15 77/3 77/10
                                                226/25 229/11 229/22 233/24 237/14 238/4       259/12 259/16 259/18 259/21 260/8 261/14
 153/19 161/3 173/13 173/14 174/22 178/10
                                                242/11 246/14 247/6 247/8 247/25 248/2         262/12 262/15 262/22
 192/24 195/23
                                                248/5 249/16 249/20 249/21 251/14 251/15      ascertain [1] 90/11
appearance [1] 74/15
                                                252/4 252/8                                   ascertained [1] 177/23
APPEARANCES [2] 1/11 2/2
                                               areas [1] 106/24                               Asia [2] 60/1 60/9
appeared [5] 27/10 55/11 80/9 87/11 109/20
                                               aren't [2] 249/17 251/25                       ask [17] 9/15 26/6 37/22 71/11 91/10 105/17
appears [22] 39/10 59/18 75/1 77/4 80/20
                                               argue [1] 66/4                                  110/7 110/18 111/18 114/24 117/12 123/7
 132/6 135/13 137/16 161/4 162/10 164/3
                                               arguing [1] 256/4                               154/7 206/3 210/6 227/22 240/5
 164/6 172/21 173/20 174/8 174/13 178/11
                                               argument [4] 9/18 66/6 147/9 260/17            asked [12] 6/18 17/20 105/17 108/18 114/21
 178/23 182/6 183/16 184/14 203/9
                                               argumentative [1] 111/18                        118/25 120/11 120/15 146/19 219/12 255/20
Apple [1] 45/21
                                               armed [3] 110/23 216/21 244/10                  255/21
application [7] 36/12 56/15 59/15 59/18
                                               army [8] 13/2 88/2 210/2 210/3 210/4 210/5     asking [11] 106/1 106/4 175/4 195/19
 59/19 61/23 179/17
                                                210/9 210/23                                   196/10 199/5 199/18 210/4 210/16 218/15
applications [2] 47/22 47/22
                                               arose [1] 260/18                                250/11
applied [2] 26/10 27/1
                                               around [14] 21/22 30/1 68/15 92/3 95/9         asks [3] 165/17 193/21 200/15
applies [1] 16/21
                                                97/10 180/16 193/23 202/25 217/7 228/15       asserts [1] 259/24
appoint [4] 5/15 6/9 7/7 7/8
                                                248/12 252/18 252/22                          assigned [22] 10/23 11/7 12/3 43/1 43/6 43/7
appointing [1] 7/5
                                               arrest [24] 30/22 31/22 32/2 32/3 32/4 32/8     43/8 44/24 48/24 50/9 57/11 57/19 60/10
appreciate [4] 7/18 62/15 216/7 237/21
                                                44/10 54/1 54/5 54/12 54/17 55/23 138/4        61/18 210/11 210/18 211/7 221/17 226/6
approach [2] 44/25 156/14
                                                158/10 159/22 162/21 175/18 176/7 177/13       231/3 234/13 238/22
approaching [2] 77/2 109/19
                                                181/18 184/24 244/10 244/18 244/20            assist [1] 5/16
appropriate [1] 256/10
                                               arrested [26] 26/18 31/4 32/5 32/7 32/10       assistance [2] 18/18 210/12
approve [1] 33/3
                                                54/24 99/13 99/15 99/17 101/5 103/18 105/5    ASSISTANT [2] 1/13 149/23
                                                                                                                                      269



A            Case 2:18-cr-00249-MMB
                                 B Document 534 Filed 12/19/19
                                                             140/1Page
                                                                   140/12 269
                                                                          141/13of142/5
                                                                                   297143/6 143/9
                                                                                             143/10 143/20 143/21 146/4 146/9 146/11
assisted [1] 211/13                            B-E-C-K-E-R [1] 124/19
                                                                                             146/13 147/9 148/13 148/18 149/6 149/25
associate [17] 5/16 6/9 20/14 134/23 138/1     back [86] 16/20 18/3 23/1 23/17 25/11 33/10
                                                                                             150/21 151/20 154/8 159/13 159/24 161/3
 138/20 152/18 158/8 159/19 160/11 165/12      37/19 47/24 50/1 51/7 56/8 56/13 63/16
                                                                                             161/4 162/10 164/3 164/6 166/17 170/16
 172/3 176/14 177/19 182/14 184/2 184/22       66/13 68/3 76/18 76/20 76/22 86/17 89/11
                                                                                             172/21 173/13 173/14 173/20 174/8 174/13
associated [67] 22/1 43/14 48/14 48/21         92/23 95/21 98/1 98/4 98/21 99/7 102/10
                                                                                             174/22 177/14 178/10 178/11 178/23 181/19
 50/23 51/3 51/8 53/16 53/21 68/18 74/5        102/19 103/9 103/10 110/20 111/9 118/19
                                                                                             182/6 184/14 185/13 185/22 186/6 186/7
 115/12 134/21 135/16 135/22 135/24 135/25     119/4 120/10 122/9 123/15 124/6 137/1
                                                                                             190/2 190/22 192/7 192/24 194/2 195/3
 137/20 138/5 138/13 143/8 151/16 152/3        137/19 139/24 142/1 142/2 142/3 142/25
                                                                                             195/23 201/3 201/17 202/18 212/18 213/10
 152/5 152/8 155/4 156/3 157/24 158/9          144/7 144/13 148/19 149/3 157/19 170/12
                                                                                             213/13 213/25 216/14 218/9 218/13 220/23
 158/11 159/2 159/9 159/23 160/10 164/20       182/22 196/11 202/10 203/25 205/9 205/14
                                                                                             223/3 225/12 240/23 242/1 242/6 243/4
 165/4 165/21 167/9 167/21 168/6 170/22        205/21 209/15 214/1 214/11 215/7 217/23
                                                                                             245/5 246/22 246/24 247/2 248/14 250/3
 171/7 171/12 171/16 171/17 173/1 174/16       218/5 218/9 218/21 218/25 224/22 227/4
                                                                                             254/16 255/14 256/6 257/2 257/8 258/10
 174/19 175/18 176/2 176/6 176/9 176/11        227/20 229/16 229/21 229/22 233/10 233/10
                                                                                             258/11 258/12 258/22 258/24 259/24 261/13
 176/12 176/18 177/1 177/10 177/15 183/22      233/14 233/18 233/19 235/14 237/15 237/16
                                                                                             261/14 263/13 263/15
 185/2 186/22 188/17 188/25 189/2 189/4        237/23 246/18 249/22 253/17 253/21
                                                                                             beat [1] 247/5
 190/19 195/7                                  background [7] 5/9 118/10 118/13 141/16
                                                                                             became [6] 8/4 21/17 26/25 114/5 114/5
associates [1] 187/22                          170/10 217/3 261/6
                                                                                             248/6
association [3] 19/12 19/14 21/18              backtrack [2] 94/1 101/8
                                                                                             because [35] 7/16 9/16 26/8 27/10 35/10
associations [1] 36/13                         backup [7] 224/18 225/3 233/5 237/15 238/5
                                                                                             44/11 48/15 62/17 71/8 85/11 85/18 91/23
assume [2] 70/11 113/12                        242/11 244/23
                                                                                             94/3 107/13 108/9 113/15 118/19 141/21
Atlantic [1] 89/15                             backwards [1] 188/10
                                                                                             147/21 148/21 156/12 159/16 170/1 172/5
attached [2] 254/23 254/24                     bad [2] 261/2 262/22
                                                                                             202/8 208/1 208/2 214/5 216/17 217/15
attempt [1] 228/12                             bag [17] 77/5 77/11 81/24 86/11 105/21
                                                                                             246/24 252/18 255/10 261/17 262/2
attempted [2] 32/8 71/25                       201/13 201/13 226/12 231/8 234/19 237/13
                                                                                             BECKER [57] 3/8 12/17 12/18 23/22 37/1
attempting [1] 37/16                           238/2 238/3 238/6 239/5 245/2 245/14
                                                                                             49/7 49/10 50/16 56/21 59/21 68/21 75/7
attempts [1] 223/23                            bags [4] 95/15 245/3 245/3 249/5
                                                                                             75/23 76/4 76/9 76/17 76/19 77/12 77/19
attention [8] 148/20 179/5 181/12 184/19       bait [1] 250/7
                                                                                             78/3 78/9 78/21 79/8 79/25 80/6 80/16 80/23
 228/11 228/15 232/18 241/7                    Baker [21] 6/18 75/20 75/25 77/1 77/17
                                                                                             124/14 124/19 124/24 125/2 131/17 133/13
attest [1] 33/5                                78/16 155/10 168/20 175/15 175/19 176/2
                                                                                             149/3 149/4 149/13 151/4 152/25 153/13
attorney [2] 5/2 149/22                        176/6 176/7 176/10 176/13 176/15 176/19
                                                                                             156/22 160/25 161/14 167/5 168/3 172/10
ATTORNEY'S [1] 1/14                            176/20 177/2 187/25 188/17
                                                                                             172/17 174/5 178/7 178/22 182/5 192/16
attorneys [8] 1/13 144/22 144/23 147/7         Baker's [1] 54/1
                                                                                             193/5 195/24 201/21 212/4 215/8 242/25
 149/21 149/24 149/24 214/23                   ballistics [1] 253/21
                                                                                             Becker's [1] 149/16
attributable [1] 214/10                        barbecue [4] 96/23 96/25 97/5 97/6
                                                                                             become [2] 122/1 222/4
attribute [3] 134/9 135/3 139/4                barely [1] 124/24
                                                                                             becomes [2] 74/17 250/6
attributed [10] 135/2 138/8 139/20 159/24      base [4] 226/13 231/10 234/20 239/6
                                                                                             been [93] 8/7 11/3 15/4 17/16 17/21 26/4
 174/14 175/16 179/12 181/20 185/11 187/25     based [32] 19/8 19/18 27/8 35/2 36/3 36/15
                                                                                             26/5 29/8 41/12 45/3 45/15 46/6 46/19 46/22
audience [1] 147/20                            42/20 44/23 52/3 73/20 109/15 109/18 117/6
                                                                                             46/24 49/25 55/11 56/17 57/20 58/25 59/3
audio [14] 223/7 223/10 223/13 228/3           117/7 119/20 119/25 122/4 132/25 138/8
                                                                                             60/21 60/24 62/8 63/8 63/18 63/20 63/21
 231/15 231/19 234/25 235/4 239/10 239/13      152/19 187/13 189/18 189/19 192/20 214/7
                                                                                             64/6 68/9 69/25 70/17 71/1 71/4 71/9 71/19
 239/24 240/14 243/1 243/12                    214/22 224/9 236/16 241/15 247/6 247/7
                                                                                             71/19 72/4 72/6 89/21 92/1 94/16 96/1
August [9] 16/11 17/2 232/19 234/23 249/10     247/7
                                                                                             109/16 109/16 109/17 112/14 115/20 120/24
 249/12 249/14 249/15 250/10                   basement [3] 244/25 245/1 245/15
                                                                                             121/9 121/23 124/7 125/9 127/22 131/1
August 17 [5] 232/19 234/23 249/12 249/15      basically [12] 32/22 55/8 64/21 71/12 73/15
                                                                                             135/6 136/10 143/14 145/10 145/11 145/14
 250/10                                        90/17 106/25 147/15 217/13 220/4 220/5
                                                                                             149/15 153/9 155/13 157/14 159/1 162/4
August 21 [2] 16/11 17/2                       223/3
                                                                                             163/14 163/17 164/8 164/12 165/25 169/5
August 22 [1] 249/14                           basis [1] 114/11
                                                                                             170/9 174/2 177/2 181/23 186/11 186/14
authentic [1] 256/14                           basket [1] 46/20
                                                                                             189/10 193/4 194/12 196/19 208/24 221/19
authenticated [2] 143/20 143/21                Batcave [2] 232/3 232/4
                                                                                             221/22 224/8 228/25 234/12 238/11 238/21
authenticity [6] 136/13 143/15 143/22 148/5    bathroom [6] 66/8 66/15 148/12 148/14
                                                                                             250/17 252/5
 149/17 255/6                                  218/7 218/9
                                                                                             before [36] 1/9 6/25 8/2 38/17 39/14 60/2
author [2] 129/24 132/8                        battle [1] 39/24
                                                                                             61/24 66/19 67/12 68/17 71/17 79/3 79/13
authority [1] 256/6                            BAYLSON [2] 1/9 35/10
                                                                                             110/4 110/12 111/10 112/6 113/13 113/14
authorization [2] 18/17 141/12                 be [192] 6/10 6/19 6/22 6/23 8/14 9/7 9/15
                                                                                             113/15 113/19 125/11 125/22 126/3 126/4
automatically [2] 50/15 143/20                 10/9 12/1 14/16 17/14 22/19 29/19 36/4 36/8
                                                                                             140/3 149/17 151/9 216/21 222/4 227/11
available [9] 6/10 23/25 63/8 71/2 71/21       37/11 38/6 38/16 39/10 39/13 40/9 41/24
                                                                                             227/15 227/21 248/8 248/10 262/15
 71/22 128/23 188/2 208/6                      42/21 43/5 44/11 45/10 47/13 47/15 47/22
                                                                                             began [9] 13/14 15/17 18/7 19/14 19/17
Avenue [9] 204/16 224/11 224/23 229/8          49/24 52/2 52/3 53/16 56/8 56/11 56/13 57/1
                                                                                             31/11 95/2 98/15 98/16
 233/3 233/12 236/18 237/3 237/24              59/7 59/15 59/18 61/17 62/6 62/23 62/24
                                                                                             begin [4] 10/2 13/5 95/22 246/3
aware [36] 5/8 5/8 5/9 26/4 95/22 96/3 107/1   63/6 63/9 63/10 63/18 63/19 63/19 65/23
                                                                                             beginning [3] 179/25 220/1 248/8
 107/3 108/2 108/4 108/12 108/22 108/25        66/13 68/7 68/8 69/6 71/7 71/8 71/13 71/20
                                                                                             behalf [1] 14/8
 109/2 114/5 117/4 118/10 118/13 145/23        72/7 72/22 73/22 73/23 74/2 74/5 75/1 77/3
                                                                                             behind [6] 5/19 25/16 78/16 90/7 117/1
 197/21 205/17 207/20 207/21 209/10 214/7      77/4 80/14 80/20 81/11 82/2 85/12 85/16
                                                                                             155/10
 215/12 217/11 220/23 222/5 240/23 243/4       86/11 89/8 96/4 98/6 107/12 110/5 112/8
                                                                                             being [44] 5/13 43/1 53/21 64/5 79/11 108/7
 248/6 256/3 259/11 260/23 261/14              113/15 113/18 114/10 115/5 123/2 123/9
                                                                                             109/19 114/10 116/6 116/8 120/5 126/7
away [6] 66/8 81/16 81/25 107/19 107/20        123/19 132/6 132/9 132/11 132/17 132/19
                                                                                             127/19 127/25 136/2 157/16 159/21 159/22
 201/15                                        135/13 136/11 136/21 137/2 137/16 139/8
                                                                                             160/12 171/18 171/20 173/21 173/21 173/22
                                                                                                                                       270



B                       Case 2:18-cr-00249-MMB        Document
                                      199/17 199/21 199/24           534
                                                           200/4 200/12     Filed
                                                                        200/15    12/19/19
                                                                                bringing        Page
                                                                                         [3] 143/17     270
                                                                                                    157/21    of 297
                                                                                                           214/4
                                               200/21 201/3 202/22 241/13 241/19 241/19      Broad [1] 2/8
being... [20] 174/15 174/16 175/15 181/16
                                               241/24 242/2 242/3 242/7 242/10 244/6         broke [1] 128/10
188/6 195/25 203/6 213/19 215/6 216/2
                                               Blanding's [9] 8/15 52/12 121/8 121/16        Brooks [9] 51/20 241/13 241/19 241/19
224/21 229/13 247/24 249/17 250/13 252/20
                                               152/13 153/23 154/19 156/24 241/21            241/24 242/3 242/7 242/10 244/6
253/17 253/22 257/12 260/21
                                               blanket [1] 55/12                             Brooks-Blanding [7] 51/20 241/13 241/19
believe [59] 8/23 13/24 22/19 25/2 28/25
                                               blazer [3] 83/7 83/13 85/23                   241/24 242/3 242/7 244/6
32/22 35/8 37/25 55/25 64/5 65/9 65/10 67/1
                                               bless [2] 169/25 207/24                       brother [2] 88/12 90/23
71/10 83/2 85/11 90/7 92/3 92/12 96/6 96/17
                                               block [23] 11/20 13/4 13/7 15/9 74/6 95/3     brought [3] 35/11 103/10 116/15
104/21 111/12 131/25 137/21 138/15 139/6
                                               107/18 125/17 222/6 229/17 230/1 233/12       Brown [7] 27/4 99/11 99/17 99/18 100/20
143/20 143/22 144/22 145/16 146/22 148/2
                                               246/12 246/13 247/4 247/5 247/20 248/24       162/20 170/6
151/13 156/17 161/17 161/23 162/14 165/13
                                               249/20 251/24 252/4 252/15 258/8              Buick [1] 241/20
171/16 172/22 179/7 179/13 182/7 182/18
                                               blocked [4] 171/22 171/24 245/1 245/2         building [4] 8/14 8/25 65/24 230/7
184/25 190/2 191/21 200/16 201/12 203/18
                                               blocking [2] 156/12 245/14                    buildings [1] 8/7
204/7 204/16 209/12 213/13 216/14 249/13
                                               blocks [2] 53/3 107/20                        bulk [6] 106/1 106/1 106/3 106/6 106/7
250/19 260/12
                                               blowup [2] 41/17 175/6                        106/12
believed [3] 36/4 139/8 177/14
                                               blue [4] 74/22 243/22 243/25 243/25           bunch [1] 108/13
Bell [1] 5/12
                                               bobgoldmanlaw.com [1] 2/13                    Bureau [3] 221/23 242/24 243/8
belonging [1] 31/13
                                               body [1] 190/25                               business [9] 60/18 91/18 131/24 147/24
below [8] 50/11 58/22 162/1 175/5 175/12
                                               Boog [5] 171/21 173/4 173/21 198/24 199/12    150/9 150/13 153/4 183/9 254/23
175/13 181/12 187/12
                                               both [21] 6/18 6/20 6/22 6/23 14/12 24/4      buy [17] 103/4 108/5 222/20 222/22 223/23
bench [1] 66/13
                                               24/23 35/9 53/10 59/16 64/25 89/22 95/13      224/2 226/20 227/11 227/12 227/16 227/21
Benner [2] 239/25 240/12
                                               119/21 150/16 151/18 152/9 174/22 175/17      228/10 230/23 232/25 234/1 236/23 237/7
Besides [1] 241/4
                                               219/10 233/10                                 buying [4] 95/15 102/4 102/5 108/8
best [4] 25/19 86/10 123/1 255/10
                                               bottom [7] 61/9 73/5 135/14 139/13 152/17     buys [8] 222/10 222/13 222/14 222/17
better [5] 18/25 27/20 89/8 131/14 212/22
                                               172/23 176/16                                 222/18 223/7 249/4 257/13
between [21] 38/14 57/13 57/15 109/22
                                               Boulevard [13] 27/8 29/4 52/7 54/13 82/16
126/6 149/20 165/15 174/9 193/17 194/18
                                               83/14 83/15 86/17 101/6 119/5 119/14          C
195/4 195/5 195/25 197/7 198/17 200/3
                                               119/22 120/3                                  Cali [1] 244/1
200/20 249/11 249/14 249/15 250/25
                                               boundaries [1] 188/23                         caliber [1] 238/7
beyond [3] 122/8 220/9 220/18
                                               box [14] 50/11 50/16 57/14 58/3 132/7 180/5   California [25] 22/11 23/7 85/8 85/11 85/22
BG [1] 195/16
                                               180/5 180/6 180/15 180/24 181/4 183/7          88/20 88/24 102/25 124/7 146/4 161/23
bicoastal [1] 88/7
                                               196/16 196/18                                  163/2 181/18 204/12 204/17 204/18 205/4
big [4] 28/4 88/7 169/1 180/19
                                               Boyer [41] 75/2 75/3 81/7 81/21 156/8          205/9 205/12 205/17 205/17 205/21 205/25
bigger [3] 43/23 137/2 137/2
                                               156/25 177/8 177/11 177/12 177/20 177/22       209/16 244/7
biggest [1] 126/9
                                               177/22 178/2 179/2 179/12 179/15 180/17       call [64] 5/16 12/10 18/11 18/19 18/21 18/22
bike [2] 77/23 78/1
                                               180/25 181/6 181/13 183/1 189/1 198/17         18/23 19/11 20/2 20/4 20/6 22/3 22/4 33/4
bill [6] 12/24 20/8 162/10 162/11 162/12
                                               198/23 199/3 199/10 199/11 199/13 199/18       38/14 47/20 48/19 53/16 56/25 57/1 57/9
162/19
                                               199/19 199/20 199/22 200/4 200/12 200/14       57/12 57/21 57/21 57/25 58/10 58/13 58/21
billing [2] 161/17 172/23
                                               200/16 201/10 201/15 244/11 244/22 245/5       58/23 58/24 59/9 70/5 71/3 91/24 124/14
bio [1] 170/2
                                               Boyer's [3] 177/24 180/7 180/11                136/19 137/16 144/10 144/20 145/1 145/3
Bionickhaz [4] 153/5 153/18 154/25 156/24
                                               bragging [1] 253/1                             163/21 164/4 164/6 180/19 213/3 213/16
Bionickhaz's [1] 155/18
                                               Brakes [3] 181/22 183/16 183/18                218/16 218/18 224/3 228/16 228/18 228/22
birds [1] 246/23
                                               branching [1] 19/14                            229/23 232/25 236/15 236/20 242/6 255/11
bit [15] 27/14 42/23 44/18 58/14 62/12 62/22
                                               Bras [6] 181/21 181/22 183/16 183/17           257/21 257/23 258/6 258/18 258/19
71/8 74/22 76/19 81/17 81/17 84/4 142/18
                                               183/17 194/1                                  called [14] 10/24 20/7 40/11 53/20 112/1
144/5 193/2
                                               break [17] 37/21 62/7 62/15 62/17 62/24        130/7 222/5 224/7 236/21 236/25 237/1
BJ [2] 125/22 131/14
                                               65/20 66/7 68/23 110/9 140/4 147/14 148/4      237/2 241/15 243/22
black [21] 75/2 75/16 77/4 77/10 81/24
                                               211/21 211/23 211/23 255/6 258/21             calling [3] 18/21 175/21 257/14
201/13 224/12 224/18 229/11 230/5 230/6
                                               breaking [1] 133/18                           calls [2] 57/2 57/8
237/5 237/6 237/8 237/8 237/9 237/10 238/2
                                               Brian [2] 56/4 184/25                         cam [5] 17/13 18/5 62/5 73/10 74/12
238/3 238/6 241/20
                                               bribery [1] 260/16                            came [16] 18/5 25/11 26/15 51/14 75/16
BLANDING [127] 1/5 2/3 9/6 23/15 25/8
                                               Brick [1] 149/2                                94/24 94/24 109/23 110/5 119/4 120/10
25/12 25/15 25/16 25/17 25/25 26/5 26/17
                                               Bridge [9] 13/18 15/3 113/3 118/9 246/8        153/20 170/1 208/1 208/2 208/3
30/4 30/7 30/12 32/6 48/7 51/20 52/8 52/17
                                               246/13 247/4 247/20 249/21                    camera [66] 8/5 8/6 8/7 8/13 8/16 8/19 8/21
52/22 52/25 53/4 54/13 54/23 54/24 55/11
                                               brief [13] 37/19 69/19 77/9 93/8 93/9 93/10    8/25 9/3 9/17 9/19 15/21 15/22 16/7 16/9
63/25 64/22 64/24 80/4 80/12 88/13 88/16
                                               186/19 187/11 190/20 201/11 216/12 233/21      16/12 16/13 16/14 16/18 18/3 19/17 35/7
89/2 89/3 89/10 89/14 90/3 90/5 90/21 91/3
                                               260/11                                         36/23 37/6 37/7 37/15 62/11 63/24 64/2 64/6
91/11 91/14 92/6 92/13 93/7 93/7 101/16
                                               briefly [9] 32/18 33/24 56/7 63/6 93/7         64/8 64/10 64/12 64/15 64/16 64/21 65/11
120/12 122/10 138/12 138/14 138/21 138/25
                                               219/17 238/21 244/9 245/11                     65/13 65/24 68/15 68/18 72/1 72/8 73/1 73/8
139/4 139/6 146/3 146/3 151/17 151/20
                                               briefs [1] 259/9                               74/18 74/18 77/6 78/15 79/1 92/1 92/2 92/16
152/3 152/6 152/11 152/18 152/19 155/7
                                               bring [45] 11/2 33/11 51/5 56/20 56/22 68/3    92/25 94/4 94/8 94/10 94/20 109/25 112/1
155/7 156/8 156/25 157/12 157/24 158/10
                                               68/10 69/14 76/7 122/10 136/12 137/22          122/19 122/21 122/25 141/8 144/9 201/16
160/18 165/15 165/16 165/18 167/22 174/17
                                               139/11 142/3 143/19 144/2 144/9 144/10        cameras [4] 34/25 64/9 109/22 111/10
189/3 190/20 191/19 191/20 193/19 193/21
                                               144/13 144/19 145/18 148/6 148/22 148/23      can [145] 5/18 5/18 6/4 6/8 7/14 8/1 13/1
193/23 194/2 194/18 194/20 194/23 194/25
                                               157/6 158/1 160/23 165/8 166/19 167/18         18/14 34/3 34/16 36/13 37/1 37/10 37/12
195/4 196/1 196/10 196/12 196/15 196/17
                                               175/8 191/13 192/7 192/10 213/8 214/4          38/10 38/16 39/14 40/10 42/2 42/4 47/15
197/9 197/11 197/12 197/14 197/17 198/17
                                               214/21 215/2 215/20 216/25 219/1 228/17        47/22 48/23 48/25 49/24 51/5 56/11 56/13
199/2 199/4 199/7 199/9 199/11 199/14
                                               254/22 259/5 263/3                             56/21 59/16 60/17 62/11 65/19 66/9 66/10
                                                                                                                                      271



C            Case 2:18-cr-00249-MMB    Document
                                 centuries [1] 70/1 534 Filed 12/19/19
                                                                     207/3Page
                                                                           207/23 271
                                                                                  209/14of255/20
                                                                                           297 255/21
                                               certain [13] 41/22 67/17 79/6 86/12 119/19    Clinton [1] 13/1
can... [110] 66/12 67/20 68/1 68/3 68/4 68/4
                                                119/20 133/10 136/20 149/16 205/7 214/6      clip [11] 37/12 80/1 80/3 80/13 80/20 81/1
 69/10 69/15 70/8 70/11 80/17 80/22 84/20
                                                260/17 261/8                                  81/20 93/9 93/10 93/11 95/2
 86/3 86/9 102/15 103/4 108/17 113/12
                                               certainly [6] 68/4 68/4 90/22 212/25 215/2    clips [9] 35/5 35/15 36/22 68/14 72/1 72/8
 114/14 115/15 116/5 117/20 122/10 122/24
                                                256/25                                        95/1 111/12 122/16
 127/24 128/24 129/18 129/21 129/24 130/3
                                               certificate [3] 256/24 257/1 263/19           close [8] 18/20 22/16 84/15 90/15 197/15
 130/7 131/14 131/14 134/9 135/3 136/19
                                               certificates [5] 143/22 148/5 255/5 256/17     202/12 216/13 254/9
 137/9 137/22 139/4 139/11 140/16 140/16
                                                256/21                                       closer [1] 11/3
 141/14 142/10 142/24 142/24 142/25 143/5
                                               certification [1] 256/11                      closing [1] 94/9
 143/20 143/21 143/22 144/5 147/19 147/20
                                               certifications [1] 69/10                      clothes [1] 258/12
 148/7 148/11 152/7 152/22 158/18 159/23
                                               certify [1] 263/21                            clothing [1] 74/16
 160/22 165/8 166/12 166/19 167/18 170/11
                                               certs [1] 255/8                               clutch [5] 170/1 208/1 208/2 208/3 208/9
 172/6 175/7 178/4 179/21 180/20 182/21
                                               cetera [1] 211/10                             co [41] 5/13 75/4 75/21 77/17 78/18 78/19
 182/23 184/5 190/12 190/14 192/5 192/10
                                               chambers [1] 142/2                             81/7 81/8 81/20 81/21 125/21 136/5 155/10
 196/10 203/9 204/2 205/22 210/6 210/16
                                               chance [2] 252/13 254/18                       156/7 156/25 168/20 170/20 171/8 175/15
 211/12 214/11 214/21 214/25 215/1 215/1
                                               character [2] 261/2 262/22                     175/19 175/22 212/3 212/10 212/11 212/12
 216/10 218/18 218/19 222/16 223/3 225/7
                                               characterize [2] 47/9 47/10                    212/14 213/14 213/17 213/24 213/25 217/24
 225/19 229/2 230/12 235/3 245/11 252/8
                                               charge [2] 218/1 220/7                         219/11 219/13 219/14 220/1 220/21 220/21
 255/3 255/8 255/16 256/25 257/7 258/18
                                               charged [4] 212/9 212/10 260/15 262/24         244/13 259/5 260/8 261/8
 263/15
                                               charges [2] 220/2 259/22                      co-case [1] 125/21
can't [12] 9/17 79/20 94/7 94/23 115/16
                                               CHARLES [4] 3/3 10/8 16/1 35/15               co-conspiracy [1] 213/14
 115/18 122/18 137/21 148/6 203/22 213/16
                                               chart [16] 42/7 42/23 45/9 53/22 55/21        co-conspirator [22] 75/21 77/17 78/18 78/19
 255/22
                                                56/18 56/18 63/17 63/18 133/17 151/16         81/7 81/8 81/20 81/21 155/10 156/7 156/25
cannot [4] 92/19 92/25 94/9 213/7
                                                163/10 165/21 181/13 187/14 192/21            168/20 170/20 171/8 175/15 175/19 212/3
capacity [2] 147/15 147/18
                                               charts [1] 128/10                              212/12 217/24 219/11 220/21 244/13
caption [7] 128/25 168/23 168/25 169/1
                                               Chase [8] 20/12 51/17 81/8 81/20 170/20       co-conspirators [15] 75/4 136/5 175/22
 169/23 207/1 207/22
                                                175/5 175/13 200/21                           212/10 212/11 212/14 213/17 213/24 213/25
captioned [1] 169/25
                                               check [10] 7/3 41/5 41/6 41/9 57/17 58/7       219/13 219/14 220/1 220/21 259/5 261/8
captions [1] 202/15
                                                198/25 205/20 205/22 205/24                  co-counsel [1] 5/13
capture [1] 169/13
                                               checked [1] 205/11                            co-defendant [1] 260/8
captured [4] 168/5 168/7 169/11 169/21
                                               checks [5] 20/20 20/21 20/21 21/14 33/21      Coast [7] 22/15 22/17 88/8 88/9 89/23 90/22
captures [4] 64/21 64/22 64/25 65/1
                                               Cheese [2] 237/1 237/2                         102/11
car [5] 79/20 79/20 81/16 199/13 233/4
                                               chem [1] 225/6                                cocaine [28] 31/3 87/7 101/20 101/24 101/25
care [1] 214/4
                                               chemical [1] 225/25                            103/22 106/8 225/3 225/13 226/13 228/9
career [1] 40/24
                                               chemistry [4] 226/7 231/4 234/14 238/23        230/10 230/22 231/10 232/15 233/22 234/20
careful [1] 201/3
                                               Chestnut [1] 1/14                              236/2 236/2 236/15 238/7 238/17 239/6
Carol [1] 258/1
                                               Chevrolet [2] 76/3 171/10                      249/4 249/5 250/17 250/21 257/17
carrier [4] 18/19 161/5 172/22 178/24
                                               Chevy [1] 31/22                               code [2] 39/13 39/22
carry [1] 74/16
                                               Chicago [1] 90/5                              coded [1] 122/2
carrying [8] 53/7 77/3 77/4 83/19 85/12
                                               Chief [1] 260/14                              collected [1] 99/23
 114/12 114/19 201/12
                                               children [3] 95/7 97/12 97/14                 collecting [1] 19/19
case [82] 5/11 7/15 7/21 11/16 11/24 12/1
                                               Chlebowski [1] 13/1                           college [1] 108/14
 12/4 12/4 12/4 12/9 12/12 12/16 14/10 16/13
                                               Chop [5] 197/9 197/11 197/14 197/16           colored [2] 76/2 81/22
 16/14 19/25 23/17 23/18 40/25 46/19 62/21
                                                197/23                                       Columbus [11] 27/8 29/3 82/16 83/14 83/15
 63/22 64/10 70/17 71/4 71/5 88/3 88/7 89/23
                                               Christopher [6] 27/8 29/3 101/6 119/5          86/17 101/6 119/5 119/14 119/22 120/3
 90/16 90/18 95/23 99/1 112/15 114/8 117/20
                                                119/13 119/22                                column [32] 42/24 42/25 43/2 44/1 44/19
 125/21 125/24 126/16 127/13 130/20 140/24
                                               chronological [2] 191/22 191/22                44/21 46/24 57/3 57/10 57/23 58/9 59/9
 143/4 143/6 146/10 150/1 150/5 192/3
                                               chunks [4] 226/12 231/9 234/20 239/5           61/13 133/20 133/22 133/25 134/2 134/6
 195/18 205/6 208/19 208/22 208/25 209/1
                                               CI [11] 229/10 232/23 232/23 233/3 233/4       134/14 134/16 135/3 135/21 137/19 142/8
 209/6 210/2 210/5 210/9 210/11 210/18
                                                233/19 236/17 236/21 238/3 247/16 248/15      143/7 152/7 158/23 160/11 187/23 188/1
 211/10 212/10 212/11 213/9 216/6 220/3
                                               Circuit [3] 5/11 213/22 260/12                 188/2 188/7
 222/3 241/5 244/9 244/13 246/20 246/25
                                               circumstances [10] 44/2 44/3 52/23 54/10      columns [2] 170/17 188/5
 247/1 247/22 259/10 260/13 260/15 260/18
                                                55/16 138/25 150/18 158/15 159/17 160/3      comcast.net [1] 2/9
 261/6 261/8 261/24 262/14
                                               City [2] 22/9 107/19                          come [56] 5/3 16/6 18/3 31/20 37/18 47/24
cases [6] 5/12 13/2 38/21 70/4 126/10 221/25
                                               civil [1] 70/4                                 48/1 48/2 48/11 50/6 50/12 50/20 51/14
cause [3] 32/23 85/15 119/19
                                               civilian [2] 258/10 258/12                     51/18 51/21 52/5 52/19 53/24 54/4 54/11
caveat [1] 122/18
                                               clarify [1] 41/24                              56/1 67/2 69/8 85/7 85/7 85/21 92/13 97/14
CDL [2] 20/23 20/25
                                               clarity [1] 190/21                             97/18 99/7 102/22 103/3 121/6 137/1 142/1
CDL-type [1] 20/23
                                               clear [20] 7/10 8/4 29/19 37/21 44/11 44/18    144/7 147/19 147/20 149/3 157/19 182/22
cell [45] 18/11 18/11 18/22 18/24 19/2 19/5
                                                64/1 65/23 132/11 151/20 159/13 185/13        186/25 193/25 196/12 204/2 214/1 218/5
 19/8 19/13 20/4 20/8 22/3 22/8 26/4 31/12
                                                190/22 195/3 237/13 240/23 242/1 242/6        218/21 219/8 223/21 233/10 241/8 243/24
 31/13 31/14 31/17 32/24 38/8 38/10 38/12
                                                243/4 245/3                                   244/10 263/12 263/12
 38/16 38/18 39/6 39/22 40/7 40/8 53/8 55/6
                                               cleared [2] 37/18 244/24                      comes [12] 50/21 63/16 66/19 130/15 217/23
 55/10 56/10 56/14 59/8 61/6 70/12 70/15
                                               clearer [1] 49/6                               218/25 227/4 227/20 235/14 253/17 253/21
 70/16 70/20 71/1 71/18 127/2 129/6 129/8
                                               clearly [2] 112/2 258/9                        259/21
 147/4 258/8
                                               clerk [5] 5/1 5/10 67/13 142/4 142/18         comfortable [1] 85/17
cellular [3] 45/7 50/23 184/23
                                               client [16] 5/21 5/23 99/13 105/5 106/25      coming [16] 54/24 56/10 85/11 95/12 102/10
center [3] 22/15 155/8 156/8
                                                108/2 108/7 108/25 109/9 111/17 111/21        109/1 109/4 124/6 166/23 208/9 209/16
                                                                                                                                       272



C                       Case 2:18-cr-00249-MMB         Document 534 Filed
                                      confirm [1] 257/15                  12/19/19[37]Page
                                                                        conversation         272
                                                                                       91/4 91/6   of 297
                                                                                                 132/6 186/12
                                              conflict [3] 6/17 6/22 6/24                    186/20 187/24 193/9 193/14 193/15 193/16
coming... [5] 209/17 244/7 258/8 258/15
                                              conflict-free [1] 6/24                         193/20 194/17 194/19 195/3 195/4 195/25
 259/12
                                              confuse [1] 241/24                             196/9 197/6 197/10 198/16 200/3 200/10
comment [3] 168/21 214/11 214/14
                                              confused [3] 66/24 67/11 228/18                200/20 201/1 224/9 224/17 228/25 229/10
commentary [1] 34/20
                                              congregating [1] 95/9                          232/6 233/20 236/14 236/16 237/1 241/16
comments [5] 128/25 214/10 214/12 214/23
                                              connection [15] 69/7 114/2 114/7 136/12        244/5 250/25 251/4
 219/9
                                               136/14 143/4 143/6 157/16 161/7 172/13       conversations [4] 70/22 130/6 214/8 214/22
commercial [1] 21/6
                                               178/14 178/17 182/1 184/8 261/10             cooking [3] 235/18 235/24 236/1
commit [1] 220/4
                                              consent [13] 38/22 38/24 44/9 53/25 55/23     coordinate [1] 89/9
committed [2] 116/8 262/23
                                               65/24 159/12 160/8 160/15 162/21 172/1       coordinates [1] 56/14
common [7] 16/17 21/16 22/15 22/16 29/24
                                               175/18 176/8                                 coordination [1] 89/8
 64/17 70/3
                                              consider [9] 38/7 71/11 136/21 214/2 218/13   cop [1] 126/7
commonly [1] 84/9
                                               219/20 220/10 220/20 262/21                  copied [1] 187/4
commonplace [1] 222/24
                                              considered [1] 112/3                          copies [2] 145/7 150/8
communicate [4] 34/16 34/16 59/19 89/20
                                              considering [1] 259/18                        cops [1] 193/3
communicated [1] 90/23
                                              consisted [3] 231/8 234/19 239/5              copy [2] 186/20 191/2
communicates [1] 34/15
                                              consists [1] 226/11                           Corey [1] 234/12
communication [1] 174/8
                                              conspiracy [16] 212/15 213/6 213/8 213/14     corner [5] 133/21 154/23 154/24 229/25
communications [3] 5/21 5/23 150/7
                                               218/1 218/4 220/2 220/5 220/10 220/12         230/7
company [3] 95/25 205/2 209/15
                                               220/13 220/15 220/16 220/18 220/20 261/18    correct [366]
competing [2] 261/9 261/20
                                              conspirator [22] 75/21 77/17 78/18 78/19      corresponding [3] 46/19 46/23 223/14
compilation [1] 191/7
                                               81/7 81/8 81/20 81/21 155/10 156/7 156/25    corroborated [1] 177/2
compiled [3] 41/13 185/13 186/6
                                               168/20 170/20 171/8 175/15 175/19 212/3      couch [4] 54/22 55/6 55/10 139/8
compiles [1] 68/25
                                               212/12 217/24 219/11 220/21 244/13           could [59] 5/2 6/8 6/9 13/3 14/2 14/23 25/19
Compiling [1] 185/10
                                              conspirators [15] 75/4 136/5 175/22 212/10     26/6 26/6 28/2 32/17 47/13 59/21 69/9 76/4
complained [1] 65/2
                                               212/11 212/14 213/17 213/24 213/25 219/13     76/17 76/20 77/19 78/3 78/9 79/8 79/25 80/6
complaining [1] 8/17
                                               219/14 220/1 220/21 259/5 261/8               80/16 123/7 123/19 123/19 132/17 132/18
complaint [1] 65/9
                                              constant [1] 39/24                             132/19 133/16 139/12 139/24 141/19 142/9
completed [1] 159/25
                                              constantly [1] 35/12                           150/17 151/6 157/6 157/14 158/1 173/6
complex [3] 65/11 233/8 233/9
                                              constitutional [1] 219/21                      174/1 175/13 175/21 188/23 193/14 203/19
computer [6] 41/2 129/19 130/2 130/3
                                              CONT'D [1] 2/2                                 203/19 210/12 216/24 221/15 223/3 226/4
 157/21 166/23
                                              contact [23] 29/8 57/19 57/22 58/21 59/17      230/25 231/18 236/24 241/23 246/24 250/2
computer-generated [1] 41/2
                                               59/18 59/22 60/2 60/5 61/10 61/17 137/17     couldn't [4] 21/9 26/9 218/13 255/7
computers [2] 171/5 171/7
                                               137/18 150/5 164/5 164/20 167/12 171/21      counsel [51] 5/13 5/16 5/18 6/9 6/13 6/24 7/9
conceded [1] 100/13
                                               173/14 173/20 174/15 247/17 249/16            8/7 8/11 12/19 41/21 63/9 63/14 65/14 66/5
concern [1] 41/23
                                              contacted [1] 144/23                           66/15 66/21 70/17 70/23 71/2 71/21 71/22
concerning [4] 146/24 215/8 225/25 227/24
                                              contacts [14] 15/16 21/18 22/24 38/13 47/20    133/10 141/10 141/11 141/14 141/15 142/19
concerns [1] 133/10
                                               47/20 56/14 56/15 59/8 59/11 59/14 59/16      143/11 145/7 145/23 147/16 147/17 148/8
conclusion [3] 113/10 143/25 175/22
                                               152/20 185/9                                  148/19 148/20 150/22 212/21 215/19 216/8
condition [1] 136/20
                                              contain [5] 47/15 226/13 231/10 234/20         218/7 218/9 218/21 218/25 219/18 255/18
conditions [1] 150/17
                                               239/6                                         256/9 257/7 258/14 259/11 259/24
conduct [15] 25/3 25/5 27/12 28/7 28/10
                                              contained [6] 150/10 180/24 226/12 231/9      counsel's [1] 8/5
 29/22 29/24 38/4 39/11 52/9 218/4 220/8
                                               234/19 239/5                                 count [1] 97/23
 220/11 220/20 261/21
                                              containing [5] 178/24 189/16 190/19 193/8     countless [1] 187/1
conducted [20] 23/12 23/14 25/6 25/9 30/23
                                               237/13                                       country [1] 102/10
 30/24 32/3 33/13 36/9 55/3 74/4 111/7
                                              contains [10] 45/7 130/5 139/3 160/15 164/3   counts [1] 260/15
 150/13 226/8 231/5 234/15 238/25 239/2
                                               179/13 182/18 186/18 192/17 194/14           County [2] 125/15 189/24
 241/8 241/10
                                              content [8] 41/21 46/11 61/24 181/19 188/19   couple [16] 7/15 14/22 18/13 32/9 46/13
conducting [3] 31/11 39/6 246/7
                                               189/17 193/2 198/22                           47/24 53/3 56/16 70/9 107/20 107/23 123/7
confer [2] 33/2 82/3
                                              contents [2] 46/14 83/6                        136/1 190/12 219/9 253/13
conferred [2] 8/11 41/20
                                              context [2] 127/11 181/7                      course [9] 5/25 70/23 71/20 137/6 150/13
Conferring [4] 32/13 82/5 201/19 245/18
                                              continue [5] 18/6 31/9 89/1 242/8 254/14       206/3 218/4 246/14 247/10
confident [1] 85/14
                                              continued [3] 19/20 23/9 31/24                court [18] 1/1 1/23 1/24 5/1 5/11 18/17
confidential [87] 14/7 14/11 14/13 14/19
                                              continuing [2] 36/22 199/17                    18/18 66/1 69/10 143/16 147/19 147/25
 222/19 222/19 222/20 222/21 222/25 223/1
                                              continuously [3] 16/23 16/25 17/2              213/22 214/7 215/12 256/12 257/11 261/19
 223/2 223/4 223/6 223/22 224/1 224/2 224/3
                                              contraband [1] 227/14                         Court's [5] 144/11 145/12 215/6 225/24
 224/4 224/6 224/7 224/9 224/10 224/15
                                              control [13] 41/6 41/9 43/12 43/15 43/21       263/14
 224/16 224/24 225/1 226/18 226/19 226/22
                                               43/22 43/23 43/24 48/18 57/17 120/5 159/5    courtroom [13] 9/24 40/14 63/3 69/16 74/20
 227/5 227/7 227/9 227/10 227/17 228/10
                                               171/3                                         111/3 141/4 147/15 149/10 192/4 212/1
 228/13 228/19 229/4 229/5 229/5 229/6
                                              controlled [44] 13/20 13/21 13/24 14/3 14/4    219/2 254/20
 229/7 229/15 229/16 229/23 229/25 230/3
                                               15/8 15/20 115/4 120/5 222/10 222/13         courtrooms [1] 70/4
 230/6 230/9 230/10 230/22 231/16 232/7
                                               222/14 222/17 222/18 226/13 226/15 226/19    cousin [2] 196/14 242/4
 232/15 232/24 232/24 233/6 233/13 233/15
                                               227/11 227/12 227/16 227/21 227/24 228/12    covered [2] 104/10 123/3
 233/21 233/25 235/1 235/8 236/12 236/13
                                               229/3 230/23 231/10 231/12 232/19 234/1      crack [18] 87/6 87/7 225/3 225/13 228/9
 236/15 236/21 236/23 237/5 237/6 237/7
                                               234/21 234/22 235/7 236/3 236/4 236/23        230/10 230/22 232/15 233/22 236/2 238/7
 237/12 237/25 238/6 241/14 241/15 241/16
                                               239/7 239/16 240/19 240/20 240/25 241/4       238/17 239/21 249/4 249/5 250/17 250/21
 241/20 242/9 242/12 242/22 244/6 249/15
                                               241/8 241/10 242/20                           257/17
 250/10 251/1 251/6 251/17
                                              controlling [2] 49/10 113/25                  crack-cocaine [15] 225/3 225/13 228/9
                                                                                                                                   273



C            Case 2:18-cr-00249-MMB
                                  144/24Document
                                         212/5 212/19 534    Filed 238/17
                                                      218/22 236/21 12/19/19   Page
                                                                           193/14 198/15273  of 201/1
                                                                                         200/10 297
                                            249/2 249/2 252/22 263/2                      described [6] 20/19 21/25 39/1 55/20 56/9
crack-cocaine... [12] 230/10 230/22 232/15
                                            days [7] 79/2 109/25 122/21 124/3 223/11      125/24
 233/22 236/2 238/7 238/17 249/4 249/5
                                            252/24 253/13                                 describing [2] 40/17 153/15
 250/17 250/21 257/17
                                            daytime [1] 92/7                              description [6] 43/9 43/9 141/22 145/17
create [3] 39/12 61/5 250/2
                                            deal [2] 126/13 261/15                        186/19 187/12
created [31] 43/6 43/7 43/16 45/20 48/12
                                            dealers [5] 247/25 248/1 261/9 261/20         designate [1] 60/17
 49/18 49/21 50/1 50/2 67/13 67/14 133/17
                                            261/21                                        designated [1] 61/15
 139/9 142/16 142/17 186/19 187/2 187/10
                                            deals [1] 106/25                              designation [1] 133/23
 189/15 190/18 190/20 190/23 191/1 192/17
                                            dealt [1] 215/10                              designator [2] 60/15 60/19
 192/22 193/8 194/14 196/2 196/23 202/14
                                            decades [1] 70/1                              desire [1] 71/10
 250/4
                                            December [4] 24/7 24/9 241/7 242/20           detail [8] 18/21 19/11 20/4 20/6 26/14
creates [1] 40/20
                                            December 12 [1] 24/9                          147/11 153/15 220/7
creation [1] 49/20
                                            December 13 [2] 241/7 242/20                  detailing [1] 91/2
credentials [1] 148/25
                                            decide [2] 6/24 175/23                        details [9] 161/16 161/16 161/16 161/17
crib [1] 198/25
                                            decided [1] 262/6                             161/18 161/20 161/21 161/25 192/23
crime [4] 10/25 11/8 220/5 243/5
                                            decipher [1] 127/23                           Detective [2] 56/4 184/25
crimes [1] 260/18
                                            decision [2] 7/13 12/6                        determination [2] 189/18 234/18
criminal [2] 70/4 262/1
                                            decision-makers [1] 12/6                      determinations [3] 226/11 231/8 239/4
critical [1] 213/20
                                            declarations [1] 218/2                        determine [1] 48/23
Croft [1] 226/6
                                            decline [1] 7/23                              determined [4] 226/13 231/9 234/20 239/6
cross [32] 3/4 3/5 3/5 3/6 3/9 3/9 3/11 6/12
                                            deemed [1] 6/16                               developed [3] 247/22 248/13 262/6
 68/20 70/24 82/8 82/12 87/20 93/21 106/19
                                            defendant [71] 1/7 1/18 2/3 2/7 2/11 7/15     device [46] 19/6 22/1 39/7 39/8 39/8 39/10
 108/20 115/5 116/14 122/8 142/23 201/22
                                            32/6 32/6 32/7 32/7 76/15 77/17 77/18 78/2    40/10 40/13 41/8 41/9 43/8 43/10 44/4 44/24
 202/5 209/23 215/1 215/8 215/25 216/11
                                            78/8 78/14 78/15 78/16 80/4 80/11 80/11       44/24 47/11 47/13 48/19 48/20 48/21 48/24
 245/21 245/25 257/9 257/14 257/20
                                            131/4 132/10 145/14 152/11 152/18 152/19      49/1 50/17 50/22 50/24 51/3 52/21 52/21
cross-examination [19] 6/12 68/20 82/12
                                            155/7 156/8 156/23 156/25 157/12 160/18       53/6 53/7 53/17 53/18 53/18 53/19 56/12
 87/20 93/21 106/19 108/20 115/5 116/14
                                            165/15 165/16 165/16 165/18 167/22 168/6      57/2 61/4 61/18 127/22 129/7 135/1 159/24
 122/8 202/5 209/23 215/1 215/25 216/11
                                            168/18 168/19 174/17 174/20 176/20 181/17     161/16 161/20 161/25 164/5
 245/25 257/9 257/14 257/20
                                            185/11 189/5 193/1 193/18 193/23 194/18       device's [1] 139/10
cross-examine [4] 70/24 82/8 201/22 245/21
                                            194/18 194/20 194/20 196/1 196/1 196/15       devices [14] 26/7 26/10 26/12 26/13 31/13
cross-examining [1] 215/8
                                            197/9 197/12 198/17 198/18 199/24 200/4       31/18 38/5 38/6 42/12 42/13 43/4 43/7 51/16
CRR [2] 1/23 263/25
                                            200/20 218/2 218/6 220/11 235/22 242/2        70/10
crystal [4] 237/13 242/12 242/18 242/19
                                            260/8 260/15                                  did [185] 6/20 8/10 11/6 11/19 11/22 13/4
currency [3] 227/13 229/7 245/12
                                            defendant's [1] 242/4                         13/12 14/10 14/11 15/10 15/12 15/15 16/6
currently [2] 10/23 66/25
                                            defendants [35] 32/5 33/16 34/1 34/24 35/18   16/13 17/9 18/6 20/1 20/1 20/11 20/18 22/6
curtail [1] 215/1
                                            66/7 66/14 66/24 68/17 78/13 79/5 114/7       22/12 22/21 23/7 24/1 24/12 24/14 24/16
cushion [1] 54/21
                                            133/19 134/17 136/5 145/15 149/24 150/22      25/3 25/4 25/5 25/22 26/24 28/7 28/10 28/20
custodian [2] 150/16 218/19
                                            191/17 212/17 213/24 214/8 214/11 218/1       28/22 29/10 29/25 30/5 31/6 31/7 31/8 31/8
custodians [2] 69/8 255/12
                                            218/3 219/25 220/2 220/10 220/13 220/19       31/20 31/23 31/25 33/18 34/24 36/3 36/7
custody [3] 243/8 258/9 258/15
                                            259/5 259/22 261/2 262/14 262/23              43/11 43/14 43/17 48/1 48/2 48/10 49/19
customer [1] 163/1
                                            defense [36] 6/9 41/20 63/9 63/14 66/21       51/10 51/14 51/18 51/21 51/24 52/5 52/9
cut [2] 145/21 148/22
                                            70/17 70/23 71/2 71/21 71/22 133/10 141/11    52/12 52/19 53/12 53/24 54/4 54/11 55/1
cutting [1] 252/1
                                            141/13 141/15 142/19 144/22 144/23 145/7      55/1 55/5 55/8 56/1 73/13 73/13 76/1 76/11
cuz [1] 199/3
                                            145/23 147/7 147/16 148/8 212/21 214/23       76/24 77/15 78/6 79/5 81/19 85/2 85/3 85/4
D                                           216/8 218/7 218/21 218/25 219/18 255/18       88/15 88/23 89/1 89/14 89/17 89/20 89/20
                                            256/9 257/7 258/14 259/11 259/24 262/8        91/14 91/17 91/22 95/15 99/1 101/12 101/14
Daisy [1] 231/2
dangerous [1] 110/24                        define [1] 220/3                              101/15 101/18 101/19 104/3 104/5 104/6
dangers [2] 7/19 7/20                       defined  [1] 150/9                            104/7 105/1 105/8 105/13 105/20 105/20
dark [2] 76/2 81/22                         definitely [3] 40/25 107/22 107/23            105/20 106/7 109/13 109/14 110/10 110/22
dark-colored [2] 76/2 81/22                 delay [3] 65/19 144/5 218/21                  111/11 112/15 115/21 115/23 117/12 118/11
                                            delayed [1] 20/3                              119/4 119/6 120/18 120/18 121/6 123/21
Daryl [10] 54/1 75/20 75/25 77/1 77/17
78/16 155/10 168/20 175/15 188/17           deliberate [1] 42/7                           124/5 125/16 125/19 126/1 126/16 128/8
                                            Dennis [3] 56/3 184/21 184/22                 135/11 142/20 147/6 147/24 153/7 154/2
data [25] 19/18 20/3 40/6 47/15 56/9 56/9
56/12 56/15 63/8 63/10 68/25 70/3 70/8 70/9 deny [1]
                                                      7/12                                154/3 155/23 162/14 162/19 168/8 169/13
70/14 70/16 70/20 70/25 71/7 71/13 71/18    department   [17] 14/20 20/22 21/15 26/17     169/14 171/7 181/17 185/24 186/1 186/2
                                            48/3 48/5 48/7 56/3 125/14 138/22 189/22      186/25 187/5 188/20 194/10 196/3 196/24
180/12 180/24 185/8 186/24
                                            189/23 198/1 226/7 231/4 234/14 241/1         200/15 201/8 205/20 205/24 216/20 217/8
database [1] 20/21
                                            Department's   [1] 238/23                     222/4 223/21 228/12 228/14 232/19 236/3
date [35] 24/21 49/21 54/14 54/16 58/1 58/4
61/21 72/16 72/19 73/7 73/9 73/10 80/13     depend  [1]  147/18                           236/19 241/4 241/8 242/23 244/10 246/3
80/25 80/25 82/17 157/9 164/6 174/21        depended [1] 210/14                           246/17 247/12 251/22 261/15 262/7
186/19 187/11 188/3 188/9 188/12 188/14     depending [1] 130/16                          didn't [27] 25/11 29/19 86/14 91/18 91/20
197/18 197/22 197/25 215/13 236/9 239/1     depends [5] 39/21 47/11 56/12 123/18 210/4    94/19 95/15 102/4 102/5 103/6 104/24
241/9 241/10 244/21 252/3                   depicting [1] 156/24                          105/17 105/25 109/5 115/3 115/13 122/9
                                            depicts [1] 153/21                            122/10 196/17 206/1 210/1 210/19 212/25
dated [2] 207/10 260/14
                                            deputy [2] 66/16 147/14                       217/19 248/24 251/16 252/13
dates [4] 24/5 24/8 24/20 94/18
day [24] 16/19 19/14 32/7 53/20 62/17 64/15 describe [22]                                 differ [2] 26/24 130/1
                                                           14/2 14/23 28/2 51/23 56/9
79/2 79/3 79/13 81/11 92/3 92/8 98/5 102/6  58/19  59/13  61/9 61/10 75/9 122/24 130/13   difference [6] 57/15 57/16 57/18 126/6
                                            135/3 135/22 164/2 178/22 185/16 187/19       126/9 259/20
                                                                                                                                     274



D                       Case 2:18-cr-00249-MMB
                                      261/11   Document 534 Filed104/12
                                                                   12/19/19      Page
                                                                        106/13 112/23   274
                                                                                      113/2   of 297
                                                                                            113/7 113/13
                                              dollar [3] 249/5 249/5 249/5                 114/10 115/2 222/22 225/4 226/1 227/18
differences [2] 27/2 126/8
                                              don't [89] 5/18 6/14 6/21 6/25 7/11 9/18     227/20 227/20 244/7 246/12 246/13
different [21] 18/8 27/1 28/24 29/6 37/22
                                              24/7 39/17 40/4 54/9 58/7 58/8 62/20 64/7    dual [1] 143/9
38/13 39/22 39/23 39/24 49/23 54/16 90/4
                                              65/21 66/20 67/1 67/20 67/23 84/18 86/10     due [1] 22/15
92/4 107/18 112/25 127/10 127/12 136/6
                                              89/16 89/19 89/25 90/1 92/8 95/12 95/13      duffel [2] 245/2 245/14
188/20 212/22 215/17
                                              102/25 103/5 103/7 103/9 103/12 104/21       Dunkin' [13] 224/11 224/23 229/8 229/9
differentiated [1] 57/13
                                              110/25 112/10 114/24 116/10 116/25 118/18    229/14 229/21 230/2 233/3 233/12 233/19
difficult [2] 128/5 128/6
                                              118/21 120/15 140/6 140/16 140/18 144/2      236/17 237/3 237/24
difficulties [4] 37/18 72/4 157/21 167/1
                                              144/7 144/18 146/25 147/8 147/10 148/2       duration [1] 58/9
digitally [1] 142/19
                                              148/8 148/21 161/20 167/2 188/21 191/11      during [54] 15/6 15/7 15/20 16/3 16/20
dinosaurs [1] 155/8
                                              192/1 199/22 203/11 203/18 204/1 205/14      23/11 23/15 26/17 28/20 29/13 30/15 30/25
direct [25] 3/4 3/8 3/11 10/14 62/9 83/10
                                              205/22 206/5 206/13 206/14 206/21 207/18     31/21 44/9 48/22 51/16 51/19 52/6 53/25
114/21 115/6 116/15 123/3 124/21 130/8
                                              208/18 209/15 213/21 215/1 217/15 243/7      54/5 54/12 54/17 55/9 55/23 69/22 71/14
132/7 139/25 149/12 149/16 151/1 152/13
                                              248/17 249/13 249/18 249/18 249/18 251/23    89/1 89/23 90/9 90/9 90/21 92/9 94/25 99/2
179/16 180/6 180/25 181/6 186/20 221/10
                                              252/9 252/14 252/15 253/4 253/5 258/24       137/6 158/10 159/12 159/22 160/7 160/15
258/22
                                              259/19                                       162/21 174/25 189/23 192/19 220/14 221/25
directing [2] 88/3 179/5
                                              done [21] 6/3 26/7 40/23 40/25 56/8 62/9     222/18 224/23 242/19 244/17 246/14 246/15
direction [5] 54/25 58/22 61/19 82/1 111/15
                                              62/13 66/8 82/2 82/6 132/25 142/25 192/8     249/4 251/8
directly [8] 34/16 78/16 120/10 155/9 187/1
                                              201/17 219/23 220/14 222/8 222/13 227/7
209/17 247/14 248/24
                                              240/20 257/20                                E
directs [2] 209/8 257/12
                                              Dontez [89] 13/21 15/6 117/9 118/14 144/20   each [6] 43/8 47/7 132/24 140/24 149/24
disclose [2] 5/21 5/22
                                              144/25 146/11 146/16 146/17 147/4 147/11      185/11
discovered [2] 114/8 194/9
                                              183/20 184/17 215/15 222/13 222/17 223/7     Eagles [1] 194/22
discovery [1] 71/3
                                              223/23 224/5 224/13 224/20 224/21 224/24     earlier [21] 17/20 21/25 35/7 37/25 54/15
discretion [1] 217/9
                                              226/15 228/13 228/19 229/9 229/10 229/17      71/25 72/25 74/4 92/2 92/6 92/8 121/17
discuss [5] 62/21 68/10 140/23 141/14 144/8
                                              229/20 230/4 231/12 231/22 232/10 232/14      126/18 128/12 128/18 133/1 179/7 191/8
discussed [5] 35/7 138/23 145/15 203/25
                                              232/20 232/25 233/2 233/4 233/4 233/5         201/6 224/4 249/4
215/22
                                              233/18 233/19 233/20 233/23 234/23 235/8     early [4] 14/17 14/19 118/25 249/9
discussing [2] 144/19 175/12
                                              235/11 236/4 236/14 236/15 237/4 237/10      ease [1] 128/7
discussion [3] 5/5 7/25 65/19
                                              237/14 237/23 238/2 238/4 239/19 240/3       easel [1] 69/21
discussions [2] 6/11 110/14
                                              240/21 240/23 241/4 241/11 246/9 246/15      easier [3] 41/18 74/17 128/11
dismantling [1] 11/18
                                              247/9 247/10 247/12 247/24 248/3 248/6       East [4] 22/15 88/8 89/22 102/11
displayed [3] 63/19 93/5 134/8
                                              248/19 248/23 249/2 249/6 249/7 249/23       EASTERN [3] 1/1 1/24 149/22
displaying [1] 92/2
                                              251/1 257/9 257/13 257/16 258/6 258/7        easy [1] 128/24
disposing [1] 262/4
                                              258/20 258/22 259/3 260/22 262/18 262/20     eat [1] 148/23
disputing [1] 259/15
                                              Donuts [13] 224/11 224/23 229/8 229/10       Ed [1] 86/13
disrupting [1] 11/17
                                              229/14 229/21 230/2 233/3 233/12 233/19      edit [1] 91/18
distance [1] 107/21
                                              236/17 237/3 237/24                          edited [3] 67/18 182/21 228/24
distract [1] 167/2
                                              door [16] 8/14 9/6 54/24 64/23 64/24 92/20   editing [1] 67/19
district [9] 1/1 1/1 1/10 1/24 1/24 5/11
                                              92/23 94/4 94/9 109/19 111/15 122/19         edmeehan1420 [1] 1/20
149/22 247/5 260/19
                                              200/16 217/13 244/25 258/9                   EDWARD [2] 1/18 1/18
division [1] 12/11
                                              doubt [3] 148/23 220/9 220/18                eight [3] 66/14 140/11 159/3
do [303]
                                              down [23] 6/24 17/9 18/5 27/21 50/17 51/2    either [9] 27/3 40/13 134/3 141/9 145/14
document [28] 32/21 46/15 67/9 73/13
                                              58/14 59/22 90/23 92/17 110/9 113/20          152/9 214/18 217/6 218/18
137/23 142/3 142/13 142/22 172/20 173/12
                                              128/10 133/18 138/11 174/11 174/17 182/8     electronic [1] 46/17
178/22 178/23 180/9 182/1 182/18 186/8
                                              203/15 223/19 237/14 251/14 254/18           elevator [1] 254/18
186/13 186/17 186/18 187/8 192/17 193/8
                                              download [5] 43/8 50/2 50/10 57/18 59/8      else [13] 55/7 55/8 81/25 106/13 117/23
194/14 196/2 196/20 198/9 203/11 204/22
                                              downloaded [1] 43/7                           122/13 140/24 183/4 192/1 197/20 241/5
documents [4] 73/17 126/14 126/16 205/7
                                              downloads [1] 127/4                           249/3 263/2
does [80] 6/6 12/1 16/23 21/8 24/9 34/13
                                              dozens [4] 17/25 18/2 25/25 25/25            email [10] 5/6 5/8 5/13 6/4 7/17 47/20 56/15
39/16 44/1 44/12 44/19 44/21 49/16 50/6
                                              drafted [1] 32/21                             148/10 171/14 174/14
50/12 50/20 57/7 57/10 57/23 58/9 58/19
                                              draw [3] 228/11 232/18 241/7                 emailed [1] 144/21
59/7 59/10 60/8 60/14 63/14 77/3 82/19
                                              drawer [1] 196/16                            emails [4] 38/14 47/20 56/15 127/12
83/14 83/16 84/1 99/10 107/8 121/20 123/14
                                              drawing [3] 181/12 184/19 228/15             Emergency [1] 197/14
125/6 125/7 130/1 134/2 134/14 134/16
                                              dresser [1] 196/16                           encrypted [1] 40/9
151/14 151/21 153/19 155/1 155/3 158/24
                                              drive [4] 20/24 21/3 24/22 76/12             end [11] 7/25 12/7 31/6 31/25 89/9 190/11
161/3 168/25 171/23 173/12 175/2 177/8
                                              driver [1] 20/23                              191/23 218/22 220/3 227/12 263/12
178/10 179/9 180/5 180/15 181/1 185/16
                                              driver's [5] 21/6 33/22 76/2 78/17 81/25     ending [19] 135/25 152/8 160/10 166/15
188/18 192/24 193/14 193/20 194/19 195/23
                                              drivers [1] 102/17                            171/17 171/24 172/18 176/17 176/19 176/21
196/9 197/10 204/15 206/6 211/4 213/5
                                              drives [3] 81/25 83/13 201/14                 176/23 177/21 178/12 178/25 179/15 182/13
215/25 218/6 232/14 236/1 248/8 251/11
                                              driving [1] 201/4                             184/15 194/6 204/8
258/7 258/14 259/12 259/17
                                              dropped [2] 66/25 233/13                     ends [1] 253/22
doesn't [14] 39/20 63/18 77/10 85/25 96/11
                                              drug [20] 11/16 13/17 13/22 17/15 22/14      enforcement [13] 14/5 14/6 18/14 20/21
107/10 109/12 112/2 116/23 148/12 159/13
                                              88/16 95/14 113/25 116/2 125/8 189/24         39/25 116/7 189/21 210/20 210/22 211/1
182/22 207/23 227/17
                                              210/25 246/7 246/25 247/8 261/9 261/18        215/9 216/5 219/18
dog [1] 180/19
                                              261/19 261/21 262/12                         engage [2] 88/16 130/7
doing [12] 10/18 22/19 25/18 117/9 125/11
                                              drugs [28] 85/12 91/20 101/12 101/16 102/3   engaged [1] 224/16
207/14 216/17 223/6 238/11 253/6 257/13
                                              102/5 102/22 102/24 103/4 103/6 103/7        enlist [1] 262/3
                                                                                                                                     275



E            Case 2:18-cr-00249-MMB
                                 exactlyDocument      534
                                         [6] 37/5 40/16 84/18 Filed  12/19/19
                                                              101/7 251/19      Page
                                                                           Exhibit 4009 275   of 297
                                                                                        [3] 199/15 199/25 200/6
                                                252/9                                       Exhibit 4010 [2] 200/17 200/22
enough [6] 6/21 6/25 21/2 74/12 84/20
                                               examination [28] 6/12 10/14 68/20 82/12      Exhibit 4011 [1] 165/25
 118/23
                                                87/20 93/21 106/19 108/20 114/22 115/5      Exhibit 4033 [1] 186/15
ensure [2] 53/14 227/17
                                                115/6 116/14 118/2 122/8 123/11 124/21      Exhibit 6000 [1] 242/15
enter [3] 55/1 201/10 233/9
                                                149/13 151/1 202/5 209/23 215/1 215/25      Exhibit 601E [1] 157/15
entered [8] 9/7 55/3 60/24 61/10 76/2 77/25
                                                216/11 221/10 245/25 257/9 257/14 257/20 Exhibit 602A [1] 172/7
 149/25 224/24
                                               examine [7] 40/12 70/24 82/8 128/11 185/21 Exhibit 602C [1] 184/6
entering [7] 29/12 78/16 80/4 93/2 109/12
                                                201/22 245/21                               Exhibit 603A [1] 178/5
 244/22 244/25
                                               examined [3] 152/14 176/19 181/19            Exhibit 603C [1] 181/24
enters [8] 9/24 69/16 77/9 149/10 219/2
                                               examiner [4] 40/11 49/19 170/24 174/11       Exhibit 603F [1] 161/7
 238/2 241/21 242/9
                                               examining [3] 177/24 179/13 215/8            Exhibit 701 [2] 45/16 45/19
entire [2] 90/18 251/9
                                               example [14] 44/5 57/14 57/17 59/24 61/8 Exhibit 703B [1] 174/2
entirety [1] 64/10
                                                102/6 102/18 103/9 136/22 138/16 142/5      Exhibit 705A [1] 135/6
entitled [4] 63/10 141/16 255/23 263/22
                                                202/14 202/17 205/21                        Exhibit 705B [1] 165/1
entries [2] 140/11 173/23
                                               examples [1] 56/16                           Exhibit 705D [1] 59/1
entry [1] 112/8
                                               except [2] 65/11 147/11                      Exhibit 705F [1] 60/22
equate [1] 74/11
                                               excerpt [3] 121/7 131/20 173/8               Exhibit 707B [2] 164/9 165/2
equipment [3] 223/8 223/11 223/14
                                               exchange [1] 230/8                           Exhibit 707D [1] 173/7
Eric [7] 51/20 121/22 241/13 241/18 242/3
                                               excuse [8] 26/19 30/9 57/14 159/4 236/9      Exhibit 903 [1] 131/2
 242/6 244/5
                                                237/17 249/14 252/1                         Exhibit 904E [1] 155/2
error [1] 213/13
                                               excused [4] 62/25 124/12 141/3 211/20        Exhibit 905A [1] 179/22
especially [2] 7/14 47/14
                                               execute [4] 52/9 52/24 86/16 86/22           Exhibit 906B [1] 183/6
ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11
                                               executed [10] 17/11 30/17 81/10 82/21 84/14 Exhibit 913 [1] 153/10
essence [3] 134/5 134/10 191/7
                                                119/8 176/8 198/1 244/19 245/9              Exhibit 914 [2] 155/14 155/25
essentially [4] 15/21 20/3 61/4 253/1
                                               executing [1] 171/11                         Exhibit 986 [1] 169/5
establish [2] 142/10 143/7
                                               execution [1] 252/6                          Exhibit 990 [1] 167/25
established [6] 20/15 20/17 104/14 112/14
                                               exhausted [1] 115/8                          exhibits [18] 42/17 45/10 46/18 63/8 66/22
 136/22 203/12
                                               exhibit [153] 3/13 37/2 41/12 41/13 41/21     67/16 67/22 70/2 71/6 71/14 128/10 131/13
establishes [1] 188/23
                                                41/22 42/10 42/25 45/4 45/12 45/16 45/19     150/20 150/21 182/23 202/9 202/25 203/5
estimate [1] 210/24
                                                46/2 46/4 46/16 46/17 46/23 47/3 50/3 51/7 existed [1] 8/19
et [1] 211/10
                                                59/1 59/3 60/22 60/24 68/25 69/21 70/6 70/7 existence [2] 69/25 220/15
Evacuate [1] 193/2
                                                71/6 71/12 72/6 72/14 79/9 80/7 80/17 80/18 exit [2] 81/21 233/10
EVAN [1] 2/3
                                                120/25 121/13 131/2 131/11 133/7 133/9      exited [2] 224/15 225/2
evan.hughes [1] 2/6
                                                133/17 134/7 134/11 135/6 135/7 135/10      exiting [4] 29/12 53/1 77/1 80/12
even [19] 23/14 38/15 47/21 56/13 56/15
                                                135/17 136/11 136/16 136/23 136/25 137/2 exits [10] 63/3 77/10 141/4 201/11 212/1
 57/2 57/11 65/22 88/9 94/7 97/24 98/3 99/7
                                                139/12 139/18 140/3 140/7 140/15 142/6       237/9 238/1 238/3 242/10 254/20
 104/3 108/9 113/13 198/25 203/16 253/20
                                                143/8 151/7 151/10 152/25 153/10 153/22     expect [1] 148/20
evening [4] 65/1 92/12 93/6 254/16
                                                154/12 155/2 155/14 155/25 156/20 157/2     experience [6] 17/20 22/13 35/2 122/4 126/6
events [2] 64/22 116/25
                                                157/15 158/2 158/4 161/7 161/12 162/4        189/20
eventually [1] 175/9
                                                162/15 162/17 163/22 164/9 165/1 165/2      experienced [1] 19/1
ever [5] 89/21 99/23 120/21 123/21 123/22
                                                165/6 165/8 165/25 166/5 166/20 167/25      experiencing [2] 15/5 116/2
EVERETT [2] 1/12 149/23
                                                168/12 169/5 169/18 170/12 170/12 170/14 expert [1] 195/17
everett.witherell [1] 1/16
                                                170/17 172/7 172/15 173/7 173/17 174/2      expertise [1] 243/19
every [10] 26/22 47/7 62/17 67/3 132/24
                                                174/10 175/8 177/4 178/5 178/20 179/5       explain [6] 18/14 32/18 43/3 63/6 63/23
 145/16 146/2 214/14 220/20 235/7
                                                179/22 179/24 181/24 182/3 183/6 184/6       216/10
everybody [1] 148/18
                                                184/11 186/15 189/10 190/6 190/8 191/11     explained [1] 71/1
everyone [5] 63/1 81/25 141/2 215/22
                                                192/11 192/12 192/14 193/12 195/10 195/11 explaining [2] 18/25 70/7
 254/17
                                                195/14 196/5 196/7 196/20 196/25 197/3      explains [1] 69/19
everything [5] 39/9 198/25 199/2 199/14
                                                198/4 198/13 199/15 199/25 200/6 200/8      explanation [2] 69/23 76/6
 199/21
                                                200/17 200/22 200/24 202/14 204/3 204/4     extend [2] 62/21 88/23
evidence [86] 14/8 37/4 38/5 38/16 42/22
                                                204/9 206/24 225/17 228/1 230/19 234/8      extended [1] 114/12
 43/20 43/23 46/9 46/25 47/4 48/5 63/7 63/13
                                                242/15 256/23 256/24                        extending [1] 205/13
 63/17 69/25 70/2 71/19 72/14 98/24 99/1
                                               Exhibit 1 [2] 45/4 45/12                     extensive [2] 23/12 114/18
 99/7 99/20 99/21 100/7 102/18 113/19
                                               Exhibit 101A [2] 162/4 162/15                extortion [1] 260/16
 121/13 123/1 131/11 136/20 136/25 147/4
                                               Exhibit 2040 [1] 80/7                        extract [5] 38/5 40/5 59/16 185/22 185/24
 150/10 154/5 154/12 156/12 156/20 161/12
                                               Exhibit 2041 [1] 79/9                        extracted [16] 49/22 61/4 61/23 126/19
 162/17 166/5 168/12 169/18 172/15 178/20
                                               Exhibit 2042 [1] 80/18                        127/22 138/9 139/16 166/3 173/15 173/15
 182/3 184/11 185/8 190/8 192/14 193/12
                                               Exhibit 2044 [2] 37/2 72/6                    177/13 186/11 186/21 192/18 209/2 209/4
 195/14 196/7 197/3 198/13 200/8 200/24
                                               Exhibit 2045 [1] 80/17                       extracted from [1] 166/3
 206/11 217/10 217/14 219/12 219/22 225/15
                                               Exhibit 3001 [3] 41/12 46/17 51/7            extracting [1] 187/2
 225/17 226/5 228/1 230/17 230/19 234/6
                                               Exhibit 3002 [2] 189/10 190/6                extraction [13] 39/11 40/6 40/20 44/23
 234/8 238/19 254/23 255/1 256/12 259/10
                                               Exhibit 3003 [6] 133/7 151/7 158/2 165/8      45/20 49/24 50/11 50/14 50/21 59/15 121/7
 259/12 259/14 259/16 259/16 259/18 259/21
                                                170/12 175/8                                 121/16 194/5
 259/22 259/25 260/24 260/24 261/12 262/3
                                               Exhibit 4003 [2] 192/11 192/12               extractions [1] 40/8
evolved [1] 14/25
                                               Exhibit 4005 [2] 195/10 195/11               extracts [1] 61/5
evolving [1] 215/14
                                               Exhibit 4006 [1] 196/5                       extremely [2] 127/1 130/17
exact [7] 24/7 24/21 58/8 98/2 120/15 160/3
                                               Exhibit 4007 [2] 196/20 196/25               extrinsic [2] 259/16 259/22
 191/2
                                               Exhibit 4008 [1] 198/4                       eye [1] 232/7
                                                                                                                                       276



E                        Case 2:18-cr-00249-MMB
                                       FIRM [1] 2/4 Document 534 Filed 12/19/19
                                                                     found [14] 30/25Page
                                                                                     101/19 276
                                                                                            105/15of 297
                                                                                                   114/12
                                               first [41] 8/16 39/7 42/24 42/25 63/5 74/1      121/15 162/20 163/3 179/20 181/19 187/12
eyes [1] 200/12
                                                74/3 90/7 99/10 106/25 119/4 133/22 134/19     187/16 189/16 245/11 245/12
F                                               136/1 145/3 145/4 147/21 159/21 160/12        foundation [2] 35/23 35/25
F.3d [1] 260/13
                                                165/21 167/19 170/19 171/18 174/25 187/6      four [25] 7/15 24/14 25/2 29/5 35/24 51/2
                                                187/7 187/19 187/21 212/6 213/19 226/23        57/14 57/14 57/21 84/25 101/1 142/14 155/6
face [1] 11/3
                                                235/9 235/18 239/17 244/24 247/9 248/15        159/3 160/17 164/23 170/17 220/2 240/3
Facebook [7] 34/11 130/15 130/15 131/4
                                                249/2 254/21 257/10 257/19                     240/6 252/24 255/4 255/5 255/8 257/3
 150/3 150/16 214/21
                                               fit [1] 145/17                                 four-defendant [1] 7/15
faces [1] 92/17
                                               five [17] 11/5 23/11 24/2 24/16 28/20 29/15    Fourteen [1] 51/15
facing [2] 19/2 155/9
                                                51/2 57/15 57/19 101/3 136/6 137/6 159/3      fourth [3] 28/16 44/19 134/16
fact [21] 28/14 86/2 96/10 107/4 107/16
 108/5 108/13 110/15 138/9 174/10 207/8
                                                218/8 221/24 240/4 240/6                      frame [4] 77/25 92/25 93/8 248/12
 212/13 213/5 213/8 213/18 213/20 216/9        five-minute [1] 218/8                          Frankford [6] 13/18 15/3 113/3 118/9
 224/13 247/4 252/25 262/23                    fixed [1] 15/21                                 239/25 240/12
                                               fixing [1] 166/23                              Frankford/Bridge [1] 15/3
factors [3] 123/18 123/18 123/20
                                               flannel [1] 75/2                               Franklin [1] 241/17
facts [5] 113/16 119/18 119/20 141/11
 149/25                                        Flannery [1] 216/24                            free [1] 6/24
                                               Flannery's [1] 217/18                          frequented [1] 15/19
facts are [1] 149/25
                                               fled [1] 32/9                                  frequenting [1] 19/16
fair [15] 13/10 19/5 21/2 84/20 88/3 88/12
 88/15 88/17 90/13 92/24 93/3 95/1 98/6        flew [3] 25/7 25/12 101/8                      fresh [1] 140/25
 118/23 246/22                                 flies [1] 205/23                               friend [1] 7/16
fairly [1] 207/16                              flight [8] 25/15 90/3 90/7 90/8 90/10 205/13   friendly [1] 108/7
falsity [1] 256/14
                                                205/24 206/1                                  front [55] 15/22 33/6 45/16 46/15 46/20
familiar [6] 27/22 60/17 122/2 186/24          flights [7] 25/14 90/4 90/6 90/22 91/3 91/15    53/15 54/24 73/5 74/19 74/22 75/17 92/20
 256/13 260/21                                  98/16                                          92/23 93/11 93/12 93/14 94/11 94/15 95/18
family [5] 21/17 70/12 107/8 107/14 205/17     flipped [1] 198/25                              97/8 111/15 121/4 122/19 131/17 133/13
family's [1] 107/16                            floor [5] 2/8 139/8 244/22 244/25 245/12        137/12 139/15 151/11 153/1 153/12 153/16
far [14] 56/12 62/1 92/25 107/19 108/11        flow [1] 94/2                                   155/16 155/17 157/4 158/21 160/25 162/7
 128/22 129/4 141/20 141/24 142/8 149/18       fly [2] 69/7 143/24                             164/9 167/6 168/4 169/8 172/9 173/18 174/4
 158/23 199/23 205/14                          flying [4] 25/17 123/15 205/20 205/25           177/6 178/7 180/3 186/15 189/12 201/14
                                               focused [2] 94/4 97/1                           202/18 204/4 214/16 219/22 255/1
fast [3] 76/5 76/17 81/16
                                               focusing [1] 147/10                            full [3] 10/6 124/16 221/2
favor [1] 133/16
                                               folder [1] 45/7                                funds [1] 14/8
FBI [41] 8/7 8/25 10/21 10/22 10/24 13/4
 14/5 16/8 17/21 32/18 32/21 38/7 39/16 44/6   follow [3] 201/4 219/15 233/5                  further [17] 15/15 31/9 31/10 65/19 93/16
 49/19 50/8 65/3 65/4 91/2 91/24 111/16        followed [20] 224/18 224/22 225/3 229/12        106/15 123/3 123/5 127/25 150/1 174/17
                                                229/14 229/17 229/21 229/22 230/4 232/12       201/20 205/13 209/19 220/7 220/15 245/19
 112/15 115/23 119/8 124/18 125/3 125/4
 125/16 126/10 126/12 126/13 141/9 159/5
                                                233/11 233/14 233/23 237/10 237/14 237/15     furtherance [1] 220/14
 183/13 189/21 211/6 219/20 221/17 221/25
                                                238/5 242/11 249/3 251/8                      future [1] 5/14
 222/5 253/11                                  following [30] 17/12 23/13 27/12 44/10
                                                53/14 54/1 55/22 85/11 120/8 123/15 124/7     G
February [1] 207/10
                                                138/4 138/22 139/1 139/7 149/25 162/21        G-101A [2] 4/5 162/17
February 17 [1] 207/10
                                                171/10 172/1 175/17 176/7 177/12 179/14       G-2001 [2] 4/14 228/1
federal [15] 13/12 13/14 14/18 14/21 14/24
                                                181/18 184/24 187/23 226/11 231/7 234/18      G-2044 [2] 4/2 72/14
 114/8 150/9 221/23 242/23 243/8 244/10
                                                239/4                                         G-210 [2] 4/14 225/17
 245/6 245/6 255/1 260/16
                                               following that [1] 138/22                      G-212 [2] 4/15 230/19
feel [1] 93/25
                                               follows [3] 5/5 196/17 219/10                  G-214 [2] 4/15 234/8
feels [1] 93/25
                                               foot [2] 29/22 29/24                           G-3002 [2] 4/9 190/8
fellow [1] 89/20
                                               footage [19] 8/5 37/6 62/6 62/11 64/2 65/14    G-4001 [2] 4/3 121/13
felt [3] 42/21 43/5 85/17
                                                65/15 77/6 79/1 92/1 92/2 92/7 92/9 92/11     G-4003 [2] 4/10 192/14
fence [1] 170/10
                                                93/4 93/6 98/21 99/3 123/2                    G-4004 [2] 4/10 193/12
few [12] 33/10 36/22 56/20 68/14 70/13 72/1
                                               force [21] 12/24 12/25 13/16 23/22 23/23       G-4005 [2] 4/11 195/14
 73/16 118/25 134/18 186/9 229/9 233/18
                                                29/21 48/4 115/25 125/8 125/9 149/5 189/24    G-4006 [2] 4/11 196/7
fiction [1] 256/15
                                                189/25 189/25 210/14 210/22 210/25 211/7      G-4007 [2] 4/12 197/3
field [3] 49/19 50/8 225/5
                                                219/6 221/18 221/22                           G-4008 [2] 4/12 198/13
fifteen [1] 95/2
                                               forced [1] 249/7                               G-4009 [2] 4/13 200/8
fifth [2] 28/18 135/13
                                               foregoing [1] 263/21                           G-4010 [2] 4/13 200/24
figure [2] 53/12 73/13
                                               forensic [5] 40/10 226/6 231/3 234/13          G-4011 [2] 4/6 166/5
file [3] 137/2 231/16 255/24
                                                238/22                                        G-601F [2] 4/4 136/25
files [1] 43/8
                                               forget [1] 87/6                                G-602A [2] 4/7 172/15
Finally [1] 56/1
                                               form [10] 12/11 24/3 59/19 70/21 70/22         G-602C [2] 4/9 184/11
find [8] 38/10 48/25 162/19 203/19 220/17
                                                130/16 137/17 152/16 153/25 174/8             G-603A [2] 4/8 178/20
 255/6 256/16 261/6
                                               format [1] 186/24                              G-603C [2] 4/8 182/3
finding [3] 39/16 260/21 263/1
                                               formed [1] 96/1                                G-701 [2] 4/2 47/3
fine [6] 69/4 86/12 140/20 140/25 147/13
                                               forms [2] 186/5 186/7                          G-721 [1] 47/3
 218/23
                                               forth [2] 123/15 209/15                        G-903 [2] 4/3 131/11
finish [6] 68/12 68/12 140/3 140/10 140/15
                                               Forty [3] 55/18 55/20 159/19                   G-913 [2] 4/4 154/12
 258/18
                                               Forty-seven [1] 159/19                         G-914 [2] 4/5 156/20
firearm [5] 239/19 253/14 253/16 253/17
                                               Forty-two [2] 55/18 55/20                      G-986 [2] 4/7 169/18
 253/17
                                               forward [4] 76/5 76/18 78/4 81/17              G-990 [2] 4/6 168/12
                                                                                                                                    277



G            Case 2:18-cr-00249-MMB
                                  236/11Document
                                         237/22 243/11534
                                                       248/24Filed
                                                              250/1312/19/19    Page
                                                                    251/11 greater      277 of 297
                                                                                   [1] 26/14
                                              251/22 254/18 259/23                        green [2] 245/4 258/12
GADSON [24] 1/6 2/11 30/4 32/8 32/8 78/2
                                             go-by [1] 147/25                             Greg [1] 48/4
 78/8 78/15 106/25 107/1 107/7 111/17
                                             God [2] 169/25 207/24                        Gregory [3] 149/5 219/6 221/4
 181/16 181/17 181/17 181/21 182/15 182/20
                                             goes [21] 32/18 56/13 83/21 84/1 84/4 84/7 grew [1] 107/3
 183/19 183/19 194/18 194/20 194/24 195/4
                                              84/24 85/23 85/24 86/2 90/20 92/24 101/3    grill [4] 94/15 97/7 97/7 97/8
Gadson's [2] 183/2 183/9
                                              128/22 171/21 209/15 235/12 238/1 250/10 gross [1] 214/13
GAGLIARDI [2] 1/23 263/25
                                              251/8 253/4                                 groundwork [1] 63/12
gait [1] 74/15
                                             going [154] 5/22 7/15 9/13 9/19 13/1 15/7    group [7] 13/15 19/15 27/6 42/11 53/1 59/14
game [1] 194/22
                                              15/20 16/20 18/3 18/24 22/17 26/13 27/9      201/15
gang [6] 11/8 15/9 32/3 115/12 125/8 210/25
                                              27/11 35/21 37/13 41/23 45/15 46/7 46/8     guarantee [1] 62/22
gangs [1]  11/16
                                              46/11 46/13 46/18 47/7 47/24 49/5 49/5 51/7 guess [12] 14/18 17/25 20/2 25/2 35/4 40/4
garb [1] 258/12
                                              53/6 53/12 56/7 58/25 61/17 61/20 62/1 62/8 41/1 88/17 88/19 93/3 107/10 112/2
garbage [2] 81/13 81/15
                                              62/12 66/8 66/13 66/14 67/2 67/17 68/11     guessing [3] 251/25 252/1 253/25
gather [1] 113/9
                                              68/11 68/12 68/14 68/17 68/24 69/5 69/6     guidelines [1] 53/14
gave [7] 53/18 60/20 142/19 145/6 145/17
                                              69/6 69/7 70/18 71/8 72/5 72/7 72/22 81/15 guilty [6] 212/14 213/5 213/8 220/10 259/3
 188/19 243/8
                                              81/16 85/4 85/12 93/1 94/1 94/8 95/21 96/3 260/23
general [12] 19/1 19/4 22/3 22/4 25/21 36/12
                                              96/6 97/14 100/20 104/15 109/20 110/20      gumshoe [1] 19/20
 47/23 59/11 60/13 61/7 246/14 248/5
                                              110/23 111/11 111/12 111/16 111/17 112/1 gun [4] 17/12 236/15 245/12 250/21
generally [8] 11/15 12/23 21/17 34/9 40/7
                                              112/12 112/20 112/23 117/12 118/19 118/21 guns [9] 112/23 113/2 113/7 113/13 114/10
 47/11 122/24 155/17
                                              121/10 131/1 132/24 136/11 136/12 137/1      114/12 114/19 115/2 117/13
generated [7] 41/2 41/7 50/7 50/13 50/14
                                              137/19 138/11 140/22 142/2 142/23 143/19 guys [6] 85/10 85/18 86/16 86/22 101/10
 134/25 135/12
                                              143/23 144/20 144/23 145/1 146/9 147/9       123/15
gentleman [2] 77/22 209/14
                                              148/12 148/14 148/18 151/10 157/19 159/16
gentlemen [12] 10/2 62/14 69/18 112/13
                                              160/20 170/16 174/11 175/9 186/14 187/20 H
 136/17 140/22 166/22 166/22 168/17 203/16
                                              190/10 191/12 191/16 192/23 194/21 199/16 had [96] 5/10 5/21 5/23 8/21 8/25 15/4 19/19
 219/4 254/13
                                              202/8 202/10 202/10 203/15 204/2 205/6       20/23 21/16 26/4 26/7 27/6 27/6 27/7 27/10
geographic [2] 118/6 118/8
                                              209/5 211/22 214/1 215/15 216/10 216/21      29/5 29/8 29/12 34/1 52/24 53/8 55/11 64/9
geographical [1] 116/1
                                              216/25 217/14 217/20 218/4 218/21 220/3      64/10 66/5 67/12 67/13 70/25 85/15 86/11
George [1] 231/3
                                              226/1 227/22 246/10 252/7 254/10 254/14      86/18 86/19 87/9 87/16 88/2 89/21 90/4 90/5
get [53] 8/2 20/8 22/18 26/9 26/14 37/18
                                              255/11 256/15 257/21 257/23 258/10 258/11 90/6 90/20 91/23 92/13 102/9 108/9 108/19
 38/13 38/17 39/5 39/8 39/17 39/18 40/2 40/9
                                              258/12 259/3 260/22 263/2                    108/19 110/5 110/10 110/13 112/14 118/25
 44/17 53/13 62/11 66/9 66/14 72/18 81/23
                                             GOLDMAN [16] 2/11 2/11 3/6 3/9 106/16 120/1 120/1 120/4 120/11 134/8 137/5
 94/2 98/1 115/7 118/19 118/20 121/18
                                              110/13 114/24 146/1 146/1 212/2 212/6        142/13 142/13 151/13 157/11 177/24 185/19
 123/14 123/17 123/21 124/5 126/1 128/17
                                              212/21 215/8 215/25 217/2 260/9              188/8 189/6 191/8 201/14 211/13 216/13
 130/13 135/5 135/11 140/25 142/2 142/25
                                             Goldman's [1] 67/1                            216/18 217/2 217/4 223/10 223/13 224/8
 148/24 181/3 188/21 201/4 216/24 233/10
                                             gone [10] 6/24 29/5 86/18 99/7 120/1 151/13 224/10 225/25 226/18 229/20 231/15 231/15
 236/24 246/3 249/3 250/5 255/7 255/9 258/5
                                              198/25 208/17 215/11 215/20                  232/25 236/13 236/15 238/7 240/19 240/20
 260/7
                                             good [25] 6/15 10/1 10/17 10/18 19/20 57/16 244/6 247/5 249/6 251/19 252/5 261/10
gets [11] 81/25 82/25 83/3 83/6 83/13 124/6
                                              59/22 62/7 62/16 63/23 87/23 87/24 88/1      261/14 263/4 263/8
 233/4 233/19 237/5 237/7 237/25
                                              88/2 93/24 106/22 106/23 124/18 124/24      hadn't [2] 26/5 49/25
getting [5] 19/9 32/18 108/2 113/16 231/23
                                              151/4 151/5 197/15 209/5 214/24 221/13      half [6] 49/8 62/9 121/25 122/1 140/2 148/16
gigabytes [1] 47/16
                                             got [17] 21/12 21/22 67/11 79/19 87/12       hallway [3] 8/9 9/5 64/17
give [14] 62/22 69/23 87/4 141/13 142/11
                                              96/18 110/21 123/23 125/22 141/17 199/13 Hamilton [1] 2/12
 190/21 191/23 196/14 204/15 214/25 217/23
                                              200/12 211/9 218/24 230/5 239/16 255/13     hand [14] 10/4 39/4 57/3 62/16 77/4 77/11
 220/7 227/19 246/24
                                             Gotcha [2] 102/2 229/1                        95/14 95/14 143/7 148/3 158/23 174/12
given [9] 6/23 22/21 22/23 29/5 43/3 60/16
                                             gotten [3] 66/20 123/19 123/22                211/22 218/7
 205/4 230/22 261/10
                                             Government [84] 1/12 3/2 14/7 14/9 18/18 handed [1] 88/19
gives [3] 19/3 60/4 113/10
                                              41/12 45/3 45/16 46/23 59/1 60/21 63/9      handled [1] 215/7
giving [2] 141/11 217/6
                                              70/19 71/8 71/21 72/6 112/21 113/1 120/24 hands [4] 88/5 227/9 255/7 259/13
Gizzy [1] 121/21
                                              131/2 133/7 135/6 141/10 141/25 143/14      hang [1] 84/22
glass [1] 121/22
                                              147/16 148/19 150/3 150/20 153/9 155/2      hanging [6] 95/18 96/24 97/9 97/16 100/13
glassine [1] 243/25
                                              155/13 155/25 157/15 161/7 162/4 162/15      100/16
glitch [1] 37/12
                                              164/8 165/25 169/5 173/7 174/2 175/8 178/5 hangout [2] 85/5 87/14
GMT [1] 188/4
                                              181/23 183/6 184/6 186/15 189/10 190/5      HANS [8] 1/6 30/4 78/2 78/8 78/15 181/16
go [102] 6/7 7/3 12/5 13/3 14/8 23/7 27/3
                                              192/10 192/12 195/10 195/11 196/5 196/19 182/20 183/19
 29/6 33/5 33/10 34/3 34/21 39/8 41/14 44/17
                                              196/25 198/3 199/15 199/25 200/5 200/17     happen [10] 24/12 24/14 24/16 51/24 68/11
 46/2 46/7 46/11 46/13 47/7 49/7 56/8 60/3
                                              200/22 214/6 214/15 215/11 215/19 217/10 82/18 119/21 141/8 201/8 262/7
 60/10 60/25 62/12 62/18 62/23 64/24 66/12
                                              217/24 219/14 220/8 220/14 220/18 226/4     happened [13] 23/24 30/19 113/19 119/19
 68/24 69/2 75/6 75/22 76/1 77/12 77/20
                                              226/5 230/12 234/2 234/12 242/15 256/4       141/11 197/20 216/17 216/19 217/4 226/20
 78/10 81/17 89/14 89/17 98/1 99/10 104/3
                                              256/10 257/18 263/5 263/13                   229/2 242/8 244/17
 108/21 111/9 119/4 119/6 123/16 131/8
                                             Government's [9] 146/9 212/7 254/22          happening [2] 69/24 174/23
 132/24 134/18 139/24 140/5 140/6 140/9
                                              254/24 259/3 259/15 260/11 260/17 260/20 happens [4] 77/8 84/20 248/14 250/9
 140/11 140/14 140/25 142/2 147/25 148/17
                                             GPS [1] 56/14                                happy [1] 206/25
 148/17 148/17 148/23 149/13 149/18 154/9
                                             grab [1] 194/21                              hard [1] 121/22
 158/18 170/12 177/3 180/20 188/21 188/23
                                             grams [5] 226/15 228/9 231/12 234/22 239/8 hardware [1] 50/9
 190/10 190/12 190/14 191/3 191/10 191/11
                                             grandmother [1] 107/4                        Harmon [5] 56/3 184/21 184/22 184/24
 191/21 191/22 191/24 199/25 200/15 203/25
                                             Granite [1] 229/25                            193/1
 209/8 215/7 218/6 218/9 226/3 229/7 233/8
                                             great [5] 126/8 147/11 153/15 221/14 261/15 has [59] 6/15 17/16 38/23 40/11 42/6 56/17
                                                                                                                                      278



H                       Case 2:18-cr-00249-MMB        Document
                                      107/16 108/18 109/2            534
                                                          109/13 111/17     Filed162/2
                                                                        111/22     12/19/19      Page
                                                                                       165/5 165/12 167/9278   of174/20
                                                                                                          168/19  297
                                               113/4 113/6 113/20 113/25 114/11 114/11       189/5 203/9 203/10 203/11 203/17 205/11
has... [53] 58/1 59/3 60/16 60/24 61/4 63/8
                                               115/2 115/3 115/3 115/8 115/13 115/14         205/16 206/12 206/13 206/19 206/21 207/4
63/18 63/21 64/2 64/6 70/17 70/19 71/1
                                               116/8 116/13 116/23 119/4 119/4 119/6         263/5 263/9
71/18 85/21 86/25 87/2 99/6 99/7 107/8
                                               120/15 122/8 122/9 122/9 122/10 125/22        Hickson's [12] 44/10 55/23 159/11 160/14
108/12 112/14 121/9 136/21 142/4 142/21
                                               126/1 126/19 139/8 147/6 151/19 152/14        162/20 163/4 170/7 172/1 204/20 204/24
143/3 155/13 163/17 164/12 165/17 165/24
                                               165/17 165/17 170/1 183/3 183/10 194/21       206/4 206/5
177/2 181/23 202/9 205/16 205/17 207/19
                                               199/3 199/13 205/17 205/20 205/24 206/6       hiding [1] 214/15
209/14 210/25 214/6 215/11 215/19 215/22
                                               207/19 208/1 208/2 209/15 212/23 223/7        highlighted [1] 132/7
219/14 220/8 220/18 227/20 233/20 235/14
                                               223/9 224/18 224/22 226/8 227/20 227/20       highlights [1] 180/6
255/20 255/21 256/10
                                               229/14 229/21 230/5 232/10 233/22 234/15      highly [1] 215/14
hashtag [5] 169/2 169/2 169/2 170/1 170/2
                                               235/14 235/14 236/19 236/25 237/1 237/2       Hills [1] 204/17
hasn't [2] 68/9 100/10
                                               237/2 237/12 237/16 240/9 240/10 241/1        him [91] 5/19 6/11 20/18 21/23 26/9 26/19
hate [1] 7/16
                                               241/23 244/7 244/13 244/16 246/10 246/12      27/24 27/25 30/12 42/4 44/12 51/23 52/4
haul [1] 90/22
                                               246/17 246/24 247/19 248/24 250/2 251/5       53/1 53/5 53/5 53/6 53/9 53/15 74/25 78/16
have [235] 5/6 5/15 5/20 6/10 6/23 7/5 7/22
                                               251/8 251/8 251/11 251/11 251/20 251/22       83/19 83/22 84/2 85/2 85/11 85/12 89/17
8/7 9/18 11/3 17/21 26/11 29/19 29/21 37/17
                                               252/4 252/8 252/16 253/1 253/2 253/4          90/7 90/7 90/10 90/12 91/18 97/17 98/10
38/17 39/4 39/13 39/16 40/23 41/17 42/2
                                               253/16 253/22 254/3 255/21 258/10 260/23      99/7 102/4 107/12 108/5 108/8 109/12 114/6
42/7 46/19 46/20 46/24 48/15 51/8 54/9
                                               262/13                                        114/9 114/12 120/18 122/10 124/7 134/21
57/20 58/7 62/6 62/10 62/12 66/8 66/10
                                               he's [39] 9/3 25/21 68/17 70/8 83/19 84/24    135/22 138/20 145/1 145/3 146/20 155/10
66/21 66/24 66/25 67/1 67/6 67/22 68/1 69/4
                                               85/4 85/7 85/7 85/12 86/3 86/4 96/10 96/18    158/8 158/12 160/10 160/11 172/5 175/16
69/6 69/7 69/9 69/25 69/25 70/2 70/12 70/12
                                               96/20 97/24 98/7 101/5 107/1 109/3 116/23     177/15 183/22 184/3 192/5 192/8 198/24
70/13 70/25 71/5 71/9 75/17 76/6 77/7 77/10
                                               146/3 195/17 207/16 209/14 209/16 209/18      203/12 209/16 209/17 210/6 219/8 227/19
79/1 86/14 90/22 91/23 95/13 98/1 98/4
                                               227/10 227/13 227/18 227/19 232/2 232/12      227/20 227/21 229/18 229/25 232/8 232/25
98/24 99/23 102/18 102/19 104/15 106/15
                                               235/22 244/13 258/9 258/11 258/12 258/15      236/20 242/6 246/25 247/1 247/13 247/14
106/24 110/11 110/13 112/14 113/18 117/22
                                               head [2] 188/21 188/24                        248/24 250/5 251/16 253/6 253/25 259/4
118/11 118/18 119/19 120/21 121/23 122/1
                                               header [3] 190/20 190/22 192/22               261/16
122/21 123/22 125/9 126/19 126/21 126/22
                                               headers [1] 133/20                            his [100] 9/7 21/18 21/18 22/6 22/8 23/2
127/21 129/8 131/13 132/11 132/25 137/20
                                               heading [4] 23/1 186/18 187/10 192/20         25/19 25/20 25/21 25/25 26/1 26/9 27/23
138/13 140/9 140/13 140/22 141/16 141/18
                                               headquarters [1] 10/24                        28/2 28/2 30/22 31/22 44/8 44/10 52/3 53/3
141/20 141/22 142/3 142/25 143/3 143/11
                                               hear [6] 18/25 66/6 70/21 205/7 216/2         53/19 54/1 54/2 54/7 54/17 54/18 54/24
143/13 143/22 144/2 144/4 144/8 145/7
                                               220/24                                        55/23 55/24 64/23 77/4 77/11 83/3 83/7 83/7
145/12 145/14 145/17 145/25 146/24 147/15
                                               heard [13] 69/20 91/11 111/4 170/24 199/21    83/13 85/22 90/11 96/10 96/17 102/3 102/16
147/17 147/17 147/18 147/23 148/6 148/10
                                               219/10 219/24 222/12 228/18 231/22 235/17     103/10 107/4 107/10 107/13 107/16 114/7
148/22 149/15 149/17 152/3 152/5 159/1
                                               240/15 247/16                                 115/12 116/20 125/24 136/2 138/3 138/4
164/22 165/4 169/10 171/22 176/9 177/15
                                               hearing [4] 67/12 142/13 219/19 254/4         138/10 146/22 151/21 152/9 152/10 152/20
180/15 181/13 182/21 186/11 188/25 189/2
                                               heat [2] 31/2 245/3                           155/9 155/9 158/10 159/13 159/22 159/22
189/4 189/16 192/1 192/6 194/13 195/7
                                               heat-sealed [1] 245/3                         160/7 160/15 162/21 173/21 175/17 175/18
196/12 197/5 198/19 201/20 201/24 202/23
                                               heating [1] 254/1                             176/7 176/8 177/12 179/25 180/12 181/18
203/10 203/15 203/18 204/1 205/6 205/11
                                               held [2] 213/22 214/8                         184/24 184/25 191/21 207/19 215/16 224/18
206/6 206/8 206/8 206/13 206/14 206/16
                                               help [7] 6/11 7/6 7/19 12/11 53/4 127/25      230/5 231/23 233/18 237/18 248/6 249/6
206/21 207/23 208/17 208/18 208/19 208/22
                                               223/2                                         249/8 250/4 250/5 250/14 254/4 258/15
208/24 208/24 209/19 209/20 210/12 211/22
                                               helped [1] 185/10                             259/4 260/23 261/14
211/23 212/4 213/21 213/22 214/3 214/6
                                               helpful [1] 127/14                            hit [3] 198/25 209/5 247/1
216/16 217/9 218/12 218/16 219/1 219/8
                                               helping [1] 89/9                              HML [1] 181/8
219/9 219/22 220/23 221/5 221/19 221/22
                                               Hemisphere [1] 11/1                           Hobbs [1] 260/15
221/25 223/10 223/13 227/18 228/25 229/10
                                               her [5] 5/12 5/13 5/15 6/9 244/7              hockey [1] 245/2
245/19 246/17 250/13 250/17 251/19 252/3
                                               here [81] 6/4 7/1 7/3 7/19 7/22 15/24 24/8    hockey-sized [1] 245/2
252/10 252/13 254/10 254/11 254/15 254/18
                                               32/5 35/14 41/22 42/14 43/1 49/6 49/24        hold [2] 7/11 118/16
255/1 255/5 255/8 255/12 255/18 256/5
                                               50/16 56/24 58/13 59/24 60/1 61/2 62/6 69/6   holding [2] 44/12 46/2
256/17 257/3 257/4 257/5 257/9 257/18
                                               69/22 79/14 81/2 89/9 91/1 116/17 117/9       home [1] 196/13
258/7 258/14 258/19 259/23 261/19 263/1
                                               125/23 133/21 140/13 141/11 141/14 142/3      Homeland [1] 189/25
haven't [6] 66/20 86/5 109/16 164/25 206/10
                                               142/12 144/7 145/11 148/13 148/19 148/19      homicide [4] 215/12 215/16 215/17 215/18
208/18
                                               148/20 156/22 157/23 160/21 161/14 163/20     homicides [1] 15/5
having [7] 37/11 46/22 116/14 157/20
                                               166/23 167/16 168/25 169/10 170/15 180/5      honest [1] 86/11
249/16 259/9 260/11
                                               180/15 180/22 182/5 182/25 184/13 190/17      Honor [166] 6/1 6/14 8/1 8/4 8/23 9/12 9/15
he [202] 7/6 7/8 9/7 15/10 20/15 20/23 20/23
                                               194/13 197/5 197/11 197/16 198/15 200/2       9/22 10/12 16/25 21/8 21/10 30/9 32/11
21/17 22/9 23/6 26/11 27/3 27/19 27/23
                                               200/19 202/8 204/1 204/2 206/25 209/21        32/14 33/8 34/22 35/21 36/21 36/25 37/3
28/21 28/24 29/5 29/6 29/15 29/18 30/21
                                               212/19 212/19 213/24 216/18 235/17 254/16     37/6 37/19 37/23 38/19 39/15 40/17 41/11
31/5 32/8 32/10 44/12 52/18 53/2 53/7 53/8
                                               255/14 258/9 262/13 263/15                    41/20 44/25 46/7 47/1 49/3 59/2 60/23 62/4
53/8 53/19 75/4 76/1 76/2 77/3 77/9 81/24
                                               here's [3] 6/7 141/7 146/8                    64/19 65/7 65/12 65/17 65/21 65/23 66/5
83/3 83/3 83/6 83/13 83/21 83/23 84/1 84/1
                                               hereby [1] 149/20                             66/10 66/23 67/11 68/6 71/16 71/23 72/7
84/4 84/7 85/2 85/3 85/4 85/22 85/22 85/25
                                               heroin [4] 106/10 242/13 243/24 243/24        72/12 72/23 81/16 82/2 82/6 83/9 86/5 91/9
86/2 86/11 86/14 86/19 87/9 89/15 89/17
                                               hesitated [1] 141/20                          93/17 99/25 106/17 108/15 108/18 110/17
89/21 89/24 92/8 92/10 93/10 93/12 97/21
                                               hey [2] 86/12 117/8                           112/9 112/17 115/14 116/20 117/25 120/25
97/23 97/23 97/25 99/7 99/10 99/11 99/15
                                               HICKSON [45] 1/6 2/7 23/14 25/8 25/13         122/6 122/7 122/12 131/3 131/12 131/13
99/17 100/10 100/22 100/24 101/1 101/3
                                               25/16 32/7 44/6 76/15 77/17 77/24 79/24       133/6 135/7 136/10 136/24 137/2 139/12
102/13 102/15 102/17 102/18 102/20 103/17
                                               80/11 89/3 90/5 97/18 100/7 101/12 103/18     141/18 142/16 142/20 144/21 145/5 145/10
104/3 104/5 104/6 104/7 104/24 107/3 107/8
                                               105/5 158/25 159/2 159/10 159/20 159/24       146/7 146/12 147/3 147/23 149/14 149/15
                                                                                                                                       279



H            Case 2:18-cr-00249-MMB
                                  125/18Document
                                         222/6   534 Filed 12/19/19   Page
                                                                 include      279
                                                                         [4] 31/1   of 297
                                                                                  150/5 191/16 211/4
                                              hustles [1] 188/20                             included [5] 120/7 126/11 134/6 168/21
Honor... [72] 150/24 153/8 154/4 154/6
                                                                                              198/19
155/24 156/10 156/11 156/14 157/17 157/20     I                                              includes [6] 134/3 134/15 154/24 186/18
161/6 166/2 166/20 167/23 168/10 172/12
                                              I'd [25] 36/21 36/22 46/25 56/20 58/7 69/2      187/11 188/2
173/9 175/20 178/13 179/25 181/25 184/7
                                               76/6 98/1 98/4 106/24 136/10 143/25 148/13    including [10] 21/19 23/10 161/15 170/17
190/6 191/10 193/10 195/11 196/4 197/1
                                               192/7 207/18 212/15 212/23 214/3 238/18        201/15 210/20 222/9 257/15 259/2 261/7
198/11 200/6 201/17 201/20 202/1 202/3
                                               238/20 244/9 252/3 254/21 257/12 263/3        income [1] 108/2
209/20 211/17 212/9 212/16 214/3 214/24
                                              I'll [31] 7/22 33/11 41/24 60/21 62/22 63/15   incoming [6] 57/1 58/12 58/22 58/24 61/14
215/3 215/5 215/18 216/7 218/23 219/7
                                               63/23 66/13 67/8 91/9 91/10 100/4 110/9        61/19
221/6 225/15 225/24 227/23 230/17 231/2
                                               140/5 142/11 144/14 148/10 149/18 163/22      inconsistent [1] 261/22
234/6 234/11 235/21 237/17 238/19 238/22
                                               165/6 173/17 182/22 214/14 215/4 218/8        Incorporated [1] 179/2
242/14 245/17 245/19 254/8 254/11 255/20
                                               218/9 218/20 239/1 254/10 257/6 258/6         incorporating [1] 18/9
256/2 256/19 258/11 258/16 258/17 258/25
                                              I'm [121] 5/8 5/8 5/9 6/1 7/16 9/13 10/18      incorrectly [1] 111/25
259/8 263/3
                                               10/23 35/21 37/13 39/9 40/9 40/16 45/3        incriminating [4] 90/21 91/2 91/4 91/6
Honor's [2] 215/10 255/23
                                               45/15 46/7 46/8 47/7 49/5 49/18 56/7 58/25    indicate [4] 57/7 150/19 216/1 235/21
HONORABLE [1] 1/9
                                               62/12 62/13 66/12 66/24 67/15 67/16 72/5      indicated [10] 20/22 22/9 36/10 36/11 99/10
hood [2] 107/1 193/3
                                               75/12 76/19 78/19 80/17 82/6 83/16 85/17       144/24 145/2 146/1 215/20 235/22
hoover [71] 9/7 20/12 20/13 20/22 21/12
                                               86/13 93/5 94/1 94/7 94/20 95/21 103/4        indicates [3] 61/13 205/1 231/23
21/13 21/16 22/19 23/1 23/6 23/10 23/14
                                               104/1 106/4 109/2 110/25 112/12 112/20        indicating [6] 17/18 57/1 137/18 144/22
27/3 27/13 27/17 27/19 27/22 28/6 29/14
                                               117/12 118/21 120/24 121/10 123/23 125/1       147/5 244/6
30/1 30/5 30/16 30/21 31/4 64/22 64/24 65/1
                                               125/5 125/7 131/1 136/13 142/2 143/22         indication [1] 99/22
81/8 81/21 81/24 82/25 84/24 85/21 86/18
                                               145/21 148/12 157/19 158/1 159/16 161/21      indictment [1] 262/24
89/3 98/25 99/6 99/8 100/19 101/15 102/2
                                               162/12 163/13 164/8 166/17 166/25 172/13      indictments [1] 32/2
102/9 103/6 103/10 104/3 119/1 120/1 120/9
                                               175/4 175/5 175/6 175/9 186/14 187/7 188/1    individual [23] 20/11 74/24 75/18 75/25
123/16 124/6 170/21 170/22 171/8 171/12
                                               188/10 188/14 191/12 193/4 193/23 195/1        76/12 76/14 76/24 79/16 79/19 79/20 80/3
171/17 171/19 171/21 172/4 173/2 174/15
                                               195/19 196/12 196/19 197/11 197/15 202/8       80/9 118/12 129/11 186/9 191/7 222/13
174/18 175/5 175/13 198/18 199/4 200/21
                                               202/10 204/2 206/25 207/21 208/21 213/3        224/5 237/1 237/2 240/7 241/12 247/17
201/3 201/10 201/11 201/14 202/23
                                               213/19 214/1 214/4 217/16 217/17 218/4        individual's [2] 9/16 70/15
Hoover's [7] 20/16 20/18 22/24 31/22 51/17
                                               220/3 221/17 222/24 226/1 227/22 229/21       individuals [16] 36/15 74/5 75/15 81/5 89/2
99/1 171/10
                                               236/19 236/19 244/19 252/18 253/25 256/13      92/4 142/7 143/8 155/6 156/7 198/23 223/5
hopeful [1] 108/5
                                               256/15 257/23 259/11 261/14 263/2              233/6 233/10 246/13 249/20
Hopefully [1] 66/14
                                              I've [21] 35/23 40/25 41/20 72/4 94/16 95/24   info [1] 172/24
hour [6] 62/8 140/2 140/23 148/16 148/21
                                               109/16 109/17 109/25 133/9 145/10 145/11      informant [71] 222/19 222/20 222/20
217/5
                                               170/9 170/9 207/15 209/13 215/20 217/21        222/22 222/25 223/1 223/3 223/4 223/6
hours [7] 16/19 81/12 84/25 88/13 98/8
                                               219/12 238/21 256/2                            223/22 224/1 224/2 224/3 224/4 224/6 224/7
229/9 245/9
                                              IBRAHIM [1] 1/5                                 224/10 224/11 224/15 224/16 224/24 225/1
house [19] 8/21 17/16 32/24 94/8 94/11
                                              ice [4] 163/2 204/13 205/2 209/14               227/17 228/10 228/19 229/4 229/5 229/6
94/16 95/19 97/1 102/4 103/18 107/16 110/5
                                              idea [4] 5/13 6/15 70/13 214/15                 229/6 229/7 229/15 229/16 229/23 229/25
110/23 111/11 111/17 111/22 138/3 216/24
                                              identified [25] 13/22 15/6 15/7 20/14 21/13     230/3 230/6 230/9 230/11 230/22 232/7
244/22
                                               22/25 43/21 43/22 46/22 65/13 75/19 75/25      232/24 232/25 233/6 233/13 233/16 233/21
houses [1] 99/22
                                               93/6 96/10 97/15 112/22 117/9 120/4 127/19     234/1 236/13 236/13 236/15 236/21 236/24
how [94] 10/17 11/3 11/9 12/5 13/12 14/25
                                               163/6 171/2 203/6 224/5 247/23 247/23          237/5 237/6 237/7 237/12 237/25 238/6
17/20 17/23 21/5 21/12 25/1 25/3 25/5 26/24
                                              identifies [1] 252/20                           241/14 241/15 241/16 241/21 242/9 242/12
29/10 30/8 31/16 31/25 32/18 35/3 36/7
                                              identify [4] 36/7 68/17 74/18 97/17             242/23 244/6 249/15 250/10 251/1 251/6
39/10 40/23 43/17 47/8 48/2 48/13 48/20
                                              identifying [3] 92/4 114/9 150/6                251/17
51/24 53/12 56/12 56/12 70/13 73/3 73/13
                                              identity [1] 262/11                            informants [3] 14/11 14/13 14/19
73/13 74/6 74/10 87/6 87/25 96/10 102/17
                                              II [4] 226/13 231/10 234/21 239/6              information [80] 19/5 19/9 19/9 19/12 38/10
107/19 118/15 121/23 123/14 123/17 124/24
                                              illegal [4] 91/14 91/17 112/8 220/4             38/15 39/1 39/2 39/5 39/10 39/12 39/14
125/9 128/20 129/2 129/23 130/1 130/12
                                              image [15] 129/18 153/20 153/21 153/21          47/12 47/18 50/5 50/6 50/6 50/7 50/12 50/13
130/22 132/4 132/14 134/9 134/23 135/3
                                               153/22 154/18 154/19 154/24 168/7 168/14       50/14 50/15 50/17 50/20 50/21 52/3 58/3
135/22 135/23 138/1 138/13 138/20 139/25
                                               168/22 169/13 169/20 170/3 170/6               71/7 91/2 91/7 91/8 91/12 113/10 118/11
141/15 146/15 152/5 159/1 159/9 167/11
                                              imagine [1] 70/8                                127/8 127/10 127/13 127/14 129/21 133/18
170/5 170/8 184/2 191/14 205/14 205/22
                                              iMessage [1] 174/13                             134/5 134/8 134/10 135/11 136/3 136/8
210/1 210/3 210/5 210/6 210/18 214/2
                                              immediately [1] 245/4                           139/13 139/19 140/12 140/13 150/6 150/6
216/21 221/13 221/19 221/22 232/22 236/7
                                              Impala [3] 76/3 77/2 78/17                      150/10 150/11 150/18 160/13 161/4 172/21
246/3 246/22 247/12 258/22
                                              implicate [1] 111/21                            177/13 177/23 178/3 178/11 178/24 182/6
however [3] 181/18 250/19 259/11
                                              implicated [1] 246/18                           182/13 182/15 182/20 184/14 185/6 185/9
huge [1] 70/10
                                              implication [2] 212/13 217/7                    185/19 185/22 187/2 192/20 204/7 223/3
HUGHES [11] 2/3 2/4 3/5 8/24 87/18
                                              important [9] 7/21 26/2 26/3 41/7 145/24        246/17 246/25 248/13 251/19
120/11 146/2 148/25 201/25 254/7 260/4
                                               156/12 257/16 257/18 262/5                    informed [3] 6/22 53/5 72/5
Hughes's [1] 67/1
                                              impression [2] 8/8 65/14                       inherently [1] 256/14
hughesfirm.pro [1] 2/6
                                              improper [2] 256/6 260/18                      initial [3] 247/3 247/3 247/9
huh [1] 103/24
                                              improperly [1] 216/2                           initially [1] 247/22
hundred [1] 41/1
                                              inadmissible [1] 213/7                         initiated [1] 23/2
hundreds [6] 18/1 47/16 56/11 56/13 208/19
                                              inbox [3] 61/13 61/14 61/16                    inputted [2] 190/23 192/21
208/22
                                              incident [1] 215/23                            inquire [2] 62/5 221/6
hungry [1] 125/1
                                              incidental [1] 262/8                           inquires [1] 194/24
Hustlers [7] 11/21 13/5 13/7 15/9 74/6
                                              inclined [1] 217/22                            inquiring [1] 165/16
                                                                                                                                        280



I                        Case 2:18-cr-00249-MMB        Document
                                       216/10 217/4 217/9             534
                                                          217/11 217/14 221/23Filed 12/19/19
                                                                                  James [1] 12/25 Page 280 of 297
                                                222/4 222/8 222/9 223/2 223/4 224/5 224/9     Janice [1] 7/2
inquiry [1] 106/24
                                                227/12 242/1 242/7 242/24 243/9 246/7         Jason [2] 13/1 258/2
inside [8] 8/9 8/13 8/25 64/16 132/7 141/1
                                                246/15 247/11 248/7 253/25                    jeans [1] 75/2
 168/16 216/21
                                               investigations [5] 17/23 18/1 126/12 126/13    JFK [2] 52/7 54/13
Instagram [63] 20/1 32/25 34/11 96/10
                                                190/1                                         Johnson [19] 146/9 146/18 147/1 147/9
 127/1 129/25 130/11 130/12 130/14 130/14
                                               investigative [5] 14/4 18/8 26/25 27/1 27/11    215/16 240/8 240/24 252/19 253/18 253/21
 130/19 131/24 132/5 150/4 150/16 152/12
                                               investigator [6] 22/13 90/16 121/24 129/9       259/6 260/25 261/11 261/13 261/15 262/4
 152/13 152/20 153/4 153/6 153/17 153/23
                                                129/20 251/19                                  262/7 262/19 262/22
 154/19 155/19 156/24 168/5 168/15 168/23
                                               investigators [1] 172/22                       join [2] 6/6 156/11
 169/11 169/22 177/23 177/24 177/24 179/7
                                               involve [1] 214/12                             joked [1] 108/8
 179/12 179/14 179/16 179/19 179/20 179/24
                                               involved [19] 12/24 23/4 23/18 57/12 69/21     JR [2] 1/18 1/18
 180/7 180/8 180/10 180/11 180/12 180/18
                                                82/15 88/8 113/20 116/13 116/19 203/6         judge [18] 1/10 5/4 6/18 7/2 33/3 33/6 35/10
 180/23 181/5 181/9 183/2 183/2 183/5 183/9
                                                204/10 204/12 216/14 218/1 222/4 246/10        67/20 68/1 123/7 144/14 149/8 216/16
 183/11 206/4 206/5 206/6 206/9 206/12
                                                253/10 261/13                                  238/25 257/11 258/5 258/13 260/14
 206/13 206/16 207/23 214/11
                                               involvement [3] 88/23 117/16 244/8             July [2] 249/19 249/24
Instagrams [1] 130/17
                                               involving [3] 127/11 203/3 236/4               June [21] 222/3 223/21 224/1 225/14 226/16
install [1] 15/21
                                               iPhone [4] 45/21 135/15 139/23 160/1            228/11 229/2 230/16 230/23 231/13 248/8
installation [1] 19/16
                                               iPhones [4] 26/8 45/8 45/9 47/14                248/12 248/14 248/17 248/20 249/9 249/9
installed [3] 16/7 16/10 65/24
                                               is [657]                                        249/11 249/14 249/15 249/19
instance [2] 22/23 187/24
                                               isn't [7] 9/17 22/5 47/12 84/12 94/4 207/13    June 2 [1] 248/14
instruct [4] 214/1 259/20 261/3 262/20
                                                235/11                                        June 22 [7] 228/11 229/2 230/23 231/13
instructed [4] 224/3 228/10 229/7 229/24
                                               issue [8] 7/9 63/24 64/13 69/4 110/17 110/17    249/11 249/14 249/15
instructing [2] 222/21 259/19
                                                147/24 213/22                                 June 6 [4] 223/21 224/1 225/14 226/16
instruction [5] 213/10 214/25 217/23 219/15
                                               issued [2] 111/11 112/7                        June 6th [2] 248/17 248/20
 220/22
                                               issues [1] 62/19                               juror [1] 148/14
insufficient [2] 66/2 66/5
                                               it [429]                                       jurors [6] 14/2 14/24 18/15 145/19 254/17
intelligence [3] 210/13 211/9 211/13
                                               it's [126] 7/12 7/13 7/21 12/4 16/18 18/1       254/19
intend [5] 63/13 142/22 143/16 206/11
                                                18/2 18/2 18/19 19/3 19/4 20/3 20/3 20/4      jury [91] 7/1 9/24 10/2 37/4 37/14 41/16
 217/21
                                                22/4 22/4 29/3 32/24 34/12 39/7 39/24 41/6     42/2 42/6 46/16 62/24 63/1 63/3 63/6 63/11
intending [1] 67/24
                                                41/7 43/11 43/22 43/23 44/3 46/1 49/13         63/16 63/23 65/16 66/19 68/10 69/12 69/16
intends [2] 71/21 143/14
                                                51/15 56/11 56/25 58/4 59/19 61/14 61/16       69/19 75/9 92/2 109/13 111/4 112/13 121/12
intent [3] 261/7 261/23 262/1
                                                63/20 63/22 63/22 64/15 68/8 70/18 71/3        131/9 133/11 135/23 136/17 136/23 140/22
intentionally [1] 261/25
                                                71/19 71/20 71/22 74/1 75/11 76/6 79/13        141/2 141/3 141/4 144/19 145/18 149/2
interact [1] 128/20
                                                81/3 83/9 88/12 88/15 91/1 91/16 91/16         149/10 154/13 156/16 161/10 163/16 164/11
interest [1] 22/6
                                                92/24 93/8 93/25 94/7 95/1 96/13 96/16 98/3    166/13 168/9 168/10 169/16 175/22 187/20
interface [1] 129/2
                                                98/7 101/25 107/25 108/20 111/16 128/5         190/9 190/12 202/9 202/18 203/16 203/20
interim [5] 112/17 217/1 217/19 217/19
                                                132/5 132/22 142/8 142/13 143/2 146/22         211/21 211/25 212/1 213/10 214/1 214/16
 217/20
                                                154/7 156/17 157/18 162/11 162/12 166/23       216/1 216/5 217/6 217/8 217/23 218/5 219/1
interior [2] 8/6 9/5
                                                167/14 171/22 175/22 179/6 180/23 181/5        219/2 219/4 219/9 221/15 222/25 227/25
internal [5] 43/12 43/15 48/17 159/5 171/3
                                                182/19 183/16 188/22 191/15 193/2 195/4        228/4 228/17 231/20 235/5 239/14 241/24
internet [1] 34/3
                                                196/21 199/20 207/10 208/6 209/10 213/7        243/4 243/13 254/20 258/15 259/19 259/20
interpret [2] 128/9 259/13
                                                215/17 217/1 220/4 228/22 242/3 242/18         261/3 262/20
interpretation [1] 112/3
                                                244/5 252/12 255/10 256/2 256/12 256/13       jury's [1] 94/20
interpreting [1] 127/21
                                                257/18 259/9 259/16 259/18 259/21 259/24      just [196] 6/4 6/10 6/11 7/14 10/19 13/24
interrupt [3] 32/17 69/22 257/9
                                                260/1 260/2 260/3 261/17 261/23 262/2          14/5 18/13 20/4 20/19 21/2 22/4 23/17 23/24
intimate [1] 90/14
                                                262/11                                         25/21 26/13 28/2 28/23 32/17 33/10 33/23
intrinsic [10] 259/10 259/12 259/14 259/16
                                               Italian [3] 161/23 163/2 204/12                 34/3 34/8 39/1 39/13 42/23 44/5 44/11 44/12
 259/18 259/21 259/25 260/1 260/2 262/20
                                               item [10] 188/22 188/24 226/11 226/14           44/16 44/18 46/10 46/11 48/1 50/16 51/10
introduce [3] 143/16 146/15 213/13
                                                231/8 231/11 234/18 234/22 239/4 239/7         51/13 51/23 53/10 55/13 56/7 56/16 56/18
introduced [1] 9/15
                                               items [12] 31/1 47/23 104/23 142/14 142/21      56/20 57/13 58/19 59/13 60/12 61/8 61/9
introducing [1] 213/15
                                                206/25 226/9 231/6 233/25 234/16 238/8         61/10 61/22 62/18 63/19 64/1 64/22 67/2
investigate [1] 128/11
                                                239/2                                          69/19 69/20 69/21 71/11 73/20 74/24 75/9
investigating [3] 11/16 13/17 36/4
                                               its [7] 22/15 41/5 128/24 136/21 149/21         75/16 75/17 75/18 75/25 76/1 76/11 76/24
investigation [121] 11/20 11/23 11/25 12/3
                                                150/4 186/12                                   77/15 77/25 78/6 79/2 79/14 79/19 80/9 81/5
 12/5 12/6 12/7 12/15 12/22 13/4 13/12 13/13
                                               itself [5] 41/8 45/12 48/22 123/2 147/8         81/11 81/19 82/3 85/7 85/7 87/16 93/10 94/1
 13/14 14/13 14/18 14/21 14/24 14/25 15/1
                                                                                               94/19 95/9 98/21 100/13 102/9 103/21
 15/17 16/22 17/18 18/6 18/7 20/13 20/20       J                                               104/22 105/11 106/24 106/25 108/7 108/9
 23/7 23/8 27/9 29/9 31/6 31/9 31/10 31/17
                                               Jack [1] 164/21                                 108/10 111/23 115/7 117/12 119/15 120/25
 31/24 32/1 33/11 33/14 34/1 34/5 36/3 38/4
                                               JAMAAL [31] 1/5 26/17 30/4 30/7 30/12           122/9 122/15 122/24 123/7 131/20 132/21
 42/12 42/21 43/5 43/24 45/23 75/5 75/21
                                                48/6 52/7 52/12 52/17 52/22 52/25 54/12        133/16 134/18 135/5 135/21 136/17 137/7
 85/15 88/6 89/9 90/17 113/5 113/8 113/9
                                                54/23 54/24 80/4 80/11 88/16 121/8 121/16      137/7 138/16 140/16 140/21 141/7 141/19
 113/15 113/16 113/19 114/3 114/4 114/5
                                                138/12 151/17 153/23 156/8 156/25 160/18       141/21 142/9 142/10 142/22 143/13 144/4
 114/6 114/7 114/9 114/11 115/19 117/1
                                                189/3 191/19 191/20 193/19 202/22 242/2        147/16 147/23 148/12 149/18 155/1 165/1
 117/7 117/9 117/10 117/16 118/11 118/13
                                               Jamaal's [2] 139/10 139/23                      166/7 166/13 166/20 172/5 173/12 175/12
 119/25 120/4 120/22 125/17 127/8 127/15
                                               JAMEEL [16] 1/6 44/6 55/22 76/15 77/17          185/10 187/4 187/10 188/22 190/11 190/20
 128/1 128/8 130/10 137/7 150/4 174/23
                                                77/24 79/24 80/11 101/12 158/25 189/5          191/5 191/8 191/12 192/6 195/12 195/19
 177/11 177/14 181/20 185/16 185/23 192/19
                                                203/9 203/10 206/4 263/5 263/9                 198/15 199/11 199/23 200/10 201/2 201/17
 206/4 210/11 210/12 210/15 211/3 211/14
                                               Jameel's [1] 160/1                              202/9 206/1 207/1 209/20 210/20 213/3
                                                                                                                                       281



J            Case 2:18-cr-00249-MMB         Document
                                      Kyle [2]            534 Filed 12/19/19
                                               170/24 174/11               192/4Page
                                                                                 224/17 281 of 297
                                                                          left-hand [2] 57/3 158/23
just... [31]
           215/2 216/16 217/11 217/16 L                                   legal [4] 5/16 6/12 62/19 175/22
 218/24 219/9 220/22 220/23 222/24 223/3
                                              LA [14] 24/4 25/10 25/11 64/23 89/4 90/1       legitimate [1] 95/22
 226/1 228/17 228/22 229/1 235/17 240/23
                                               98/18 98/19 98/25 99/7 101/8 101/13 101/17    length [2] 58/10 190/10
 242/6 243/4 248/5 248/21 248/23 249/12
                                               120/8                                         lengths [1] 215/21
 249/17 250/6 251/2 252/14 252/15 255/9
                                              lab [6] 105/24 225/6 230/25 232/16 234/9       lengthy [2] 223/16 228/25
 256/22 257/4 263/11
                                               243/5                                         less [5] 47/13 130/23 217/5 240/25 253/20
justified [1] 216/21
                                              label [1] 207/19                               let [14] 18/13 37/12 82/3 101/7 116/5 147/16
K                                             laboratory [15] 40/10 226/7 226/9 226/9         148/8 148/18 167/2 188/8 188/22 206/3
                                               231/4 231/5 231/6 234/14 234/15 234/16         221/15 235/21
K10 [1] 196/14
                                               234/18 238/23 238/25 239/2 239/3              let's [24] 27/14 27/15 42/23 68/5 68/10
Katelynn [1] 238/22
                                              lack [4] 27/20 150/19 259/13 262/16             74/23 109/6 133/20 138/16 141/6 152/17
keep [17] 10/9 13/1 27/23 39/25 61/20 62/19
                                              ladies [10] 10/1 62/14 69/18 112/13 136/17      160/9 160/20 177/3 199/25 203/25 218/20
62/20 78/20 97/14 140/24 147/21 148/25
                                               140/21 166/22 203/16 219/4 254/13              223/21 235/17 236/3 242/1 242/6 243/11
185/10 211/22 221/5 232/7 254/15
                                              lady [1] 142/18                                 244/8
keeping [3] 145/11 263/5 263/7
                                              language [6] 41/22 109/8 122/2 133/11          letter [3] 6/16 141/10 144/9
keeps [1] 199/16
                                               136/18 214/13                                 letting [1] 217/8
kept [2] 53/19 150/12
                                              laptop [2] 37/17 129/8                         level [3] 90/14 248/1 249/22
keys [1] 199/13
                                              laptops [6] 31/19 31/20 31/21 38/1 170/23      license [2] 20/23 21/7
Kha [2] 152/16 152/18
                                               171/9                                         licenses [1] 33/22
Khaz [5] 152/16 152/18 152/19 188/20
                                              large [9] 17/12 81/24 126/14 127/1 130/17      life [2] 19/13 38/12
189/2
                                               131/12 201/13 245/2 247/8                     like [63] 6/12 9/17 15/2 16/20 27/21 28/4
Khazi [3] 152/16 152/18 174/15
                                              larger [1] 249/3                                32/21 33/1 36/21 36/22 41/7 46/25 54/21
Kidd [14] 193/18 193/18 193/21 193/21
                                              Las [1] 20/21                                   56/20 59/16 61/6 61/23 61/23 62/5 62/15
193/25 193/25 194/3 194/3 194/4 194/4
                                              last [15] 6/21 8/10 10/7 26/22 44/21 82/20      63/11 67/7 69/2 74/18 75/1 76/6 88/6 89/7
194/6 194/6 194/7 194/7
                                               124/17 144/22 176/22 183/8 198/19 198/24       91/20 93/25 95/2 98/7 102/16 103/5 105/18
kids [1] 108/14
                                               212/17 221/3 240/20                            106/13 106/24 107/23 109/3 120/18 129/16
killed [2] 240/10 252/20
                                              lasted [1] 58/23                                136/10 141/13 142/21 143/16 143/25 144/24
killing [1] 246/23
                                              later [37] 20/14 24/13 24/15 24/17 24/19        148/13 163/21 190/13 192/7 207/19 211/21
kilograms [6] 31/2 87/8 101/20 101/24
                                               32/9 32/10 33/12 65/1 66/9 69/8 81/12 86/16    212/15 212/16 214/4 238/18 238/20 244/9
101/25 103/22
                                               96/4 117/20 122/11 124/2 194/24 195/1          252/22 252/24 254/21 263/3
kind [12] 12/2 14/20 25/15 39/9 41/9 43/25
91/12 93/12 134/5 216/11 251/25 252/1
                                               195/18 196/12 199/3 199/4 205/7 218/2         likely [2] 27/9 57/19
                                               224/12 225/1 225/4 229/9 233/2 233/17         limited [5] 6/20 115/6 122/15 147/17 148/2
King [1] 169/1
                                               233/18 237/4 241/18 245/9 253/13 253/20       line [13] 50/8 135/13 163/25 164/2 164/3
knew [11] 26/8 29/25 52/2 52/2 53/16 53/17
                                              latitude [1] 142/11                             175/2 180/19 183/19 184/19 187/6 187/7
89/24 116/8 117/8 250/4 262/13
                                              law [23] 1/18 5/10 14/5 14/5 18/14 20/20        187/19 187/21
know [142] 6/18 12/9 15/1 15/17 16/17
16/18 16/21 17/13 17/16 18/2 18/11 18/19
                                               39/25 67/13 116/7 142/3 142/18 210/20         line 343 [3] 163/25 164/2 164/3
18/21 18/24 19/11 19/12 19/13 19/15 20/18
                                               210/22 211/1 213/12 215/9 216/5 219/18        lines [1] 164/19
20/25 21/2 21/15 22/14 23/8 23/12 23/13
                                               219/21 220/22 220/23 259/10 259/19            link [5] 170/2 208/14 208/17 209/5 209/7
                                              lawful [4] 112/16 216/6 219/20 261/25          links [1] 209/17
23/21 23/22 25/19 25/20 26/5 26/6 26/14
                                              lawfully [2] 111/9 219/23                      list [5] 44/14 135/10 173/14 174/17 250/22
26/18 26/25 27/18 29/10 30/8 33/21 36/12
                                              lawyers [3] 62/18 70/4 148/22                  listed [13] 48/10 53/21 58/6 74/1 143/7
39/8 39/20 42/21 43/4 48/13 48/20 53/14
                                              Lay [1] 35/25                                   151/24 152/2 163/5 164/22 167/8 179/6
54/7 54/9 56/11 58/7 58/8 60/18 64/7 66/21
                                              laying [4] 54/21 54/21 55/6 63/11               188/12 188/12
67/20 67/24 73/15 73/17 74/11 74/12 74/17
                                              layover [2] 90/4 90/6                          listening [1] 228/20
84/12 84/18 86/14 91/19 93/12 93/24 98/4
                                              layovers [1] 90/6                              lists [4] 42/11 150/7 170/20 204/16
99/21 103/5 103/7 103/9 103/12 105/11
                                              Le [1] 238/22                                  literally [1] 8/8
107/16 108/11 108/17 109/10 109/15 109/18
                                              lead [10] 11/24 12/1 12/16 16/13 23/17         little [26] 11/2 26/14 27/14 41/18 42/23
109/19 110/13 113/6 114/18 116/13 116/18
                                               23/18 90/16 125/24 245/1 251/18                44/18 49/6 58/14 62/12 62/21 69/2 71/13
116/21 116/25 117/1 117/6 117/8 117/12
                                              leader [9] 13/22 112/23 113/1 113/4 113/6       71/20 74/22 76/18 76/22 80/20 81/17 81/17
117/14 117/17 122/5 123/23 132/9 140/16
                                               113/13 114/10 115/2 115/3                      84/4 142/18 144/5 193/2 194/24 199/4
144/4 144/18 147/17 153/19 162/9 162/13
                                              leading [2] 82/21 88/3                          237/13
170/3 170/5 170/8 171/21 194/7 195/15
                                              leafy [1] 245/4                                live [2] 18/19 20/5
196/18 197/23 199/22 202/9 202/20 206/5
                                              learn [10] 19/12 20/11 22/6 25/22 38/25        lives [1] 99/22
207/18 208/18 209/15 210/1 210/18 212/14
212/15 216/9 217/8 221/15 227/19 228/7
                                               39/1 89/21 115/21 115/23 247/12               living [6] 29/23 52/16 52/18 54/22 54/25
                                              learned [8] 19/15 20/14 25/24 26/1 99/20        107/14
231/24 232/2 235/18 235/24 243/15 243/22
244/1 247/7 249/18 249/19 253/4 255/12
                                               115/21 115/25 247/10                          LLC [4] 2/4 2/11 95/22 96/18
                                              learned from [1] 25/24                         loading [1] 131/13
256/9
                                              learning [2] 19/10 19/11                       locate [3] 99/1 148/5 148/7
knowing [2] 89/25 258/15
                                              least [7] 55/20 86/3 127/6 246/17 255/4        located [14] 19/6 28/1 30/21 32/8 32/9 52/8
knowledge [10] 96/19 102/16 150/12 194/4
                                               255/8 261/7                                    52/16 52/25 75/11 75/14 151/19 170/7 232/4
213/21 215/16 240/5 259/2 261/15 262/11
                                              leave [5] 66/13 147/20 197/16 197/17 254/17     236/17
known [13] 11/20 13/8 15/13 53/1 66/5 96/4
                                              leaves [9] 63/1 84/5 97/25 141/3 211/25        location [47] 17/17 17/19 18/11 18/23 18/24
125/17 132/15 179/3 207/16 224/6 244/14
                                               226/25 229/11 232/10 238/4                     19/1 19/3 19/4 19/5 19/15 22/1 22/3 22/4
263/13
                                              leaving [2] 22/9 64/25                          22/4 22/9 27/10 27/24 28/8 28/24 29/2 29/7
Krewer [1] 23/23
                                              led [4] 19/16 117/10 246/9 246/11               29/11 38/15 44/2 44/3 52/1 52/4 53/1 83/22
Krieger [1] 12/25
                                              left [14] 27/6 42/24 42/25 57/3 58/19 59/9      84/14 84/21 86/19 92/6 96/22 101/16 104/12
Kutztown [1] 108/14
                                               125/22 155/9 156/7 158/23 168/18 187/20        105/9 105/13 139/7 209/8 224/13 229/19
                                                                                                                                   282



L                       Case 2:18-cr-00249-MMB
                                      Malik [2] 155/10 Document
                                                       198/18   534 Filed60/14
                                                                           12/19/19
                                                                               74/7 76/21 Page   282
                                                                                          85/14 88/5   of89/24
                                                                                                     89/6 29791/8
                                            Malika [1] 57/20                              94/16 95/9 107/8 117/17 123/15 142/11
location... [5] 230/1 230/4 230/5 233/14
                                            Mall [1] 241/17                               144/5 151/21 159/13 171/23 179/9 179/18
 244/20
                                            man [4] 181/2 208/9 208/11 231/23             180/5 212/15 236/1 246/23 251/18 252/22
locations [1] 145/14
                                            management [3] 29/8 29/10 65/25               259/13
locked [6] 26/5 26/8 39/19 39/20 39/21 40/9
                                            managers [1] 12/6                             meaning [2] 19/2 34/2
log [5] 57/1 57/9 59/9 59/17 163/21
                                            manifest [1] 205/24                           means [9] 39/16 39/18 110/23 122/5 141/22
logical [1] 49/25
                                            manner [2] 34/17 216/3                        187/19 220/3 220/17 235/24
logs [4] 38/14 47/21 127/11 150/6
                                            Mansion [22] 15/14 15/18 92/12 143/10         meant [2] 161/21 195/15
long [24] 11/3 11/9 17/21 18/1 35/3 64/7
                                            157/4 179/4 184/24 192/7 193/2 194/2 195/2    mechanism [1] 18/17
 70/17 73/3 74/6 90/22 97/23 121/23 123/9
                                            196/11 198/2 198/24 199/20 200/13 201/10      mechanisms [1] 70/14
 123/14 123/17 125/9 213/19 218/3 220/13
                                            201/10 203/3 215/9 244/15 251/24              media [45] 33/21 33/23 33/25 34/2 34/6 34/9
 221/19 221/22 228/25 258/5 258/22
                                            many [27] 17/23 25/1 25/3 25/5 31/16 33/25    34/10 34/11 34/13 34/15 34/17 36/10 59/20
long-haul [1] 90/22
                                            39/15 40/23 71/2 88/13 88/13 130/22 138/13    63/12 66/22 67/16 127/2 128/15 128/17
longer [4] 77/11 126/12 139/25 258/24
                                            145/12 159/1 191/14 193/3 210/1 210/3         128/18 128/21 128/22 129/2 129/2 129/10
longer-term [1] 126/12
                                            210/6 210/18 212/5 214/8 214/22 254/11        129/12 129/21 129/25 130/7 130/10 132/11
look [16] 6/4 34/3 39/8 39/10 47/24 56/16
                                            261/19 261/19                                 132/12 141/20 141/21 142/7 142/10 142/25
 61/6 71/25 98/4 102/19 137/8 142/15 148/8
                                            Maran [8] 5/7 5/12 5/24 6/3 6/6 6/15 7/13     143/12 144/11 145/9 149/16 150/14 150/15
 206/24 207/1 261/20
                                            144/16                                        167/24 185/9
looked [2] 164/25 165/1
                                            Maran's [1] 7/19                              MEEHAN [18] 1/18 1/18 3/4 3/7 3/11 5/2
looking [19] 8/10 41/8 55/9 73/19 78/15
                                            March [1] 260/14                              5/13 5/16 5/22 5/22 6/10 7/6 82/9 118/25
 81/13 94/19 94/20 94/20 99/3 127/8 129/18
                                            March 28 [1] 260/14                           144/18 201/23 245/22 260/5
 131/21 167/16 173/12 175/6 192/2 195/12
                                            marijuana [11] 104/17 104/24 105/1 105/3      meet [8] 15/10 15/12 30/5 146/5 147/6
 216/12
                                            105/7 105/8 105/10 106/12 245/5 245/13        226/23 229/8 229/25
looks [4] 62/15 163/21 186/24 190/13
                                            245/13                                        meeting [4] 15/8 30/12 116/6 140/9
Los [17] 22/10 22/14 22/17 23/14 24/24 25/1
                                            mark [1] 144/14                               meets [3] 229/15 233/3 235/8
 25/6 25/7 27/15 32/10 88/18 89/14 89/15
                                            marked [32] 41/12 45/3 45/15 46/6 46/23       Mel [1] 165/14
 89/18 90/3 120/12 175/1
                                            46/25 56/17 58/25 60/21 72/6 120/24 131/1     Melliano [8] 160/17 164/21 165/14 169/2
lot [25] 7/21 12/25 14/5 23/24 27/21 38/13
                                            135/6 136/10 144/10 153/9 155/13 157/15       169/25 207/24 208/12 209/18
 41/8 47/15 47/15 71/4 88/5 89/7 96/23 98/4
                                            162/4 163/14 164/8 165/25 167/25 169/5        member [11] 20/15 36/1 36/18 133/22
 100/13 100/16 115/20 123/18 123/18 123/20
                                            174/2 175/8 181/23 186/14 189/10 193/4        134/19 138/11 158/25 175/15 181/16 220/12
 129/6 170/6 208/24 216/18 241/20
                                            194/12 196/19                                 220/19
Lounge [11] 53/2 84/10 99/16 100/10 100/14
                                            marked-up [1] 144/10                          members [21] 15/9 15/19 21/17 21/19 22/25
 104/4 119/7 120/7 120/10 157/1 168/17
                                            Market [1] 1/24                               23/9 31/13 32/3 35/19 36/8 84/22 85/25
lower [3] 17/14 248/1 249/22
                                            marking [1] 242/14                            120/9 179/16 179/18 179/18 211/1 220/13
lower-level [2] 248/1 249/22
                                            markings [1] 144/15                           221/15 222/25 242/23
LUIS [1] 2/7
                                            marshals [4] 66/16 145/2 147/14 147/18        membership [3] 36/11 36/11 36/12
luisaortiz [1] 2/9
                                            Mary [1] 144/15                               memorandum [1] 260/20
lump [1] 210/17
                                            massaged [1] 142/18                           men [2] 64/25 195/8
lunch [15] 62/24 65/20 66/7 68/3 68/11
                                            match [1] 155/1                               mention [4] 104/24 105/1 147/14 215/11
 68/22 69/15 140/4 143/6 147/14 148/4
                                            matches [1] 253/21                            mentioned [32] 5/12 14/10 17/10 21/22
 148/21 151/9 212/6 255/6
                                            material [2] 133/1 133/4                      24/23 26/13 26/21 30/15 37/25 42/13 48/1
luncheon [1] 140/22
                                            materials [1] 126/22                          56/8 65/18 88/18 115/9 128/12 132/21
lurking [2] 7/19 7/20
                                            matter [3] 8/2 22/12 263/22                   135/21 136/8 137/5 141/20 157/11 163/10
Lutz [1] 6/4
                                            may [26] 8/24 41/19 58/23 62/21 69/22         165/17 166/10 173/3 178/3 179/6 188/9
M                                           71/15 82/19 112/20 124/3 136/23 149/25        189/6 226/18 228/6
MacBooks [3] 51/15 170/23 171/9
                                            156/14 157/10 164/7 182/21 204/9 213/22       mentions [2] 240/3 240/3
made [26] 7/10 22/3 22/5 23/11 49/24 63/8
                                            216/14 216/16 220/10 220/20 221/6 258/20      mere [1] 107/10
 71/1 101/10 144/16 147/11 150/11 186/12    258/20 259/5 262/21                           message [42] 61/14 61/16 61/21 61/24 62/2
 212/2 214/5 214/10 219/25 226/10 227/4     May 16th [1] 124/3                            128/9 130/8 132/7 132/8 160/19 164/4 164/6
 228/19 231/7 234/18 235/11 236/20 239/4    May 17 [2] 8/24 164/7                         165/15 166/2 166/7 174/18 176/20 179/16
 260/16 261/24                              May 24 [1] 58/23                              180/6 180/17 180/25 181/6 181/9 186/12
                                            May 3 [1] 157/10                              186/20 187/16 187/22 188/6 188/14 188/16
Mafia [1] 169/2
                                            maybe [3] 60/16 248/12 253/20                 188/18 188/19 190/19 190/25 192/18 192/24
magistrate [1] 33/3
                                            McSwain [1] 149/21                            192/25 193/9 193/16 196/17 199/9 201/2
magnitude [2] 126/9 128/5
                                            me [65] 6/3 7/3 9/17 18/13 18/25 26/19 30/9   messages [25] 38/13 47/17 47/21 61/3 61/3
main [1] 210/10
                                            37/12 39/7 50/7 57/14 63/6 68/11 82/3 89/8    61/6 127/11 127/18 127/21 128/6 150/7
maintain [1] 67/2
                                            91/19 92/16 92/21 93/4 96/23 98/5 101/7       152/13 174/21 185/24 186/2 186/6 186/9
major [1] 207/13
                                            102/13 102/22 112/5 116/5 133/16 140/20       189/7 189/16 190/2 191/8 192/2 194/15
majority [2] 145/11 145/13
                                            144/24 145/6 147/14 148/12 148/18 159/4       194/16 214/20
make [26] 7/13 9/13 41/17 44/18 48/19 49/5
 50/3 57/17 69/19 87/16 106/24 107/10
                                            178/22 180/19 181/2 186/24 188/8 194/22       messaging [1] 47/22
 110/23 120/18 128/11 143/2 147/1 214/6
                                            203/9 205/16 206/3 207/16 225/2 227/9         met [3] 224/15 229/4 230/6
 215/21 216/20 219/9 222/21 229/1 248/14
                                            229/17 230/9 233/21 236/9 237/9 237/12        meth [18] 87/2 87/4 101/22 103/21 105/13
                                            237/17 238/4 238/7 242/12 249/14 252/1        105/14 105/16 237/13 242/13 242/18 242/19
 249/24 263/11
                                            252/18 255/1 255/20 255/21 256/6 257/3        243/17 250/20 250/21 250/24 251/1 252/20
makers [1] 12/6
                                            259/19                                        253/1
makes [3] 62/7 128/6 248/15
making [4] 150/14 223/5 227/11 249/16       mean  [47] 12/1 12/9 12/23 13/2 13/3 14/24    methamphetamine [10] 31/3 102/1 105/18
                                            16/18  17/25 17/25 18/2 33/23 33/25 34/9      105/18 105/19 105/25 106/3 106/5 106/6
male [1] 224/10
                                            35/4 39/7 40/25 44/12 55/8 57/10 59/10        239/17
                                                                                                                                      283



M            Case 2:18-cr-00249-MMB
                                  254/24Document
                                         255/9   534 Filed 12/19/19
                                                                  30/1 Page    283
                                                                       30/5 30/16    of 31/4
                                                                                  30/21 29764/22 64/24 65/1
                                              motion-activated [1] 16/24                    81/24 82/25 84/24 85/21 86/18 89/3 98/25
method [2] 14/4 150/18
                                              motions [2] 217/3 217/4                       99/6 99/8 100/19 101/15 102/2 102/9 103/6
Mexico [2] 22/16 102/23
                                              motive [2] 261/10 261/25                      103/10 104/3 119/1 120/1 120/9 123/16
MICHAEL [3] 1/9 48/8 226/6
                                              motives [1] 261/22                            124/6 170/22 171/12 171/19 171/21 172/4
microphone [2] 11/2 202/12
                                              motor [3] 20/22 21/15 77/23                   174/15 174/18 198/18 199/4 201/3 201/10
Microsoft [2] 186/7 186/8
                                              motorcycle [2] 97/19 203/13                   201/11 201/14 202/23
mid [3] 17/3 211/23 258/20
                                              move [41] 17/17 30/10 37/13 46/8 46/25        Mr. Hoover's [5] 20/16 20/18 22/24 99/1
mid-afternoon [1] 211/23
                                              47/25 69/9 69/10 72/8 78/4 85/19 95/21        171/10
mid-morning [1] 258/20
                                              109/6 121/10 131/6 142/12 143/16 155/24       Mr. Hughes [7] 8/24 87/18 120/11 146/2
mid-September [1] 17/3
                                              161/6 162/15 166/3 168/10 169/15 178/13       148/25 201/25 260/4
middle [5] 74/24 168/19 196/15 199/5
                                              178/16 181/25 190/5 191/12 192/12 193/10      Mr. Hughes's [1] 67/1
220/22
                                              195/10 195/11 196/4 196/25 198/11 200/5       Mr. Jamaal [1] 138/12
might [13] 11/2 12/5 22/19 29/6 36/8 40/8
                                              200/22 230/17 238/18 256/21 256/22            Mr. Jameel [2] 263/5 263/9
62/6 82/2 109/3 119/21 166/17 201/17
                                              moved [1] 27/10                               Mr. Johnson [2] 261/13 262/4
216/11
                                              moving [5] 58/19 80/20 172/13 184/7 250/24    Mr. Malik [1] 198/18
military [2] 74/2 74/3
                                              Mr [20] 3/4 3/4 3/5 3/5 3/6 3/6 3/7 3/8 3/9   Mr. Meehan [12] 5/2 5/13 5/16 5/22 6/10
milling [1] 97/10
                                              3/9 3/11 3/11 5/22 100/7 104/14 217/2         7/6 82/9 118/25 144/18 201/23 245/22 260/5
Mills [1] 241/17
                                              226/25 254/7 260/6 260/9                      Mr. Ortiz [7] 65/2 93/19 202/2 210/16 214/5
mind [4] 62/20 140/24 204/2 254/15
                                              Mr. [380]                                     214/14 263/4
minus [1] 20/4
                                              Mr. Abdul [4] 6/19 30/4 134/20 257/17         Mr. Stengel [6] 33/1 64/2 66/20 68/12 192/3
minute [7] 23/18 62/21 141/7 188/8 211/23
                                              Mr. Amir [2] 177/8 189/1                      255/2
216/16 218/8
                                              Mr. Baker [11] 6/18 176/2 176/6 176/7         Mr. Stewart [47] 15/7 15/12 15/19 108/12
minutes [28] 62/19 62/22 62/23 66/14 73/11
                                              176/10 176/13 176/15 176/19 176/20 177/2      108/22 112/20 112/22 114/18 115/9 115/12
73/11 73/16 73/18 73/23 76/5 76/18 76/19
                                              187/25                                        115/24 116/18 117/5 117/13 147/5 184/4
76/20 77/13 77/20 78/4 78/10 79/15 81/3
                                              Mr. Becker [2] 178/22 215/8                   184/20 224/14 224/16 224/17 225/3 226/22
97/24 98/3 98/5 98/6 107/23 144/8 194/2
                                              Mr. Blanding [63] 9/6 23/15 25/8 25/12        229/3 229/10 229/13 230/8 238/1 246/3
233/18 258/25
                                              25/15 25/16 25/17 25/25 26/5 53/4 55/11       246/5 246/24 247/17 247/21 248/16 249/16
miscellaneous [1] 31/1
                                              63/25 64/22 64/24 88/13 89/2 89/3 89/10       249/25 250/6 250/10 250/13 251/5 252/19
misconstrues [1] 100/1
                                              89/14 90/3 90/5 90/21 91/3 91/11 91/14 92/6   252/25 253/13 261/3 261/12 261/14 262/3
missed [3] 57/1 57/21 58/13
                                              92/13 93/7 93/7 101/16 120/12 122/10          262/12
mission [1] 11/17
                                              138/14 138/21 138/25 139/4 139/6 146/3        Mr. Stewart's [3] 15/16 117/15 233/14
mistake [2] 236/20 262/15
                                              146/3 152/3 152/6 155/7 157/24 158/10         Mr. Updegraff [1] 195/18
Mizzo [2] 165/14 167/13
                                              190/20 193/21 194/25 195/4 196/10 196/12      Mr. Waski [1] 40/15
mobile [6] 60/10 60/13 60/18 162/10 162/25
                                              196/17 197/11 197/14 199/2 199/4 199/9        Mr. West [26] 5/24 6/11 15/12 15/16 21/17
182/7
                                              199/11 199/14 199/17 199/21 200/12 200/15     21/19 89/11 96/8 98/11 132/5 134/23 134/25
Model [1] 45/21
                                              201/3                                         135/4 136/1 137/20 138/2 138/3 138/8 147/6
moment [5] 32/11 71/16 175/25 201/18
                                              Mr. Blanding's [4] 8/15 152/13 154/19         186/23 187/17 192/25 196/10 196/14 240/17
245/17
                                              241/21                                        261/12
money [9] 91/19 193/25 222/21 224/3
                                              Mr. Boyer [30] 177/11 177/12 177/20           Mr. West's [6] 21/14 131/25 136/3 138/10
227/18 227/19 232/25 237/7 251/5
                                              177/22 177/22 178/2 179/12 179/15 180/17      169/11 169/21
monitor [6] 15/15 16/14 18/11 23/9 34/5
                                              180/25 181/6 181/13 183/1 198/17 198/23       Mr. Witherell [3] 66/20 82/3 145/6
42/6
                                              199/10 199/11 199/13 199/18 199/19 199/20     Mr. Witherell's [1] 65/13
monitored [7] 22/24 22/24 36/10 36/13
                                              199/22 200/4 200/12 200/14 200/16 201/10      Ms. [12] 5/7 5/12 5/24 6/3 6/4 6/6 6/15 7/13
36/14 73/1 249/17
                                              201/15 244/22 245/5                           7/19 216/24 217/18 258/1
monitoring [1] 16/19
                                              Mr. Boyer's [3] 177/24 180/7 180/11           Ms. Flannery [1] 216/24
Mont [1] 121/21
                                              Mr. Brooks-Blanding [2] 241/19 242/10         Ms. Flannery's [1] 217/18
Montgomery [2] 125/14 189/24
                                              Mr. Dennis [1] 184/21                         Ms. Lutz [1] 6/4
month [13] 17/7 24/13 24/15 24/17 24/19
                                              Mr. Dontez [5] 183/20 229/9 236/4 240/21      Ms. Maran [7] 5/7 5/12 5/24 6/3 6/6 6/15
26/22 35/11 44/20 73/4 124/2 205/25 240/25
                                              246/9                                         7/13
253/20
                                              Mr. Eric [1] 241/18                           Ms. Maran's [1] 7/19
monthly [1] 20/8
                                              Mr. Gadson [10] 32/8 106/25 107/1 107/7       Ms. Williams [1] 258/1
months [6] 11/5 32/9 32/10 71/2 74/7 248/10
                                              111/17 181/17 181/21 182/15 183/19 195/4      MSISDN [1] 162/1
more [29] 18/8 23/11 31/11 35/4 41/1 44/16
                                              Mr. Gadson's [2] 183/2 183/9                  much [11] 39/10 47/12 56/12 74/17 87/6
62/10 62/12 62/23 69/2 74/14 74/15 74/17
                                              Mr. Goldman [10] 106/16 110/13 114/24         92/2 139/25 140/12 192/1 254/19 258/24
76/22 81/17 105/11 117/14 130/6 145/24
                                              146/1 146/1 212/2 212/6 212/21 215/8          Mullaz [6] 178/1 179/13 188/19 188/23
148/21 182/18 186/11 214/20 214/21 217/25
                                              215/25                                        188/25 201/4
219/25 220/9 220/19 244/8
                                              Mr. Goldman's [1] 67/1                        MULLIGAN [1] 1/13
Moreover [1] 6/18
                                              Mr. Harmon [2] 184/24 193/1                   multiple [7] 27/19 29/13 47/16 88/10 90/12
morning [24] 8/12 10/1 10/17 10/18 23/25
                                              Mr. Hickson [25] 23/14 25/8 25/13 25/16       145/15 177/2
62/7 62/15 62/17 70/6 87/23 87/24 93/24
                                              89/3 90/5 97/18 103/18 105/5 159/2 159/10     murder [31] 146/8 146/18 147/1 147/5
93/24 106/22 106/23 112/22 117/15 145/4
                                              159/20 159/24 165/5 165/12 167/9 203/11       147/6 147/8 147/10 216/9 216/13 216/15
212/5 213/19 254/15 254/16 258/20 263/15
                                              203/17 205/11 205/16 206/12 206/13 206/19     217/4 217/9 217/10 217/14 240/24 241/2
most [14] 12/23 39/13 40/7 47/23 49/25
                                              206/21 207/4                                  246/20 247/1 248/7 253/18 253/22 253/22
70/11 92/11 93/5 128/23 130/16 132/15
                                              Mr. Hickson's [9] 44/10 159/11 162/20         254/1 254/3 259/6 260/24 261/14 261/15
132/15 257/16 260/12
                                              163/4 170/7 172/1 204/20 204/24 206/5         262/7 262/19 262/22
mostly [1] 211/13
                                              Mr. Hoover [61] 9/7 20/13 20/22 21/12         murdered [2] 147/10 240/8
mother [1] 107/4
                                              21/13 21/16 22/19 23/1 23/6 23/10 23/14       murdering [1] 261/16
motion [6] 16/24 143/23 147/24 254/22
                                              27/3 27/13 27/17 27/19 27/22 28/6 29/14       murders [3] 116/8 116/13 116/15
                                                                                                                                       284



M                       Case 2:18-cr-00249-MMB         Document
                                      112/5 119/8 144/22 198/24 253/6534 Filed143/23
                                                                                12/19/19      Page
                                                                                     146/1 147/6 147/7284   of153/19
                                                                                                       151/21  297
                                              nights [2] 240/4 240/7                          157/18 166/16 166/23 166/25 188/1 188/2
music [2] 68/6 109/1
                                              nine [10] 11/10 58/17 58/20 58/21 61/8          189/21 194/8 194/10 195/17 195/20 197/24
must [4] 37/17 113/15 137/2 219/20
                                              61/12 61/12 61/13 121/25 122/1                  198/19 203/15 203/16 205/19 206/7 206/19
my [68] 5/10 6/8 7/9 11/15 50/8 66/10 67/13
                                              Nissan [3] 224/12 230/5 230/6                   206/25 207/19 207/21 211/22 212/17 213/19
83/16 86/10 92/9 96/19 97/23 99/13 102/16
                                              no [122] 5/15 6/10 7/4 7/5 8/12 8/12 8/23 9/8   213/24 214/10 214/23 215/9 215/11 215/20
105/4 105/5 106/25 108/2 108/25 109/9
                                              9/9 9/20 21/1 22/5 28/22 29/18 29/23 35/23      215/21 219/13 228/17 228/22 236/19 236/24
111/17 111/21 115/19 118/13 125/21 126/8
                                              36/12 43/19 44/5 52/14 53/8 54/3 54/16          241/11 241/24 242/2 243/6 244/19 246/25
126/10 142/3 142/18 143/3 145/3 145/5
                                              54/19 55/8 63/15 64/13 65/3 65/4 65/17          247/21 247/22 248/15 249/10 249/25 256/8
146/8 148/11 156/13 166/23 170/2 188/21
                                              65/18 66/9 88/15 89/6 91/2 91/16 91/16          257/12 258/4 258/20 259/4 259/14 259/15
189/19 189/21 189/23 193/23 195/1 196/13
                                              91/17 91/22 93/16 94/25 95/14 95/17 98/9        259/18 259/24 260/1 260/2 260/3 261/1
199/1 199/13 199/13 199/23 202/10 207/3
                                              99/1 99/6 99/9 99/17 99/20 99/21 99/23          261/7 261/11 261/16 261/25 261/25 262/7
207/23 209/14 213/14 214/22 215/6 229/24
                                              100/9 100/12 102/6 102/8 102/24 103/4           262/14 262/19 262/21 263/5 263/7
232/23 255/7 255/20 255/21 255/25 256/2
                                              103/14 103/25 104/17 106/3 106/3 106/6          note [1] 121/20
257/8 259/2 259/9 259/17 260/21 263/1
                                              106/9 106/11 106/15 108/1 110/5 110/7           notes [4] 121/18 127/12 127/19 252/10
myself [10] 32/22 33/4 40/8 62/18 125/7
                                              110/7 114/23 116/10 116/10 117/17 118/18        nothing [6] 64/2 103/13 103/15 103/16
170/9 171/10 210/10 230/4 233/5
                                              119/16 120/20 121/17 123/5 123/23 123/23        106/13 117/23
Myspace [1] 34/12
                                              124/8 136/16 139/3 144/21 146/10 147/3          notice [1] 202/22
N                                             147/19 147/20 150/20 155/8 156/15 176/22        November [12] 1/7 22/8 23/19 98/16 98/17
                                              181/21 183/16 183/17 191/18 201/20 201/24       100/19 103/10 174/22 174/24 188/3 188/9
name [52] 10/6 10/7 13/8 20/12 50/8 58/22
                                              202/1 204/23 206/10 209/7 209/19 213/7          240/25
59/22 60/1 60/9 124/16 124/17 132/12
132/15 132/17 135/1 135/14 137/18 139/10      215/7 216/20 219/21 238/18 242/3 243/6          November 15 [2] 174/22 174/24
139/20 139/22 139/23 154/25 159/24 159/25     245/19 247/19 247/22 248/23 249/13 255/24       November 4 [2] 188/3 188/9
160/13 160/14 160/20 161/19 161/20 161/22     256/3 256/14 258/11 258/16 258/17               now [85] 9/14 21/5 24/8 30/15 37/20 55/16
161/23 162/1 163/1 170/20 171/21 171/21       No. [14] 46/4 48/6 51/8 171/25 173/20           56/7 63/24 65/2 66/7 69/5 70/8 72/6 75/9
173/1 173/20 174/16 177/1 178/2 182/20        175/16 175/16 186/21 186/22 193/18 226/10       77/23 77/25 79/17 79/21 80/20 81/13 88/18
188/25 189/2 189/4 194/7 212/17 221/2         226/10 231/7 239/4                              90/2 92/1 92/16 97/2 98/15 98/21 101/7
221/3 222/13 240/7 241/13                     No. 1 [3] 46/4 48/6 51/8                        105/5 109/8 109/10 111/24 118/18 120/21
names [11] 57/11 57/14 134/17 142/8 142/9     No. 17 [2] 186/21 186/22                        121/11 131/20 135/21 136/13 137/19 140/18
143/7 181/21 183/15 212/23 213/3 257/25       No. 17-08455 [1] 226/10                         141/9 143/14 145/6 148/17 148/17 151/9
                                              No. 2 [1] 193/18                                151/16 151/24 157/11 164/22 170/2 171/2
narcotic [2] 13/21 22/15
                                              No. 30 [1] 175/16                               179/5 181/12 186/17 186/24 189/6 198/19
narcotics [26] 13/15 14/8 17/12 22/13 22/17
22/18 85/16 106/13 121/23 122/2 189/16        No. 31 [1] 175/16                               202/14 203/22 203/25 205/6 206/24 212/2
189/20 190/3 214/12 222/2 223/5 223/23        No. 3306717 [1] 226/10                          212/14 213/3 213/21 213/23 216/1 218/7
227/4 227/9 227/13 228/6 231/24 235/15        No. 3306726 [1] 231/7                           219/12 220/6 223/6 226/2 228/11 232/18
241/12 247/13 247/19                          No. 3326824 [1] 239/4                           249/9 251/25 252/14 257/8 258/20 259/1
                                              No. 43 [1] 173/20                               259/9 259/11 261/14
narcotics-related [1] 189/16
                                              No. 47 [1] 171/25                               nowadays [1] 47/14
nature [6] 18/1 27/17 27/18 28/13 70/23
262/9                                         nobody [3] 110/23 213/18 252/7                  number [209] 12/23 13/20 22/1 31/1 35/20
                                              Nobody's [2] 62/16 213/15                       39/7 42/25 43/3 43/8 43/11 43/12 43/15
near [4] 27/21 77/22 139/8 150/11
                                              non [1] 258/12                                  43/21 43/22 43/23 44/21 44/23 46/16 46/23
necessarily [4] 132/12 132/13 151/21 207/18
                                              non-civilian [1] 258/12                         48/10 48/11 48/13 48/17 48/19 48/20 48/23
need [17] 6/21 7/14 62/16 62/18 63/18 66/7
67/8 67/21 127/22 128/1 128/2 165/6 181/7     none [4] 7/14 177/13 181/18 211/17              49/1 49/23 50/23 51/3 51/8 53/16 53/20
191/11 216/8 218/6 255/24                     normal [1] 102/16                               53/21 57/8 57/20 57/20 57/21 60/4 60/10
needed [1] 43/5                               normally [3] 102/17 204/1 212/18                60/18 60/18 60/20 61/8 61/12 61/12 61/18
needs [2] 63/19 115/5                         north [42] 1/19 15/13 27/8 29/3 52/22 52/25     74/1 96/13 100/24 101/1 101/3 101/5 103/23
                                              53/2 64/18 72/11 75/11 75/13 81/21 82/1         109/17 109/25 122/16 125/7 126/8 132/21
nefarious [2] 107/8 107/11
                                              83/15 86/17 92/18 92/19 101/6 119/5 119/6       132/21 134/7 135/2 135/3 135/16 135/22
negative [1] 230/11
                                              119/7 119/13 119/22 120/3 157/1 157/5           135/23 135/25 136/1 136/3 136/5 136/15
neighborhood [4] 101/16 113/23 113/24
113/25                                        168/17 179/3 198/2 216/15 224/19 224/22         137/5 137/15 137/17 137/18 138/5 138/6
                                              229/18 232/5 233/14 237/11 237/14 244/14        138/8 139/21 147/17 151/24 152/2 152/3
neither [1] 150/17
                                              244/20 251/14 251/15 252/4                      152/4 152/6 152/7 152/8 152/8 152/9 152/10
never [8] 87/12 102/2 109/17 120/8 141/16
194/9 207/15 208/23                           Northeast [1] 229/22                            152/14 152/15 157/11 157/23 157/25 158/3
                                              not [188] 5/8 5/20 5/20 5/22 5/25 6/6 6/13      158/5 158/9 158/11 158/14 159/5 159/23
new [8] 17/17 17/19 19/15 19/16 27/7 87/14
                                              6/19 7/3 7/9 8/17 8/18 9/13 9/15 14/5 17/15     160/11 160/12 160/13 160/16 160/16 160/18
120/4 176/21
                                              18/1 18/20 19/3 20/5 22/4 22/4 23/5 23/18       161/5 163/5 163/5 163/7 164/4 164/16
next [47] 9/19 25/15 25/17 36/20 39/11
                                              23/20 24/21 26/7 28/22 29/18 29/22 31/7         164/20 164/23 165/4 165/9 165/11 165/12
40/18 42/4 57/10 57/23 68/19 77/8 81/11
                                              32/8 35/10 36/18 37/4 37/20 39/19 40/2 40/9     165/13 165/17 165/17 165/19 165/20 165/21
81/14 90/2 90/6 100/22 112/10 112/16
                                              40/13 42/14 44/9 44/12 47/7 51/15 54/8          166/10 166/11 166/15 167/8 167/11 167/12
112/18 115/9 116/11 118/22 122/9 124/13
                                              54/14 54/19 55/25 57/22 61/23 62/23 65/11       167/13 171/16 171/19 171/20 171/22 171/24
133/25 135/3 135/21 137/3 138/11 146/8
                                              65/12 66/7 67/16 68/16 70/1 70/11 70/18         172/3 172/5 172/17 173/3 173/4 173/22
149/4 165/4 175/2 175/2 175/5 177/3 181/12
                                              85/3 85/4 85/17 86/4 86/11 86/12 86/13          174/16 174/16 174/19 174/19 176/11 176/16
182/8 183/19 188/1 188/2 188/5 190/14
                                              86/13 86/13 87/7 91/14 91/17 91/22 92/6         176/17 176/19 176/20 176/21 176/21 176/22
191/3 217/22 219/5 220/25
                                              92/10 94/7 94/25 98/3 98/7 98/24 99/1           176/23 176/23 177/17 177/18 177/19 177/21
nice [4] 204/20 204/25 207/8 254/15
                                              101/14 101/18 103/3 104/3 104/15 105/1          177/21 177/22 177/25 178/12 178/25 179/10
nickname [8] 132/16 132/19 136/6 152/19
                                              105/4 105/8 105/8 105/13 107/8 107/25           179/15 181/20 182/13 182/14 183/4 183/10
176/18 177/1 178/2 179/13
                                              108/1 109/3 110/17 111/2 111/11 112/17          183/12 183/22 183/25 184/2 184/4 184/15
nicknames [3] 134/17 181/21 185/12
                                              115/18 116/14 116/15 116/17 117/4 117/21        185/2 187/21 187/22 187/23 187/25 188/17
night [10] 6/21 8/10 19/13 31/4 109/23
                                              120/7 132/13 132/24 140/23 142/23 143/14        189/19 192/6 193/17 194/5 197/8 197/8
                                                                                                                                      285



N            Case 2:18-cr-00249-MMB   Document
                                 October             534 Filed 12/19/19
                                         15 [1] 142/14                201/2Page
                                                                            201/17 285
                                                                                   202/17of203/13
                                                                                            297 203/16 203/16
                                            October 18 [1] 244/9                             203/19 203/23 206/8 206/14 209/20 211/2
number... [16] 198/19 199/7 204/8 209/1
                                            October 19 [5] 236/5 236/10 250/16 250/19 211/13 214/4 217/25 218/2 218/23 219/17
 224/4 224/8 224/10 225/19 229/24 233/1
                                             251/4                                           219/25 220/1 220/9 220/19 225/20 226/11
 234/17 236/22 236/24 236/25 241/15 249/24
                                            October 2018 [1] 54/16                           226/14 230/1 235/7 237/18 237/25 239/10
Number 17-12502 [1] 234/17
                                            October 3 [1] 238/24                             243/1 245/17 246/23 247/24 247/25 248/18
Number nine [1] 61/12
                                            October of [1] 151/19                            250/3 252/17 255/13 257/16 263/3
numbering [1] 59/11
                                            odd [2] 107/25 108/1                            ones [12] 142/22 142/23 143/5 145/25 146/1
numbers [26] 18/10 22/25 43/24 43/25 57/11
                                            off [28] 19/19 50/15 73/16 74/3 75/16 135/12 146/3 149/6 164/25 175/14 181/15 196/21
 57/12 57/13 73/6 127/11 127/19 134/15
                                             136/2 136/4 138/8 138/9 139/9 139/16            198/9
 157/24 159/4 159/5 160/9 171/12 175/18
                                             145/21 152/19 153/17 160/13 173/14 188/7 ongoing [1] 83/21
 176/3 176/9 176/14 177/15 177/17 185/9
                                             189/19 226/12 231/9 233/14 234/19 235/18 only [25] 8/19 53/7 53/11 62/4 66/25 67/24
 185/11 195/5 195/7
                                             239/5 245/1 245/2 252/1                         69/4 70/8 71/13 130/3 136/19 145/25 153/9
numerous [19] 17/25 94/17 107/13 109/15
                                            off-white [4] 226/12 231/9 234/19 239/5          155/12 166/25 167/24 189/21 214/4 224/14
 110/14 152/14 160/14 165/14 171/18 171/20
                                            offer [8] 7/19 7/22 142/6 154/5 215/2 225/15 227/18 227/19 233/6 246/25 250/3 259/4
 176/17 177/23 177/25 179/15 202/25 214/20
                                             257/6 263/13                                   open [12] 34/1 34/2 34/2 48/25 62/20 96/16
 214/21 236/22 247/3
                                            offered [1] 157/16                               96/17 140/24 200/16 254/15 263/6 263/7
O                                           offering [1] 136/13                             opened [4] 81/24 114/2 114/5 244/25
                                            office [4] 1/14 1/18 49/19 50/8                 opening [6] 8/5 12/4 64/23 90/12 94/9
Oaks [1] 204/16
                                            officer  [47]  3/10 12/24 12/25 14/6 14/21       217/13
oath [1] 117/4
                                             16/1 23/22 23/23 26/18 26/20 30/22 35/14       opens  [3] 5/1 7/14 64/24
OBH [35] 13/9 13/10 13/12 13/14 15/13
 15/19 20/14 20/15 21/18 21/19 22/25 23/9    48/4 55/9 68/16 72/23 78/23 94/14 111/4        operating [3] 39/23 229/11 241/19
 32/3 35/19 84/22 85/5 85/25 87/14 90/17     111/14 125/12 126/3 126/11 149/5 189/22        operation [3] 23/2 27/11 33/13
 95/22 95/25 96/18 100/14 108/9 108/12       189/24   189/25   216/12 216/23  219/6 221/13  operations [6] 10/24 13/20 13/21 16/20 32/3
 133/22 134/19 158/25 169/2 169/3 170/2      221/17 221/19 221/22 228/6 231/22 231/24 32/4
 175/15 181/16 208/14 222/6                  235/7 239/10 243/15 246/4 253/8 253/9          operator [1] 224/14
OBHGG [1] 169/2
                                             253/9  258/1   258/2  258/2                    opinion [4] 126/9 143/3 260/14 260/20
object [13] 35/21 63/14 100/2 118/17 118/18 officers  [36]   8/21 13/15  13/16 29/21 53/3   opportunities [1] 261/20
 154/6 175/20 213/19 255/21 255/21 257/7     110/4  110/21   111/10  112/7  116/1 116/1     opportunity [7] 70/3 70/19 223/10 223/13
                                             116/7 147/19 210/14 210/21 210/22 211/5         231/15 256/14 261/17
 257/7 259/17
                                             211/7 211/7 215/13 219/19 224/18 224/19        opposed   [4] 85/18 91/11 237/18 259/16
objected [3] 66/25 146/2 213/18
                                             225/4 227/2 229/18 230/4 233/5 233/15          order  [6]  18/17 50/3 145/12 145/16 191/22
objection [25] 35/22 36/22 36/24 47/2 63/15
                                             233/23 237/15 238/5 242/11 244/23 244/24 191/22
 64/5 83/9 86/5 99/25 108/15 112/9 115/13
 116/22 122/6 122/7 122/13 123/1 156/9
                                             253/8                                          ordered [1] 249/7
 156/10 156/12 212/3 241/23 243/18 255/18   OFFICIAL       [1]  1/23                        organization [15] 11/20 13/8 13/23 17/17
 258/14                                     Often [1] 23/13                                  31/13 36/4 36/8 36/14 36/18 120/6 120/10
                                            OG   [6]  58/22 160/17 163/11 164/5 188/21       125/17 125/20 222/5 262/13
objections [7] 66/25 67/8 67/8 131/7 145/25
 154/4 238/18
                                             189/4                                          organizations   [2] 11/17 11/18
                                            Oh  [2]   75/13 199/16                          organized   [1] 10/25
objectives [1] 220/15
                                            okay  [80]   5/6 6/19 7/18 9/10 9/23 28/2 32/12 organizing [1] 43/6
objects [1] 259/12
                                             33/7 34/21 59/4 60/25 61/12 62/14 65/8         orient [1] 190/12
observation [1] 35/2
                                             71/15 75/6 75/13 82/4 84/17 85/10 85/21        origin [1] 103/7
observations [2] 101/10 237/18
                                             86/2 86/13 86/14 87/4 87/9 87/16 95/2 95/25 original [8] 11/20 13/4 13/7 15/9 50/1 74/6
observe [12] 29/25 34/24 36/3 74/11 88/16
 91/17 91/20 94/19 101/15 103/6 201/9        96/22 102/19 106/16 110/9 111/4 124/5           125/17 222/5
 201/10                                      124/9  124/10   124/10  128/3  130/24 131/5    originate  [2] 102/24 102/25
observed [16] 23/1 26/9 27/19 27/24 29/12
                                             131/8  132/4   133/8  141/6 149/12  149/19     ORTIZ    [12]  2/7 3/5 3/9 65/2 93/19 104/14
 30/12 33/16 53/1 55/6 55/10 90/12 90/20     150/23 163/24 172/14 177/19 194/3 194/23 202/2 210/16 214/5 214/14 260/6 263/4
 91/3 92/8 92/10 226/22                      199/8 201/22 203/19 207/22 209/13 211/22 other [109] 12/10 12/12 12/16 12/21 13/8
                                             212/2 220/25 221/5 242/6 246/9 247/12           14/12 19/18 19/23 20/19 22/25 25/15 26/24
observing [3] 25/19 25/20 25/25
                                             248/14 249/1 249/14 249/24 250/9 250/16         31/12 31/18 33/12 34/17 35/19 36/11 47/21
obtain [6] 18/19 20/1 26/6 39/18 129/21
 129/24                                      251/4  251/15   251/22  254/13  258/18 259/1    51/11 52/3 53/19 53/19 58/3 62/4 63/12 71/6
                                             263/1 263/10 263/14                             79/20 82/1 85/18 89/2 89/21 91/12 93/11
obtained [15] 8/13 27/7 32/2 38/16 47/23
 48/4 51/25 52/20 103/6 130/19 150/3 153/6  old [3]   19/20 34/12 113/15                     98/10 106/12 114/7 115/21 115/23 115/25
 161/4 180/6 245/6                          once  [7]  26/9 39/4 41/6 48/25 185/19 205/25 116/7 117/6 117/22 120/9 122/21 124/10
                                             246/25                                          126/22 127/2 127/3 129/7 129/20 133/10
obtaining [1] 19/17
                                            one  [134]   6/15 6/25 8/6 8/17 8/18 8/20 8/25 139/2 140/24 141/8 141/18 141/19 143/13
obviously [6] 47/11 136/1 212/9 212/17
                                             9/2 11/24 12/15 14/11 24/19 25/14 25/24         146/25 147/13 147/19 147/20 147/23 149/6
 245/13 247/2
                                             30/6 30/16 32/11 45/10 45/22 46/1 46/1 47/7 152/15 160/17 163/6 165/18 166/11 173/23
occasion [6] 100/19 101/7 101/8 103/17
                                             48/1 48/18 49/22 51/2 51/13 53/10 53/11         173/24 179/16 179/20 183/12 196/21 206/16
 107/17 108/6
                                             53/12 54/14 55/8 60/12 60/13 61/9 64/19         210/13 210/14 212/21 213/22 214/10 214/11
occasions [6] 88/10 90/9 98/10 107/13
                                             64/20 66/19 69/3 70/1 71/16 75/4 88/18 90/2 219/11 219/21 220/11 220/21 224/19 227/2
 222/23 236/22
                                             90/10 93/9 95/1 100/19 103/17 104/19 108/5 227/13 227/18 229/18 230/4 233/5 233/15
occurred [4] 58/23 98/16 216/13 240/6
                                             108/5 109/4 110/7 110/14 120/2 123/21           233/23 244/24 246/10 247/24 248/19 249/20
occurring [3] 13/18 113/23 202/20
                                             124/5 127/6 129/8 131/14 132/24 135/5           253/9 257/4 257/21 257/23 258/19 260/17
occurs [1] 198/16
                                             136/19 137/1 138/18 138/20 140/21 140/23 260/18 260/24 262/25
October [14] 21/21 32/1 54/5 54/16 142/14
 151/19 236/5 236/10 238/24 240/6 244/9
                                             141/8 141/18 141/19 143/1 143/13 145/14        others [10] 23/24 34/19 61/15 67/17 68/17
 250/16 250/19 251/4                         145/16   146/2  147/23  159/3  160/10 166/13    120/1 213/8 237/19 255/7 255/15
October 14 [1] 240/6
                                             166/17   166/25   181/7 182/19  182/22 187/1   otherwise   [2] 228/24 244/14
                                             188/8 192/3 192/18 195/25 197/6 200/20         ought [2] 67/22 257/2
                                                                                                                                       286



O                        Case 2:18-cr-00249-MMB         Document 534 Filed
                                       page 30,980 [1] 132/1               12/19/19
                                                                         permitted       Page 286 of 297
                                                                                   [1] 261/6
                                               page 5,236 [1] 180/23                         persist [3] 216/11 217/6 217/6
ounce [5] 228/9 232/1 243/17 249/7 250/11
                                               page 5,865 [1] 180/10                         person [28] 38/14 38/14 38/22 44/8 44/15
our [50] 12/2 12/23 15/17 17/17 17/25 18/7
                                               pages [8] 47/16 56/12 56/21 130/18 132/25     52/13 54/2 54/7 54/18 55/24 74/12 74/15
 18/12 20/13 20/20 21/18 22/23 26/25 27/1
                                               142/13 191/14 191/16                          75/15 109/16 109/16 109/17 130/6 134/3
 27/8 27/11 29/9 29/13 31/10 32/1 32/22 34/4
                                               paperwork [6] 31/2 95/23 96/1 96/2 99/23      134/9 136/2 138/10 151/21 152/10 159/13
 42/20 53/15 53/16 62/6 62/7 62/15 63/7 71/3
                                               252/3                                         216/21 224/14 253/2 255/13
 73/17 85/15 99/1 117/10 119/21 120/4
                                               pared [1] 223/18                              person's [6] 18/21 32/24 32/24 32/24 38/12
 129/19 140/14 140/22 177/14 181/19 185/22
                                               park [1] 27/23                                241/13
 188/24 210/24 211/7 211/14 211/23 246/14
                                               parking [5] 27/21 83/4 85/22 170/6 241/20     persona [1] 96/4
 247/2 247/3 255/3
                                               parks [2] 83/3 85/22                          personal [3] 88/23 106/8 150/5
ours [1] 53/4
                                               part [21] 14/19 32/4 34/4 39/3 49/13 49/16    personally [5] 33/16 52/9 88/9 89/5 99/8
out [66] 19/14 23/24 29/10 35/11 48/25
                                               71/2 89/5 106/25 115/19 117/7 127/7 142/6     pertain [2] 175/2 177/8
 53/12 66/25 73/14 75/17 75/19 76/7 76/25
                                               146/9 150/4 210/23 219/13 222/8 222/14        pertaining [8] 133/18 134/7 134/9 139/18
 77/15 79/19 81/23 84/22 93/12 93/12 93/14
                                               231/2 234/11                                  174/23 179/10 185/8 204/8
 94/24 95/13 95/18 96/24 97/9 97/16 100/14
                                               participate [1] 24/1                          pertinent [12] 127/18 152/15 160/17 177/14
 100/16 101/8 102/22 103/3 109/20 136/4
                                               participated [2] 24/4 211/2                   178/1 181/19 185/22 186/7 186/12 223/19
 141/1 142/23 145/12 145/17 148/24 156/12
                                               particular [10] 102/6 143/23 161/5 163/21     226/1 227/24
 170/1 192/4 192/7 194/20 196/10 197/11
                                               164/4 165/13 187/24 209/13 222/3 225/20       Peters [2] 56/4 184/25
 198/23 201/14 201/16 208/4 208/6 209/17
                                               particularly [3] 127/14 197/6 260/7           Philadelphia [77] 1/6 1/15 1/19 1/25 2/5 2/8
 213/8 215/2 216/25 218/17 230/5 233/24
                                               parties [2] 57/10 227/23                      11/7 11/9 11/17 11/19 13/19 14/20 15/3 15/4
 242/11 247/17 247/19 247/23 249/16 250/3
                                               partner [1] 125/21                            15/4 22/10 22/17 23/2 23/3 23/16 24/4 24/24
 258/15 259/6 260/18 261/14
                                               partners [1] 12/10                            25/9 26/16 27/16 27/20 27/21 28/11 28/15
outdoor [2] 64/12 64/15
                                               parts [2] 223/19 257/16                       48/3 48/5 48/7 49/19 52/2 52/7 52/22 52/25
outfitted [1] 223/7
                                               passcode [2] 26/1 90/11                       56/2 75/11 83/1 83/3 89/7 89/12 89/25
outgoing [3] 58/12 137/16 164/3
                                               passed [3] 229/13 229/20 242/25               107/19 111/10 111/15 113/3 114/4 114/20
outside [10] 8/17 9/1 83/9 108/15 122/16
                                               passing [1] 97/13                             116/2 118/9 138/22 174/25 184/17 197/22
 143/10 184/24 205/13 206/2 243/18
                                               password [2] 26/11 39/24                      198/1 211/4 211/6 221/17 221/19 224/19
over [28] 35/3 41/1 47/21 61/25 62/18 64/6
                                               paste [1] 186/20                              224/22 225/5 226/7 226/8 229/22 231/3
 65/5 85/24 88/19 113/4 114/18 123/16 124/7
                                               pasted [1] 187/4                              231/4 234/13 234/14 237/14 238/23 238/24
 133/25 188/21 188/23 204/1 204/2 225/2
                                               patrol [1] 126/11                             241/1 243/5 255/12
 227/13 230/9 233/22 237/13 238/6 238/8
                                               pattern [1] 119/20                            Philly [4] 233/15 237/11 251/14 251/15
 242/12 250/19 261/19
                                               patterns [1] 19/13                            phone [325]
overall [1] 72/8
                                               Paul [1] 121/21                               phone's [1] 135/1
overcome [1] 72/5
                                               pause [4] 72/18 76/19 78/10 80/22             phones [89] 18/12 19/13 26/4 26/14 26/16
overnight [1] 37/17
                                               pay [1] 148/20                                31/12 31/14 31/17 38/1 38/3 38/4 38/8 39/13
overruled [9] 36/24 83/11 86/7 100/5 108/20
                                               PC [1] 129/8                                  39/15 39/19 39/20 39/21 39/22 40/7 42/19
 154/9 156/15 175/25 243/20
                                               PDF [6] 45/20 49/21 49/25 49/25 50/2          42/20 45/7 45/10 45/22 46/19 47/12 47/25
overwhelming [1] 185/8
                                               130/16                                        48/1 51/11 51/13 53/10 53/16 55/6 55/10
owe [2] 91/19 91/20
                                               pen [15] 18/10 18/15 18/16 18/16 19/8 19/17   55/13 55/13 55/16 55/22 55/24 63/22 69/1
owes [1] 91/19
                                               19/19 20/3 20/15 20/17 21/13 21/23 22/6       70/9 70/12 70/16 70/20 71/1 127/12 134/1
own [5] 60/16 132/12 132/17 186/12 261/22
                                               22/8 22/24                                    134/3 134/8 134/21 136/4 137/6 137/6
owned [1] 130/15
                                               pending [3] 36/21 67/8 108/19                 138/13 138/16 151/13 151/16 152/15 159/1
owner [5] 135/14 139/20 139/22 139/23
                                               PennDOT [1] 33/21                             159/6 160/15 160/17 163/6 164/23 165/14
 141/12
                                               PENNSYLVANIA [9] 1/1 21/15 149/22             166/11 170/22 171/2 171/20 171/23 173/4
owner's [1] 159/25
                                               184/18 226/8 231/5 234/15 238/24 260/19       175/16 176/2 176/3 176/4 176/17 177/10
owns [2] 38/23 107/4
                                               people [49] 12/10 29/25 36/8 36/9 49/22       177/12 178/1 181/17 183/12 183/17 185/11
Oxford [4] 233/12 236/18 237/3 237/24
                                               55/9 66/10 70/12 70/13 74/18 81/23 89/4       185/24 187/3 192/18 203/6 204/21
P                                              89/8 94/8 95/3 95/5 95/9 95/18 96/23 97/9     photo [3] 153/17 168/23 209/4
P-1 [1] 46/6
                                               97/9 100/13 100/16 109/18 123/15 132/15       photograph [7] 155/4 156/3 156/6 157/3
                                               147/20 148/6 152/14 174/9 177/23 203/5        162/12 162/13 169/25
p.m [19] 73/24 74/2 79/15 80/15 81/4 92/3
92/13 93/6 141/5 144/17 144/17 149/11
                                               206/17 206/21 207/19 208/19 208/22 208/24     photographs [7] 33/18 34/18 47/21 56/14
                                               209/1 209/2 210/3 210/6 210/17 214/10         70/22 145/13 150/7
212/1 218/11 218/11 219/3 254/20 255/14
263/17
                                               216/14 219/11 248/1 248/3 262/12              photos [3] 67/4 67/5 147/8
                                               people's [1] 36/11                            phrase [1] 214/2
PA [8] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12
                                               percent [2] 40/13 62/22                       phrased [1] 129/1
pace [1] 140/14
                                               perception [1] 261/11                         physical [2] 29/23 45/12
packages [4] 105/25 106/5 106/6 106/7
                                               perfect [1] 84/13                             physically [6] 44/12 94/8 94/19 94/23 94/25
packets [1] 243/25
                                               perform [1] 232/19                            102/3
packs [1] 243/24
                                               perhaps [1] 132/16                            pick [6] 61/9 94/1 140/14 175/9 193/25
page [31] 4/1 56/25 58/14 131/24 132/1
132/4 132/21 139/16 153/4 158/19 167/19        period [23] 77/9 97/24 109/20 113/4 114/13    249/25
170/14 170/16 172/23 177/3 180/10 180/12
                                               114/19 201/11 205/14 224/21 229/13 229/20     picked [1] 78/23
180/23 181/5 181/6 182/8 182/19 182/19
                                               233/2 233/9 233/17 233/21 233/24 237/4        picture [10] 60/16 67/3 128/24 155/6 155/18
                                               237/8 237/15 241/18 241/21 242/10 246/16      168/16 168/18 207/5 209/7 209/13
183/1 183/3 183/8 183/8 183/10 190/14
190/18 191/3                                   permission [24] 41/11 44/25 131/9 133/6       pictures [9] 38/15 47/15 47/16 94/13 127/11
                                               136/9 153/8 154/13 155/12 155/24 156/16       127/19 129/4 143/9 170/9
page 1 [1] 153/4
page 10,934 [1] 183/3
                                               161/10 162/3 163/13 163/16 164/11 165/24      piece [1] 139/18
page 3,298 [1] 181/6
                                               167/23 168/9 168/10 169/4 169/15 189/9        pieces [1] 133/18
                                               190/9 225/25                                  pistol [1] 238/7
                                                                                                                                       287



P            Case 2:18-cr-00249-MMB
                                  223/2Document
                                       224/18 224/22 534    Filed229/14
                                                     226/7 229/12 12/19/19   Page
                                                                        problems [1] 287
                                                                                     5/14 of 297
                                               229/17 231/4 234/14 238/23 241/1 252/10       procedure [1] 71/3
place [11] 8/13 15/18 15/19 83/4 85/22
                                               252/12                                        procedures [1] 63/7
124/7 193/16 197/7 200/11 217/1 257/19
                                               pool [1] 43/23                                proceed [6] 10/11 41/19 71/15 71/17 141/15
placed [7] 9/5 64/16 201/13 225/4 225/13
                                               poorly [2] 14/23 129/1                        221/7
230/21 233/24
                                               popular [1] 84/21                             proceedings [4] 112/14 259/2 263/17 263/22
places [1] 81/24
                                               porch [9] 75/16 92/22 93/1 94/11 94/12        process [2] 51/10 67/19
plain [1] 136/18
                                               109/18 111/13 111/16 112/3                    produce [1] 47/8
plan [20] 26/25 27/1 27/11 65/22 67/4 67/5
                                               portion [7] 37/3 37/14 51/7 154/8 226/2       produced [1] 96/4
67/23 144/20 145/3 145/5 145/11 146/2
                                               231/22 232/6                                  producing [1] 96/20
147/7 147/10 191/10 247/3 247/3 257/14
                                               portions [5] 68/16 161/15 166/9 214/9         proffer [2] 143/5 213/2
262/6 262/6
                                               227/24                                        profile [6] 129/11 130/4 132/12 150/6 168/6
plane [4] 25/10 25/10 218/24 255/14
                                               portrayed [2] 63/10 71/7                      168/16
plans [1] 145/24
                                               posed [1] 145/25                              profiles [1] 129/25
plastic [8] 77/5 77/10 226/12 231/8 234/19
                                               position [9] 156/13 212/7 255/2 255/3         profit [1] 261/22
237/13 239/5 245/3
                                               255/16 255/23 256/3 256/3 259/15              program [1] 260/16
play [12] 37/10 72/15 74/22 75/6 75/22 79/9
                                               possession [4] 48/2 249/6 253/14 253/16       progress [1] 7/11
80/1 80/7 80/17 80/18 228/2 231/18
                                               possible [5] 6/16 6/22 14/16 102/20 142/9     progressed [3] 19/25 23/8 114/7
played [7] 16/4 93/11 228/3 231/19 235/4
                                               possibly [3] 84/16 129/7 246/24               promise [1] 175/10
239/13 243/12
                                               post [7] 34/18 141/21 141/24 155/4 157/9      promoted [1] 125/22
playing [1] 78/20
                                               167/24 168/24                                 promptly [1] 263/16
plea [5] 146/19 259/3 260/23 263/4 263/8
                                               posted [2] 34/4 214/23                        proof [1] 150/2
pleaded [1] 212/14
                                               poster [1] 168/21                             propensity [2] 261/2 262/23
pleas [2] 213/14 213/15
                                               posting [2] 129/4 130/4                       proper [1] 118/22
please [96] 10/3 10/4 10/6 10/9 14/2 32/11
                                               potential [2] 5/14 17/18                      properly [1] 215/10
37/1 37/4 45/16 51/5 56/22 63/2 66/15 72/15
                                               pound [2] 57/5 59/10                          properties [2] 107/5 119/11
75/9 75/22 75/23 76/5 76/8 76/18 76/20
                                               pounds [7] 31/3 87/2 87/4 101/22 102/1        property [22] 15/18 81/10 119/22 141/12
76/22 77/12 77/19 78/3 78/9 78/11 78/20
                                               103/21 245/13                                 225/4 225/7 225/13 225/19 226/10 230/15
79/8 79/25 80/6 80/16 80/17 110/15 120/25
                                               powder [4] 87/7 101/24 101/25 236/2           230/21 231/7 233/25 234/4 234/17 238/10
124/13 124/16 131/14 135/23 137/9 137/9
                                               PowerPoint [3] 186/8 189/7 189/15             238/16 239/3 243/7 245/7 245/8 245/10
137/10 137/22 139/11 139/13 139/24 140/23
                                               practice [2] 150/14 255/10                    propose [1] 12/5
148/25 149/3 151/7 152/22 157/14 158/1
                                               pre [1] 236/14                                prosecutor [1] 33/1
158/19 160/23 164/2 165/8 166/12 166/19
                                               pre-conversation [1] 236/14                   protection [1] 55/4
166/19 167/18 170/11 172/6 173/6 174/1
                                               precise [1] 19/3                              protective [3] 110/22 111/8 112/6
175/7 177/4 178/4 179/21 182/23 182/23
                                               predecessor [1] 65/13                         Protocol [3] 170/1 208/3 209/10
184/5 188/20 190/14 191/3 192/10 193/5
                                               prefer [1] 255/9                              prove [1] 261/2
193/15 195/21 199/15 200/10 201/18 220/25
                                               preference [1] 257/8                          proved [1] 220/18
221/2 228/2 230/12 231/1 234/2 234/10
                                               preliminary [1] 254/4                         proves [2] 217/25 220/14
238/13 239/12 242/8 243/11 254/15 254/16
                                               premarked [1] 42/16                           provide [4] 67/20 223/3 242/23 256/25
263/15
                                               preparation [6] 5/17 5/17 42/11 150/18        provided [18] 38/22 38/24 53/5 67/6 67/18
pled [2] 213/5 213/8
                                               262/2 262/4                                   70/17 150/3 172/21 206/8 224/2 224/4
plus [2] 73/22 142/14
                                               prepare [5] 6/11 141/9 141/10 144/25 186/2    227/19 229/6 232/24 237/6 257/2 263/4
point [59] 9/16 14/17 18/4 18/7 19/10 20/11
                                               prepared [1] 259/24                           263/9
31/6 31/10 90/2 90/10 90/14 95/2 95/13
                                               prerecorded [4] 222/20 224/2 232/25 237/7     providers [2] 150/14 150/15
97/15 99/6 102/6 138/4 143/13 148/15
                                               prescribed [1] 256/11                         provides [3] 61/16 160/18 232/14
203/13 203/17 209/5 210/15 211/2 214/5
                                               presence [4] 107/10 148/11 229/24 232/23      providing [4] 14/7 165/18 176/21 222/20
214/21 214/22 215/6 217/18 220/23 224/17
                                               present [2] 147/3 206/11                      proximity [2] 22/16 102/23
229/16 232/14 233/11 235/11 236/13 236/19
                                               presentation [4] 186/3 186/8 189/7 189/15     public [8] 20/20 34/2 34/15 96/16 96/17
236/25 237/10 237/24 238/1 245/5 246/18
                                               presented [4] 42/21 141/25 153/22 249/12      128/23 129/13 154/21
247/25 248/7 248/25 249/25 250/6 250/9
                                               preserve [2] 129/16 129/19                    publicly [1] 130/4
250/16 251/16 251/23 252/17 252/19 253/25
                                               presumptively [1] 113/12                      publish [10] 131/9 154/13 156/16 161/10
254/15 255/25 257/6 258/21
                                               pretrial [6] 71/3 71/3 112/14 147/25 148/2    163/16 164/11 168/9 168/10 169/16 190/9
pointing [2] 8/14 9/6
                                               259/2                                         published [1] 154/8
points [3] 141/19 210/11 214/3
                                               pretty [3] 18/13 84/15 223/16                 pull [18] 36/13 37/1 37/12 37/16 81/15 81/16
pole [58] 8/7 8/13 8/16 8/19 8/25 15/21 16/7
                                               previous [5] 5/21 119/25 134/7 157/2 250/25   131/15 137/9 151/6 152/22 172/7 178/5
16/9 16/12 16/13 16/14 16/17 17/13 18/3
                                               previously [16] 46/24 56/17 65/6 135/8        182/23 184/6 201/9 202/12 206/1 225/7
18/5 19/16 35/7 36/22 37/6 37/7 37/14 62/5
                                               155/13 163/17 166/21 167/24 170/18 173/8      pulled [3] 199/5 201/14 205/13
62/11 63/24 64/1 64/6 64/8 64/9 64/10 64/12
                                               175/15 181/15 185/1 185/7 196/21 198/9        pulls [2] 81/23 241/20
64/15 64/16 64/21 65/5 65/11 65/13 65/24
                                               primacy [1] 202/9                             purchase [29] 13/20 13/21 13/24 14/3 14/4
68/15 68/18 72/1 72/8 73/1 73/7 73/10 74/12
                                               Primarily [1] 222/2                           14/8 101/12 226/15 227/4 227/24 228/12
77/6 79/1 92/1 92/16 94/8 94/20 109/22
                                               prior [13] 11/6 17/15 27/2 63/9 72/22 102/9   229/3 231/12 232/19 234/23 235/11 236/3
109/25 111/9 122/21 122/25 141/8 144/9
                                               147/6 227/11 227/21 236/22 240/7 248/20       236/4 236/14 239/16 240/20 240/25 241/5
police [56] 3/10 14/20 17/16 26/17 48/3 48/5
                                               252/24                                        241/8 241/10 242/20 247/19 248/15 249/10
48/7 53/3 56/2 109/23 110/4 110/20 111/10
                                               private [2] 34/17 130/7                       purchased [4] 102/3 103/8 238/17 248/24
111/14 112/7 112/15 114/4 116/1 117/1
                                               privileged [1] 5/23                           purchases [13] 14/14 14/22 15/2 15/8 15/20
117/8 125/12 125/14 126/3 126/11 138/22
                                               probable [3] 32/22 85/15 119/19               222/21 223/5 235/8 240/19 248/19 249/11
189/22 189/22 189/23 198/1 210/21 211/4
                                               probably [8] 57/21 60/15 60/19 70/13 87/6     249/17 250/16
211/6 216/1 216/12 216/19 216/25 217/5
                                               102/15 140/2 254/1                            purchasing [4] 101/16 146/4 241/12 247/13
217/8 217/18 219/19 221/17 221/19 223/2
                                               problem [4] 5/15 7/5 217/1 258/7              purport [1] 96/4
                                                                                                                                           288



P                         Case 2:18-cr-00249-MMB
                                        reaches [4] 194/20Document
                                                           196/10 197/11534
                                                                         198/23Filed 12/19/19
                                                                                   redacted [7] 67/6Page    288154/7
                                                                                                     68/7 154/7 of 297
                                                                                                                     206/25
                                            read [11] 121/20 128/2 128/6 128/11 149/18 214/6 214/9
purported [1] 8/14
                                             168/25 188/10 226/1 239/21 256/2 259/9             redirect [7] 3/6 117/24 118/2 118/22 211/16
purpose [9] 71/12 143/9 185/5 223/18
                                            reading [4] 180/18 193/2 234/12 238/21               215/2 257/21
227/15 260/25 261/1 262/10 262/11
                                            reads [4] 33/3 169/1 181/7 207/3                    reentered [1] 230/8
purposely [2] 249/25 250/11
                                            ready [3] 10/2 69/12 85/18                          refer [3] 13/10 212/16 219/12
purposes [8] 43/1 43/24 49/24 112/15
                                            real [13] 16/19 18/20 18/20 18/20 18/20 35/8 reference [15] 147/1 165/20 165/21 207/23
185/14 187/11 237/17 262/25
                                             35/9 35/10 47/25 73/18 73/22 74/14 157/6            228/7 235/18 239/24 239/25 240/14 241/5
pursuant [2] 238/20 255/4
                                            real-time [8] 16/19 18/20 18/20 18/20 35/8 243/15 243/23 244/1 244/2 244/5
put [22] 9/17 42/4 42/10 50/7 91/23 105/20
                                             35/9 35/10 74/14                                   referenced [5] 54/14 55/13 60/12 254/24
141/20 143/23 147/24 186/9 189/6 194/22
                                            realize [1] 212/25                                   255/5
194/25 214/14 226/5 227/22 230/12 230/25
                                            realized [4] 15/18 73/16 73/17 212/24               references [1] 147/11
235/3 238/10 238/21 243/7
                                            really [13] 12/5 34/12 41/6 44/2 50/9 70/14 referencing [2] 122/2 149/15
puts [1] 85/23
                                             75/14 110/25 141/18 148/12 148/13 171/5            referred [7] 60/13 60/13 84/9 133/1 169/23
putting [2] 90/17 185/5
                                             210/14                                              210/2 243/25
Q                                           realtime [2] 74/13 129/19                           referring [10] 13/7 93/5 166/8 210/15
                                            reason [11] 85/10 117/1 139/2 188/20                 219/11 231/25 232/2 234/4 243/24 256/12
qualifications [1] 262/17
                                             188/23 214/24 215/7 216/14 250/13 257/12 refers [6] 147/25 197/23 228/8 243/16
qualified [1] 195/17
                                             262/6                                               243/17 254/25
quality [3] 41/6 41/9 57/17
                                            reasonable     [2]  220/9 220/18                    reflect [1] 44/1
quantify [2] 210/17 211/12
                                            reasons   [6]   6/15 136/1 147/21 159/21 160/12 reflected [4] 45/9 47/19 51/11 142/7
quantity [3] 190/3 232/15 239/21
quarter [5] 66/9 228/9 245/3 249/7 250/11
                                             171/18                                             reflecting [1] 215/13
question [33] 6/25 10/19 21/9 36/20 37/22   recall [22]    16/3   88/20  89/16  89/19  89/25    reflective [2] 38/12 49/21
 40/18 90/20 97/3 110/8 110/14 110/18 111/5  92/8 94/13    114/15   114/24  146/19   157/2      reflects [2] 42/16 46/17
 111/7 111/19 111/23 111/24 112/10 112/16 174/11 192/5 201/6 203/22 204/6 205/15                refresh [1] 116/5
 112/18 114/16 114/25 115/9 116/11 118/22    214/18  248/17     249/18   251/23  252/9          reg [1] 2/13
 127/24 129/1 137/3 146/8 209/20 218/12     receipt  [14]   225/5   225/7  225/13   225/19      regard [1] 213/11
 223/11 259/4 259/18                         226/10  230/15     230/21   231/7 234/4  234/17    regarding [5] 134/8 206/11 236/14 251/1
                                             238/10  238/16     239/3  243/7                     263/4
questioning [1] 85/17
                                            receipts  [1]   233/25                              regards   [2] 229/2 234/25
questions [20] 76/7 82/9 93/16 94/2 106/15
 117/22 118/25 120/11 123/4 123/5 146/20    receive  [4]   18/21 19/25 62/2 106/7               register  [11] 18/15 18/16 18/16 20/3 20/15
 201/20 201/24 202/1 209/19 219/17 245/20   received   [13]    19/23 106/5 130/5 150/21          20/17 21/14 21/23 22/7 22/8 22/24
                                             152/12 178/23 179/14 180/11 185/7 189/20 registered [1] 205/2
 254/7 254/10 254/11
                                             199/9 229/23 254/25                                registers [4] 18/10 19/8 19/17 19/19
quick [3] 47/25 216/20 257/14
                                            receives   [1]  251/5                               regular [2] 114/11 150/14
quickly [9] 69/2 80/20 123/19 140/5 140/7
 141/19 142/12 157/6 258/6                  receiving [1] 18/22                                 regularly [2] 150/13 205/20
                                            recent  [2]  260/12 260/12                          relate [1] 205/9
quite [2] 37/4 255/7
                                            recently   [3]   92/11 93/5 254/3                   related [8] 106/8 126/23 149/7 189/16 192/6
quote [1] 163/11
                                            recess [9] 9/21 37/19 62/21 66/17 140/22             202/25 204/23 262/19
R                                            144/17 175/24 218/8 218/11                         relating [2] 260/16 260/24
Race [16] 27/4 27/7 28/1 28/7 28/15 29/5    recognize [25] 35/5 35/18 36/16 45/6 74/4 relation [1] 81/9
 29/9 29/14 29/16 29/25 100/22 100/24 101/1 74/8 74/15 74/23 74/25 75/18 76/14 79/5             relationships [1] 214/13
 101/3 119/23 119/24                         79/16 80/3    80/9   81/5 121/4  182/10   196/20   relatively [1] 258/5
radar [2] 21/12 21/18                        198/6 225/10 225/12 230/14 238/15 242/17 relevant [8] 94/7 259/21 261/17 261/18
radio [4] 89/11 89/22 89/24 89/25           recognized [1] 245/4                                 261/23 262/2 262/10 262/11
rage [1] 108/13                             recollection    [3]   86/10  105/4  116/5           remain   [4] 63/1 141/2 211/25 254/17
raided [1] 17/16                            record [29] 10/7 20/4 20/6 36/13 95/25              remained [1] 104/12
raise [3] 10/4 211/22 218/7                  110/16 124/17 128/17 131/25 136/11 136/11 remedy [1] 217/10
raised [2] 64/6 219/18                       141/7 149/18 150/1 150/12 150/14 153/4             remember [22] 16/9 24/5 24/7 62/20 72/2
raises [1] 5/14                              160/21 172/12 178/16 183/9 184/7 221/3              86/10 87/6 112/22 116/6 116/8 119/2 120/15
raising [2] 25/20 62/16                      234/12  235/21     241/23   256/13  263/12  263/22  130/22 140/23 201/5 216/25 217/2 249/18
ran [2] 17/2 72/4                           recorded    [2]   248/21   251/2                     252/14 252/15 253/5 253/7
randomly [1] 9/17                           recording    [11]    89/17  89/22  228/3  228/19    remind   [3] 73/3 121/23 148/18
Randy [1] 190/11                             231/19  235/4    239/10   239/13  239/24   243/1   removed    [1] 67/22
rang [1]  53/17                              243/12                                             Repak   [1]  260/13
ranged [1] 31/11                            recordings    [1]   16/21                           repeat  [5]  94/3 114/14 114/16 127/24 218/20
rap [7] 67/18 68/6 96/6 109/2 109/3 207/14  records   [46]    16/18  19/12  19/23  20/1  20/2   repeatedly   [1]  114/19
 207/16                                      69/1 69/5 69/8 89/15 91/19 95/22 96/18             repetition [1] 104/15
rash [9] 15/5 113/21 113/22 115/11 115/22    127/1 127/2    128/12   128/15   132/25  143/15    repetitiously [1] 104/22
 116/18 117/8 118/5 118/11                   143/17  147/4    147/24   148/1  148/6  149/16     rephrase [4] 91/9 91/10 100/4 110/14
rather [4] 213/23 257/12 262/1 262/24        150/3 150/5 150/8 150/9 150/11 150/16              replaces [1] 84/13
RCFL [2] 40/11 170/24                        150/19  157/20     161/8  169/3  170/2  185/9      replied [1] 199/8
rch110 [2] 171/15 174/14                     203/1 205/13     206/1  208/14   212/4  218/13     replies [7] 194/3 199/2 199/14 199/21
RDR [2] 1/23 263/25                          218/19 254/23 255/5 256/15                          199/22 199/24 200/14
re [1] 238/2                                recover   [1]   86/23                               replying   [2] 199/11 199/13
re-enters [1] 238/2                         recovered    [5]   171/9   172/1 234/25   242/19    report  [54]  39/12 40/20 41/2 41/7 41/10
reach [3] 29/10 143/14 143/25                242/22                                              43/18  45/20  47/8 47/9 47/10 48/23 49/18
reached [2] 147/15 147/18                   recross  [4]   3/7  123/6   123/11  124/10           49/20  50/24  56/17 56/21 56/25 57/8 59/8
                                            red [6] 28/4 58/22 61/17 75/1 75/1 78/15             61/4 61/5 91/24 130/5 134/25 135/8 135/12
                                                                                                                                    289



R            Case 2:18-cr-00249-MMB
                                  170/20Document      534175/13
                                         171/8 173/2 175/5 Filed  12/19/19
                                                                200/21       Page
                                                                         199/23 210/25289 of 297
                                              right [138] 5/6 6/2 6/23 7/11 7/13 7/18 8/22 safer [1] 213/25
report... [28] 139/9 139/12 139/16 159/25
                                               9/14 10/1 10/4 24/8 24/10 24/11 25/14 35/12 safety [3] 30/22 53/4 55/9
 161/15 163/23 166/3 166/15 166/21 167/5
                                               36/20 42/4 46/10 48/18 49/1 53/15 58/15     said [51] 5/20 6/2 7/2 12/15 13/15 13/25
 173/9 173/15 173/18 179/14 180/23 181/5
                                               58/19 60/4 60/10 61/20 61/25 62/1 63/5       15/2 24/2 28/24 37/25 62/20 67/16 73/20
 181/6 183/2 185/25 191/1 226/10 231/6
                                               64/14 65/2 66/8 68/5 69/5 69/18 71/15 74/23 89/7 97/12 97/18 103/5 108/12 108/19
 232/16 234/9 234/16 239/3 252/11 252/12
                                               75/7 75/16 75/23 76/8 76/20 76/22 77/4       108/19 108/22 109/8 110/16 113/20 113/22
REPORTER [1] 1/23
                                               77/23 78/10 78/21 79/17 79/21 80/22 82/19 115/3 115/6 116/23 122/9 126/3 127/25
reports [21] 46/8 46/18 46/24 47/8 47/13
                                               84/20 85/5 85/7 86/16 86/20 87/18 91/20      131/25 132/22 136/18 143/3 148/18 186/10
 47/19 49/23 58/6 63/22 91/2 126/19 127/4
                                               91/24 92/25 93/8 95/14 96/14 97/2 99/23      188/9 201/4 207/15 207/23 208/23 210/1
 127/6 127/9 128/6 163/17 173/24 177/24
                                               102/23 104/17 107/25 108/25 110/5 110/11 215/2 216/4 217/1 217/21 219/17 255/11
 185/20 185/21 187/1
                                               115/7 121/10 126/1 132/22 133/21 140/6       260/23 262/15
represent [2] 163/22 173/17
                                               140/19 140/21 141/2 141/6 142/8 143/7       sales [4] 95/14 116/3 246/7 247/8
representative [1] 182/1
                                               143/14 145/21 145/22 148/17 148/17 149/2 same [38] 17/14 25/12 26/11 28/17 28/19
request [1] 7/12
                                               149/9 151/14 154/23 154/24 155/9 162/16      30/1 34/9 54/13 54/14 55/17 55/21 59/9
requested [1] 261/12
                                               166/24 168/19 174/12 178/15 179/6 181/13 81/22 84/18 94/20 138/22 138/25 140/12
require [1] 9/11
                                               187/14 187/20 191/17 192/9 192/21 197/13 156/10 158/15 159/17 160/3 160/5 170/10
requirements [2] 146/6 261/5
                                               203/22 204/12 208/20 209/11 211/15 212/2 170/17 171/24 178/24 180/23 181/5 191/5
requires [2] 18/17 259/19
                                               215/24 216/4 217/3 218/6 218/7 218/8 218/9 197/22 197/25 202/20 228/13 232/23 236/12
rescinding [1] 263/13
                                               219/21 223/16 226/2 232/8 243/5 245/21       238/21 262/5
research [6] 5/17 6/3 6/12 6/20 8/10 102/17
                                               252/2 252/14 252/18 252/22 254/7 254/13     sample [3] 131/24 132/6 137/8
researching [1] 5/10
                                               254/21 256/5 256/21 257/22 259/1 263/10     samples [2] 47/25 140/13
resembling [1] 120/21
                                              right-hand [2] 143/7 174/12                  sandwich [1] 148/23
resided [1] 99/24
                                              rights [2] 38/23 254/4                       sang [1] 109/2
residence [42] 9/1 15/22 17/11 27/12 28/21
                                              Rillera [5] 16/1 35/15 68/16 72/23 78/23     sat [5] 25/14 25/15 90/2 90/6 122/9
 30/20 30/21 30/23 30/24 51/20 54/1 54/3
                                              rise [1] 10/4                                satisfaction [1] 217/25
 64/11 75/11 75/17 75/19 76/25 77/1 77/16
                                              rising [1] 212/6                             satisfied [3] 213/4 220/8 262/18
 78/7 80/5 80/12 92/20 93/2 93/11 93/13
                                              road [1] 6/25                                save [1] 143/17
 93/14 99/23 109/14 109/21 109/23 110/1
                                              robberies [1] 247/6                          saved [29] 127/12 136/5 137/5 137/10
 111/9 112/1 112/2 112/4 112/7 112/8 120/1
                                              Robbie [3] 252/19 253/18 253/21               137/15 137/18 152/15 160/16 163/6 163/10
 138/10 201/11 216/20
                                              ROBERT [15] 2/11 2/11 146/9 146/18 147/1 164/22 165/13 166/10 167/11 167/12 167/14
residences [3] 21/16 21/16 31/12
                                               147/9 240/7 240/24 259/6 260/25 261/11       171/20 173/3 174/15 176/17 176/22 176/23
residue [7] 105/14 105/14 105/15 105/16
                                               261/15 262/7 262/19 262/22                   177/25 183/12 183/15 183/16 185/10 191/21
 105/19 106/4 106/12
                                              Rock [1] 191/21                               194/6
respect [2] 226/4 226/5
                                              role [4] 11/23 111/2 125/20 223/4            saw [19] 37/14 60/3 81/20 95/1 97/18 98/21
responds [13] 165/18 193/23 193/25 194/2
                                              roles [1] 36/14                               102/2 103/17 110/1 110/2 110/4 111/10
 194/23 196/12 196/14 196/15 197/12 197/16
                                              room [11] 1/24 52/16 52/18 54/22 54/25        155/2 166/13 191/5 202/25 203/12 204/9
 197/17 199/19 200/16
                                               63/2 141/3 196/15 199/5 211/25 254/18        232/16
responsibilities [5] 11/13 11/15 125/24
                                              Roughly [1] 17/3                             say [54] 19/5 51/23 61/15 63/14 63/15 86/12
 126/10 222/16
                                              round [1] 257/4                               88/4 88/12 88/15 88/17 90/13 90/21 91/11
responsible [2] 90/17 222/18
                                              route [1] 22/10                               92/24 93/3 94/23 95/1 96/11 98/5 103/25
rest [1] 201/15
                                              routine [3] 16/17 16/19 126/11                109/5 111/16 113/18 113/19 114/10 115/3
restaurant [1] 148/24
                                              routinely [4] 12/9 13/2 13/16 19/25           120/18 132/15 133/21 141/16 158/24 159/4
results [2] 173/24 230/11
                                              row [24] 5/19 29/6 57/14 57/15 58/17 58/19 170/19 178/15 179/18 180/15 181/1 188/18
resume [2] 141/14 149/12
                                               58/20 58/21 59/13 59/14 59/25 60/6 60/9      193/20 194/16 194/19 196/9 197/10 205/12
retaliate [1] 261/21
                                               137/16 167/12 170/19 173/20 175/2 175/5      213/23 217/21 217/22 218/4 219/1 220/6
retrieved [1] 205/6
                                               175/12 175/13 177/8 181/12 188/7             220/22 241/24 246/22 246/22
retrieves [2] 83/6 238/2
                                              row 1 [2] 59/13 59/14                        saying [23] 7/16 49/2 58/5 96/23 98/24
return [15] 23/3 23/15 27/3 27/10 27/12
                                              rows [3] 51/2 60/6 147/21                     103/3 109/9 114/15 116/17 117/4 146/5
 130/13 130/15 130/17 131/3 145/20 152/12
                                              rug [1] 199/5                                 194/21 195/3 196/17 197/11 198/23 199/10
 155/1 180/10 180/12 232/14
                                              rule [18] 63/7 67/8 143/17 150/10 217/19      199/11 201/3 207/13 214/5 214/23 248/22
returned [11] 23/6 23/6 26/3 27/17 28/21
                                               217/24 254/25 255/1 255/23 256/2 256/4      says [20] 44/6 44/7 44/11 48/6 50/17 61/21
 30/16 86/19 224/22 225/2 230/9 237/12
                                               256/11 256/11 257/6 259/23 261/5 262/18      81/2 96/11 151/20 161/17 161/24 162/22
returning [1] 65/1
                                               262/25                                       181/2 195/1 197/14 199/20 201/1 207/10
returns [14] 130/19 130/20 179/25 227/5
                                              rule 1006 [1] 63/7                            213/12 256/11
 227/7 227/9 229/14 229/16 233/21 237/9
                                              Rule 404 [1] 262/25                          scale [1] 105/16
 237/16 237/23 238/4 242/12
                                              Rule 803 [1] 254/25                          scene [1] 147/8
reveal [1] 258/9
                                              Rule 902 [1] 143/17                          Schedule [4] 226/13 231/10 234/21 239/6
reversible [1] 213/13
                                              rules [3] 69/25 70/1 256/12                  Schedule II [3] 226/13 234/21 239/6
review [14] 16/17 16/19 33/1 33/18 35/9
                                              ruling [4] 9/13 148/1 148/2 217/17           Schlosser [3] 12/24 253/8 258/2
 62/5 73/15 91/18 98/1 126/16 223/13 231/15
                                              run [5] 16/23 37/17 144/23 188/22 192/1      scientist [4] 226/6 231/3 234/13 238/22
 252/3 252/13
                                              running [1] 35/11                            scope [4] 83/10 108/16 206/2 243/18
reviewed [16] 19/24 77/6 79/1 126/19
                                              runs [2] 16/18 16/25                         Scratch [2] 80/17 166/17
 126/22 127/1 127/2 127/2 128/12 128/15
                                                                                           screen [21] 49/14 73/5 74/19 75/12 75/14
 130/24 133/10 134/11 260/11 260/19 260/20    S                                             79/17 79/20 80/10 81/6 92/14 93/7 93/10
reviewing [4] 35/8 73/16 129/10 152/12
                                              S-I-M-P-S-O-N [1] 10/8                        130/2 130/3 131/21 151/11 166/23 167/6
revised [3] 66/21 66/22 142/22
                                              S-T-E-V-E-N-S [1] 221/4                       168/3 173/18 189/12
revisited [1] 249/23
                                              SA [4] 12/17 12/25 13/1 23/22                screenshot [12] 129/18 154/1 154/2 154/15
Richard [11] 20/12 31/22 51/17 81/8 81/20
                                              safe [7] 114/10 125/8 199/1 199/21 199/22     155/20 155/22 156/4 156/23 168/5 168/15
                                                                                                                                        290



S                        Case 2:18-cr-00249-MMB        Document
                                       186/17 187/13 189/12          534198/15
                                                            190/17 194/21  Filed  12/19/19
                                                                               several [10] 32/9Page
                                                                                                146/23 290
                                                                                                       163/6 of 297
                                                                                                             164/22
                                                200/2 200/19 201/8 202/17 203/11 204/2         164/23 222/9 245/13 246/13 253/8 254/10
screenshot... [2] 169/11 169/21
                                                204/4 205/11 205/20 205/22 205/22 205/24      sexual [1] 214/12
scroll [4] 58/14 59/5 59/22 182/8
                                                207/1 217/15 251/5 251/16                     Shaddi [5] 176/18 176/22 176/24 176/25
scrolled [1] 50/17
                                               seeing [6] 16/3 17/15 39/9 74/14 107/7          177/1
sealed [1] 245/3
                                                237/19                                        shall [1] 150/20
sealer [1] 31/2
                                               seek [1] 169/15                                SHANNAN [2] 1/23 263/25
search [96] 17/11 17/13 20/1 26/6 26/7
                                               seemed [1] 17/14                               shape [1] 62/16
 26/10 27/12 28/20 30/17 30/23 30/23 30/25
                                               seemingly [1] 86/3                             shared [3] 21/16 152/14 179/15
 31/11 31/11 31/12 31/21 31/23 31/25 32/18
                                               seems [2] 188/22 255/24                        shares [3] 177/22 183/3 183/10
 32/20 32/23 38/5 38/16 38/17 38/18 39/3
                                               seen [13] 86/5 92/13 95/13 95/24 96/1 98/10    she [11] 6/4 6/8 6/8 6/8 6/8 6/9 6/13 6/16
 39/6 44/10 47/12 51/16 51/19 51/25 52/1
                                                100/20 120/21 156/6 191/8 202/9 209/13         231/5 238/25 239/2
 52/6 52/9 52/21 53/5 53/10 53/25 55/23
                                                219/11                                        sheer [1] 128/5
 64/15 81/9 82/21 86/16 86/22 94/13 101/19
                                               segued [1] 14/20                               sheet [4] 48/16 120/16 172/18 198/20
 103/23 104/18 104/19 109/23 110/2 110/4
                                               seize [7] 38/25 52/1 52/21 105/13 105/20       sheets [2] 91/19 127/20
 110/10 110/12 111/8 111/10 112/5 112/6
                                                105/25 181/17                                 Sheluga [2] 170/24 174/11
 119/8 119/11 119/13 119/16 119/17 119/18
                                               seized [74] 17/12 26/4 26/16 31/21 38/1 38/4   Sherman [3] 204/16 204/17 215/18
 119/21 123/14 123/17 123/19 123/22 129/24
                                                43/10 43/19 44/4 44/6 44/8 44/9 44/11 44/15   shirt [2] 74/21 75/2
 130/5 130/9 130/12 130/14 130/19 139/7
                                                45/22 46/19 48/6 51/16 51/19 51/22 51/23      shirts [8] 108/3 108/8 108/9 108/10 108/13
 159/12 160/8 160/15 162/21 171/11 172/2
                                                52/4 52/6 52/20 52/22 53/6 53/18 53/25 54/2    108/23 243/22 243/25
 175/18 176/8 179/14 198/1 215/9 216/22
                                                54/3 54/5 54/7 54/12 54/17 55/22 56/2 95/23   shit [1] 244/1
 227/15 244/17 244/19 244/20 245/6 245/9
                                                103/13 103/22 104/17 104/22 105/3 105/7       shoot [1] 181/2
 252/6
                                                105/8 105/17 106/13 134/3 134/8 134/25        shooting [3] 215/22 239/25 246/18
searched [11] 8/21 42/12 104/13 227/10
                                                136/4 137/6 138/3 138/21 138/25 139/6         shootings [9] 15/5 113/21 113/22 115/11
 227/11 227/13 229/5 230/10 232/23 233/25
                                                139/7 151/18 151/20 152/9 158/9 159/11         115/22 116/18 118/6 118/12 247/6
 245/8
                                                159/21 160/7 160/14 175/17 176/7 177/10       shop [1] 241/17
searching [2] 32/23 222/19
                                                177/12 183/12 184/23 185/24 192/18 204/21     shopping [1] 250/22
seat [2] 81/25 221/5
                                                204/23                                        short [15] 148/4 148/22 217/23 224/12 225/1
seated [6] 10/9 63/1 141/2 168/17 211/25
                                               seizing [3] 31/14 38/3 38/7                     229/13 229/20 233/2 233/9 233/17 233/24
 254/17
                                               seizure [6] 8/24 44/3 44/20 52/23 54/10         237/4 241/18 241/21 242/10
second [29] 24/5 25/10 27/16 27/25 28/6
                                                184/25                                        shortened [1] 68/8
 43/2 43/25 61/13 75/7 90/8 112/12 118/16
                                               select [2] 42/11 56/20                         shortly [2] 64/25 141/9
 135/5 137/19 140/21 143/1 148/11 157/23
                                               selected [1] 71/9                              shot [2] 240/10 253/2
 157/24 158/5 158/19 159/22 165/9 165/11
                                               selectively [1] 154/7                          Shotti [1] 169/2
 171/19 215/6 229/15 244/22 245/12
                                               self [2] 174/13 262/8                          should [9] 7/12 42/21 141/7 141/9 141/10
secondary [3] 236/17 236/25 237/2
                                               self-defense [1] 262/8                          186/11 214/2 219/15 263/12
secondly [3] 160/14 219/17 257/8
                                               sell [1] 108/13                                shoulder [1] 155/9
seconds [8] 58/24 63/15 73/20 76/5 76/21
                                               sellers [1] 247/23                             show [55] 9/19 36/22 41/11 41/16 45/15 49/5
 77/13 77/20 78/10
                                               selling [4] 108/3 244/7 246/12 246/13           58/25 60/21 64/2 71/6 72/5 96/3 96/6 109/12
section [6] 13/18 15/3 15/3 15/4 121/18
                                               send [1] 62/2                                   112/2 117/20 121/12 131/1 133/6 133/11
 162/1
                                               sense [4] 62/7 84/12 84/13 250/7                135/5 136/9 136/10 136/23 137/7 142/6
sector [1] 19/3
                                               sent [18] 6/3 6/4 6/16 7/17 47/21 61/15         142/10 142/24 143/6 147/8 153/8 155/12
secure [2] 91/16 110/1
                                                61/15 174/13 174/15 174/18 180/17 181/6        157/14 162/3 163/13 165/24 166/13 167/23
secured [5] 30/20 30/21 30/22 180/19
                                                181/9 188/6 188/6 192/25 247/17 247/19         169/4 173/7 174/2 179/22 186/14 189/9
 216/23
                                               sentencing [2] 144/4 144/5                      198/3 199/15 203/9 203/19 204/9 212/4
security [2] 147/21 189/25
                                               separate [3] 139/7 191/16 241/14                217/20 227/25 261/18 261/23 262/2
sedan [2] 76/3 81/22
                                               September [34] 17/3 17/3 17/10 18/4 18/5       showed [7] 68/16 114/11 122/15 157/2
see [164] 37/12 41/9 42/1 42/2 45/4 45/16
                                                68/15 72/17 72/20 79/2 79/13 80/14 81/2        174/10 224/12 241/19
 49/13 50/16 50/18 50/23 55/5 56/18 56/24
                                                92/10 98/22 98/25 99/2 99/3 113/6 113/16      showing [14] 45/3 49/24 65/22 67/4 67/5
 57/3 58/13 58/17 58/20 59/9 59/13 59/14
                                                193/1 193/17 194/17 197/7 197/19 197/20        99/24 120/24 163/14 164/8 181/23 193/4
 59/22 59/24 59/25 60/1 60/2 60/4 61/2 61/10
                                                197/25 198/17 200/3 200/11 201/2 201/5         194/12 196/19 203/22
 61/12 61/14 61/16 61/17 61/19 61/20 62/1
                                                202/18 215/18 252/6                           shown [5] 65/16 71/13 71/20 156/1 203/15
 67/7 67/8 70/21 73/5 74/14 74/19 74/21
                                               September 10 [3] 79/13 80/14 194/17            shows [8] 191/19 191/20 229/9 233/2 233/19
 75/15 76/11 76/24 77/15 78/6 78/13 78/14
                                               September 11 [11] 17/10 18/4 72/17 72/20        237/4 262/6 262/15
 78/14 78/16 79/16 79/19 79/20 81/19 86/3
                                                79/2 92/10 197/7 197/19 197/20 197/25         Shrek [1] 61/17
 89/14 89/17 91/14 92/20 94/7 94/9 95/7
                                                215/18                                        sic [2] 208/3 209/10
 95/12 95/14 95/15 95/16 95/18 98/13 101/12
                                               September 12 [7] 81/2 198/17 200/3 200/11      side [6] 57/3 76/2 78/17 93/8 174/12 230/7
 102/4 102/5 107/12 112/23 116/5 120/18
                                                201/2 201/5 202/18                            sidebar [3] 5/3 5/5 7/25
 122/9 122/10 122/19 122/24 123/16 129/16
                                               September 17 [1] 113/6                         sign [4] 33/6 57/5 59/10 255/22
 130/1 130/3 131/17 133/13 135/16 137/10
                                               September 2 [1] 193/1                          signed [1] 48/15
 137/12 137/14 137/21 139/15 139/19 139/20
                                               September 20 [2] 17/3 18/5                     significance [1] 176/25
 151/10 152/7 152/25 153/12 153/15 154/23
                                               September 3 [1] 193/17                         significant [2] 76/7 209/2
 155/5 155/16 155/16 156/22 158/21 158/23
                                               sequence [1] 59/11                             similar [15] 28/14 52/20 134/10 165/1
 160/21 160/25 161/14 161/20 162/7 163/20
                                               series [5] 15/1 46/8 72/8 73/6 119/18           173/23 173/24 174/18 175/14 180/25 181/15
 163/25 164/2 164/9 164/16 164/19 165/6
                                               serve [1] 143/9                                 183/1 183/8 196/21 198/9 238/10
 166/15 167/5 167/8 168/3 168/14 169/8
                                               serving [1] 189/21                             Simmons [1] 234/13
 169/20 170/15 172/9 172/17 172/23 173/18
                                               set [4] 14/23 43/25 92/22 236/23               simply [1] 187/21
 173/24 174/4 174/12 177/6 178/7 180/3
                                               seven [4] 66/13 159/3 159/19 228/7             SIMPSON [59] 3/3 10/8 10/17 32/16 42/9
 180/22 182/5 182/25 183/6 184/13 186/15
                                               Seventeen [1] 74/2                              49/9 49/14 71/25 72/25 76/11 76/24 77/15
                                                                                                                                        291



S            Case 2:18-cr-00249-MMB
                                  180/12Document
                                         185/19 186/14534    Filed 190/2
                                                       187/4 188/16 12/19/19
                                                                           227/9Page
                                                                                 227/10 291
                                                                                        228/13of231/16
                                                                                                 297 232/15 235/1
                                                190/12 190/22 191/12 191/22 192/4 192/20       235/8
SIMPSON... [47] 77/22 78/6 79/11 80/21
                                                192/23 197/16 198/23 199/23 200/16 202/17     sources [1] 150/17
 81/19 82/7 87/23 118/5 122/15 125/22
                                                203/12 204/1 204/2 206/11 206/14 206/24       south [7] 2/8 27/21 28/14 92/18 92/19
 125/23 126/18 127/3 127/7 128/18 128/23
                                                207/16 208/6 209/13 210/10 210/18 217/11       184/17 230/1
 134/12 134/24 135/1 135/13 139/10 139/17
                                                218/4 219/14 220/17 223/18 228/17 228/22      space [4] 29/23 29/24 91/16 147/17
 151/6 152/23 158/18 160/1 160/22 163/17
                                                240/25 243/4 246/22 247/12 247/16 249/6       Sparks [1] 60/9
 166/12 170/11 171/11 172/6 173/6 173/16
                                                249/14 249/21 249/24 250/2 250/5 250/6        speaking [4] 8/24 34/9 155/17 191/20
 174/1 175/7 177/4 178/4 179/21 184/5 187/2
                                                250/9 250/13 250/22 251/4 252/6 253/20        special [118] 3/3 3/8 10/17 10/23 11/4 11/7
 190/15 191/1 201/12 210/2 210/10 212/4
                                                254/10 255/7 255/14 256/15 256/20 257/20       11/11 11/13 12/18 32/16 37/1 42/9 49/7 49/9
since [3] 145/11 221/21 260/22
                                                258/3 258/18 260/21 261/3 262/17 263/12        49/10 49/14 50/16 56/21 59/21 68/21 71/25
single [2] 145/13 203/23
                                                263/15                                         72/25 75/7 75/22 76/4 76/8 76/11 76/17
sir [9] 8/3 82/23 92/5 137/24 138/7 149/1
                                               social [45] 33/21 33/23 33/25 34/1 34/6 34/9    76/19 76/24 77/12 77/15 77/19 77/22 78/3
 163/8 253/7 260/10
                                                34/10 34/11 34/13 34/15 34/17 36/10 59/20      78/6 78/9 78/20 79/8 79/11 79/25 80/6 80/16
sister [2] 88/13 90/23
                                                63/12 66/22 67/16 127/2 128/15 128/17          80/21 80/22 81/19 82/6 118/5 122/15 124/14
sit [5] 5/18 5/18 6/13 91/1 116/17
                                                128/18 128/20 128/22 129/2 129/2 129/10        124/18 124/24 125/2 125/5 125/6 125/7
site [14] 18/11 18/22 18/24 19/5 19/8 20/4
                                                129/12 129/21 129/25 130/7 130/10 132/11       125/16 125/21 125/23 126/18 127/3 127/6
 22/3 22/8 128/21 128/22 129/12 129/13
                                                132/12 141/20 141/21 142/7 142/10 142/24       128/17 128/22 131/17 133/13 134/11 134/24
 130/7 130/10
                                                143/12 144/11 145/9 149/16 150/13 150/15       134/25 135/13 139/9 139/16 149/15 151/4
sitting [7] 12/18 15/24 24/8 35/14 125/23
                                                167/24 185/8                                   151/6 152/22 152/25 153/12 156/22 158/18
 212/18 212/19
                                               soft [2] 121/22 122/5                           159/25 160/22 160/25 161/14 166/12 167/5
situated [1] 64/8
                                               software [4] 41/3 50/9 60/15 60/19              168/3 170/11 171/10 172/6 172/9 172/17
situation [3] 215/14 250/2 250/4
                                               sole [1] 224/13                                 173/6 173/15 174/1 174/4 175/7 177/4 178/4
six [13] 23/11 24/2 24/18 51/2 98/16 98/18
                                               solely [1] 142/6                                178/7 179/21 182/5 184/5 187/2 190/10
 101/5 103/23 138/15 152/15 159/3 206/2
                                               some [98] 5/10 5/11 5/14 6/3 8/10 11/13         190/14 191/1 191/11 192/16 193/5 195/23
 255/4
                                                12/21 13/16 14/17 18/12 19/20 20/11 24/3       201/12 201/21 210/10 210/13 213/21 242/25
sixth [6] 26/22 28/24 30/5 30/16 64/23 119/1
                                                27/2 33/12 35/15 37/17 39/20 39/21 44/13       253/9
size [2] 130/16 210/9
                                                44/14 44/15 46/14 47/11 56/8 56/15 61/14      specialized [1] 189/20
sized [1] 245/2
                                                62/5 62/19 63/10 66/6 66/24 67/22 69/5 69/7   specific [7] 16/13 116/25 118/12 127/10
skip [2] 157/20 159/16
                                                70/13 70/19 70/21 70/21 71/6 71/22 72/4        129/11 129/25 186/11
slang [1] 122/2
                                                76/6 84/16 84/19 85/12 89/6 89/6 89/6 93/13   specifically [7] 54/9 70/2 103/5 130/6 247/5
sleeping [2] 55/11 139/8
                                                104/8 105/15 106/4 120/11 127/5 136/4          247/21 261/1
slide [1] 196/11
                                                137/17 138/4 140/25 142/5 142/11 143/9        specifics [1] 116/21
slow [1] 73/11
                                                144/15 146/20 147/20 148/15 152/16 157/20     spell [3] 10/7 124/17 221/3
small [1] 92/22
                                                160/16 174/8 178/1 189/6 190/3 190/21         spend [2] 41/8 70/18
smaller [5] 47/13 128/10 247/25 249/4
                                                193/25 203/25 206/25 209/5 211/2 216/14       spent [1] 88/13
 249/22
                                                222/12 222/12 224/16 228/6 230/7 232/14       Spirits [1] 241/17
Smedley [3] 251/24 252/16 252/16
                                                239/16 244/8 253/9 254/14 257/5 257/15        spoke [1] 236/25
Smith [1] 260/14
                                                259/10 261/7 261/11 261/13 261/24 262/13      Spot [1] 126/2
SMS [1] 61/3
                                               somebody [2] 7/8 91/19                         spots [1] 198/24
Snapchat [2] 59/18 60/3
                                               somehow [2] 214/16 216/1                       spreadsheet [13] 43/6 43/9 43/16 66/21
sneaker [2] 196/15 196/18
                                               someone [11] 7/6 77/25 92/24 93/1 143/18        67/14 67/20 142/2 144/10 144/11 144/11
sneaky [1] 188/22
                                                150/12 183/4 191/21 205/23 223/1 246/24        159/1 167/8 190/18
so [242] 5/6 6/6 9/8 12/2 13/3 13/10 15/1
                                               something [15] 49/5 69/20 77/3 91/11           spring [3] 13/6 13/14 113/5
 15/17 15/20 17/2 17/7 18/1 19/3 19/8 19/20
                                                148/23 148/24 190/22 190/25 208/6 214/15      Sprint [1] 172/22
 20/11 20/23 21/9 21/22 22/21 23/8 23/17
                                                217/7 219/1 228/17 240/6 243/22               squad [8] 11/8 11/9 12/10 12/24 210/13
 26/21 27/8 27/14 29/15 31/10 31/14 32/16
                                               sometime [1] 212/6                              210/14 210/24 211/7
 32/20 33/10 34/3 34/4 34/8 34/8 35/14 37/25
                                               sometimes [13] 29/24 38/15 47/21 47/22         stadiums [1] 27/22
 39/6 39/19 39/24 40/20 40/25 41/6 41/23
                                                59/16 59/17 60/17 62/18 89/8 102/14 131/13    staff [2] 210/23 211/10
 42/9 42/13 42/16 42/23 43/3 43/6 43/24
                                                136/20 148/22                                 stage [1] 211/2
 44/11 47/13 48/3 49/21 50/1 50/7 50/14
                                               somewhat [1] 260/21                            stake [1] 7/22
 51/13 52/25 57/1 57/3 57/13 58/9 59/15
                                               somewhere [3] 235/12 249/3 251/8               stamp [9] 57/23 72/15 73/7 73/7 73/9 73/9
 59/24 60/2 61/2 61/3 61/5 61/13 61/14 61/15
                                               son [1] 196/13                                  73/19 76/21 79/14
 62/1 62/14 62/19 62/20 64/1 66/8 66/14
                                               songs [2] 109/2 109/3                          stand [5] 10/3 149/3 258/8 261/4 262/21
 66/25 69/21 69/23 70/5 70/10 70/16 70/18
                                               soon [1] 218/25                                standing [8] 75/15 109/18 155/7 155/8
 71/5 71/11 71/11 72/5 73/11 73/19 73/22
                                               sophisticated [1] 18/8                          155/10 156/8 157/1 157/4
 73/23 74/13 75/6 75/13 79/13 79/13 81/3
                                               sorry [26] 6/1 75/12 76/19 78/18 78/19         stands [5] 20/25 21/6 93/12 193/21 197/12
 83/21 84/24 85/4 85/21 87/4 90/6 90/13
                                                80/17 83/16 104/1 145/21 149/1 158/1          star [1] 207/14
 90/20 91/16 92/24 94/23 95/25 97/21 98/5
                                                161/21 162/12 166/17 175/4 175/6 187/7        start [9] 13/12 66/11 67/4 113/16 129/10
 99/3 103/3 103/17 104/21 105/15 106/12
                                                188/10 188/14 207/21 208/21 229/21 236/19      152/17 202/8 223/21 263/15
 107/7 107/25 109/13 110/14 113/6 113/12
                                                236/19 244/19 249/19                          started [12] 8/2 19/12 28/23 32/1 66/9 67/13
 115/21 116/17 117/4 117/12 117/20 119/21
                                               sort [11] 38/10 47/18 68/25 82/18 84/13         82/18 117/2 117/11 117/16 246/15 248/7
 124/3 124/5 130/3 130/14 130/15 132/6
                                                128/9 133/1 140/12 142/18 191/23 230/8        starting [4] 73/19 168/18 176/16 222/3
 132/11 132/24 133/13 133/20 134/10 134/18
                                               sorts [2] 19/9 127/8                           starts [2] 92/2 113/9
 134/18 135/10 135/21 136/8 136/17 136/19
                                               sound [6] 24/9 82/19 83/14 83/16 151/14        stash [1] 17/16
 137/21 140/9 140/10 141/19 141/24 142/14
                                                248/8                                         state [8] 10/6 14/24 15/1 20/21 124/16 188/5
 142/21 142/25 144/2 144/4 144/8 145/15
                                               sounds [1] 24/11                                214/19 221/2
 147/16 148/6 148/20 148/22 152/17 154/15
                                               source [18] 20/20 50/11 59/14 60/2 60/9        stated [1] 214/16
 161/6 161/14 165/11 165/20 171/24 180/3
                                                173/21 226/18 226/19 226/22 227/5 227/7       statement [2] 69/19 146/22
                                                                                                                                        292



S                        Case 2:18-cr-00249-MMB         Document
                                       9/2 13/18 15/3 15/13            53427/7Filed
                                                            15/23 27/4 27/5         12/19/19
                                                                                  supposedly      Page 292 of 297
                                                                                             [1] 85/21
                                                 28/1 28/7 28/15 29/5 29/9 29/15 29/16 30/1   suppression [3] 110/17 216/18 216/19
statements [5] 35/23 152/20 214/9 219/24
                                                 30/6 30/16 37/8 53/2 64/14 64/16 64/17       suppressions [1] 216/18
 220/11
                                                 64/18 64/19 64/20 72/1 74/24 75/10 75/13     Supreme [1] 256/12
states [13] 1/1 1/3 1/10 1/13 1/14 32/22 70/5
                                                 81/22 81/23 82/1 84/7 84/9 84/12 84/14       sure [25] 5/4 32/20 39/13 57/18 86/13 86/13
 119/18 135/14 149/21 149/21 149/23 260/13
                                                 84/21 84/24 85/4 85/24 86/2 87/12 92/17       86/13 87/16 90/25 91/25 94/7 103/4 107/15
stating [1] 61/22
                                                 92/17 95/5 97/1 99/11 99/17 99/18 100/20      110/23 140/8 143/2 144/6 188/1 206/7
station [2] 89/11 89/24
                                                 100/22 100/24 101/1 101/3 104/19 107/2        215/21 216/20 222/24 229/1 248/11 257/3
stationed [1] 11/19
                                                 107/5 107/7 107/13 109/9 113/3 118/9 119/7   surprising [1] 107/12
stations [2] 89/22 90/1
                                                 119/23 119/24 120/2 122/16 123/17 123/24     surreptitious [1] 216/17
status [4] 58/11 61/21 188/5 248/6
                                                 124/6 134/17 141/8 144/9 157/1 157/5         surrounding [1] 44/13
stay [5] 25/11 141/1 141/6 197/15 197/16
                                                 162/21 168/17 170/6 177/1 178/2 179/3        surveil [2] 89/1 257/16
stayed [2] 233/15 251/16
                                                 181/21 184/17 198/2 216/15 229/18 232/5      surveillance [58] 8/8 15/7 15/22 16/20 19/18
staying [1] 226/19
                                                 244/14 244/21 246/8 246/14 247/4 247/20       23/2 23/4 23/12 23/12 23/13 23/19 24/1
stays [2] 107/16 232/7
                                                 249/21 251/24 252/7 252/16                    24/23 25/1 25/3 25/5 25/6 25/7 25/9 25/21
STENGEL [11] 1/13 3/4 3/6 3/8 33/1 64/2
                                                Street/Frankford [3] 13/18 113/3 118/9         25/23 25/24 27/15 27/16 27/17 27/18 27/25
 66/20 68/12 149/23 192/3 255/2
                                                streets [4] 108/3 114/20 125/8 210/25          28/7 28/11 28/13 29/19 29/22 29/24 33/13
step [2] 39/7 39/11
                                                string [1] 13/17                               34/25 35/5 36/9 36/15 65/10 65/15 74/5
steps [7] 15/20 36/7 39/7 127/22 129/17
                                                structured [1] 12/2                            74/14 82/15 83/21 86/3 86/6 87/11 88/20
 245/14 262/3
                                                studio [2] 231/24 232/2                        89/5 90/14 120/8 120/12 222/9 232/12
STEVENS [8] 3/10 48/4 149/5 219/6 221/4
                                                studios [4] 89/17 89/22 232/3 232/4            247/16 251/5 252/25 253/6
 231/22 235/7 239/10
                                                stuff [3] 19/21 33/12 246/10                  surveillances [7] 12/25 15/2 15/8 19/14
Stewart [144] 5/11 13/22 15/6 15/7 15/12
                                                sub [8] 59/3 60/24 135/7 139/12 163/22         29/13 109/15 119/25
 15/19 108/12 108/22 112/20 112/21 112/21
                                                 166/20 173/17 179/24                         surveilled [5] 53/2 89/4 224/20 227/2 229/18
 112/22 113/1 113/12 114/3 114/5 114/18
                                                sub-exhibit [8] 59/3 60/24 135/7 139/12       surveilling [1] 88/13
 115/9 115/12 115/24 116/6 116/7 116/18
                                                 163/22 166/20 173/17 179/24                  suspected [1] 74/5
 117/5 117/10 117/13 118/14 144/20 144/25
                                                subject [16] 13/21 15/6 38/22 69/7 131/6      suspicion [4] 22/21 22/23 25/20 26/11
 146/11 146/16 146/17 147/4 147/5 147/12
                                                 133/10 136/12 136/14 154/4 157/16 161/7      sustain [2] 118/21 122/13
 183/20 184/4 184/17 184/20 215/15 222/14
                                                 172/13 178/13 178/17 182/1 184/8             SUV [3] 51/17 83/7 83/8
 222/17 223/7 223/23 224/5 224/13 224/14
                                                subjects [1] 19/18                            swab [2] 105/23 105/24
 224/16 224/17 224/20 224/21 224/24 225/3
                                                submit [4] 40/10 66/1 130/9 130/12            swear [2] 10/3 220/25
 226/16 226/22 226/25 228/13 228/20 229/3
                                                submitted [7] 32/25 33/2 225/5 226/9 231/6    sweatshirt [1] 155/8
 229/9 229/10 229/11 229/13 229/17 229/20
                                                 234/16 239/3                                 sweep [7] 55/4 55/8 55/10 110/22 111/8
 230/5 230/8 231/12 231/23 232/10 232/14
                                                subpoena [2] 130/13 130/19                     112/6 216/20
 232/20 233/1 233/2 233/4 233/5 233/18
                                                subpoenas [1] 20/2                            switch [1] 250/19
 233/19 233/20 233/23 234/23 235/8 235/12
                                                subscribed [10] 136/3 152/10 157/12 171/19    sworn [4] 10/5 124/15 211/1 221/1
 236/4 236/14 236/16 237/4 237/10 237/23
                                                 172/5 177/22 179/1 179/2 184/4 184/16        Sydenham [36] 15/13 37/7 64/11 72/1 72/10
 238/1 238/2 238/4 239/19 240/3 240/21
                                                subscriber [17] 136/3 136/8 160/13 161/4       72/11 75/10 75/13 81/21 82/1 84/14 92/17
 240/24 241/4 241/11 246/3 246/5 246/9
                                                 161/16 172/21 178/3 178/11 178/24 182/6       94/5 96/22 97/1 99/4 99/15 99/22 100/7
 246/15 246/24 247/9 247/10 247/12 247/17
                                                 182/13 182/14 182/20 182/20 184/14 185/9      100/16 107/2 107/5 107/7 107/12 107/18
 247/21 247/24 248/4 248/6 248/16 248/19
                                                 204/7                                         109/9 122/16 157/5 179/3 198/2 216/15
 248/23 249/3 249/6 249/7 249/16 249/23
                                                subsequent [2] 24/2 63/11                      244/14 244/21 252/4 252/7 252/16
 249/25 250/6 250/10 250/13 251/1 251/5
                                                subsequently [1] 26/3                         synthesize [1] 133/1
 252/19 252/25 253/13 257/10 257/13 257/17
                                                substance [9] 226/14 226/14 231/10 231/11     system [1] 12/2
 258/6 258/8 258/20 258/22 259/3 260/22
                                                 234/21 234/22 239/7 239/7 245/4              systems [2] 39/23 39/24
 261/3 261/12 261/14 262/3 262/12 262/19
                                                substantial [2] 105/10 105/12
 262/20
                                                such [8] 47/22 48/16 113/4 113/8 136/22       T
Stewart's [7] 15/16 113/24 115/22 117/15
                                                 210/19 210/19 216/3                          T-Mobile [3] 162/10 162/25 182/7
 233/4 233/14 237/14
                                                suggested [1] 113/8                           T-shirt [1] 74/21
still [11] 17/4 66/20 93/24 107/4 140/11
                                                suitcase [10] 31/2 83/19 84/1 85/2 85/23      T-shirts [5] 108/3 108/8 108/9 108/10
 144/20 145/19 199/18 200/16 207/13 207/14
                                                 85/25 86/14 86/23 86/25 87/9                  108/13
stipulated [2] 149/20 150/21
                                                Suite [4] 1/14 1/19 2/4 2/12                  T.L [1] 2/3
stipulation [18] 69/11 143/15 149/17 150/20
                                                summarize [1] 133/4                           table [5] 5/18 6/13 12/19 185/10 185/13
 215/19 225/25 230/25 231/2 234/9 234/11
                                                summarizing [1] 71/12                         Tabor [2] 233/8 233/9
 238/20 238/21 239/1 239/22 255/9 255/22
                                                summary [31] 41/13 41/21 41/22 42/10          tactical [1] 30/20
 255/25 256/20
                                                 49/16 50/5 50/7 63/7 68/25 70/2 70/6 70/7    take [37] 7/15 17/9 36/7 37/19 44/5 52/12
stole [1] 253/1
                                                 71/6 71/12 133/9 133/17 134/11 135/10         57/14 59/24 61/8 62/7 62/15 62/17 63/15
stone [1] 246/23
                                                 137/23 139/18 143/8 151/10 158/4 170/12       68/22 76/20 84/1 85/2 85/25 87/4 105/24
stop [18] 18/13 26/17 53/4 58/15 74/23 75/7
                                                 170/14 170/16 179/5 181/13 187/13 191/23      123/14 123/17 123/19 129/17 129/18 138/16
 75/23 76/8 76/22 78/21 102/13 102/17
                                                 192/21                                        144/12 154/2 196/13 216/8 218/8 249/7
 138/22 139/1 140/18 175/21 188/8 254/14
                                                super [1] 199/22                               255/22 256/3 258/20 261/8 261/20
stopped [6] 26/19 88/19 99/11 102/16
                                                Supervisory [3] 10/23 11/3 125/21             taken [34] 8/16 50/15 54/18 55/24 66/17
 102/18 102/20
                                                supplier [6] 13/22 249/8 250/5 250/5 250/14    79/12 87/9 135/12 136/2 136/2 138/9 138/10
store [4] 43/17 162/22 162/24 162/25
                                                 252/20                                        144/17 145/12 145/17 151/21 153/17 153/23
stored [8] 43/20 57/2 57/22 59/12 60/5 164/5
                                                suppliers [1] 247/24                           155/18 156/23 168/16 170/3 170/6 170/9
 193/18 197/8
                                                supply [2] 22/14 22/15                         181/5 183/1 183/2 183/8 188/7 190/19 214/4
stores [1] 56/12
                                                support [2] 62/6 140/13                        215/13 218/11 262/3
strains [1] 215/11
                                                supported [1] 256/10                          takes [8] 13/2 85/22 88/5 89/7 197/7 210/2
street [105] 1/14 1/19 1/24 2/4 2/8 2/12 8/17
                                                supposed [4] 9/6 68/7 68/8 182/19              261/3 262/21
                                                                                                                                        293



T            Case 2:18-cr-00249-MMB
                                  127/21Document
                                         128/9 160/19 534    Filed166/2
                                                      164/4 165/15 12/19/19
                                                                         themePage   293
                                                                               [2] 94/1 94/3of 297
                                                166/7 174/8 176/19 180/18 181/2 185/24        themselves [4] 46/24 65/11 74/17 148/22
taking [3] 86/4 193/16 200/11
                                                186/2 186/6 186/9 186/12 186/20 187/22        then [118] 12/5 16/20 17/17 23/1 25/10
talk [21] 9/21 16/12 27/15 28/23 33/12 69/5
                                                189/6 189/16 190/2 190/19 190/25 191/8         26/22 28/23 32/25 33/2 33/4 39/10 40/11
 69/6 69/15 97/14 112/12 112/20 133/20
                                                192/2 192/18 192/24 192/25 193/8 193/16        40/12 44/1 48/18 51/18 55/1 56/7 57/23 60/3
 146/17 160/9 160/20 202/10 215/21 235/17
                                                194/14 194/16 194/17 195/25 197/6 198/16       60/6 61/24 62/23 71/6 72/18 83/6 83/13
 236/3 244/8 244/9
                                                198/22 199/9 200/3 200/20 201/1 203/10         83/13 84/4 84/7 85/23 86/12 90/7 92/6 92/24
talked [5] 27/14 96/11 199/12 202/19 206/8
                                                203/16 214/20                                  95/21 97/25 110/1 110/4 114/6 117/20
talking [20] 8/18 9/3 25/21 32/23 33/11 34/8
                                               texts [10] 70/21 192/6 197/14 199/3 199/4       117/21 133/25 137/19 141/14 142/24 144/12
 48/8 61/24 67/15 79/2 90/13 91/5 98/10
                                                199/7 199/17 200/12 201/3 203/6                158/11 161/25 166/10 169/23 172/3 183/12
 98/15 106/4 118/5 121/17 123/23 172/18
                                               TFO [1] 14/20                                   185/21 192/7 195/1 197/14 199/3 199/7
 257/12
                                               than [17] 18/25 20/19 35/4 41/1 62/23 66/9      199/9 199/20 202/9 208/14 216/4 216/23
tally [2] 120/16 127/20
                                                69/3 105/11 106/12 117/14 130/23 146/25        216/24 218/2 220/10 224/14 224/17 225/1
tape [1] 252/25
                                                148/21 182/18 217/5 240/25 258/25              225/4 227/10 227/12 229/6 229/7 229/14
target [4] 241/11 242/1 242/7 247/9
                                               thank [63] 7/22 7/24 9/22 10/6 10/9 10/12       229/16 229/21 230/3 230/8 232/24 233/5
targeted [1] 9/16
                                                21/10 32/14 33/8 34/22 36/25 41/15 46/4        233/11 233/23 233/24 235/11 235/14 237/5
targeting [1] 129/12
                                                47/5 62/25 71/16 71/23 72/21 74/3 76/16        237/9 237/25 238/2 238/3 238/4 238/8
targets [1] 18/12
                                                82/10 87/16 92/19 93/17 93/18 106/17           239/19 242/11 244/24 245/6 245/13 247/1
task [21] 12/24 12/25 13/16 23/22 23/23
                                                117/23 117/25 122/12 124/9 124/10 124/16       247/5 247/8 247/22 247/25 248/18 249/9
 29/21 48/4 115/25 125/8 125/9 149/5 189/24
                                                136/24 141/3 141/6 144/12 149/14 150/23        249/10 249/22 251/8 251/11 253/13 253/17
 189/24 189/25 210/14 210/22 210/25 211/7
                                                150/24 156/19 158/17 164/14 178/19 184/10      256/20 258/6 258/19 259/23 260/23
 219/6 221/18 221/22
                                                188/16 191/14 191/24 208/9 211/15 211/18      there [192] 7/2 7/20 8/12 8/12 8/20 12/3
tasks [1] 12/11
                                                211/19 213/2 218/9 221/2 221/8 236/11          13/15 14/21 17/11 18/13 19/23 23/7 23/10
Taylor [17] 53/2 64/14 84/7 84/9 84/12
                                                237/21 245/16 245/23 254/6 254/18 263/14       23/22 23/23 23/23 23/24 23/24 24/2 24/23
 84/21 84/24 85/4 85/24 86/2 87/12 119/7
                                                263/16                                         25/1 25/7 26/4 27/1 27/23 33/5 39/9 39/18
 123/16 123/24 124/5 157/1 168/17
                                               thanking [3] 209/14 209/16 209/18               39/19 40/8 40/11 41/22 42/24 43/5 44/14
Taz [2] 224/6 240/3
                                               that [1329]                                     47/11 47/12 49/20 50/8 52/3 55/11 55/12
team [3] 12/8 12/11 30/20
                                               that's [147] 6/2 6/14 6/21 7/9 7/15 8/18 9/2    57/19 58/15 59/5 61/11 61/17 61/18 62/17
teams [1] 12/13
                                                9/3 12/18 19/7 19/22 30/18 32/21 35/13 36/6    65/3 65/4 72/18 74/23 75/7 75/16 75/23 76/8
technical [8] 18/14 37/11 37/18 62/6 72/4
                                                40/13 40/16 40/22 41/7 43/3 43/14 44/7         76/20 76/22 78/10 78/21 80/22 81/17 82/22
 157/21 166/25 192/23
                                                44/16 44/23 46/15 46/16 48/7 48/13 49/5        83/23 84/25 85/16 86/4 89/10 91/1 94/12
techniques [2] 18/8 18/9
                                                49/20 50/8 53/21 57/8 58/10 59/11 59/22        94/23 94/25 96/23 96/24 97/5 97/5 97/7 97/9
telephone [10] 18/10 47/20 48/19 48/20
                                                60/15 60/18 61/15 61/17 64/12 65/12 66/1       97/16 97/17 97/21 97/23 97/24 97/24 98/7
 50/23 60/4 90/11 184/23 218/12 256/15
                                                67/15 67/16 69/4 71/2 71/5 73/2 73/7 73/22     98/10 99/24 100/7 101/8 104/8 104/17 105/8
tell [28] 20/6 44/19 44/22 45/19 49/16 57/24
                                                75/20 76/15 83/2 86/12 87/9 88/17 93/3 94/6    107/9 107/10 107/14 109/15 109/16 109/16
 58/9 60/8 68/11 92/25 102/15 109/13 131/21
                                                94/22 95/4 95/6 95/8 95/11 95/25 96/10         109/17 109/19 110/22 110/24 111/12 113/15
 132/4 134/2 134/14 134/16 220/6 222/16
                                                96/15 98/13 98/14 99/5 99/13 106/14 110/16     113/22 116/9 117/2 117/18 120/8 123/20
 222/25 223/25 225/19 229/2 232/22 236/7
                                                111/2 111/18 112/3 117/10 117/17 118/22        124/6 127/13 127/18 127/18 127/19 129/20
 244/17 245/11 252/8
                                                119/10 122/20 122/23 132/7 133/23 137/23       137/16 142/5 142/14 143/8 144/15 146/23
telling [4] 115/20 117/21 208/6 217/16
                                                140/10 140/13 140/20 140/25 141/1 142/1        151/24 152/2 152/17 155/6 156/1 156/3
tells [5] 19/5 49/18 58/12 135/21 137/14
                                                144/11 145/5 145/22 145/24 147/13 149/18       156/5 156/9 157/18 158/24 168/21 170/9
ten [10] 17/22 62/19 62/21 95/2 98/3 109/18
                                                153/22 155/18 165/20 167/16 181/16 182/22      170/19 173/23 174/12 174/17 177/10 181/14
 130/23 142/13 144/8 211/23
                                                184/16 187/10 188/12 197/22 202/14 202/17      188/8 202/22 202/23 206/24 209/1 209/7
ten-minute [2] 62/21 211/23
                                                202/19 203/24 204/4 204/23 207/8 209/17        210/18 211/10 213/10 214/14 214/20 216/4
tens [1] 130/17
                                                213/2 213/14 213/16 213/20 214/1 214/16        216/9 216/14 217/5 217/7 217/8 217/10
term [13] 13/24 27/20 126/12 155/1 195/15
                                                216/21 218/15 218/23 219/15 219/15 220/5       217/14 219/20 219/22 223/21 230/7 239/24
 212/5 212/8 212/12 212/18 212/22 212/22
                                                220/21 222/11 226/21 226/24 227/6 228/9        239/25 241/8 243/15 244/1 244/10 245/2
 213/25 219/10
                                                235/14 238/16 239/18 240/16 243/5 243/7        245/11 246/10 246/12 247/3 247/7 247/10
terms [7] 18/14 99/22 109/10 115/14 141/24
                                                243/10 244/2 250/1 250/12 251/3 252/8          247/23 248/19 249/9 249/11 249/11 249/13
 219/22 256/15
                                                259/8 263/1                                    250/3 250/25 252/5 253/8 255/5 255/24
tested [6] 225/5 226/12 231/9 234/20 239/6
                                               their [41] 12/4 12/10 12/10 22/25 23/15 27/2    259/11 262/2 262/6
 243/5
                                                29/22 29/23 33/22 34/5 34/5 36/10 36/11       there's [71] 6/16 7/19 7/21 9/8 9/9 22/5
testified [35] 16/1 35/8 35/15 40/15 49/23
                                                36/13 36/14 42/6 47/14 61/14 62/16 74/15       22/16 24/22 26/21 27/20 36/12 39/22 39/22
 51/13 56/5 70/9 72/25 74/4 92/13 94/14
                                                74/15 74/16 90/6 111/1 129/2 129/6 134/4       39/23 41/23 43/9 48/17 48/18 49/23 50/11
 110/21 110/21 110/22 111/4 112/21 117/15
                                                149/24 185/11 198/1 203/6 212/17 212/23        61/10 61/21 63/15 64/12 64/14 67/7 71/4
 126/18 127/3 128/18 128/23 134/24 170/17
                                                213/3 213/13 217/25 218/7 218/13 223/2         74/13 74/23 83/21 92/22 94/11 94/14 95/2
 175/14 179/7 181/16 184/25 185/7 196/22
                                                257/25 261/22                                  95/5 95/9 95/14 96/13 96/22 97/7 97/8 97/9
 198/9 201/12 206/1 216/19 216/23
                                               them [73] 6/22 13/10 14/7 20/2 23/24 26/9       98/4 99/6 99/20 99/21 110/23 117/8 126/8
testify [15] 54/10 111/17 115/13 136/13
                                                29/12 33/18 34/3 35/2 35/5 35/20 36/16         140/11 144/15 147/9 148/23 157/23 158/11
 150/17 170/25 215/16 226/8 231/5 234/15
                                                37/18 42/14 43/6 46/8 46/11 46/13 67/7         165/15 180/5 183/22 208/14 212/13 213/12
 238/24 255/12 257/10 260/22 262/12
                                                67/23 69/6 69/10 69/14 70/12 72/9 74/8         215/7 216/20 228/7 235/18 240/14 243/1
testifying [1] 110/25
                                                74/14 89/6 89/6 89/7 91/20 102/4 108/10        249/10 255/4 256/14 261/12
testimony [20] 8/20 16/3 63/11 69/20 69/23
                                                108/13 110/1 111/12 117/10 127/23 128/2       thereafter [1] 64/25
 70/6 92/9 98/15 100/1 111/1 149/16 180/1
                                                128/3 128/10 128/11 134/19 141/11 143/9       therefore [3] 255/22 261/10 262/4
 216/12 219/24 220/24 222/12 255/16 259/6
                                                148/7 157/21 171/2 175/21 186/9 212/17        these [61] 13/2 22/13 30/15 31/24 35/23
 262/18 262/21
                                                213/3 213/16 216/2 217/23 218/1 218/23         42/11 42/19 42/20 43/7 44/15 46/8 46/22
Texas [7] 102/14 102/18 102/20 102/23
                                                219/12 223/18 225/5 228/22 238/8 255/7         47/8 47/25 58/6 59/14 61/3 70/9 70/10 70/16
 102/24 103/3 103/4
                                                255/8 255/16 257/3 257/5 257/6 258/5           71/1 71/6 72/7 75/14 90/9 91/3 91/15 128/5
text [49] 61/3 61/5 62/2 127/11 127/18
                                                261/21 262/14 262/14                           131/12 134/18 143/8 144/8 145/13 150/5
                                                                                                                                        294



T                        Case 2:18-cr-00249-MMB        Document
                                       148/6 149/17 159/5             534 Filed
                                                          160/7 171/2 174/21  toll12/19/19
                                                                                   [1] 20/2 Page 294 of 297
                                                176/7 176/14 177/17 185/21 186/2 198/23       tomorrow [7] 145/1 145/3 254/15 254/16
these... [27] 150/8 150/10 150/13 150/15
                                                203/5 203/6 203/10 214/9 214/23 222/14         255/14 263/12 263/15
 150/17 150/19 160/9 171/7 171/9 190/2
                                                222/17 222/18 222/21 222/22 223/13 225/4      tonight [1] 257/4
 195/5 195/7 202/9 206/16 206/21 217/2
                                                227/20 233/25 238/8 238/10 240/19 255/4       too [10] 56/15 103/3 142/19 144/2 149/18
 217/4 218/12 219/25 220/2 220/19 223/7
                                                258/4 262/17                                   192/1 193/3 204/25 252/17 260/7
 235/7 248/3 256/10 256/15 259/4
                                               though [5] 98/21 180/9 185/13 197/15 251/2     took [11] 15/20 42/13 105/23 146/19 154/15
they [112] 6/19 6/21 6/23 12/4 17/18 26/8
                                               thought [9] 8/19 8/20 29/6 36/8 85/15           155/20 155/22 162/13 190/25 238/8 260/23
 26/8 26/15 27/6 27/9 27/10 33/1 34/4 34/16
                                                142/19 146/25 185/22 186/6                    tools [1] 40/12
 36/10 36/11 46/11 47/15 47/15 48/1 48/2
                                               thousands [5] 39/22 39/23 39/23 56/14          top [18] 10/24 49/7 49/13 49/16 50/8 51/7
 51/13 55/21 55/25 61/6 67/2 70/13 70/25
                                                130/18                                         59/5 133/21 154/23 154/24 160/10 162/22
 71/9 71/10 74/16 74/16 75/16 84/18 102/25
                                               thread [1] 22/16                                176/16 177/8 187/7 192/20 202/15 207/1
 103/3 108/9 108/10 108/13 109/20 110/1
                                               threaten [1] 261/9                             tornado [1] 199/20
 110/5 110/10 110/10 110/21 110/21 110/22
                                               three [17] 24/12 25/2 25/2 51/2 64/9 76/12     Torresdale [5] 224/11 224/23 229/8 230/1
 110/22 111/7 111/8 111/16 114/5 129/2
                                                84/25 100/24 116/8 157/23 159/3 159/21         233/3
 129/5 129/6 131/13 138/17 141/16 141/16
                                                168/17 169/1 258/3 258/4 258/19               total [8] 23/11 24/2 42/13 136/6 226/14
 143/20 143/21 143/22 144/24 146/5 146/24
                                               three-wheel [1] 76/12                           231/11 234/21 239/7
 147/18 151/18 157/3 157/4 165/1 168/24
                                               threshold [2] 109/12 112/2                     totality [1] 109/19
 174/22 176/6 191/21 200/15 205/9 212/13
                                               through [66] 13/20 15/6 19/11 20/13 20/20      touch [1] 33/10
 212/18 212/19 214/1 214/2 214/11 214/23
                                                21/13 21/18 29/9 29/15 29/22 34/24 39/9       tough [1] 131/13
 215/20 216/3 216/12 216/13 216/20 216/21
                                                41/2 41/8 41/24 42/23 44/17 46/7 47/7 47/25   toward [3] 9/6 59/5 190/11
 216/23 216/24 218/3 218/5 218/13 219/12
                                                51/10 55/16 55/18 55/20 62/12 68/24 71/9      towards [4] 23/1 78/15 110/6 155/7
 219/14 219/23 220/14 230/7 233/8 233/8
                                                73/15 89/21 103/21 104/22 114/6 127/5         tower [1] 19/2
 233/10 243/24 248/21 248/23 255/25 257/7
                                                127/7 132/24 134/18 140/5 140/6 140/12        town [1] 218/17
 257/16 261/10 262/13 262/21 262/24
                                                146/11 146/15 147/4 150/20 151/10 151/13      Township [2] 125/14 189/22
they'd [1] 6/19
                                                179/16 182/14 190/10 190/12 191/10 191/12     trace [1] 18/16
they'll [3] 69/8 143/10 255/14
                                                191/22 192/1 192/23 208/1 208/9 209/16        track [6] 18/16 21/25 43/11 43/14 43/16
they're [25] 12/5 18/22 34/2 36/18 46/15
                                                215/11 215/19 215/20 236/24 247/10 247/13      185/10
 47/2 55/20 61/3 67/18 68/15 68/16 108/9
                                                258/5 258/8 259/23                            tracked [1] 48/15
 128/24 156/12 171/5 212/9 212/10 212/17
                                               throughout [5] 12/7 64/9 70/5 210/12 212/5     tracking [4] 43/25 44/16 48/16 57/8
 213/24 213/24 219/13 223/16 256/16 258/4
                                               tied [3] 118/12 118/14 249/21                  tractor [1] 28/5
 262/19
                                               ties [1] 205/16                                trade [1] 114/1
they've [4] 71/9 117/9 212/14 213/5
                                               time [135] 16/19 18/20 18/20 18/20 20/14       traffic [2] 138/22 139/1
thing [12] 25/24 34/9 44/17 66/19 97/13
                                                21/22 24/22 30/1 35/8 35/9 35/10 41/8 49/20   trafficking [3] 11/16 13/17 214/12
 145/3 145/4 147/13 191/5 217/22 254/21
                                                52/17 53/4 54/23 57/23 57/25 58/4 58/4 58/5   Trailblazer [2] 31/22 171/10
 263/4
                                                58/6 61/20 62/7 64/7 69/22 69/22 70/18        trailer [1] 28/5
things [21] 6/12 22/14 33/10 62/17 67/17
                                                72/15 73/7 73/9 73/10 73/11 73/12 73/18       training [4] 40/12 122/4 189/19 189/20
 67/21 70/22 82/18 117/6 118/19 119/19
                                                73/19 73/21 73/22 74/2 74/3 74/14 76/5        transaction [2] 88/16 102/4
 119/20 121/18 125/7 127/12 144/8 189/19
                                                76/21 76/21 77/9 79/5 79/11 79/14 80/13       transactions [1] 259/4
 203/25 214/6 217/12 222/9
                                                80/14 80/25 80/25 81/2 81/22 83/19 85/19      transcript [3] 227/23 228/18 263/21
think [66] 5/18 5/20 6/14 6/15 6/21 6/21
                                                88/15 88/19 88/23 89/1 90/9 93/8 93/13        transcripts [1] 223/14
 6/23 6/25 7/22 17/23 21/6 24/2 49/22 56/7
                                                93/16 96/20 97/15 98/2 101/12 101/15 104/8    transmitted [1] 150/12
 61/22 63/5 65/21 67/10 68/22 70/20 73/17
                                                109/20 109/22 110/8 110/15 113/4 114/13       transnational [1] 10/25
 82/18 90/5 93/9 93/9 93/11 96/13 101/24
                                                114/19 123/20 131/13 136/19 140/23 147/5      transported [1] 255/12
 115/8 118/21 132/22 141/7 141/9 141/15
                                                148/23 150/11 164/6 164/21 188/3 189/21       travel [2] 88/8 102/17
 142/14 142/16 142/17 142/24 143/21 147/8
                                                189/23 201/11 201/21 202/20 202/25 209/15     traveled [2] 88/9 102/10
 188/22 191/15 212/23 213/25 214/6 215/1
                                                211/21 211/24 212/6 220/7 221/25 223/21       traveling [4] 22/9 22/10 98/25 205/11
 215/6 215/10 216/8 217/9 248/12 252/24
                                                224/12 224/21 224/23 225/1 228/7 229/12       travels [1] 99/2
 256/9 256/13 257/2 257/15 257/17 258/5
                                                229/13 229/15 229/20 229/23 233/2 233/10      trial [31] 1/9 5/17 7/11 33/12 42/16 42/22
 258/24 259/19 260/22 261/17 261/23 262/5
                                                233/13 233/17 233/21 233/24 237/4 237/9        50/3 63/9 63/13 67/12 69/22 70/19 70/20
 262/10 262/17
                                                237/15 238/20 241/8 241/11 241/18 241/22       71/10 71/14 110/16 133/2 136/18 142/23
thinks [1] 6/8
                                                242/10 244/10 244/18 246/16 248/12 251/9       150/1 150/9 150/21 185/14 186/3 190/11
third [12] 5/11 28/10 44/1 134/14 152/7
                                                252/5 252/19 252/22 254/14 257/7               217/1 219/13 220/23 223/18 228/24 263/12
 158/11 160/11 170/14 188/6 213/22 219/24
                                               times [24] 25/5 26/1 29/5 29/13 29/21 35/24    tried [1] 216/25
 260/12
                                                40/8 40/23 74/12 79/6 85/18 88/5 89/4 90/12   trip [28] 23/19 24/6 24/12 24/14 24/16 24/18
Thirdly [2] 159/24 160/16
                                                94/16 94/17 102/13 109/17 129/6 136/7          26/21 26/22 26/22 26/25 27/2 27/6 27/16
Thirty [1] 96/14
                                                163/5 177/25 179/15 212/5                      27/25 28/6 28/10 28/16 28/18 28/24 30/5
Thirty-two [1] 96/14
                                               timing [1] 148/21                               30/16 64/23 99/10 100/22 104/18 119/1
this [432]
                                               TIMOTHY [2] 1/13 149/23                         120/8 174/25
those [99] 11/18 14/22 15/8 23/11 23/13
                                               timothy.stengel [1] 1/16                       trips [18] 23/10 23/11 23/13 23/15 24/2 25/1
 23/15 24/4 24/20 24/21 26/7 26/10 26/11
                                               tiny [1] 71/8                                   26/24 27/19 28/20 29/14 29/15 30/15 98/18
 26/13 26/16 28/20 32/3 32/4 34/4 36/9 38/3
                                               title [1] 132/14                                102/16 120/12 205/9 205/14 206/2
 38/4 38/6 42/16 44/2 45/9 45/10 46/20 47/19
                                               today [17] 32/5 42/14 43/1 49/25 65/22 67/5    truck [16] 20/23 27/20 27/21 27/23 28/2
 47/23 48/4 51/16 55/13 55/22 55/24 57/11
                                                74/20 87/25 91/1 94/18 94/21 116/17 144/1      28/3 28/4 81/13 81/15 83/3 83/4 83/6 85/22
 57/11 57/15 57/16 57/18 60/12 61/9 66/14
                                                144/20 221/13 252/13 255/14                    87/10 102/17 103/11
 67/19 72/5 89/25 90/21 97/9 102/3 102/5
                                               together [12] 42/10 90/18 143/23 145/15        trucks [2] 20/24 21/3
 103/7 109/10 109/14 112/24 115/14 123/23
                                                147/24 185/5 189/7 194/22 194/25 228/20       true [3] 91/1 149/25 150/8
 126/13 126/20 126/25 127/9 128/6 128/9
                                                228/23 257/5                                  trunk [4] 81/23 81/24 201/13 238/1
 130/24 132/25 134/17 142/9 143/17 148/1
                                               told [5] 24/9 116/7 198/24 216/5 220/1         trustworthiness [1] 150/19
                                                                                                                                         295



T            Case 2:18-cr-00249-MMB    Document
                                 up [104]            53414/23
                                          7/11 7/14 10/10  Filed
                                                              19/1912/19/19    Page
                                                                    23/17 versions     295 of 297
                                                                                   [1] 67/6
                                             32/1 33/12 35/11 37/1 37/12 37/17 37/18        versus [3] 41/10 57/15 260/13
truth [3] 33/5 117/21 259/14
                                             37/21 39/25 46/2 51/5 56/20 56/22 73/3         very [29] 6/20 32/17 56/7 56/13 63/6 70/13
try [7] 37/12 38/25 40/12 62/19 124/5
                                             76/12 76/18 78/23 81/16 81/23 82/21 94/1        71/13 71/20 85/14 85/17 90/13 90/15 93/7
 160/22 182/21
                                             95/12 95/15 97/14 97/19 105/20 107/3 109/1      93/8 93/10 123/19 128/5 128/24 131/12
trying [5] 40/5 52/24 111/21 236/23 255/6
                                             109/4 112/3 114/2 116/15 118/19 122/11          204/20 216/11 216/13 217/23 220/1 228/25
turned [7] 64/6 65/5 225/2 237/13 238/6
                                             131/15 133/21 137/9 137/22 139/11 140/14        254/9 254/18 257/14 258/5
 238/8 261/13
                                             141/1 141/21 144/10 144/14 148/3 149/3         vice [1] 188/24
turning [3] 230/9 236/2 261/5
                                             151/6 152/22 157/6 157/21 158/1 160/23         vicinity [4] 134/4 152/10 232/7 240/12
turns [2] 233/22 242/12
                                             165/8 166/19 166/23 167/18 172/7 175/8         video [33] 8/5 8/6 8/8 8/16 8/21 16/3 16/6
twice [2] 25/6 191/12
                                             175/9 178/5 182/23 184/6 191/13 192/10          35/16 35/19 36/16 37/15 64/6 65/5 74/19
two [63] 6/15 7/2 26/4 26/13 26/16 29/15
                                             193/25 196/17 199/5 201/9 202/14 212/19         75/12 75/14 76/5 76/18 77/13 77/20 78/4
 31/19 38/1 45/8 45/9 45/11 46/1 48/1 48/18
                                             214/4 214/5 214/21 215/20 221/5 224/12          78/10 78/13 79/11 93/1 98/5 109/8 109/12
 51/2 51/13 51/15 55/6 55/10 55/13 55/18
                                             225/7 226/5 227/22 228/17 229/9 230/12          201/5 201/8 201/9 202/19 203/12
 55/20 57/15 57/16 60/6 60/12 64/22 76/5
                                             233/2 233/19 235/3 236/23 237/4 238/21         videos [8] 67/18 96/3 96/4 96/6 96/6 96/20
 81/5 81/23 90/4 96/14 104/23 106/24 107/4
                                             241/19 249/21 249/25 250/16 253/21 253/22       142/15 150/7
 125/10 138/18 138/24 139/3 141/19 145/19
                                             254/1 254/22 257/4 263/3                       videotape [1] 65/10
 147/21 148/5 152/9 156/7 159/3 166/22
                                            Updegraff [3] 190/11 191/11 195/18              view [7] 6/9 16/19 74/17 128/24 129/13
 170/23 174/9 175/16 188/5 195/5 195/7
                                            upon [4] 214/7 214/22 227/23 244/21              201/16 259/9
 210/10 214/3 217/12 233/6 246/23 252/23
                                            upping [1] 250/22                               viewing [1] 79/14
 253/20 257/4 257/23 260/15
                                            uptick [1] 116/2                                violated [2] 217/19 217/20
type [11] 17/14 18/14 20/23 74/16 147/10
                                            urgent [1] 263/2                                violations [1] 219/21
 162/24 190/21 221/25 222/22 224/16 256/13
                                            us [36] 5/12 5/12 7/14 14/20 18/10 50/17        violence [16] 13/17 15/5 113/21 113/23
types [6] 13/2 22/14 49/23 121/17 127/10
                                             56/9 59/13 61/10 68/22 73/3 73/5 115/20         115/11 115/22 116/2 116/18 117/5 117/7
 127/12
                                             117/21 121/23 135/22 143/17 153/16 155/9        117/13 118/6 118/12 247/4 247/7 261/9
typically [1] 38/7
                                             185/10 193/15 200/10 210/17 211/14 222/16      violent [4] 11/8 11/16 125/8 210/25
U                                            223/25 225/19 227/13 229/2 229/7 232/22        visitors [2] 147/16 147/19
U.S [1] 1/24
                                             236/7 244/17 245/11 245/12 249/7               voice [2] 10/10 221/5
Ugly [1] 199/24                             usdoj.gov    [2] 1/16 1/16                      volume [3] 47/14 170/1 208/3
                                            use  [30]  14/10 14/11 18/9 48/19 63/10 63/13   Volume 14 [1] 208/3
Uh [1] 103/24
                                             66/8 66/15 67/25 70/4 70/19 71/10 71/21        voluminous [8] 47/10 47/14 56/11 56/13
Uh-huh [1] 103/24
                                             73/18 88/2 106/8 109/14 128/24 129/5 129/6      70/3 70/10 71/13 126/22
ultimately [1] 30/22
                                             132/12 142/22 142/24 148/12 212/3 212/7        voluntarily [1] 39/17
unable [1]  148/4
                                             212/21 212/23 219/10 261/9                     Volvo [1] 28/4
uncommon [1] 17/15
                                            used  [21] 13/24 14/4 14/16 18/13 26/11         vs [1] 1/4
under [35] 8/7 60/5 65/14 69/9 117/4 135/10
137/18 143/16 148/1 148/2 151/24 152/15
                                             50/10 53/15 59/19 70/10 91/7 100/7 100/10      vulgar [1] 214/13
                                             109/10 112/24 114/2 115/14 130/10 212/4
161/18 161/20 161/21 161/25 171/20 183/15                                                   W
                                             212/18 217/20 253/17
183/19 183/19 184/19 218/14 226/9 231/6
                                            user  [5] 34/13 34/15 39/17 129/1 130/4         wait [5] 110/7 110/7 110/7 148/16 218/20
234/16 239/3 251/5 255/9 255/16 255/25
                                            users  [3] 34/17 168/23 214/11                  waiting [4] 110/2 111/8 145/19 148/14
256/6 256/16 262/5 262/17 262/25
                                            uses  [1]  261/6                                waive [1] 148/11
undercover [4] 14/6 14/16 14/21 15/2
                                            using   [16]  14/6 17/19 18/7 18/9 19/2 27/23   waived [1] 254/4
undercovers [1] 14/11
                                             42/14 67/23 111/21 142/8 146/2 147/25          walk [7] 29/22 42/23 74/16 76/25 77/15 78/6
underlying [3] 63/18 70/16 70/25
                                             176/20 212/12 224/8 228/12                     110/5
Underneath [1] 186/19
                                            Usually   [1] 218/18                            walked [6] 74/24 75/17 81/5 93/10 109/9
understand [22] 7/10 34/8 37/16 41/23 64/4
                                            UTC    [4]  58/7 58/8 58/23 164/7               109/13
69/21 69/23 70/11 70/14 71/11 98/7 110/25
                                                                                            walking [3] 75/19 95/15 107/21
127/25 128/3 134/19 136/18 145/22 212/20 utilized [1] 53/3
                                            utilizing [4] 229/4 236/12 241/14 250/5         walks [3] 81/25 111/15 201/16
215/15 217/16 251/18 259/1
                                                                                            Walnut [1] 2/4
understanding [1] 213/14                    V                                               want [59] 7/3 7/11 9/18 11/2 32/17 33/10
understood [2] 68/7 89/10
                                            vacant [1] 147/22                               37/5 41/16 44/18 46/10 47/25 56/8 56/16
undertook [1] 185/17
                                            vacuum [1] 128/4                                66/15 67/24 69/19 76/7 94/2 94/2 94/3 95/13
unfortunate [1] 7/13
                                            valid [1] 86/22                                 109/13 115/7 134/18 135/5 137/7 137/7
unfortunately [2] 136/19 255/13
                                            validate [1] 39/9                               140/3 140/15 140/25 140/25 141/1 142/12
uniformed [1] 53/3
                                            Vargas [2] 26/20 48/8                           142/15 142/23 146/25 147/16 148/3 148/16
unit [4] 10/24 10/25 11/14 11/15
                                            variation [4] 160/16 165/14 176/18 178/1        148/17 156/11 190/11 206/24 207/1 212/21
UNITED [10] 1/1 1/3 1/10 1/13 1/14 70/5
                                            variations [1] 136/6                            214/18 214/23 217/22 218/8 220/6 228/11
149/20 149/21 149/23 260/13
                                            various [10] 71/1 89/4 133/18 150/4 161/15      228/17 229/1 232/18 240/5 241/7 242/6
unlawfully [2] 114/12 114/19
                                             178/1 179/20 186/7 203/5 210/11                257/18 263/11
unless [5] 37/19 38/22 38/23 188/21 263/1
                                            vast [2] 145/11 145/13                          wanted [4] 87/16 95/21 143/2 147/13
unlock [1] 25/25
                                            Vegas [1] 20/21                                 wants [6] 6/8 7/6 7/8 37/19 214/14 257/7
unlocking [1] 26/9
                                            vehicle [25] 26/17 76/12 77/9 77/10 77/23       warrant [73] 8/11 8/13 9/9 9/11 17/11 17/13
unpack [1] 27/14
                                             138/4 171/11 201/9 201/14 201/15 224/14        26/7 26/10 27/12 30/17 30/23 31/21 32/19
unread [1] 61/22
                                             224/15 224/24 225/2 233/7 233/11 233/11        32/20 38/16 38/17 39/3 39/6 51/16 51/19
unrelated [1] 215/22
                                             233/20 237/25 238/1 238/3 238/3 241/21         51/25 52/6 52/10 52/21 52/24 52/25 53/5
until [14] 12/7 17/2 59/22 62/23 63/1 65/20
                                             242/9 242/10                                   53/10 53/15 81/9 82/21 84/14 86/17 86/22
141/2 144/12 147/20 212/19 216/24 218/22
                                            Vehicles [2] 20/22 21/15                        94/14 110/2 110/5 110/10 110/12 111/9
249/10 254/17
                                            versa [1] 188/24                                111/11 112/6 119/8 119/12 119/13 119/16
unzipped [1] 245/3
                                            version [2] 142/17 154/7                        119/17 119/18 119/21 123/14 123/17 123/19
                                                                                                                                     296



W                       Case 2:18-cr-00249-MMB        Document
                                      247/9 249/22 251/20            534 Filed161/7
                                                          252/4 252/16          12/19/19      Page
                                                                                    179/13 179/18    296
                                                                                                  181/3    of195/3
                                                                                                        192/2 297
                                              were [179] 7/2 7/3 11/9 11/11 11/13 11/15     202/19 203/15 214/1 215/8 217/5 217/22
warrant... [21] 123/22 129/24 130/5 130/9
                                              12/15 12/21 13/16 15/24 17/12 17/15 17/19     218/5 218/20 223/6 223/22 226/19 227/7
130/12 130/14 130/20 139/7 171/11 179/14
                                              18/9 18/9 19/9 19/11 19/18 19/23 23/4 23/10   227/12 227/20 228/19 235/14 236/22 237/12
198/1 213/6 216/22 216/24 244/10 244/19
                                              23/10 23/18 24/2 24/20 24/21 25/17 26/4       237/16 241/8 242/22 247/9 248/13 248/14
244/20 244/20 245/6 245/9 252/6
                                              26/5 26/8 26/8 26/16 27/2 27/9 27/9 31/14     249/6 249/19 252/19 253/20 257/5 257/20
warrants [7] 20/1 31/11 31/12 31/12 31/25
                                              31/21 32/4 32/7 33/11 35/8 35/14 35/15 36/4   260/7 261/3 262/20
32/2 38/5
                                              36/7 38/3 38/4 40/14 42/12 51/16 52/23        whenever [1] 168/24
was [462]
                                              52/24 53/12 53/14 53/15 55/5 55/22 55/24      where [124] 10/19 14/6 15/12 15/19 16/6
Waski [1] 40/15
                                              55/25 57/2 61/23 65/14 73/15 79/13 82/15      18/23 19/13 23/7 25/7 26/15 27/22 29/14
wasn't [13] 17/14 23/25 27/23 97/23 97/24
                                              84/18 85/18 88/3 88/20 89/3 89/4 89/5 89/10   31/20 32/10 33/20 36/10 40/8 43/10 44/3
99/15 115/19 118/19 216/17 243/4 247/2
                                              90/10 90/10 92/3 94/18 100/13 100/16 102/3    47/12 48/1 48/7 48/10 49/13 50/6 50/12
247/9 251/2
                                              103/7 103/22 108/2 108/5 108/7 108/10         50/17 50/20 51/1 51/13 51/14 51/18 51/21
watch [3] 68/14 91/18 97/13
                                              109/20 111/8 111/16 111/21 111/24 112/24      52/2 52/5 52/7 52/15 52/17 52/19 53/24 54/4
watched [6] 92/9 92/11 109/22 109/25
                                              113/22 114/21 117/5 118/5 125/11 125/23       54/11 54/20 54/23 55/10 56/1 56/25 61/9
122/21 201/5
                                              126/3 126/4 127/5 128/23 137/6 144/19         64/8 67/10 75/9 75/14 76/1 78/23 85/24
watching [5] 16/21 35/15 74/12 94/18 127/5
                                              144/19 148/18 148/20 151/9 151/9 151/18       86/17 90/9 91/19 93/6 95/21 96/22 99/13
water [18] 8/25 9/2 30/6 30/16 64/16 64/17
                                              152/9 157/3 157/4 160/7 166/7 171/2 171/9     101/5 102/2 103/5 103/7 103/18 104/13
64/18 64/19 64/20 104/19 120/2 141/8 144/9
                                              171/25 173/12 175/12 175/17 176/7 177/10      109/17 113/25 116/6 117/10 119/1 119/4
161/24 163/2 204/13 205/2 209/14
                                              179/25 185/19 185/21 195/12 203/5 209/1       119/6 120/9 121/6 121/15 125/2 125/13
way [24] 18/25 40/9 43/5 49/25 53/19 55/21
                                              210/1 210/6 210/10 210/17 210/18 212/13       128/20 129/10 132/11 135/11 135/14 137/10
61/25 74/16 74/16 102/9 102/10 103/9
                                              212/18 212/19 213/19 215/13 216/6 216/11      137/14 139/8 140/12 144/18 147/5 148/14
193/23 195/1 202/10 207/3 207/10 208/14
                                              216/12 216/15 218/3 219/14 219/20 219/21      151/18 151/20 153/19 157/3 162/19 163/3
217/15 233/18 245/3 262/7 262/8 262/22
                                              219/23 220/14 222/14 222/16 223/6 223/22      164/18 165/16 167/14 170/3 170/5 170/7
ways [8] 16/16 38/13 84/16 84/19 129/20
                                              226/12 226/19 228/20 228/20 231/9 234/4       171/7 175/4 183/3 183/10 186/25 193/22
152/4 152/5 177/2
                                              234/20 236/22 239/6 240/19 241/11 244/7       193/24 203/9 221/15 224/19 229/18 231/22
we [380]
                                              246/12 247/23 248/3 248/3 248/23 249/21       232/4 245/1 250/2 250/4 251/11 251/19
we'd [1] 143/15
                                              250/5 251/18 253/10 254/23 255/11 261/24      251/22 253/4
we'll [34] 9/21 16/12 30/10 37/18 37/21
                                              262/3 262/13                                  whereas [2] 126/11 130/5
41/23 44/17 61/12 62/19 62/23 66/14 68/10
                                              weren't [4] 94/23 227/20 248/21 249/12        whether [16] 6/19 24/3 32/23 36/18 54/7
73/18 133/11 135/5 140/14 143/24 149/12
                                              WEST [65] 1/5 1/18 5/24 6/11 10/24 15/11      58/12 91/10 93/1 112/3 140/16 186/7 215/9
157/19 175/24 191/12 191/22 192/7 211/22
                                              15/12 15/16 21/17 21/19 22/17 30/4 32/6       219/19 251/23 252/15 255/25
211/22 211/23 212/16 215/3 215/5 219/1
                                              51/22 52/2 54/6 74/21 77/18 78/14 79/18       which [94] 15/21 17/15 18/10 18/23 19/6
254/14 258/5 258/18 258/19
                                              88/8 88/9 89/11 89/22 90/22 96/8 96/9 96/11   19/16 20/2 30/22 31/11 43/1 43/23 45/25
we're [50] 14/6 18/3 26/13 32/23 34/8 37/16
                                              98/11 131/4 132/5 132/10 134/20 134/23        48/17 53/4 53/12 59/3 59/19 60/1 60/5 60/24
41/23 42/14 46/13 46/18 47/24 64/1 66/8
                                              134/25 135/4 135/24 136/1 137/20 138/2        62/24 68/25 71/13 73/20 79/14 85/5 86/17
67/1 68/14 68/24 69/5 69/6 69/7 70/18 73/19
                                              138/3 138/8 147/6 155/11 160/18 165/16        110/22 118/19 135/2 135/14 138/16 139/3
79/2 81/13 90/13 96/3 97/1 99/3 104/15
                                              165/18 168/6 168/18 176/20 186/23 187/17      142/6 152/9 154/25 157/1 158/3 158/15
112/23 116/14 118/19 129/18 132/24 136/12
                                              188/17 192/25 193/1 196/1 196/10 196/14       161/25 164/5 166/7 170/7 170/23 171/21
137/1 140/22 145/19 148/13 157/20 160/20
                                              198/18 198/18 235/20 235/22 240/17 257/17     171/25 174/14 174/19 175/17 176/18 177/2
167/16 172/18 190/10 205/6 214/17 218/15
                                              261/12                                        178/1 179/3 179/12 186/18 186/19 187/11
254/9 254/14 257/12 257/13
                                              West's [7] 21/14 51/25 131/25 136/3 138/10    187/21 188/3 188/3 192/17 193/18 193/21
we've [14] 6/3 6/24 62/8 72/5 92/1 138/23
                                              169/11 169/21                                 194/14 195/11 197/8 197/12 199/8 199/19
141/20 143/14 176/11 216/18 222/12 223/18
                                              Western [2] 10/25 260/19                      200/15 204/9 204/10 208/11 212/18 224/8
234/11 238/10
                                              what [356]                                    224/23 226/11 226/12 230/1 231/8 231/9
wealth [1] 38/15
                                              what's [55] 20/6 41/10 41/12 42/24 45/3       232/2 234/19 234/19 236/17 239/5 245/4
wear [1] 258/10
                                              45/15 46/6 57/15 58/25 60/21 68/11 69/21      249/5 254/3 255/1 259/23 260/13 261/13
Wednesday [1] 232/18
                                              69/23 72/6 80/25 81/14 97/3 120/24 121/4      261/19
week [1] 69/8
                                              126/6 127/25 130/3 130/7 130/9 131/1          while [13] 11/19 26/6 53/15 89/15 89/17
weeks [1] 7/16
                                              131/17 133/21 135/6 136/9 136/15 139/22       91/3 177/23 194/24 199/4 201/15 211/25
weight [4] 226/14 231/11 234/21 239/7
                                              153/9 157/14 157/24 161/18 161/21 162/1       225/3 255/6
welcome [1] 70/23
                                              162/3 163/14 164/8 169/4 170/19 174/2         white [11] 28/5 31/22 51/17 74/21 76/12
well [52] 6/7 10/18 17/10 32/6 37/14 42/7
                                              174/21 175/8 175/13 176/25 186/14 189/9       78/14 108/14 226/12 231/9 234/19 239/5
46/10 62/8 70/19 71/22 82/18 93/9 96/3 96/4
                                              193/4 194/12 196/19 206/4 212/7 255/2         Whitpain [2] 125/14 189/22
101/7 109/22 110/13 111/12 113/9 113/14
                                              whatever [2] 32/23 188/1                      who [80] 7/2 8/21 12/3 12/16 12/21 13/16
115/20 127/3 128/13 131/20 139/20 143/25
                                              whatsoever [1] 99/21                          15/10 18/21 18/22 18/25 19/1 20/7 20/7
171/14 177/12 181/21 189/25 190/20 207/16
                                              wheel [1] 76/12                               23/21 25/21 26/18 26/18 26/19 29/25 30/3
209/8 212/12 214/7 216/4 228/18 239/10
                                              wheeler [1] 28/4                              33/3 36/1 36/8 38/23 40/11 66/15 66/15
239/21 241/12 243/1 247/2 248/15 248/19
                                              when [114] 12/2 13/4 16/9 16/12 17/2 18/5     66/24 68/19 74/5 74/20 74/24 75/3 75/15
250/4 251/25 252/5 254/9 256/3 256/5
                                              20/17 21/20 22/3 24/12 24/14 24/16 25/17      75/18 75/20 77/15 77/22 77/23 78/1 78/6
256/24 258/10
                                              26/3 27/3 27/16 27/19 27/23 28/6 30/16 32/2   79/16 79/19 79/23 81/5 94/14 94/23 94/24
well-known [1] 207/16
                                              34/9 35/14 38/25 39/6 40/5 40/15 40/20 42/7   99/22 138/11 149/4 155/4 156/1 156/6
well-produced [1] 96/4
                                              47/8 49/21 51/23 53/17 55/1 55/5 61/5 62/1    162/13 175/2 184/20 192/4 194/4 197/23
went [41] 28/6 28/24 29/14 50/1 51/10 52/1
                                              62/20 63/16 67/4 67/16 72/18 81/9 83/23       207/23 208/24 209/2 209/14 210/17 211/7
53/19 88/18 100/22 100/24 101/1 103/17
                                              84/1 86/2 88/18 88/19 89/10 92/7 92/24        211/13 216/15 219/4 219/11 220/11 220/13
103/21 104/3 104/22 110/1 111/22 112/7
                                              99/10 101/19 105/5 109/10 111/3 111/14        235/19 246/24 247/23 250/4 252/19 253/6
119/1 120/10 127/5 127/7 198/24 205/14
                                              111/16 117/16 119/4 121/17 124/1 125/23       259/11 262/13
217/5 224/11 230/3 230/7 232/22 236/7
                                              126/18 127/21 128/17 129/9 130/9 130/12       whoever [1] 33/4
236/17 237/2 241/16 246/18 246/23 247/7
                                              141/14 142/25 146/3 146/19 147/18 159/4       whole [4] 97/13 102/10 154/8 198/25
                                                                                                297



W            Case 2:18-cr-00249-MMB
                                  57/17Document
                                       57/20 62/4 63/6534    Filed
                                                       66/1 66/3 66/412/19/19
                                                                      67/7    Page 297 of 297
                                              73/17 73/18 73/22 73/23 74/2 74/11 75/16
whom [8] 134/19 167/21 179/1 184/16
                                              80/14 81/11 85/16 90/22 91/23 92/16 92/20
186/22 188/25 189/2 189/4
                                              92/22 93/4 102/13 102/13 102/15 102/17
why [45] 17/9 22/12 26/2 29/6 38/3 41/7
                                              102/19 102/22 105/24 112/7 113/14 114/10
42/19 109/13 109/14 110/25 111/14 114/2
                                              123/2 123/17 129/16 130/13 132/15 137/10
115/18 119/24 120/2 120/7 140/6 140/10
                                              141/13 142/5 142/6 142/21 144/2 144/24
140/18 142/1 144/7 148/8 151/17 152/2
                                              154/5 154/6 172/3 173/14 173/23 196/4
152/17 158/8 159/19 160/11 165/11 171/2
                                              202/18 204/1 210/24 211/21 212/16 212/18
171/7 171/16 172/3 176/6 176/14 177/19
                                              213/13 213/23 213/25 215/20 215/21 226/8
180/15 182/17 184/22 213/16 216/2 218/13
                                              228/25 231/5 234/15 238/24 245/1 246/22
218/16 243/7 250/24
                                              246/24 247/2 250/2 250/13 256/6 256/22
wife [1] 136/4
                                              257/8 257/18 259/23 260/5
will [42] 5/20 12/10 62/14 62/23 62/24 63/9
                                              wouldn't [5] 98/6 107/12 113/18 113/18
63/10 63/15 66/6 66/16 67/17 67/18 68/22
                                              218/13
70/21 71/7 71/13 71/20 75/6 75/23 136/20
                                              wrap [2] 32/1 105/20
139/25 140/12 143/5 143/6 143/9 143/9
                                              written [1] 90/23
143/11 146/11 146/13 146/17 147/3 149/6
                                              wrong [7] 109/10 166/17 212/24 213/1 217/7
213/10 218/1 220/6 222/24 257/11 258/9
                                              239/1 252/18
258/22 258/24 261/3 262/20
                                              wrongful [1] 260/18
WILLIAM [6] 3/8 12/18 124/14 124/19
                                              wrote [1] 113/20
149/21 258/2
                                              WYA [1] 193/21
Williams [4] 215/18 253/9 258/1 258/1
willing [1] 6/7                               Y
window [1] 199/6
                                              yahoo.com [2] 171/15 174/14
Wine [1] 241/16
                                              yeah [24] 18/2 20/9 74/7 77/1 83/8 88/8
wise [1] 63/6
                                              90/12 94/17 95/24 98/1 105/11 105/11
wish [2] 6/6 129/25
                                              107/18 108/8 108/11 117/17 129/5 181/2
wishes [1] 216/1
                                              187/9 199/10 199/19 208/3 246/6 252/12
withdrawn [4] 30/9 166/18 228/16 238/25
                                              year [4] 35/4 44/20 64/6 82/20
WITHERELL [6] 1/12 3/11 66/20 82/3
                                              years [8] 11/10 17/22 41/1 121/25 122/1
145/6 149/23
                                              125/10 221/24 261/19
Witherell's [1] 65/13
                                              Yerges [4] 13/1 23/23 253/9 258/2
within [4] 36/14 217/5 252/22 262/12
                                              yes [339]
without [8] 25/20 90/20 150/1 153/15
                                              yesterday [19] 5/20 8/4 15/24 17/10 35/14
192/23 216/2 217/8 255/16
                                              37/15 40/14 49/22 56/5 65/16 78/24 94/14
witness [70] 5/17 9/19 10/2 10/3 10/3 10/5
                                              99/21 110/21 144/19 149/7 174/11 225/25
14/7 18/25 21/8 41/12 41/13 62/5 62/9 68/13
                                              263/5
68/19 70/24 71/1 82/3 91/11 108/19 108/19
                                              yet [3] 26/7 37/4 111/16
111/3 111/5 111/7 112/21 112/23 113/1
                                              Yo [1] 199/3
115/6 120/25 124/12 124/13 124/15 133/7
                                              you [1129]
136/9 136/10 136/12 136/19 136/22 143/19
                                              You'd [1] 205/16
143/24 144/3 149/4 152/20 153/9 153/9
                                              you'll [9] 42/2 42/7 144/8 144/10 144/13
155/12 155/13 162/3 163/13 165/24 167/3
                                              213/3 256/21 257/6 258/19
167/24 167/24 169/4 189/9 195/19 198/3
                                              you're [67] 5/22 8/17 12/8 18/24 19/9 25/17
211/20 213/23 219/5 220/25 221/1 225/8
                                              27/22 34/11 34/18 38/13 40/2 40/5 40/5
245/20 254/12 257/9 257/10 257/21 258/8
                                              46/11 48/8 49/1 60/17 62/1 62/15 62/16
258/19
                                              67/24 68/11 68/12 85/14 86/12 86/13 86/13
witnesses [7] 149/6 215/21 218/16 257/15
                                              91/4 94/19 95/22 96/3 96/23 98/24 103/3
257/24 258/3 258/4
                                              106/4 107/1 108/12 108/25 109/9 113/16
women [3] 95/7 97/12 97/13
                                              116/17 117/4 117/4 117/21 118/10 129/9
won't [3] 123/9 144/19 255/22
                                              129/13 142/23 143/19 145/1 146/5 191/16
word [4] 70/10 91/7 186/7 212/3
                                              192/2 195/3 197/20 207/19 210/4 215/24
words [8] 88/2 101/20 109/14 111/22 112/24
                                              217/3 217/11 217/13 228/6 248/21 251/25
113/21 116/20 120/16
                                              252/1 257/21 259/14
work [17] 10/20 10/21 11/19 12/2 13/2
                                              you've [25] 17/23 69/20 77/6 96/1 97/15
13/16 39/20 41/24 70/13 125/2 125/3 125/16
                                              98/10 104/10 104/14 115/8 115/20 117/14
126/10 126/12 182/22 202/10 221/16
                                              122/18 124/7 130/24 160/9 163/6 164/22
worked [3] 17/24 210/23 222/1
                                              179/6 188/17 192/4 203/5 211/9 219/10
working [16] 12/8 12/21 62/12 66/11 145/10
                                              219/24 222/8
166/23 208/19 208/22 208/24 209/1 210/1
                                              young [2] 142/18 181/7
210/7 211/10 223/11 223/22 248/3
                                              your [281]
works [4] 39/21 42/5 160/21 223/1
                                              yourself [2] 34/18 40/6
world [1] 123/16
worms [1] 7/14                                Z
would [109] 5/15 6/10 6/10 6/13 9/11 14/16    zip [1] 243/15
17/17 19/25 20/2 26/11 27/3 27/3 27/23
                                              zone [2] 58/4 58/6
27/24 29/21 29/24 33/3 33/5 34/5 38/6 40/12   zoom [5] 74/13 74/13 137/10 139/13 193/5
42/21 45/10 47/8 47/10 52/2 52/3 54/9 57/1
